UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-06351 GREEN CENTURY FUNDS (Exact name of registrant as specified in charter) 114 State Street, Suite 200, Boston, MA 02109 (Address of Principal Executive Offices) Kristina A. Curtis, Green Century Capital Management, Inc. 114 State Street, Suite 200, Boston, MA 02109 (Name and address of Agent for Services) Registrant's Telephone Number, including Area Code:617-482-0800 Date of Fiscal Year End:07/31/2014 Date of Reporting Period:07/01/2013-06/30/2014 ITEM 1. PROXY VOTING RECORD For the Green Century Equity Fund, a series of Green Century Funds PIER 1 IMPORTS, INC. Security Meeting Type Annual Ticker Symbol PIR Meeting Date 02-Jul-2013 ISIN US7202791080 Agenda 933827810 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: CLAIRE H. BABROWSKI Management Against Against ELECTION OF DIRECTOR: CHERYL A. BACHELDER Management Against Against ELECTION OF DIRECTOR: JOHN H. BURGOYNE Management Against Against ELECTION OF DIRECTOR: HAMISH A. DODDS Management Against Against ELECTION OF DIRECTOR: BRENDAN L. HOFFMAN Management Against Against ELECTION OF DIRECTOR: TERRY E. LONDON Management Against Against ELECTION OF DIRECTOR: ALEXANDER W. SMITH Management Against Against ELECTION OF DIRECTOR: CECE SMITH Management Against Against 2. A NON-BINDING, ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF PIER 1 IMPORTS' NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION IN THE PROXY STATEMENT UNDER THE CAPTION "EXECUTIVE COMPENSATION." Management Abstain Against 3. THE RATIFICATION OF THE AUDIT COMMITTEE'S ENGAGEMENT OF ERNST & YOUNG LLP AS PIER 1 IMPORTS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management Against Against GEOSPACE TECHNOLOGIES CORPORATION Security 37364X109 Meeting Type Special Ticker Symbol GEOS Meeting Date 08-Jul-2013 ISIN US37364X1090 Agenda 933850667 - Management Item Proposal Type Vote For/Against Management 1. TO AMEND THE 1 Management OFFICE DEPOT, INC. Security Meeting Type Special Ticker Symbol ODP Meeting Date 10-Jul-2013 ISIN US6762201068 Agenda 933847672 - Management Item Proposal Type Vote For/Against Management 1. PROPOSAL TO APPROVE THE ISSUANCE OF SHARES, $0.01 PAR VALUE PER SHARE, OF COMMON STOCK OF OFFICE DEPOT, INC. TO STOCKHOLDERS OF OFFICEMAX INCORPORATED PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 20, 2013, AS IT MAY BE AMENDED FROM TIME TO TIME, BY AND AMONG OFFICE DEPOT, INC., OFFICEMAX INCORPORATED AND THE OTHER PARTIES THERETO. Management For For 2. PROPOSAL TO APPROVE THE ADJOURNMENT OF THE OFFICE DEPOT SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE PROPOSAL 1. Management For For OFFICEMAX INCORPORATED Security 67622P101 Meeting Type Special Ticker Symbol OMX Meeting Date 10-Jul-2013 ISIN US67622P1012 Agenda 933848232 - Management Item Proposal Type Vote For/Against Management 1. ADOPT AGREEMENT & PLAN OF MERGER, DATED AS OF FEBRUARY 20, 2013, BY AND AMONG OFFICE DEPOT, INC., DOGWOOD MERGER SUB INC., DOGWOOD MERGER SUB LLC, MAPLEBY HOLDINGS MERGER CORPORATION, MAPLEBY MERGER CORPORATION AND OFFICEMAX INCORPORATED, AS IT MAY BE AMENDED FROM TIME TO TIME, AND TO APPROVE THE FIRST MERGER AND THE SECOND MERGER CONTEMPLATED BY THE MERGER AGREEMENT. Management For For 2. PROPOSAL TO APPROVE ON AN ADVISORY (NON-BINDING) BASIS THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO OFFICEMAX INCORPORATED'S NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATED TO THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT. Management Abstain Against 3. PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT PROPOSAL 1. Management For For ADVANCED MICRO DEVICES, INC. Security Meeting Type Annual Ticker Symbol AMD Meeting Date 12-Jul-2013 ISIN US0079031078 Agenda 933768787 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BRUCE L. CLAFLIN Management Against Against 1B ELECTION OF DIRECTOR: W. MICHAEL BARNES Management Against Against 1C ELECTION OF DIRECTOR: JOHN E. CALDWELL Management Against Against 1D ELECTION OF DIRECTOR: HENRY WK CHOW Management Against Against 1E ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO Management Against Against 1F ELECTION OF DIRECTOR: H. PAULETT EBERHART Management Against Against 1G ELECTION OF DIRECTOR: MARTIN L. EDELMAN Management Against Against 1H ELECTION OF DIRECTOR: JOHN R. HARDING Management Against Against 1I ELECTION OF DIRECTOR: RORY P. READ Management Against Against 1J ELECTION OF DIRECTOR: AHMED YAHIA Management Against Against 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS AMD'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For 3 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 2 Management For For 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against GARDNER DENVER, INC. Security Meeting Type Special Ticker Symbol GDI Meeting Date 16-Jul-2013 ISIN US3655581052 Agenda 933850112 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE THE ADOPTION OF THE AGREEMENT AND PLAN OF MERGER, DATED MARCH 7, 2013, BY AND AMONG GARDNER DENVER, INC., RENAISSANCE PARENT CORP., AND RENAISSANCE ACQUISITION CORP., AS IT MAY BE AMENDED FROM TIME TO TIME. Management Against Against 2. TO APPROVE THE ADOPTION OF ANY PROPOSAL TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES IF NECESSARY OR APPROPRIATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING. Management Against Against 3. TO APPROVE, BY NONBINDING, ADVISORY VOTE, COMPENSATION THAT WILL OR MAY BECOME PAYABLE BY GARDNER DENVER TO ITS NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. Management Abstain Against STEELCASE INC. Security Meeting Type Annual Ticker Symbol SCS Meeting Date 17-Jul-2013 ISIN US8581552036 Agenda 933835095 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LAWRENCE J. BLANFORD Withheld Against 2 WILLIAM P. CRAWFORD Withheld Against 3 CONNIE K. DUCKWORTH Withheld Against 4 JAMES P. HACKETT Withheld Against 5 R. DAVID HOOVER Withheld Against 6 DAVID W. JOOS Withheld Against 7 JAMES P. KEANE Withheld Against 8 ELIZABETH VALK LONG Withheld Against 9 ROBERT C. PEW III Withheld Against 10 CATHY D. ROSS Withheld Against 11 P. CRAIG WELCH, JR. Withheld Against 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management Abstain Against VIVUS, INC. Security Meeting Type Contested-Annual Ticker Symbol VVUS Meeting Date 18-Jul-2013 ISIN US9285511005 Agenda 933844929 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LELAND F. WILSON Withheld Against 2 PETER Y. TAM Withheld Against 3 MARK B. LOGAN Withheld Against 4 J. MARTIN CARROLL Withheld Against 5 CHARLES J. CASAMENTO Withheld Against 6 ERNEST MARIO, PH.D Withheld Against 7 JORGE PLUTZKY, M.D. Withheld Against 8 L. M.D. SHORTLIFFE,M.D. Withheld Against 9 ROBERT N. WILSON Withheld Against 02 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 03 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against Against 04 REPEAL ANY AMENDMENTS TO VIVUS, INC.'S AMENDED AND RESTATED BYLAWS IN EFFECT AS OF APRIL 18, 2012, AS AMENDED ON FEBRUARY 20, 2013, THAT IS INCONSISTENT WITH THE ELECTION OF FIRST MANHATTAN CO.'S NOMINEES. Management Against For VIVUS, INC. Security Meeting Type Contested-Annual Ticker Symbol VVUS Meeting Date 18-Jul-2013 ISIN US9285511005 Agenda 933844931 - Opposition Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MICHAEL JAMES ASTRUE 2 ROLF BASS 3 JON C. BIRO 4 SAMUEL F. COLIN 5 ALEXANDER J. DENNER 6 JOHANNES J.P. KASTELEIN 7 MELVIN L. KEATING 8 DAVID YORK NORTON 9 HERMAN ROSENMAN 02 TO VOTE ON THE COMPANY'S PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management 03 TO RATIFY THE APPOINTMENT OF OUM & CO. LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management 04 TO ADOPT A RESOLUTION REPEALING ANY PROVISION OF THE COMPANY'S AMENDED AND RESTATED BYLAWS IN EFFECT AT THE TIME OF THE ANNUAL MEETING THAT WAS NOT INCLUDED IN THE COMPANY'S BYLAWS IN EFFECT AS OF APRIL 18, 2, 2012, AS AMENDED BY AMENDMENT NO. 1 TO THE BYLAWS, PUBLICLY FILED WITH THE SEC ON FEBRUARY 26, 2013, AND IS INCONSISTENT WITH THE ELECTION OF THE NOMINEES AT THE ANNUAL MEETING. Management LEGG MASON, INC. Security Meeting Type Annual Ticker Symbol LM Meeting Date 23-Jul-2013 ISIN US5249011058 Agenda 933847329 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DENNIS M. KASS Withheld Against 2 JOHN V. MURPHY Withheld Against 3 JOHN H. MYERS Withheld Against 4 NELSON PELTZ Withheld Against 5 W. ALLEN REED Withheld Against 6 JOSEPH A. SULLIVAN Withheld Against 2. AMENDMENT TO THE LEGG MASON, INC. NON-EMPLOYEE DIRECTOR EQUITY PLAN Management Against Against 3. AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management Abstain Against 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2014 Management Against Against SUNPOWER CORPORATION Security Meeting Type Annual Ticker Symbol SPWR Meeting Date 24-Jul-2013 ISIN US8676524064 Agenda 933847393 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BERNARD CLEMENT Withheld Against 2 DENIS GIORNO Withheld Against 3 CATHERINE LESJAK Withheld Against 2. THE PROPOSAL TO APPROVE, IN AN ADVISORY VOTE, OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 3. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management Against Against BMC SOFTWARE, INC. Security Meeting Type Special Ticker Symbol BMC Meeting Date 24-Jul-2013 ISIN US0559211000 Agenda 933853497 - Management Item Proposal Type Vote For/Against Management 1 PROPOSAL TO CONSIDER AND VOTE ON A PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER (AS IT MAY BE AMENDED FROM TIME TO TIME, THE "MERGER AGREEMENT"), DATED AS OF MAY 6, 2013, BY AND AMONG BOXER PARENT COMPANY INC., BOXER MERGER SUB INC. AND BMC SOFTWARE, INC. Management Against Against 2 PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, SPECIFIED COMPENSATION THAT MAY BECOME PAYABLE TO THE NAMED EXECUTIVE OFFICERS OF BMC SOFTWARE, INC. IN CONNECTION WITH THE MERGER. Management Abstain Against 3 PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL TO ADOPT THE MERGER AGREEMENT. Management Against Against ELECTRONIC ARTS INC. Security Meeting Type Annual Ticker Symbol EA Meeting Date 31-Jul-2013 ISIN US2855121099 Agenda 933848941 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LEONARD S. COLEMAN Management Against Against 1B ELECTION OF DIRECTOR: JAY C. HOAG Management Against Against 1C ELECTION OF DIRECTOR: JEFFREY T. HUBER Management Against Against 1D ELECTION OF DIRECTOR: VIVEK PAUL Management Against Against 1E ELECTION OF DIRECTOR: LAWRENCE F. PROBST III Management Against Against 1F ELECTION OF DIRECTOR: RICHARD A. SIMONSON Management Against Against 1G ELECTION OF DIRECTOR: LUIS A. UBINAS Management Against Against 1H ELECTION OF DIRECTOR: DENISE F. WARREN Management Against Against 2 APPROVAL OF AMENDMENTS TO THE 2 Management Against Against 3 APPROVAL OF AN AMENDMENT TO THE 2 Management For For 4 ADVISORY VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Abstain Against 5 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING MARCH 31, 2014. Management For For CA, INC. Security 12673P105 Meeting Type Annual Ticker Symbol CA Meeting Date 31-Jul-2013 ISIN US12673P1057 Agenda 933849880 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JENS ALDER Management Against Against 1B. ELECTION OF DIRECTOR: RAYMOND J. BROMARK Management Against Against 1C. ELECTION OF DIRECTOR: GARY J. FERNANDES Management Against Against 1D. ELECTION OF DIRECTOR: MICHAEL P. GREGOIRE Management Against Against 1E. ELECTION OF DIRECTOR: ROHIT KAPOOR Management Against Against 1F. ELECTION OF DIRECTOR: KAY KOPLOVITZ Management Against Against 1G. ELECTION OF DIRECTOR: CHRISTOPHER B. LOFGREN Management Against Against 1H. ELECTION OF DIRECTOR: RICHARD SULPIZIO Management Against Against 1I. ELECTION OF DIRECTOR: LAURA S. UNGER Management Against Against 1J. ELECTION OF DIRECTOR: ARTHUR F. WEINBACH Management Against Against 1K. ELECTION OF DIRECTOR: RENATO (RON) ZAMBONINI Management Against Against 2. TO RATIFY APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31, 2014. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. TO RATIFY THE STOCKHOLDER PROTECTION RIGHTS AGREEMENT. Management For For PLANTRONICS, INC. Security Meeting Type Annual Ticker Symbol PLT Meeting Date 01-Aug-2013 ISIN US7274931085 Agenda 933848977 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MARV TSEU Management Against Against ELECTION OF DIRECTOR: KEN KANNAPPAN Management Against Against ELECTION OF DIRECTOR: BRIAN DEXHEIMER Management Against Against ELECTION OF DIRECTOR: ROBERT HAGERTY Management Against Against ELECTION OF DIRECTOR: GREGG HAMMANN Management Against Against ELECTION OF DIRECTOR: JOHN HART Management Against Against ELECTION OF DIRECTOR: MARSHALL MOHR Management Against Against 2. APPROVE AMENDMENTS TO THE 2, AMONG OTHER THINGS, AN INCREASE OF 1,000,, INC.'S INDEPENDENT DIRECTORS. Management Against Against 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF PLANTRONICS, INC. FOR FISCAL YEAR 2014. Management Against Against 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF PLANTRONICS, INC.'S NAMED EXECUTIVE OFFICERS. Management Abstain Against DELL INC. Security 24702R101 Meeting Type Contested-Special Ticker Symbol DELL Meeting Date 02-Aug-2013 ISIN US24702R1014 Agenda 933841707 - Management Item Proposal Type Vote For/Against Management 1. PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 5, 2013, BY AND AMONG DENALI HOLDING INC., DENALI INTERMEDIATE INC., DENALI ACQUIROR INC. AND DELL INC., AS IT MAY BE AMENDED FROM TIME TO TIME. Management Against Against 2. PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION THAT MAY BECOME PAYABLE TO THE NAMED EXECUTIVE OFFICERS OF DELL INC. IN CONNECTION WITH THE MERGER, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management Abstain Against 3. PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL TO ADOPT THE MERGER AGREEMENT. Management Against Against DELL INC. Security 24702R101 Meeting Type Contested-Special Ticker Symbol DELL Meeting Date 02-Aug-2013 ISIN US24702R1014 Agenda 933853447 - Opposition Item Proposal Type Vote For/Against Management 01 PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 5, 2013, BY AND AMONG DENALI HOLDING INC., DENALI INTERMEDIATE INC., DENALI ACQUIROR INC. AND DELL INC., AS IT MAY BE AMENDED FROM TIME TO TIME. Management 02 PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION THAT MAY BECOME PAYABLE TO THE NAMED EXECUTIVE OFFICERS OF DELL INC. IN CONNECTION WITH THE MERGER, AS DISCLOSED IN THE DELL PROXY STATEMENT DATED MAY 31, 2"SPECIAL FACTORS- INTERESTS OF THE COMPANY'S DIRECTORS AND EXECUTIVE OFFICERS IN THE MERGER- QUANTIFICATION OF PAYMENTS AND BENEFITS- POTENTIAL CHANGE OF CONTROL PAYMENTS TO NAMED EXECUTIVE OFFICERS TABLE." INCLUDING THE ASSOCIATED FOOTNOTES AND NARRATIVE DISCUSSION. Management 03 PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER. Management RED HAT, INC. Security Meeting Type Annual Ticker Symbol RHT Meeting Date 08-Aug-2013 ISIN US7565771026 Agenda 933853790 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: W. STEVE ALBRECHT Management Against Against 1B. ELECTION OF DIRECTOR: JEFFREY J. CLARKE Management Against Against 1C. ELECTION OF DIRECTOR: H. HUGH SHELTON Management Against Against 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS RED HAT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 28, 2014 Management Against Against 3. TO APPROVE, ON AN ADVISORY BASIS, A RESOLUTION RELATING TO RED HAT'S EXECUTIVE COMPENSATION Management Abstain Against 4. TO APPROVE AN AMENDMENT TO RED HAT'S CERTIFICATE OF INCORPORATION TO PHASE OUT RED HAT'S CLASSIFIED BOARD OF DIRECTORS Management For For 5. TO APPROVE AN AMENDMENT AND RESTATEMENT OF RED HAT'S BY-LAWS TO PHASE OUT RED HAT'S CLASSIFIED BOARD OF DIRECTORS Management For For THE J. M. SMUCKER COMPANY Security Meeting Type Annual Ticker Symbol SJM Meeting Date 14-Aug-2013 ISIN US8326964058 Agenda 933854273 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KATHRYN W. DINDO Management 1B. ELECTION OF DIRECTOR: ROBERT B. HEISLER, JR. Management 1C. ELECTION OF DIRECTOR: RICHARD K. SMUCKER Management 1D. ELECTION OF DIRECTOR: PAUL SMUCKER WAGSTAFF Management 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management 4. ADOPTION OF AN AMENDMENT TO THE COMPANY'S AMENDED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF COMMON SHARES AUTHORIZED TO BE ISSUED. Management 5. ADOPTION OF AN AMENDMENT TO THE COMPANY'S AMENDED REGULATIONS TO REQUIRE ANNUAL ELECTION OF ALL DIRECTORS. Management VIVUS, INC. Security Meeting Type Annual Ticker Symbol VVUS Meeting Date 14-Aug-2013 ISIN US9285511005 Agenda 933862321 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MICHAEL J. ASTRUE 2 J. MARTIN CARROLL 3 SAMUEL F. COLIN, M.D. 4 A.J. DENNER, PH.D. 5 JOHANNES J.P. KASTELEIN 6 MARK B. LOGAN 7 DAVID YORK NORTON 8 JORGE PLUTZKY, M.D. 9 HERMAN ROSENMAN 10 ROBERT N. WILSON 11 ANTHONY P. ZOOK 02 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management 03 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management HEALTH MANAGEMENT ASSOCIATES, INC. Security Meeting Type Contested-Consent Ticker Symbol HMA Meeting Date 15-Aug-2013 ISIN US4219331026 Agenda 933860985 - Opposition Item Proposal Type Vote For/Against Management 01 THE REPEAL OF ANY AMENDMENT OR MODIFICATION BY THE BOARD OF DIRECTORS OF THE COMPANY (THE "BOARD") OF THE COMPANY'S AMENDED AND RESTATED BYLAWS FILED WITH THE SEC ON DECEMBER 7, 2, 2 Management 02 THE AMENDMENT OF SECTION 6 OF ARTICLE II THE COMPANY'S AMENDED AND RESTATED BYLAWS AS SET FORTH IN ANNEX II TO THE CONSENT STATEMENT ON SCHEDULE 14A FILED BY GLENVIEW TO EXPRESSLY PROVIDE THAT THE ADVANCE NOTICE AND INFORMATION REQUIREMENTS ASSOCIATED WITH NOMINATIONS OF DIRECTORS TO THE BOARD OF DIRECTORS DO NOT APPLY TO THE ELECTION OF DIRECTORS THROUGH ACTION BY WRITTEN CONSENT OR AT A SPECIAL MEETING. Management 03 THE AMENDMENT OF SECTION 2 OF ARTICLE III OF THE COMPANY'S AMENDED AND RESTATED BYLAWS AS SET FORTH IN ANNEX III TO THE CONSENT STATEMENT ON SCHEDULE 14A FILED BY GLENVIEW TO EXPRESSLY PROVIDE THAT ANY VACANCIES ON THE BOARD MAY BE FILLED BY THE STOCKHOLDERS AND THOSE VACANCIES RESULTING FROM A REMOVAL OF DIRECTORS BY THE STOCKHOLDERS SHALL BE FILLED ONLY BY THE STOCKHOLDERS. Management 4A THE REMOVAL OF: WILLIAM J. SCHOEN Management 4B THE REMOVAL OF: GARY D. NEWSOME Management 4C THE REMOVAL OF: KENT P. DAUTEN Management 4D THE REMOVAL OF: PASCAL J. GOLDSCHMIDT, M.D. Management 4E THE REMOVAL OF: DONALD E. KIERNAN Management 4F THE REMOVAL OF: ROBERT A. KNOX Management 4G THE REMOVAL OF: VICKI A. O'MEARA Management 4H THE REMOVAL OF: WILLIAM C. STEERE, JR. Management 4I THE REMOVAL OF: RANDOLPH W. WESTERFIELD, PH.D Management 4J THE REMOVAL OF EACH MEMBER OF THE BOARD, IF ANY, APPOINTED TO THE BOARD TO FILL ANY VACANCY OR NEWLY-CREATED DIRECTORSHIP SINCE THE ELECTION OF DIRECTORS AT THE COMPANY'S 2 Management 5A THE ELECTION OF: MARY TAYLOR BEHRENS Management 5B THE ELECTION OF: STEVEN EPSTEIN Management 5C THE ELECTION OF: KIRK GORMAN Management 5D THE ELECTION OF: STEPHEN GUILLARD Management 5E THE ELECTION OF: JOHN MCCARTY Management 5F THE ELECTION OF: JOANN REED Management 5G THE ELECTION OF: STEVEN SHULMAN Management 5H THE ELECTION OF: PETER URBANOWICZ Management 06 THE SETTING OF THE SIZE OF THE BOARD TO THE NUMBER OF DIRECTORS SITTING ON THE BOARD FOLLOWING THE ACTION PURSUANT TO THIS CONSENT SOLICITATION ON PROPOSALS NO. 4 AND 5 IN ORDER TO ELIMINATE ANY VACANCIES ON THE BOARD, SUBJECT TO FUTURE CHANGE IN ACCORDANCE WITH THE COMPANY'S AMENDED AND RESTATED BYLAWS. Management HEALTH MANAGEMENT ASSOCIATES, INC. Security Meeting Type Contested-Consent Ticker Symbol HMA Meeting Date 15-Aug-2013 ISIN US4219331026 Agenda 933861367 - Management Item Proposal Type Vote For/Against Management 01 PROPOSAL MADE BY GLENVIEW TO REPEAL ANY AMENDMENT OR MODIFICATION BY THE COMPANY'S BOARD OF DIRECTORS (THE "BOARD") OF THE AMENDED AND RESTATED BYLAWS OF THE COMPANY (THE "BYLAWS") FILED WITH THE SECURITIES AND EXCHANGE COMMISSION DATED ON DECEMBER 7, 2010 (SUCH BYLAWS, THE "CURRENT BYLAWS") MADE AFTER DECEMBER 7, 2 Management 02 PROPOSAL MADE BY GLENVIEW TO AMEND SECTION 6 OF ARTICLE II OF THE BYLAWS AS SET FORTH IN ANNEX II TO THE GLENVIEW CONSENT SOLICITATION TO EXPRESSLY PROVIDE THAT THE ADVANCE NOTICE AND INFORMATION REQUIREMENTS ASSOCIATED WITH NOMINATIONS OF DIRECTORS TO THE BOARD ONLY APPLY TO NOMINATIONS OF DIRECTORS FOR ELECTION AT AN ANNUAL MEETING, AND, AS SUCH, NOT IN CONNECTION WITH THE ELECTION OF DIRECTORS THROUGH ACTION BY WRITTEN CONSENT OR AT A SPECIAL MEEETING. Management 03 PROPOSAL MADE BY GLENVIEW TO AMEND SECTION 2 OF ARTICLE III OF THE BYLAWS AS SET FORTH IN ANNEX III TO THE GLENVIEW CONSENT SOLICITATION TO EXPRESSLY PROVIDE THAT ANY VACANCIES ON THE BOARD MAY BE FILLED BY THE STOCKHOLDERS AND THOSE VACANCIES RESULTING FROM A REMOVAL OF DIRECTORS BY THE STOCKHOLDERS SHALL BE FILLED ONLY BY THE STOCKHOLDERS. Management 4A THE REMOVAL OF: WILLIAM J. SCHOEN "YES, REVOKE MY CONSENT FOR; NO, DO NOT REVOKE MY CONSENT ABSTAIN." Management 4B THE REMOVAL OF: GARY D. NEWSOME "YES, REVOKE MY CONSENT FOR; NO, DO NOT REVOKE MY CONSENT ABSTAIN." Management 4C THE REMOVAL OF: KENT P. DAUTEN "YES, REVOKE MY CONSENT FOR; NO, DO NOT REVOKE MY CONSENT ABSTAIN." Management 4D THE REMOVAL OF: PASCAL J. GOLDSCHMIDT, M.D. "YES, REVOKE MY CONSENT FOR; NO, DO NOT REVOKE MY CONSENT ABSTAIN." Management 4E THE REMOVAL OF: DONALD E. KIERNAN "YES, REVOKE MY CONSENT FOR; NO, DO NOT REVOKE MY CONSENT ABSTAIN." Management 4F THE REMOVAL OF: ROBERT A. KNOX "YES, REVOKE MY CONSENT FOR; NO, DO NOT REVOKE MY CONSENT ABSTAIN." Management 4G THE REMOVAL OF: VICKI A. O'MEARA "YES, REVOKE MY CONSENT FOR; NO, DO NOT REVOKE MY CONSENT ABSTAIN." Management 4H THE REMOVAL OF: WILLIAM C. STEERE, JR. "YES, REVOKE MY CONSENT FOR; NO, DO NOT REVOKE MY CONSENT ABSTAIN." Management 4I THE REMOVAL OF: RANDOLPH W. WESTERFIELD, PH.D "YES, REVOKE MY CONSENT FOR; NO, DO NOT REVOKE MY CONSENT ABSTAIN." Management 4J THE REMOVAL OF EACH MEMBER OF THE BOARD, IF ANY, APPOINTED TO THE BOARD TO FILL ANY VACANCY OR NEWLY-CREATED DIRECTORSHIP SINCE THE ELECTION OF DIRECTORS AT THE COMPANY'S 2 Management 5A THE ELECTION OF: MARY TAYLOR BEHRENS "YES, REVOKE MY CONSENT FOR; NO, DO NOT REVOKE MY CONSENT ABSTAIN." Management 5B THE ELECTION OF: STEVEN EPSTEIN "YES, REVOKE MY CONSENT FOR; NO, DO NOT REVOKE MY CONSENT ABSTAIN." Management 5C THE ELECTION OF: KIRK GORMAN "YES, REVOKE MY CONSENT FOR; NO, DO NOT REVOKE MY CONSENT ABSTAIN." Management 5D THE ELECTION OF: STEPHEN GUILLARD "YES, REVOKE MY CONSENT FOR; NO, DO NOT REVOKE MY CONSENT ABSTAIN." Management 5E THE ELECTION OF: JOHN MCCARTY "YES, REVOKE MY CONSENT FOR; NO, DO NOT REVOKE MY CONSENT ABSTAIN." Management 5F THE ELECTION OF: JOANN REED "YES, REVOKE MY CONSENT FOR; NO, DO NOT REVOKE MY CONSENT ABSTAIN." Management 5G THE ELECTION OF: STEVEN SHULMAN "YES, REVOKE MY CONSENT FOR; NO, DO NOT REVOKE MY CONSENT ABSTAIN." Management 5H THE ELECTION OF: PETER URBANOWICZ "YES, REVOKE MY CONSENT FOR; NO, DO NOT REVOKE MY CONSENT ABSTAIN." Management 06 PROPOSAL MADE BY GLENVIEW TO SET THE SIZE OF THE BOARD TO THE NUMBER OF DIRECTORS SITTING ON THE BOARD FOLLOWING THE ACTION PURSUANT TO THE GLENVIEW CONSENT SOLICITATION ON PROPOSALS NO. 4 AND 5 IN ORDER TO ELIMINATE ANY VACANCIES ON THE BOARD, SUBJECT TO FUTURE CHANGE IN ACCORDANCE WITH THE BYLAW. Management GEOSPACE TECHNOLOGIES CORPORATION Security 37364X109 Meeting Type Special Ticker Symbol GEOS Meeting Date 20-Aug-2013 ISIN US37364X1090 Agenda 933862028 - Management Item Proposal Type Vote For/Against Management 1. TO AMEND THE 1 Management For For 2. TO RATIFY THE GRANT OF CERTAIN STOCK OPTIONS ISSUED UNDER THE 1 Management For For LA-Z-BOY INCORPORATED Security Meeting Type Annual Ticker Symbol LZB Meeting Date 21-Aug-2013 ISIN US5053361078 Agenda 933856570 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KURT L. DARROW Withheld Against 2 JOHN H. FOSS Withheld Against 3 RICHARD M. GABRYS Withheld Against 4 JANET L. GURWITCH Withheld Against 5 DAVID K. HEHL Withheld Against 6 EDWIN J. HOLMAN Withheld Against 7 JANET E. KERR Withheld Against 8 MICHAEL T. LAWTON Withheld Against 9 H. GEORGE LEVY, MD Withheld Against 10 W. ALAN MCCOLLOUGH Withheld Against 11 DR. NIDO R. QUBEIN Withheld Against 2. BOARD'S PROPOSAL TO APPROVE THE AMENDED AND RESTATED 2 Management Against Against 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS SET FORTH IN THE PROXY STATEMENT. Management Abstain Against 4. BOARD'S PROPOSAL TO RATIFY PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management Against Against OFFICE DEPOT, INC. Security Meeting Type Contested-Annual Ticker Symbol ODP Meeting Date 21-Aug-2013 ISIN US6762201068 Agenda 933860365 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 NEIL R. AUSTRIAN Withheld Against 2 JUSTIN BATEMAN Withheld Against 3 THOMAS J. COLLIGAN Withheld Against 4 MARSHA J. EVANS Withheld Against 5 EUGENE V. FIFE Withheld Against 6 W. SCOTT HEDRICK Withheld Against 7 KATHLEEN MASON Withheld Against 8 MICHAEL J. MASSEY Withheld Against 9 RAYMOND SVIDER Withheld Against 10 NIGEL TRAVIS Withheld Against 02 TO RATIFY OUR AUDIT COMMITTEE'S APPOINTMENT OF DELOITTE & TOUCHE, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR. Management Against Against 03 TO HOLD AN ADVISORY VOTE APPROVING THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against LIFE TECHNOLOGIES CORPORATION Security 53217V109 Meeting Type Special Ticker Symbol LIFE Meeting Date 21-Aug-2013 ISIN US53217V1098 Agenda 933860973 - Management Item Proposal Type Vote For/Against Management 01 TO CONSIDER AND VOTE ON A PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF APRIL 14, 2013 (THE "MERGER AGREEMENT"), BY AND AMONG LIFE TECHNOLOGIES CORPORATION (THE "COMPANY"), THERMO FISHER SCIENTIFIC INC., AND POLPIS MERGER SUB CO. Management Against Against 02 TO CONSIDER AND VOTE ON A NON- BINDING, ADVISORY PROPOSAL TO APPROVE THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO THE COMPANY'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH, OR FOLLOWING, THE CONSUMMATION OF THE MERGER. Management Against Against 03 TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT. Management Against Against OFFICE DEPOT, INC. Security Meeting Type Contested-Annual Ticker Symbol ODP Meeting Date 21-Aug-2013 ISIN US6762201068 Agenda 933861153 - Opposition Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CYNTHIA T. JAMISON 2 ROBERT L. NARDELLI 3 JEFFREY C. SMITH 4 JOSEPH S. VASSALLUZZO 5 MGT NOM: N.R. AUSTRIAN 6 MGT NOM: JUSTIN BATEMAN 7 MGT NOM: KATHLEEN MASON 8 MGT NOM: M.J. MASSEY 9 MGT NOM:RAYMOND SVIDER 10 MGT NOM: NIGEL TRAVIS 02 COMPANY'S PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF DELOITTE & TOUCHE, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR. Management 03 COMPANY'S PROPOSAL TO HOLD AN ADVISORY VOTE APPROVING THE COMPANY'S EXECUTIVE COMPENSATION. Management MEDTRONIC, INC. Security Meeting Type Annual Ticker Symbol MDT Meeting Date 22-Aug-2013 ISIN US5850551061 Agenda 933856291 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD H. ANDERSON 2 SCOTT C. DONNELLY 3 VICTOR J. DZAU, M.D. 4 OMAR ISHRAK 5 SHIRLEY ANN JACKSON PHD 6 MICHAEL O. LEAVITT 7 JAMES T. LENEHAN 8 DENISE M. O'LEARY 9 KENDALL J. POWELL 10 ROBERT C. POZEN 11 PREETHA REDDY 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management 3. TO APPROVE, IN A NON-BINDING ADVISORY VOTE, NAMED EXECUTIVE COMPENSATION (A "SAY-ON-PAY" VOTE). Management 4. TO APPROVE THE MEDTRONIC, INC. 2 Management 5. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE THAT DIRECTORS WILL BE ELECTED BY A MAJORITY VOTE IN UNCONTESTED ELECTIONS. Management 6. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW CHANGES TO THE SIZE OF THE BOARD OF DIRECTORS UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management 7. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW REMOVAL OF A DIRECTOR UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management 8. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW AMENDMENTS TO SECTION 5.3 OF ARTICLE 5 UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management 9. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ELIMINATE THE "FAIR PRICE PROVISION. Management PATTERSON COMPANIES, INC. Security Meeting Type Annual Ticker Symbol PDCO Meeting Date 09-Sep-2013 ISIN US7033951036 Agenda 933864452 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MR. BUCK Withheld Against 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management Abstain Against 3. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 26, 2014. Management Against Against THE MEN'S WEARHOUSE, INC. Security Meeting Type Annual Ticker Symbol MW Meeting Date 10-Sep-2013 ISIN US5871181005 Agenda 933864957 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID H. EDWAB Withheld Against 2 DOUGLAS S. EWERT Withheld Against 3 RINALDO S. BRUTOCO Withheld Against 4 MICHAEL L. RAY, PH.D. Withheld Against 5 SHELDON I. STEIN Withheld Against 6 DEEPAK CHOPRA, M.D. Withheld Against 7 WILLIAM B. SECHREST Withheld Against 8 GRACE NICHOLS Withheld Against 9 ALLEN I. QUESTROM Withheld Against 2. TO APPROVE A PROPOSAL TO AMEND THE COMPANY'S 2004 LONG-TERM INCENTIVE PLAN TO EXTEND THE PLAN'S TERMINATION DATE FROM MARCH 29, 2, 2024. Management Against Against 3. TO CONSIDER AND ACT UPON A PROPOSAL REGARDING ANNUAL SUSTAINABILITY REPORTING BY THE COMPANY. Shareholder For Against 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 5. TO RATIFY THE APPOINTMENT OF THE FIRM OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR FISCAL 2013. Management Against Against DELL INC. Security 24702R101 Meeting Type Contested-Special Ticker Symbol DELL Meeting Date 12-Sep-2013 ISIN US24702R1014 Agenda 933846505 - Management Item Proposal Type Vote For/Against Management 1. PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 5, 2013, BY AND AMONG DENALI HOLDING INC., DENALI INTERMEDIATE INC., DENALI ACQUIROR INC. AND DELL INC., AS IT MAY BE AMENDED FROM TIME TO TIME. Management Against Against 2. PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION THAT MAY BECOME PAYABLE TO THE NAMED EXECUTIVE OFFICERS OF DELL INC. IN CONNECTION WITH THE MERGER, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management Abstain Against 3. PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL TO ADOPT THE MERGER AGREEMENT. Management Against Against DELL INC. Security 24702R101 Meeting Type Contested-Special Ticker Symbol DELL Meeting Date 12-Sep-2013 ISIN US24702R1014 Agenda 933852546 - Opposition Item Proposal Type Vote For/Against Management 01 PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 5, 2013, BY AND AMONG DENALI HOLDING INC., DENALI INTERMEDIATE INC., DENALI ACQUIROR INC. AND DELL INC., AS IT MAY BE AMENDED FROM TIME TO TIME. Management 02 PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION THAT MAY BECOME PAYABLE TO THE NAMED EXECUTIVE OFFICERS OF DELL INC. IN CONNECTION WITH THE MERGER, AS DISCLOSED IN THE DELL PROXY STATEMENT DATED MAY 31, 2"SPECIAL FACTORS- INTERESTS OF THE COMPANY'S DIRECTORS AND EXECUTIVE OFFICERS IN THE MERGER- QUANTIFICATION OF PAYMENTS AND BENEFITS- POTENTIAL CHANGE OF CONTROL PAYMENTS TO NAMED EXECUTIVE OFFICERS TABLE." INCLUDING THE ASSOCIATED FOOTNOTES AND NARRATIVE DISCUSSION. Management 03 PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER. Management DELL INC. Security 24702R101 Meeting Type Contested-Special Ticker Symbol DELL Meeting Date 12-Sep-2013 ISIN US24702R1014 Agenda 933868347 - Management Item Proposal Type Vote For/Against Management 1. PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 5, 2013, AS AMENDED ON AUGUST 2, 2013, BY AND AMONG DENALI HOLDING INC., DENALI INTERMEDIATE INC., DENALI ACQUIROR INC. AND DELL INC., AS IT MAY BE FURTHER AMENDED FROM TIME TO TIME. Management 2. PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION THAT MAY BECOME PAYABLE TO THE NAMED EXECUTIVE OFFICERS OF DELL INC. IN CONNECTION WITH THE MERGER, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management 3. PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL TO ADOPT THE MERGER AGREEMENT. Management DELL INC. Security 24702R101 Meeting Type Contested-Special Ticker Symbol DELL Meeting Date 12-Sep-2013 ISIN US24702R1014 Agenda 933868373 - Management Item Proposal Type Vote For/Against Management 1. PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 5, 2013, AS AMENDED ON AUGUST 2, 2013, BY AND AMONG DENALI HOLDING INC., DENALI INTERMEDIATE INC., DENALI ACQUIROR INC. AND DELL INC., AS IT MAY BE FURTHER AMENDED FROM TIME TO TIME. Management 2. PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION THAT MAY BECOME PAYABLE TO THE NAMED EXECUTIVE OFFICERS OF DELL INC. IN CONNECTION WITH THE MERGER, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management 3. PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL TO ADOPT THE MERGER AGREEMENT. Management DARDEN RESTAURANTS, INC. Security Meeting Type Annual Ticker Symbol DRI Meeting Date 18-Sep-2013 ISIN US2371941053 Agenda 933863551 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL W. BARNES Withheld Against 2 LEONARD L. BERRY Withheld Against 3 CHRISTOPHER J. FRALEIGH Withheld Against 4 VICTORIA D. HARKER Withheld Against 5 DAVID H. HUGHES Withheld Against 6 CHARLES A LEDSINGER, JR Withheld Against 7 WILLIAM M. LEWIS, JR. Withheld Against 8 SENATOR CONNIE MACK III Withheld Against 9 ANDREW H. MADSEN Withheld Against 10 CLARENCE OTIS, JR. Withheld Against 11 MICHAEL D. ROSE Withheld Against 12 MARIA A. SASTRE Withheld Against 13 WILLIAM S. SIMON Withheld Against 2. TO APPROVE THE 2, AS AMENDED. Management Against Against 3. TO APPROVE A RESOLUTION PROVIDING ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 4. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 25, 2014. Management Against Against 5. TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTE TO ELECT DIRECTORS. Shareholder For Against 6. TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. Shareholder For Against 7. TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Shareholder For Against 8. TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING LOBBYING DISCLOSURE. Shareholder For Against 9. TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING DISCLOSURE OF EEO-1 REPORT DATA. Shareholder For Against SCHOLASTIC CORPORATION Security Meeting Type Annual Ticker Symbol SCHL Meeting Date 18-Sep-2013 ISIN US8070661058 Agenda 933865113 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES W. BARGE Withheld Against 2 MARIANNE CAPONNETTO Withheld Against 3 JOHN L. DAVIES Withheld Against NIKE, INC. Security Meeting Type Annual Ticker Symbol NKE Meeting Date 19-Sep-2013 ISIN US6541061031 Agenda 933862078 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 ALAN B. GRAF, JR. Withheld Against 2 JOHN C. LECHLEITER Withheld Against 3 PHYLLIS M. WISE Withheld Against 2. TO HOLD AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against Against 4. TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS DISCLOSURE. Shareholder For Against JOHN WILEY & SONS, INC. Security Meeting Type Annual Ticker Symbol JWA Meeting Date 19-Sep-2013 ISIN US9682232064 Agenda 933864868 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARI J. BAKER Withheld Against 2 RAYMOND W. MCDANIEL, JR Withheld Against 3 WILLIAM B. PLUMMER Withheld Against 4 KALPANA RAINA Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT ACCOUNTANTS. Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Abstain Against GENERAL MILLS, INC. Security Meeting Type Annual Ticker Symbol GIS Meeting Date 24-Sep-2013 ISIN US3703341046 Agenda 933866103 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: BRADBURY H. ANDERSON Management Against Against 1B) ELECTION OF DIRECTOR: R. KERRY CLARK Management Against Against 1C) ELECTION OF DIRECTOR: PAUL DANOS Management Against Against 1D) ELECTION OF DIRECTOR: WILLIAM T. ESREY Management Against Against 1E) ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management Against Against 1F) ELECTION OF DIRECTOR: JUDITH RICHARDS HOPE Management Against Against 1G) ELECTION OF DIRECTOR: HEIDI G. MILLER Management Against Against 1H) ELECTION OF DIRECTOR: HILDA OCHOA- BRILLEMBOURG Management Against Against 1I) ELECTION OF DIRECTOR: STEVE ODLAND Management Against Against 1J) ELECTION OF DIRECTOR: KENDALL J. POWELL Management Against Against 1K) ELECTION OF DIRECTOR: MICHAEL D. ROSE Management Against Against 1L) ELECTION OF DIRECTOR: ROBERT L. RYAN Management Against Against 1M) ELECTION OF DIRECTOR: DOROTHY A. TERRELL Management Against Against 2) CAST AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against 3) RATIFY THE APPOINTMENT OF KPMG LLP AS GENERAL MILLS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4) STOCKHOLDER PROPOSAL FOR REPORT ON RESPONSIBILITY FOR POST-CONSUMER PACKAGING. Shareholder For Against WORTHINGTON INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol WOR Meeting Date 26-Sep-2013 ISIN US9818111026 Agenda 933867787 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KERRII B. ANDERSON Management Against Against 1B. ELECTION OF DIRECTOR: JOHN P. MCCONNELL Management Against Against 1C. ELECTION OF DIRECTOR: MARY SCHIAVO Management Against Against 2. APPROVAL OF THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Abstain Against 3. APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS SET FORTH IN THE FIRST AMENDMENT TO THE WORTHINGTON INDUSTRIES, INC. AMENDED AND RESTATED 1997 LONG-TERM INCENTIVE PLAN. Management Against Against 4. APPROVAL OF THE SECOND AMENDMENT TO THE WORTHINGTON INDUSTRIES, INC. AMENDED AND RESTATED 1997 LONG-TERM INCENTIVE PLAN. Management Against Against 5. APPROVAL OF THE FIRST AMENDMENT TO, AND THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER, THE WORTHINGTON INDUSTRIES, INC. ANNUAL INCENTIVE PLAN FOR EXECUTIVES. Management Against Against 6. RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2014. Management Against Against TEAM, INC. Security Meeting Type Annual Ticker Symbol TISI Meeting Date 26-Sep-2013 ISIN US8781551002 Agenda 933871712 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EMMETT J. LESCROART Withheld Against 2 SIDNEY B. WILLIAMS Withheld Against 2. TO RATIFY THE APPOINTMENT OF KPMG LLP, AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING MAY 31, 2014. Management Against Against 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. TO APPROVE THE PROPOSED AMENDMENT TO INCREASE THE AUTHORIZED SHARES OF COMMON STOCK AS DISCLOSED IN THIS PROXY STATEMENT. Management For For THE MOSAIC COMPANY Security 61945C103 Meeting Type Annual Ticker Symbol MOS Meeting Date 03-Oct-2013 ISIN US61945C1036 Agenda 933867749 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: TIMOTHY S. GITZEL Management 1B. ELECTION OF DIRECTOR: WILLIAM R. GRABER Management 1C. ELECTION OF DIRECTOR: EMERY N. KOENIG Management 1D. ELECTION OF DIRECTOR: DAVID T. SEATON Management 2. RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT ITS FINANCIAL STATEMENTS AS OF AND FOR THE SEVEN-MONTH PERIOD ENDING DECEMBER 31, 2, 2013. Management 3. A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management HERMAN MILLER, INC. Security Meeting Type Annual Ticker Symbol MLHR Meeting Date 07-Oct-2013 ISIN US6005441000 Agenda 933870380 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LISA A. KRO 2 DOROTHY A. TERRELL 3 DAVID O. ULRICH 4 MICHAEL A. VOLKEMA 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management 3. PROPOSAL TO APPROVE THE HERMAN MILLER, INC. 2 Management 4. PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management THE PROCTER & GAMBLE COMPANY Security Meeting Type Annual Ticker Symbol PG Meeting Date 08-Oct-2013 ISIN US7427181091 Agenda 933868525 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANGELA F. BRALY Management 1B. ELECTION OF DIRECTOR: KENNETH I. CHENAULT Management 1C. ELECTION OF DIRECTOR: SCOTT D. COOK Management 1D. ELECTION OF DIRECTOR: SUSAN DESMOND- HELLMANN Management 1E. ELECTION OF DIRECTOR: A.G. LAFLEY Management 1F. ELECTION OF DIRECTOR: TERRY J. LUNDGREN Management 1G. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management 1H. ELECTION OF DIRECTOR: MARGARET C. WHITMAN Management 1I. ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Management 1J. ELECTION OF DIRECTOR: PATRICIA A. WOERTZ Management 1K. ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management 2. RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management 3. AMEND THE COMPANY'S CODE OF REGULATIONS TO REDUCE CERTAIN SUPERMAJORITY VOTING REQUIREMENTS Management 4. APPROVE THE 2013 NON-EMPLOYEE DIRECTORS' STOCK PLAN Management 5. ADVISORY VOTE ON EXECUTIVE COMPENSATION (THE SAY ON PAY VOTE) Management NOBLE CORPORATION Security H5833N103 Meeting Type Special Ticker Symbol NE Meeting Date 11-Oct-2013 ISIN CH0033347318 Agenda 933877295 - Management Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE MERGER AGREEMENT, A COPY OF WHICH IS ATTACHED TO THE ACCOMPANYING PROXY STATEMENT/PROSPECTUS AS ANNEX A. Management NOBLE CORPORATION Security H5833N103 Meeting Type Special Ticker Symbol NE Meeting Date 11-Oct-2013 ISIN CH0033347318 Agenda 933881864 - Management Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE MERGER AGREEMENT, A COPY OF WHICH IS ATTACHED TO THE ACCOMPANYING PROXY STATEMENT/PROSPECTUS AS ANNEX A. Management DELL INC. Security 24702R101 Meeting Type Annual Ticker Symbol DELL Meeting Date 17-Oct-2013 ISIN US24702R1014 Agenda 933881004 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DONALD J. CARTY Management Against Against 1B ELECTION OF DIRECTOR: JANET F. CLARK Management Against Against 1C ELECTION OF DIRECTOR: LAURA CONIGLIARO Management Against Against 1D ELECTION OF DIRECTOR: MICHAEL S. DELL Management Against Against 1E ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management Against Against 1F ELECTION OF DIRECTOR: GERARD J. KLEISTERLEE Management Against Against 1G ELECTION OF DIRECTOR: KLAUS S. LUFT Management Against Against 1H ELECTION OF DIRECTOR: ALEX J. MANDL Management Against Against 1I ELECTION OF DIRECTOR: SHANTANU NARAYEN Management Against Against 1J ELECTION OF DIRECTOR: H. ROSS PEROT, JR. Management Against Against 2 RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS DELL INC.'S INDEPENDENT AUDITOR FOR FISCAL 2014 Management Against Against 3 APPROVAL, ON AN ADVISORY BASIS, OF DELL INC.'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management Abstain Against 4 REQUESTING THAT THE BOARD OF DIRECTORS UNDERTAKE SUCH STEPS AS MAY BE NECESSARY TO PERMIT DELL INC.'S STOCKHOLDERS TO ACT BY WRITTEN CONSENT INSTEAD OF AT A MEETING OF STOCKHOLDERS Shareholder Against For SYMANTEC CORPORATION Security Meeting Type Annual Ticker Symbol SYMC Meeting Date 22-Oct-2013 ISIN US8715031089 Agenda 933875025 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: STEPHEN M. BENNETT Management Against Against 1B ELECTION OF DIRECTOR: MICHAEL A. BROWN Management Against Against 1C ELECTION OF DIRECTOR: FRANK E. DANGEARD Management Against Against 1D ELECTION OF DIRECTOR: GERALDINE B. LAYBOURNE Management Against Against 1E ELECTION OF DIRECTOR: DAVID L. MAHONEY Management Against Against 1F ELECTION OF DIRECTOR: ROBERT S. MILLER Management Against Against 1G ELECTION OF DIRECTOR: ANITA M. SANDS Management Against Against 1H ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Management Against Against 1I ELECTION OF DIRECTOR: V. PAUL UNRUH Management Against Against 1J ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT Management Against Against 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Against Against 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against 4 APPROVAL OF OUR 2 Management Against Against 5 APPROVAL OF AN AMENDMENT TO OUR 2 Management Against Against 6 APPROVAL OF OUR AMENDED AND RESTATED SENIOR EXECUTIVE INCENTIVE PLAN Management Against Against THE HILLSHIRE BRANDS COMPANY Security Meeting Type Annual Ticker Symbol HSH Meeting Date 24-Oct-2013 ISIN US4325891095 Agenda 933876673 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: TODD A. BECKER Management Against Against 1B. ELECTION OF DIRECTOR: CHRISTOPHER B. BEGLEY Management Against Against 1C. ELECTION OF DIRECTOR: ELLEN L. BROTHERS Management Against Against 1D. ELECTION OF DIRECTOR: SEAN M. CONNOLLY Management Against Against 1E. ELECTION OF DIRECTOR: LAURETTE T. KOELLNER Management Against Against 1F. ELECTION OF DIRECTOR: CRAIG P. OMTVEDT Management Against Against 1G. ELECTION OF DIRECTOR: SIR IAN PROSSER Management Against Against 1H. ELECTION OF DIRECTOR: JONATHAN P. WARD Management Against Against 1I. ELECTION OF DIRECTOR: JAMES D. WHITE Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL 2014. Management Against Against 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against SEAGATE TECHNOLOGY PLC Security G7945M107 Meeting Type Annual Ticker Symbol STX Meeting Date 30-Oct-2013 ISIN IE00B58JVZ52 Agenda 933877803 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management Against Against 1B. ELECTION OF DIRECTOR: FRANK J. BIONDI, JR. Management Against Against 1C. ELECTION OF DIRECTOR: MICHAEL R. CANNON Management Against Against 1D. ELECTION OF DIRECTOR: MEI-WEI CHENG Management Against Against 1E. ELECTION OF DIRECTOR: WILLIAM T. COLEMAN Management Against Against 1F. ELECTION OF DIRECTOR: JAY L. GELDMACHER Management Against Against 1G. ELECTION OF DIRECTOR: DR. SEH-WOONG JEONG Management Against Against 1H. ELECTION OF DIRECTOR: LYDIA M. MARSHALL Management Against Against 1I. ELECTION OF DIRECTOR: KRISTEN M. ONKEN Management For For 1J. ELECTION OF DIRECTOR: DR. CHONG SUP PARK Management For For 1K. ELECTION OF DIRECTOR: GREGORIO REYES Management Against Against 1L. ELECTION OF DIRECTOR: EDWARD J. ZANDER Management Against Against 2. TO APPROVE THE SEAGATE TECHNOLOGY PLC AMENDED AND RESTATED EXECUTIVE OFFICER PERFORMANCE BONUS PLAN. Management Against Against 3. TO DETERMINE THE PRICE RANGE AT WHICH THE COMPANY CAN RE-ISSUE TREASURY SHARES OFF-MARKET. Management Against Against 4. TO AUTHORIZE HOLDING THE 2 Management For For 5. TO APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 6A. TO APPROVE THE AMENDMENTS TO THE COMPANY'S ARTICLES OF ASSOCIATION: REMOVE RESTRICTIONS ON HOLDING GENERAL MEETINGS OUTSIDE OF THE U.S. Management For For 6B. TO APPROVE THE AMENDMENTS TO THE COMPANY'S ARTICLES OF ASSOCIATION: CLARIFY THE RIGHT OF MEMBERS TO APPOINT ONE OR MORE PROXIES. Management For For 6C. TO APPROVE THE AMENDMENTS TO THE COMPANY'S ARTICLES OF ASSOCIATION: PROVIDE FOR ESCHEATMENT IN ACCORDANCE WITH U.S. LAW. Management For For 6D. TO APPROVE THE AMENDMENTS TO THE COMPANY'S ARTICLES OF ASSOCIATION: CLARIFY THE MECHANISM USED BY THE COMPANY TO EFFECT SHARE REPURCHASES. Management For For 7. TO RATIFY, IN A NON-BINDING VOTE, THE APPOINTMENT OF ERNST & YOUNG AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR THE 2, IN A BINDING VOTE, THE AUDIT COMMITTEE OF THE BOARD TO SET THE AUDITORS' REMUNERATION. Management Against Against LEAP WIRELESS INTERNATIONAL, INC. Security Meeting Type Special Ticker Symbol LEAP Meeting Date 30-Oct-2013 ISIN US5218633080 Agenda 933880470 - Management Item Proposal Type Vote For/Against Management 01 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JULY 12, 2013 (AS AMENDED FROM TIME TO TIME), BY AND AMONG LEAP WIRELESS INTERNATIONAL, INC. ("LEAP"), AT&T INC., MARINER ACQUISITION SUB INC., A WHOLLY-OWNED SUBSIDIARY OF AT&T INC., AND LASER, INC., THE STOCKHOLDERS REPRESENTATIVE. Management Against Against 02 TO APPROVE, ON AN ADVISORY (NON- BINDING) BASIS, THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO LEAPS NAMED EXECUTIVE OFFICERS BY LEAP THAT IS BASED ON OR THAT OTHERWISE RELATES TO THE MERGER. Management Against Against 03 TO APPROVE ONE OR MORE ADJOURNMENTS OR POSTPONEMENTS OF THE SPECIAL MEETING TO A LATER DATE OR TIME, IF NECESSARY OR APPROPRIATE, INCLUDING ADJOURNMENTS TO PERMIT FURTHER SOLICITATION OF PROXIES IN FAVOR OF THE PROPOSAL TO ADOPT THE MERGER AGREEMENT. Management Abstain Against TECHNE CORPORATION Security Meeting Type Annual Ticker Symbol TECH Meeting Date 31-Oct-2013 ISIN US8783771004 Agenda 933879299 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: CHARLES R. KUMMETH Management Against Against ELECTION OF DIRECTOR: ROBERT V. BAUMGARTNER Management Against Against ELECTION OF DIRECTOR: ROGER C. LUCAS PHD Management Against Against ELECTION OF DIRECTOR: HOWARD V. O'CONNELL Management Against Against ELECTION OF DIRECTOR: RANDOLPH C STEER MD PHD Management Against Against ELECTION OF DIRECTOR: CHARLES A. DINARELLO MD Management Against Against ELECTION OF DIRECTOR: KAREN A. HOLBROOK, PHD Management Against Against ELECTION OF DIRECTOR: JOHN L. HIGGINS Management Against Against ELECTION OF DIRECTOR: ROELAND NUSSE PHD Management Against Against 2. TO SET THE NUMBER OF DIRECTORS AT NINE. Management Against Against 3. AN ADVISORY NON-BINDING VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 4. RATIFY THE APPOINTMENT OF KPMG LLP AS REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management Against Against DEVRY INC. Security Meeting Type Annual Ticker Symbol DV Meeting Date 06-Nov-2013 ISIN US2518931033 Agenda 933883490 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CONNIE R. CURRAN Withheld Against 2 DANIEL HAMBURGER Withheld Against 3 RONALD L. TAYLOR Withheld Against 2. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against Against 3. APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO CHANGE OUR NAME TO "DEVRY EDUCATION GROUP INC." Management For For 4. APPROVAL OF THE DEVRY INC. INCENTIVE PLAN OF 2013. Management Against Against 5. AN ADVISORY VOTE ON THE APPROVAL OF COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against LAM RESEARCH CORPORATION Security Meeting Type Annual Ticker Symbol LRCX Meeting Date 07-Nov-2013 ISIN US5128071082 Agenda 933880280 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARTIN B. ANSTICE 2 ERIC K. BRANDT 3 MICHAEL R. CANNON 4 YOUSSEF A. EL-MANSY 5 CHRISTINE A. HECKART 6 GRANT M. INMAN 7 CATHERINE P. LEGO 8 STEPHEN G. NEWBERRY 9 KRISHNA C. SARASWAT 10 WILLIAM R. SPIVEY 11 ABHIJIT Y. TALWALKAR 2. ADVISORY VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF LAM RESEARCH ("SAY ON PAY"). Management 3. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management AUTOMATIC DATA PROCESSING, INC. Security Meeting Type Annual Ticker Symbol ADP Meeting Date 12-Nov-2013 ISIN US0530151036 Agenda 933881080 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ELLEN R. ALEMANY Withheld Against 2 GREGORY D. BRENNEMAN Withheld Against 3 LESLIE A. BRUN Withheld Against 4 RICHARD T. CLARK Withheld Against 5 ERIC C. FAST Withheld Against 6 LINDA R. GOODEN Withheld Against 7 R. GLENN HUBBARD Withheld Against 8 JOHN P. JONES Withheld Against 9 CARLOS A. RODRIGUEZ Withheld Against 10 GREGORY L. SUMME Withheld Against 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against 3. APPOINTMENT OF DELOITTE & TOUCHE LLP. Management Against Against 4. RE-APPROVAL OF PERFORMANCE-BASED PROVISIONS OF THE AUTOMATIC DATA PROCESSING, INC. 2 Management For For THE ESTEE LAUDER COMPANIES INC. Security Meeting Type Annual Ticker Symbol EL Meeting Date 12-Nov-2013 ISIN US5184391044 Agenda 933882462 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AERIN LAUDER Management Abstain Against 1B. ELECTION OF DIRECTOR: WILLIAM P. LAUDER Management Abstain Against 1C. ELECTION OF DIRECTOR: RICHARD D. PARSONS Management Abstain Against 1D. ELECTION OF DIRECTOR: LYNN FORESTER DE ROTHSCHILD Management Abstain Against 1E. ELECTION OF DIRECTOR: RICHARD F. ZANNINO Management Abstain Against 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 4. APPROVE THE ESTEE LAUDER COMPANIES INC. EXECUTIVE ANNUAL INCENTIVE PLAN PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management Against Against 5. VOTE ON STOCKHOLDER PROPOSAL CONCERNING SUSTAINABLE PALM OIL. Shareholder For Against SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 15-Nov-2013 ISIN US8718291078 Agenda 933883046 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN M. CASSADAY Management Against Against 1B. ELECTION OF DIRECTOR: JONATHAN GOLDEN Management Against Against 1C. ELECTION OF DIRECTOR: JOSEPH A. HAFNER, JR. Management Against Against 1D. ELECTION OF DIRECTOR: HANS-JOACHIM KOERBER Management Against Against 1E. ELECTION OF DIRECTOR: NANCY S. NEWCOMB Management Against Against 1F. ELECTION OF DIRECTOR: JACKIE M. WARD Management Against Against 2. TO APPROVE THE ADOPTION OF THE SYSCO CORPORATION 2013 LONG-TERM INCENTIVE PLAN AS A SUCCESSOR TO SYSCO'S 2 Management Against Against 3. TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION PAID TO SYSCO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN SYSCO'S 2 Management Abstain Against 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2014 Management For For MOLEX INCORPORATED Security Meeting Type Annual Ticker Symbol MOLX Meeting Date 15-Nov-2013 ISIN US6085541018 Agenda 933890445 - Management Item Proposal Type Vote For/Against Management 1. PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF SEPTEMBER 9, 2013, AS IT MAY BE AMENDED FROM TIME TO TIME (THE "MERGER AGREEMENT"), BY AND AMONG MOLEX INCORPORATED, KOCH INDUSTRIES, INC. AND KOCH CONNECTORS, INC Management Against Against 2. PROPOSAL TO APPROVE, ON AN ADVISORY NON-BINDING BASIS, THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO THE NAMED EXECUTIVE OFFICERS OF MOLEX IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT (THE "MERGER") Management Abstain Against 3. APPROVE ADJOURNMENT OF ANNUAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT TIME OF ANNUAL MEETING TO APPROVE THE PROPOSAL TO ADOPT MERGER AGREEMENT Management Against Against 4. DIRECTOR Management 1 MICHAEL J. BIRCK Withheld Against 2 ANIRUDH DHEBAR Withheld Against 3 FREDERICK A. KREHBIEL Withheld Against 4 MARTIN P. SLARK Withheld Against 5. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITOR FOR FISCAL 2014 Management For For 6. PROPOSAL TO APPROVE THE MATERIAL TERMS OF PERFORMANCE GOALS UNDER THE MOLEX INCORPORATED ANNUAL INCENTIVE PLAN FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE Management Against Against CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 19-Nov-2013 ISIN US17275R1023 Agenda 933882157 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ Management Against Against 1B. ELECTION OF DIRECTOR: MARC BENIOFF Management Against Against 1C. ELECTION OF DIRECTOR: GREGORY Q. BROWN Management Against Against 1D. ELECTION OF DIRECTOR: M. MICHELE BURNS Management Against Against 1E. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management Against Against 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management Against Against 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA Management Against Against 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management Against Against 1I. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management Against Against 1J. ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management Against Against 1K. ELECTION OF DIRECTOR: ARUN SARIN Management Against Against 1L. ELECTION OF DIRECTOR: STEVEN M. WEST Management Against Against 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE 2 Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management Abstain Against 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management Against Against 5. APPROVAL TO HAVE CISCO HOLD A COMPETITION FOR GIVING PUBLIC ADVICE ON THE VOTING ITEMS IN THE PROXY FILING FOR CISCO'S 2 Shareholder Against For THE HAIN CELESTIAL GROUP, INC. Security Meeting Type Annual Ticker Symbol HAIN Meeting Date 19-Nov-2013 ISIN US4052171000 Agenda 933885002 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 IRWIN D. SIMON For For 2 RICHARD C. BERKE For For 3 JACK FUTTERMAN For For 4 MARINA HAHN For For 5 ANDREW R. HEYER For For 6 ROGER MELTZER For For 7 SCOTT M. O'NEIL For For 8 LAWRENCE S. ZILAVY For For 2 TO VOTE, ON AN ADVISORY BASIS, FOR THE COMPENSATION AWARDED TO THE NAMED EXECUTIVE OFFICERS FOR THE FISCAL YEAR ENDED JUNE 30, 2013, AS SET FORTH IN THIS PROXY STATEMENT. Management Abstain Against 3 TO APPROVE THE AMENDMENT OF THE AMENDED AND RESTATED 2 Management For For 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP TO ACT AS REGISTERED INDEPENDENT ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management Against Against THE CLOROX COMPANY Security Meeting Type Annual Ticker Symbol CLX Meeting Date 20-Nov-2013 ISIN US1890541097 Agenda 933884062 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL BOGGAN, JR. Management Against Against 1B. ELECTION OF DIRECTOR: RICHARD H. CARMONA Management Against Against 1C. ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Management Against Against 1D. ELECTION OF DIRECTOR: GEORGE J. HARAD Management Against Against 1E. ELECTION OF DIRECTOR: DONALD R. KNAUSS Management Against Against 1F. ELECTION OF DIRECTOR: ESTHER LEE Management Against Against 1G. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management Against Against 1H. ELECTION OF DIRECTOR: JEFFREY NODDLE Management Against Against 1I. ELECTION OF DIRECTOR: ROGELIO REBOLLEDO Management Against Against 1J. ELECTION OF DIRECTOR: PAMELA THOMAS- GRAHAM Management Against Against 1K. ELECTION OF DIRECTOR: CAROLYN M. TICKNOR Management Against Against 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For CAMPBELL SOUP COMPANY Security Meeting Type Annual Ticker Symbol CPB Meeting Date 20-Nov-2013 ISIN US1344291091 Agenda 933884947 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 EDMUND M. CARPENTER Withheld Against 2 PAUL R. CHARRON Withheld Against 3 BENNETT DORRANCE Withheld Against 4 LAWRENCE C. KARLSON Withheld Against 5 RANDALL W. LARRIMORE Withheld Against 6 MARY ALICE D. MALONE Withheld Against 7 SARA MATHEW Withheld Against 8 DENISE M. MORRISON Withheld Against 9 CHARLES R. PERRIN Withheld Against 10 A. BARRY RAND Withheld Against 11 NICK SHREIBER Withheld Against 12 TRACEY T. TRAVIS Withheld Against 13 ARCHBOLD D. VAN BEUREN Withheld Against 14 LES. C. VINNEY Withheld Against 15 CHARLOTTE C. WEBER Withheld Against 2 RATIFICATION OF APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against Against 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against DARLING INTERNATIONAL INC. Security Meeting Type Special Ticker Symbol DAR Meeting Date 26-Nov-2013 ISIN US2372661015 Agenda 933892019 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE TOTAL NUMBER OF AUTHORIZED SHARES OF COMMON STOCK, PAR VALUE $0.01, FROM 150,000,,000,000. Management For For ETHAN ALLEN INTERIORS INC. Security Meeting Type Annual Ticker Symbol ETH Meeting Date 04-Dec-2013 ISIN US2976021046 Agenda 933889529 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CLINTON A. CLARK Withheld Against 2 KRISTIN GAMBLE Withheld Against 2. PROPOSAL TO RATIFY KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. PROPOSAL TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management Against Against 4. PROPOSAL TO APPROVE AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE CLASSIFIED STRUCTURE OF OUR BOARD OF DIRECTORS. Management For For PAREXEL INTERNATIONAL CORPORATION Security Meeting Type Annual Ticker Symbol PRXL Meeting Date 05-Dec-2013 ISIN US6994621075 Agenda 933889024 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 A. DANA CALLOW, JR. Withheld Against 2 CHRISTOPHER J. LINDOP Withheld Against 3 JOSEF H. VON RICKENBACH Withheld Against 2. APPROVE, IN AN ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management Abstain Against 3. APPROVE THE PAREXEL INTERNATIONAL CORPORATION 2 Management Against Against VAIL RESORTS, INC. Security 91879Q109 Meeting Type Annual Ticker Symbol MTN Meeting Date 06-Dec-2013 ISIN US91879Q1094 Agenda 933889276 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management Against Against 1B. ELECTION OF DIRECTOR: ROBERT A. KATZ Management Against Against 1C. ELECTION OF DIRECTOR: RICHARD D. KINCAID Management Against Against 1D. ELECTION OF DIRECTOR: JOHN T. REDMOND Management Against Against 1E. ELECTION OF DIRECTOR: HILARY A. SCHNEIDER Management Against Against 1F. ELECTION OF DIRECTOR: D. BRUCE SEWELL Management Against Against 1G. ELECTION OF DIRECTOR: JOHN F. SORTE Management Against Against 1H. ELECTION OF DIRECTOR: PETER A. VAUGHN Management Against Against 2. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2014. Management Against Against 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against SILICON GRAPHICS INTERNATIONAL CORP Security 82706L108 Meeting Type Annual Ticker Symbol SGI Meeting Date 09-Dec-2013 ISIN US82706L1089 Agenda 933891904 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JORGE L. TITINGER Withheld Against 2 MICHAEL W. HAGEE Withheld Against 3 CHARLES M. BOESENBERG Withheld Against 4 GARY A. GRIFFITHS Withheld Against 5 HAGI SCHWARTZ Withheld Against 6 RONALD D. VERDOORN Withheld Against 7 DOUGLAS R. KING Withheld Against 2. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 27, 2014. Management Against Against 3. TO APPROVE A NON-BINDING, ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Abstain Against WD-40 COMPANY Security Meeting Type Annual Ticker Symbol WDFC Meeting Date 10-Dec-2013 ISIN US9292361071 Agenda 933890306 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 G.H. BATEMAN Withheld Against 2 P.D. BEWLEY Withheld Against 3 R.A. COLLATO Withheld Against 4 M.L. CRIVELLO Withheld Against 5 L.A. LANG Withheld Against 6 G.O. RIDGE Withheld Against 7 G.A. SANDFORT Withheld Against 8 N.E. SCHMALE Withheld Against 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2014. Management Against Against PALL CORPORATION Security Meeting Type Annual Ticker Symbol PLL Meeting Date 11-Dec-2013 ISIN US6964293079 Agenda 933890712 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: AMY E. ALVING Management Against Against 1B ELECTION OF DIRECTOR: ROBERT B. COUTTS Management Against Against 1C ELECTION OF DIRECTOR: MARK E. GOLDSTEIN Management Against Against 1D ELECTION OF DIRECTOR: CHERYL W. GRISE Management Against Against 1E ELECTION OF DIRECTOR: RONALD L. HOFFMAN Management Against Against 1F ELECTION OF DIRECTOR: LAWRENCE D. KINGSLEY Management Against Against 1G ELECTION OF DIRECTOR: DENNIS N. LONGSTREET Management Against Against 1H ELECTION OF DIRECTOR: B. CRAIG OWENS Management Against Against 1I ELECTION OF DIRECTOR: KATHARINE L. PLOURDE Management Against Against 1J ELECTION OF DIRECTOR: EDWARD TRAVAGLIANTI Management Against Against 1K ELECTION OF DIRECTOR: BRET W. WISE Management Against Against 02 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 03 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against FACTSET RESEARCH SYSTEMS INC. Security Meeting Type Annual Ticker Symbol FDS Meeting Date 17-Dec-2013 ISIN US3030751057 Agenda 933890469 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JOSEPH E. LAIRD, JR. Withheld Against 2 JAMES J. MCGONIGLE Withheld Against 2 TO RATIFY THE APPOINTMENT OF THE ACCOUNTING FIRM OF ERNST & YOUNG LLP AS FACTSET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 31, 2014. Management Against Against 3 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 4 TO APPROVE AN AMENDMENT TO THE COMPANY'S BY-LAWS TO REQUIRE MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN UNCONTESTED ELECTIONS. Management For For UNITED NATURAL FOODS, INC. Security Meeting Type Annual Ticker Symbol UNFI Meeting Date 18-Dec-2013 ISIN US9111631035 Agenda 933892805 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF CLASS II DIRECTOR: GAIL A. GRAHAM (TO SERVE UNTIL THE 2, IF PROPOSALS 4 AND 5 ARE APPROVED, THE 2) Management For For 1B. ELECTION OF CLASS II DIRECTOR: ANN TORRE BATES (TO SERVE UNTIL THE 2, IF PROPOSALS 4 AND 5 ARE APPROVED, THE 2) Management For For 2. RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 2, 2014. Management Against Against 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION. Management Abstain Against 4. APPROVAL OF AMENDMENTS TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD. Management For For 5. APPROVAL OF AMENDMENTS TO OUR BYLAWS TO DECLASSIFY THE BOARD. Management For For 6. A SHAREHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTING. Shareholder For Against 7. A SHAREHOLDER PROPOSAL REGARDING LIMITATIONS ON ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE IN CONTROL. Shareholder For Against HEALTH MANAGEMENT ASSOCIATES, INC. Security Meeting Type Special Ticker Symbol HMA Meeting Date 08-Jan-2014 ISIN US4219331026 Agenda 933904915 - Management Item Proposal Type Vote For/Against Management 1. PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JULY 29, 2013, AS IT MAY BE AMENDED FROM TIME TO TIME, BY AND AMONG HEALTH MANAGEMENT ASSOCIATES, INC., COMMUNITY HEALTH SYSTEMS, INC. AND FWCT-2 ACQUISITION CORPORATION. Management For For 2. PROPOSAL TO APPROVE, ON A NON- BINDING, ADVISORY BASIS, COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO HEALTH MANAGEMENT ASSOCIATES, INC.'S NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATES TO THE MERGER. Management Abstain Against 3. PROPOSAL TO APPROVE THE ADJOURNMENT OF THE HMA SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT AT THE TIME OF THE HMA SPECIAL MEETING. Management For For ACE LIMITED Security H0023R105 Meeting Type Special Ticker Symbol ACE Meeting Date 10-Jan-2014 ISIN CH0044328745 Agenda 933908088 - Management Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE PAYMENT OF DIVIDENDS FROM LEGAL RESERVES Management For For 2. ELECTION OF HOMBURGER AG AS OUR INDEPENDENT PROXY UNTIL THE CONCLUSION OF OUR 2 Management For For 3. IF A NEW AGENDA ITEM OR A NEW PROPOSAL FOR AN EXISTING AGENDA ITEM IS PUT BEFORE THE MEETING I/WE HEREWITH AUTHORIZE AND INSTRUCT THE INDEPENDENT PROXY TO VOTE AS FOLLOWS IN RESPECT OF THE POSITION OF THE BOARD OF DIRECTORS Management Against Against AUTODESK, INC. Security Meeting Type Special Ticker Symbol ADSK Meeting Date 14-Jan-2014 ISIN US0527691069 Agenda 933904674 - Management Item Proposal Type Vote For/Against Management 1. APPROVE AN AMENDMENT TO THE AUTODESK, INC. 2,350, Management For For NEW JERSEY RESOURCES CORPORATION Security Meeting Type Annual Ticker Symbol NJR Meeting Date 22-Jan-2014 ISIN US6460251068 Agenda 933905563 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JANE M. KENNY Withheld Against 2 SHARON C. TAYLOR Withheld Against 3 DAVID A. TRICE Withheld Against 2. TO APPROVE A NON-BINDING ADVISORY RESOLUTION APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. TO APPROVE THE AMENDMENT OF OUR RESTATED CERTIFICATE OF INCORPORATION TO MAKE THE PROVISIONS OF SECTION 14A:3-6.1 TO 14A:3-6.9 OF THE NEW JERSEY BUSINESS CORPORATION ACT APPLICABLE TO NEW JERSEY RESOURCES CORPORATION. Management For For 4. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014. Management Against Against INTUIT INC. Security Meeting Type Annual Ticker Symbol INTU Meeting Date 23-Jan-2014 ISIN US4612021034 Agenda 933906111 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHRISTOPHER W. BRODY Management Against Against 1B. ELECTION OF DIRECTOR: WILLIAM V. CAMPBELL Management Against Against 1C. ELECTION OF DIRECTOR: SCOTT D. COOK Management Against Against 1D. ELECTION OF DIRECTOR: DIANE B. GREENE Management Against Against 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management Against Against 1F. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management Against Against 1G. ELECTION OF DIRECTOR: DENNIS D. POWELL Management Against Against 1H. ELECTION OF DIRECTOR: BRAD D. SMITH Management Against Against 1I. ELECTION OF DIRECTOR: JEFF WEINER Management Against Against 2. RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2014. Management For For 3. APPROVAL OF AMENDED AND RESTATED 2 Management For For 4. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against AIR PRODUCTS AND CHEMICALS, INC. Security Meeting Type Annual Ticker Symbol APD Meeting Date 23-Jan-2014 ISIN US0091581068 Agenda 933907656 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHADWICK C. DEATON Management Against Against 1B. ELECTION OF DIRECTOR: EDWARD L. MONSER Management Against Against 1C. ELECTION OF DIRECTOR: MATTHEW H. PAULL Management Against Against 1D. ELECTION OF DIRECTOR: LAWRENCE S. SMITH Management Against Against 2. APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. RATIFICATION OF APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2014. Management For For 3. ADVISORY VOTE ON EXECUTIVE OFFICER COMPENSATION. TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. APPROVAL OF AMENDMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION. TO AMEND THE CERTIFICATE OF INCORPORATION TO PHASE OUT AND ELIMINATE THE CLASSIFIED BOARD. Management For For WESCO AIRCRAFT HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol WAIR Meeting Date 28-Jan-2014 ISIN US9508141036 Agenda 933908925 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ADAM J. PALMER Withheld Against 2 NORTON A. SCHWARTZ Withheld Against 3 RANDY J. SNYDER Withheld Against 2. APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014. Management Against Against BECTON, DICKINSON AND COMPANY Security Meeting Type Annual Ticker Symbol BDX Meeting Date 28-Jan-2014 ISIN US0758871091 Agenda 933909434 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BASIL L. ANDERSON Management Against Against 1B. ELECTION OF DIRECTOR: HENRY P. BECTON, JR. Management Against Against 1C. ELECTION OF DIRECTOR: CATHERINE M. BURZIK Management Against Against 1D. ELECTION OF DIRECTOR: EDWARD F. DEGRAAN Management Against Against 1E. ELECTION OF DIRECTOR: VINCENT A. FORLENZA Management Against Against 1F. ELECTION OF DIRECTOR: CLAIRE M. FRASER Management Against Against 1G. ELECTION OF DIRECTOR: CHRISTOPHER JONES Management Against Against 1H. ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management Against Against 1I. ELECTION OF DIRECTOR: GARY A. MECKLENBURG Management Against Against 1J. ELECTION OF DIRECTOR: JAMES F. ORR Management Against Against 1K. ELECTION OF DIRECTOR: WILLARD J. OVERLOCK, JR. Management Against Against 1L. ELECTION OF DIRECTOR: REBECCA W. RIMEL Management Against Against 1M. ELECTION OF DIRECTOR: BERTRAM L. SCOTT Management Against Against 1N. ELECTION OF DIRECTOR: ALFRED SOMMER Management Against Against 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against Against 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 4. APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS UNDER BD'S 2-BASED COMPENSATION PLAN. Management Against Against 5. APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS UNDER BD'S PERFORMANCE INCENTIVE PLAN. Management Against Against 6. SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIR. Shareholder For Against JOHNSON CONTROLS, INC. Security Meeting Type Annual Ticker Symbol JCI Meeting Date 29-Jan-2014 ISIN US4783661071 Agenda 933907000 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 NATALIE A. BLACK Withheld Against 2 RAYMOND L. CONNER Withheld Against 3 WILLIAM H. LACY Withheld Against 4 ALEX A. MOLINAROLI Withheld Against 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR 2014. Management Against Against 3. APPROVE ON AN ADVISORY BASIS NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against SCHNITZER STEEL INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol SCHN Meeting Date 29-Jan-2014 ISIN US8068821060 Agenda 933909054 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WAYLAND R. HICKS Withheld Against 2 JUDITH A. JOHANSEN Withheld Against 3 TAMARA L. LUNDGREN Withheld Against 2. TO VOTE ON AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Abstain Against 3. TO APPROVE THE AMENDED AND RESTATED 1 Management For For UGI CORPORATION Security Meeting Type Annual Ticker Symbol UGI Meeting Date 30-Jan-2014 ISIN US9026811052 Agenda 933909369 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 L.R. GREENBERG Withheld Against 2 M.O. SCHLANGER Withheld Against 3 A. POL Withheld Against 4 E.E. JONES Withheld Against 5 J.L. WALSH Withheld Against 6 R.B. VINCENT Withheld Against 7 M.S. PUCCIO Withheld Against 8 R.W. GOCHNAUER Withheld Against 9 F.S. HERMANCE Withheld Against 2. PROPOSAL TO APPROVE RESOLUTION ON EXECUTIVE COMPENSATION. Management Abstain Against COSTCO WHOLESALE CORPORATION Security 22160K105 Meeting Type Annual Ticker Symbol COST Meeting Date 30-Jan-2014 ISIN US22160K1051 Agenda 933909383 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SUSAN L. DECKER Withheld Against 2 RICHARD M. LIBENSON Withheld Against 3 JOHN W. MEISENBACH Withheld Against 4 CHARLES T. MUNGER Withheld Against 2. RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management Abstain Against 4. CONSIDERATION OF SHAREHOLDER PROPOSAL TO CHANGE CERTAIN VOTING REQUIREMENTS. Shareholder For Against 5. TO AMEND THE ARTICLES OF INCORPORATION TO CHANGE THE METHOD OF ELECTING DIRECTORS. Shareholder For LIBERTY GLOBAL PLC. Security G5480U104 Meeting Type Special Ticker Symbol LBTYA Meeting Date 30-Jan-2014 ISIN GB00B8W67662 Agenda 933910499 - Management Item Proposal Type Vote For/Against Management 1. ORDINARY RESOLUTION TO APPROVE THE LIBERTY GLOBAL 2 Management For For 2. ORDINARY RESOLUTION TO APPROVE THE LIBERTY GLOBAL 2 Management Against Against ROCK-TENN COMPANY Security Meeting Type Annual Ticker Symbol RKT Meeting Date 31-Jan-2014 ISIN US7727392075 Agenda 933908901 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JENNY A. HOURIHAN Withheld Against 2 STEVEN C. VOORHEES Withheld Against 3 J. POWELL BROWN Withheld Against 4 ROBERT M. CHAPMAN Withheld Against 5 TERRELL K. CREWS Withheld Against 6 RUSSELL M. CURREY Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ROCK-TENN COMPANY. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against 4. THE APPROVAL OF RESTATED AND AMENDED ARTICLES OF INCORPORATION FOR ROCK-TENN COMPANY TO PROVIDE THAT ALL DIRECTORS ELECTED AT OR AFTER OUR ANNUAL MEETING OF SHAREHOLDERS HELD IN 2-TENN COMPANY'S ARTICLES OF INCORPORATION. Management For For ROCKWELL AUTOMATION, INC. Security Meeting Type Annual Ticker Symbol ROK Meeting Date 04-Feb-2014 ISIN US7739031091 Agenda 933910653 - Management Item Proposal Type Vote For/Against Management A. DIRECTOR Management 1 STEVEN R. KALMANSON Withheld Against 2 JAMES P. KEANE Withheld Against 3 DONALD R. PARFET Withheld Against B. TO APPROVE THE SELECTION OF DELOITTE & TOUCHE LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For C. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Management Abstain Against D. SHAREHOLDER PROPOSAL REQUESTING MAJORITY VOTING IN ELECTIONS OF DIRECTORS. Shareholder For GEOSPACE TECHNOLOGIES CORPORATION Security 37364X109 Meeting Type Annual Ticker Symbol GEOS Meeting Date 06-Feb-2014 ISIN US37364X1090 Agenda 933909131 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS L. DAVIS, PH.D. Withheld Against 2 RICHARD F. MILES Withheld Against 2. TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF UHY LLP, INDEPENDENT PUBLIC ACCOUNTANTS, AS THE COMPANY'S AUDITORS FOR THE YEAR ENDING SEPTEMBER 30, 2014 Management For For 3. TO APPROVE THE FOLLOWING NON- BINDING, ADVISORY RESOLUTION: "RESOLVED, THAT THE STOCKHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S 2(WHICH DISCLOSURE INCLUDES (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management Abstain Against 4. TO APPROVE THE 2014 LONG-TERM INCENTIVE PLAN Management Against Against 5. TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS FOR PERFORMANCE AWARDS UNDER THE 2014 LONG-TERM INCENTIVE PLAN Management Against Against MWI VETERINARY SUPPLY, INC. Security 55402X105 Meeting Type Annual Ticker Symbol MWIV Meeting Date 12-Feb-2014 ISIN US55402X1054 Agenda 933912304 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KEITH E. ALESSI Withheld Against 2 BRUCE C. BRUCKMANN Withheld Against 3 JAMES F. CLEARY, JR. Withheld Against 4 A. CRAIG OLSON Withheld Against 5 ROBERT N. REBHOLTZ, JR. Withheld Against 6 WILLIAM J. ROBISON Withheld Against 2. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Against Against 3. A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Abstain Against TD AMERITRADE HOLDING CORPORATION Security 87236Y108 Meeting Type Annual Ticker Symbol AMTD Meeting Date 12-Feb-2014 ISIN US87236Y1082 Agenda 933913344 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAN W. COOK III Withheld Against 2 JOSEPH H. MOGLIA Withheld Against 3 WILBUR J. PREZZANO Withheld Against 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014. Management For For SUPER MICRO COMPUTER INC. Security 86800U104 Meeting Type Annual Ticker Symbol SMCI Meeting Date 13-Feb-2014 ISIN US86800U1043 Agenda 933916530 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHARLES LIANG Withheld Against 2 SHERMAN TUAN Withheld Against 2. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO NAMED EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS SUPER MICRO COMPUTER, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For JACK IN THE BOX INC. Security Meeting Type Annual Ticker Symbol JACK Meeting Date 14-Feb-2014 ISIN US4663671091 Agenda 933914954 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LEONARD A. COMMA Management Against Against 1B. ELECTION OF DIRECTOR: DAVID L. GOEBEL Management Against Against 1C. ELECTION OF DIRECTOR: MADELEINE A. KLEINER Management Against Against 1D. ELECTION OF DIRECTOR: MICHAEL W. MURPHY Management Against Against 1E. ELECTION OF DIRECTOR: JAMES M. MYERS Management Against Against 1F. ELECTION OF DIRECTOR: DAVID M. TEHLE Management Against Against 1G. ELECTION OF DIRECTOR: JOHN T. WYATT Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management Abstain Against THE VALSPAR CORPORATION Security Meeting Type Annual Ticker Symbol VAL Meeting Date 19-Feb-2014 ISIN US9203551042 Agenda 933915829 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN M. BALLBACH Withheld Against 2 IAN R. FRIENDLY Withheld Against 3 JANEL S. HAUGARTH Withheld Against 2. TO CAST AN ADVISORY VOTE TO APPROVE THE CORPORATION'S EXECUTIVE COMPENSATION ("SAY-ON-PAY" VOTE) Management Abstain Against 3. TO RE-APPROVE PERFORMANCE MEASURES UNDER THE CORPORATION'S 2 Management Against Against 4. TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO EXAMINE THE CORPORATION'S ACCOUNTS FOR THE FISCAL YEAR ENDING OCTOBER 31, 2014 Management For For VARIAN MEDICAL SYSTEMS, INC. Security 92220P105 Meeting Type Annual Ticker Symbol VAR Meeting Date 20-Feb-2014 ISIN US92220P1057 Agenda 933912900 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SUSAN L. BOSTROM Withheld Against 2 REGINA E. DUGAN Withheld Against 3 VENKATRAMAN THYAGARAJA Withheld Against 4 DOW R. WILSON Withheld Against 2. TO APPROVE THE COMPENSATION OF THE VARIAN MEDICAL SYSTEMS, INC. NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. Management Abstain Against 3. TO APPROVE THE VARIAN MEDICAL SYSTEMS, INC. MANAGEMENT INCENTIVE PLAN. Management Against Against 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VARIAN MEDICAL SYSTEMS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management Against Against 5. TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS, INC. CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS, IF THE ELIMINATION OF CUMULATIVE VOTING PURSUANT TO PROPOSAL 6 IS APPROVED. Management For For 6. TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS, INC. CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING FOR DIRECTORS, IF THE ELIMINATION OF THE CLASSIFIED BOARD PURSUANT TO PROPOSAL 5 IS APPROVED. Management Against Against WHOLE FOODS MARKET, INC. Security Meeting Type Annual Ticker Symbol WFM Meeting Date 24-Feb-2014 ISIN US9668371068 Agenda 933915300 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DR. JOHN ELSTROTT Withheld Against 2 GABRIELLE GREENE Withheld Against 3 SHAHID (HASS) HASSAN Withheld Against 4 STEPHANIE KUGELMAN Withheld Against 5 JOHN MACKEY Withheld Against 6 WALTER ROBB Withheld Against 7 JONATHAN SEIFFER Withheld Against 8 MORRIS (MO) SIEGEL Withheld Against 9 JONATHAN SOKOLOFF Withheld Against 10 DR. RALPH SORENSON Withheld Against 11 W. (KIP) TINDELL, III Withheld Against 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 28, 2014. Management For For 4. SHAREHOLDER PROPOSAL REGARDING A POLICY RELATED TO THE RECOVERY OF UNEARNED MANAGEMENT BONUSES. Shareholder For Against 5. SHAREHOLDER PROPOSAL RELATED TO CONFIDENTIAL VOTING. Shareholder Against For NORDSON Security Meeting Type Annual Ticker Symbol NDSN Meeting Date 25-Feb-2014 ISIN US6556631025 Agenda 933916441 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOSEPH P. KEITHLEY Withheld Against 2 MICHAEL J. MERRIMAN, JR Withheld Against 3 MARY G. PUMA Withheld Against 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2014. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against UMPQUA HOLDINGS CORPORATION Security Meeting Type Special Ticker Symbol UMPQ Meeting Date 25-Feb-2014 ISIN US9042141039 Agenda 933919916 - Management Item Proposal Type Vote For/Against Management 1. TO ADOPT AND APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF SEPTEMBER 11, 2013, BY AND BETWEEN STERLING FINANCIAL CORPORATION AND UMPQUA HOLDINGS CORPORATION, PURSUANT TO WHICH STERLING WILL MERGE WITH AND INTO UMPQUA. Management For For 2. TO AMEND THE RESTATED ARTICLES OF INCORPORATION OF UMPQUA HOLDINGS CORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF NO PAR VALUE COMMON STOCK TO 400,000,000. Management For For 3. TO ADJOURN THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE MERGER PROPOSAL AND/OR THE ARTICLES AMENDMENT PROPOSAL. Management For For DEERE & COMPANY Security Meeting Type Annual Ticker Symbol DE Meeting Date 26-Feb-2014 ISIN US2441991054 Agenda 933914586 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SAMUEL R. ALLEN Management Against Against 1B. ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management Against Against 1C. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management Against Against 1D. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management Against Against 1E. ELECTION OF DIRECTOR: DIPAK C. JAIN Management Against Against 1F. ELECTION OF DIRECTOR: CLAYTON M. JONES Management Against Against 1G. ELECTION OF DIRECTOR: JOACHIM MILBERG Management Against Against 1H. ELECTION OF DIRECTOR: RICHARD B. MYERS Management Against Against 1I. ELECTION OF DIRECTOR: GREGORY R. PAGE Management Against Against 1J. ELECTION OF DIRECTOR: THOMAS H. PATRICK Management Against Against 1K. ELECTION OF DIRECTOR: SHERRY M. SMITH Management Against Against 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS DEERE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For ENDO HEALTH SOLUTIONS INC. Security 29264F205 Meeting Type Special Ticker Symbol ENDP Meeting Date 26-Feb-2014 ISIN US29264F2056 Agenda 933919360 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE AND ADOPT THE ARRANGEMENT AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY (INCLUDING THE MERGER). Management Against Against 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, CERTAIN COMPENSATORY ARRANGEMENTS BETWEEN ENDO AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE MERGER CONTEMPLATED BY THE ARRANGEMENT AGREEMENT. Management Abstain Against 3. TO APPROVE THE CREATION OF "DISTRIBUTABLE RESERVES" OF NEW ENDO, WHICH ARE REQUIRED UNDER IRISH LAW IN ORDER TO ALLOW NEW ENDO TO MAKE DISTRIBUTIONS AND PAY DIVIDENDS AND TO PURCHASE OR REDEEM SHARES IN THE FUTURE BY REDUCING SOME OR ALL OF THE SHARE PREMIUM OF NEW ENDO. Management For For 4. TO APPROVE ANY MOTION TO ADJOURN THE SPECIAL MEETING OR ANY ADJOURNMENT THEREOF, IF NECESSARY, (I) TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES IN FAVOR OF THE PROPOSAL AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE ARRANGEMENT AGREEMENT AND TRANSACTIONS CONTEMPLATED THEREBY (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). Management For For TETRA TECH, INC. Security 88162G103 Meeting Type Annual Ticker Symbol TTEK Meeting Date 27-Feb-2014 ISIN US88162G1031 Agenda 933916162 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAN L. BATRACK Withheld Against 2 HUGH M. GRANT Withheld Against 3 PATRICK C. HADEN Withheld Against 4 J. CHRISTOPHER LEWIS Withheld Against 5 KIMBERLY E. RITRIEVI Withheld Against 6 ALBERT E. SMITH Withheld Against 7 J. KENNETH THOMPSON Withheld Against 8 RICHARD H. TRULY Withheld Against 9 KIRSTEN M. VOLPI Withheld Against 2. TO VOTE ON AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 3. TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION PLAN, AS AMENDED AND RESTATED. Management Abstain Against 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management Against Against QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 04-Mar-2014 ISIN US7475251036 Agenda 933916150 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management Against Against 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management Against Against 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management Against Against 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management Against Against 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON Management Against Against 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS Management Against Against 1G. ELECTION OF DIRECTOR: SHERRY LANSING Management Against Against 1H. ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF Management Against Against 1I. ELECTION OF DIRECTOR: DUANE A. NELLES Management Against Against 1J. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management Against Against 1K. ELECTION OF DIRECTOR: FRANCISCO ROS Management Against Against 1L. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management Against Against 1M. ELECTION OF DIRECTOR: BRENT SCOWCROFT Management Against Against 1N. ELECTION OF DIRECTOR: MARC I. STERN Management Against Against 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 28, 2014. Management Against Against 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management Abstain Against 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For HOLOGIC, INC. Security Meeting Type Annual Ticker Symbol HOLX Meeting Date 04-Mar-2014 ISIN US4364401012 Agenda 933916744 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JONATHAN CHRISTODORO Withheld Against 2 SALLY W. CRAWFORD Withheld Against 3 SCOTT T. GARRETT Withheld Against 4 DAVID R. LAVANCE, JR. Withheld Against 5 NANCY L. LEAMING Withheld Against 6 LAWRENCE M. LEVY Withheld Against 7 STEPHEN P. MACMILLAN Withheld Against 8 SAMUEL MERKSAMER Withheld Against 9 CHRISTIANA STAMOULIS Withheld Against 10 ELAINE S. ULLIAN Withheld Against 11 WAYNE WILSON Withheld Against 2. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management Against Against APPLIED MATERIALS, INC. Security Meeting Type Annual Ticker Symbol AMAT Meeting Date 04-Mar-2014 ISIN US0382221051 Agenda 933917140 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AART J. DE GEUS Management For For 1B. ELECTION OF DIRECTOR: GARY E. DICKERSON Management For For 1C. ELECTION OF DIRECTOR: STEPHEN R. FORREST Management For For 1D. ELECTION OF DIRECTOR: THOMAS J. IANNOTTI Management For For 1E. ELECTION OF DIRECTOR: SUSAN M. JAMES Management For For 1F. ELECTION OF DIRECTOR: ALEXANDER A. KARSNER Management For For 1G. ELECTION OF DIRECTOR: GERHARD H. PARKER Management For For 1H. ELECTION OF DIRECTOR: DENNIS D. POWELL Management For For 1I. ELECTION OF DIRECTOR: WILLEM P. ROELANDTS Management For For 1J. ELECTION OF DIRECTOR: JAMES E. ROGERS Management For For 1K. ELECTION OF DIRECTOR: MICHAEL R. SPLINTER Management For For 1L. ELECTION OF DIRECTOR: ROBERT H. SWAN Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF APPLIED MATERIALS' NAMED EXECUTIVE OFFICERS Management Abstain Against 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management Against Against 4. STOCKHOLDER PROPOSAL TITLED "SPECIAL SHAREOWNER MEETINGS." Shareholder For Against PIEDMONT NATURAL GAS COMPANY, INC. Security Meeting Type Annual Ticker Symbol PNY Meeting Date 06-Mar-2014 ISIN US7201861058 Agenda 933915273 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MR. M.E. EVERETT III For For 2 MR. FRANK B. HOLDING JR For For 3 MS. MINOR M. SHAW For For 4 MR. MICHAEL C. TARWATER For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 4. APPROVAL OF AMENDMENTS TO THE COMPANY'S RESTATED ARTICLES OF INCORPORATION TO REDUCE SUPERMAJORITY VOTING THRESHOLDS. Management For For 5. APPROVAL OF AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED BYLAWS TO REDUCE SUPERMAJORITY VOTING THRESHOLDS. Management For For 6. APPROVAL OF AMENDMENTS TO THE COMPANY'S RESTATED ARTICLES OF INCORPORATION ELIMINATING THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS. Management For For AMERISOURCEBERGEN CORPORATION Security 03073E105 Meeting Type Annual Ticker Symbol ABC Meeting Date 06-Mar-2014 ISIN US03073E1055 Agenda 933915449 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEVEN H. COLLIS Management Against Against 1B. ELECTION OF DIRECTOR: DOUGLAS R. CONANT Management Against Against 1C. ELECTION OF DIRECTOR: RICHARD W. GOCHNAUER Management Against Against 1D. ELECTION OF DIRECTOR: RICHARD C. GOZON Management Against Against 1E. ELECTION OF DIRECTOR: LON R. GREENBERG Management Against Against 1F. ELECTION OF DIRECTOR: EDWARD E. HAGENLOCKER Management Against Against 1G. ELECTION OF DIRECTOR: JANE E. HENNEY, M.D. Management Against Against 1H. ELECTION OF DIRECTOR: KATHLEEN W. HYLE Management Against Against 1I. ELECTION OF DIRECTOR: MICHAEL J. LONG Management Against Against 1J. ELECTION OF DIRECTOR: HENRY W. MCGEE Management Against Against 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management Against Against 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 4. APPROVAL OF THE AMERISOURCEBERGEN CORPORATION OMNIBUS INCENTIVE PLAN. Management Against Against 5. APPROVAL OF THE AMENDMENT OF AMERISOURCEBERGEN'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Management For For WGL HOLDINGS, INC. Security 92924F106 Meeting Type Annual Ticker Symbol WGL Meeting Date 06-Mar-2014 ISIN US92924F1066 Agenda 933916112 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL D. BARNES For For 2 GEORGE P. CLANCY, JR. For For 3 JAMES W. DYKE, JR. For For 4 MELVYN J. ESTRIN For For 5 NANCY C. FLOYD For For 6 LINDA R. GOODEN For For 7 JAMES F. LAFOND For For 8 DEBRA L. LEE For For 9 TERRY D. MCCALLISTER For For 2. PROPOSAL TO APPROVE, BY NON-BINDING VOTE, COMPENSATION PAID TO CERTAIN EXECUTIVE OFFICERS. Management Abstain Against 3. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2014. Management For For GREEN MOUNTAIN COFFEE ROASTERS, INC. Security Meeting Type Annual Ticker Symbol GMCR Meeting Date 06-Mar-2014 ISIN US3931221069 Agenda 933916504 - Management Item Proposal Type Vote For/Against Management I DIRECTOR Management 1 JOHN D. HAYES Withheld Against 2 A.D. DAVID MACKAY Withheld Against 3 MICHAEL J. MARDY Withheld Against 4 DAVID E. MORAN Withheld Against II TO APPROVE, ON AN ADVISORY BASIS, THE EXECUTIVE COMPENSATION AS DISCLOSED IN THESE MATERIALS Management Abstain Against III TO APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION TO CHANGE THE NAME OF THE COMPANY TO KEURIG GREEN MOUNTAIN, INC. Management For For IV TO APPROVE THE GREEN MOUNTAIN COFFEE ROASTERS, INC. 2 Management Against Against V TO APPROVE THE GREEN MOUNTAIN COFFEE ROASTERS, INC. 2 Management For For VI TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014 Management Against Against AECOM TECHNOLOGY CORPORATION Security 00766T100 Meeting Type Annual Ticker Symbol ACM Meeting Date 06-Mar-2014 ISIN US00766T1007 Agenda 933917455 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MICHAEL S. BURKE Withheld Against 2 DAVID W. JOOS Withheld Against 3 ROBERT J. ROUTS Withheld Against 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 4 AMENDMENT OF COMPANY'S CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management Against Against FRANKLIN RESOURCES, INC. Security Meeting Type Annual Ticker Symbol BEN Meeting Date 12-Mar-2014 ISIN US3546131018 Agenda 933918659 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SAMUEL H. ARMACOST Management Against Against 1B. ELECTION OF DIRECTOR: PETER K. BARKER Management Against Against 1C. ELECTION OF DIRECTOR: CHARLES E. JOHNSON Management Against Against 1D. ELECTION OF DIRECTOR: GREGORY E. JOHNSON Management Against Against 1E. ELECTION OF DIRECTOR: RUPERT H. JOHNSON, JR. Management Against Against 1F. ELECTION OF DIRECTOR: MARK C. PIGOTT Management Against Against 1G. ELECTION OF DIRECTOR: CHUTTA RATNATHICAM Management Against Against 1H. ELECTION OF DIRECTOR: LAURA STEIN Management Against Against 1I. ELECTION OF DIRECTOR: ANNE M. TATLOCK Management Against Against 1J. ELECTION OF DIRECTOR: GEOFFREY Y. YANG Management Against Against 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014. Management Against Against 3. TO APPROVE THE ADOPTION OF THE FRANKLIN RESOURCES, INC. 2 Management Against Against 4. TO APPROVE BY ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 5. A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against ANALOG DEVICES, INC. Security Meeting Type Annual Ticker Symbol ADI Meeting Date 12-Mar-2014 ISIN US0326541051 Agenda 933920072 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: RAY STATA Management Against Against 1B) ELECTION OF DIRECTOR: VINCENT T. ROCHE Management Against Against 1C) ELECTION OF DIRECTOR: RICHARD M. BEYER Management Against Against 1D) ELECTION OF DIRECTOR: JAMES A. CHAMPY Management Against Against 1E) ELECTION OF DIRECTOR: JOHN C. HODGSON Management Against Against 1F) ELECTION OF DIRECTOR: YVES-ANDRE ISTEL Management Against Against 1G) ELECTION OF DIRECTOR: NEIL NOVICH Management Against Against 1H) ELECTION OF DIRECTOR: F. GRANT SAVIERS Management Against Against 1I) ELECTION OF DIRECTOR: KENTON J. SICCHITANO Management Against Against 1J) ELECTION OF DIRECTOR: LISA T. SU Management Against Against 2) TO APPROVE, BY NON-BINDING "SAY-ON- PAY" VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS, EXECUTIVE COMPENSATION (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management Abstain Against 3) TO APPROVE THE AMENDED AND RESTATED ANALOG DEVICES, INC. 2 Management For For 4) TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For STARBUCKS CORPORATION Security Meeting Type Annual Ticker Symbol SBUX Meeting Date 19-Mar-2014 ISIN US8552441094 Agenda 933917619 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HOWARD SCHULTZ Management Against Against 1B. ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management Against Against 1C. ELECTION OF DIRECTOR: ROBERT M. GATES Management Against Against 1D. ELECTION OF DIRECTOR: MELLODY HOBSON Management Against Against 1E. ELECTION OF DIRECTOR: KEVIN R. JOHNSON Management Against Against 1F. ELECTION OF DIRECTOR: OLDEN LEE Management Against Against 1G. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management Against Against 1H. ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Management Against Against 1I. ELECTION OF DIRECTOR: CLARA SHIH Management Against Against 1J. ELECTION OF DIRECTOR: JAVIER G. TERUEL Management Against Against 1K. ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management Against Against 1L. ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management Against Against 2. ADVISORY RESOLUTION TO APPROVE OUR EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management Against Against 4. PROHIBIT POLITICAL SPENDING. Shareholder For Against 5. INDEPENDENT BOARD CHAIRMAN. Shareholder For Against AGILENT TECHNOLOGIES, INC. Security 00846U101 Meeting Type Annual Ticker Symbol A Meeting Date 19-Mar-2014 ISIN US00846U1016 Agenda 933920692 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: HEIDI FIELDS Management Against Against ELECTION OF DIRECTOR: A. BARRY RAND Management Against Against 2. TO RATIFY THE AUDIT AND FINANCE COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AGILENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against Against 3. TO RE-APPROVE THE PERFORMANCE GOALS UNDER AGILENT'S 2 Management For For 4. TO APPROVE THE COMPENSATION OF AGILENT'S NAMED EXECUTIVE OFFICERS. Management Abstain Against HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 19-Mar-2014 ISIN US4282361033 Agenda 933921098 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: M.L. ANDREESSEN Management Against Against 1B. ELECTION OF DIRECTOR: S. BANERJI Management Against Against 1C. ELECTION OF DIRECTOR: R.R. BENNETT Management Against Against 1D. ELECTION OF DIRECTOR: R.L. GUPTA Management Against Against 1E. ELECTION OF DIRECTOR: R.J. LANE Management Against Against 1F. ELECTION OF DIRECTOR: A.M. LIVERMORE Management Against Against 1G. ELECTION OF DIRECTOR: R.E. OZZIE Management Against Against 1H. ELECTION OF DIRECTOR: G.M. REINER Management Against Against 1I. ELECTION OF DIRECTOR: P.F. RUSSO Management Against Against 1J. ELECTION OF DIRECTOR: J.A. SKINNER Management Against Against 1K. ELECTION OF DIRECTOR: M.C. WHITMAN Management Against Against 1L. ELECTION OF DIRECTOR: R.V. WHITWORTH Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2014. Management Against Against 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 4. STOCKHOLDER PROPOSAL RELATED TO THE FORMATION OF A HUMAN RIGHTS COMMITTEE. Shareholder For Against CLARCOR INC. Security Meeting Type Annual Ticker Symbol CLC Meeting Date 25-Mar-2014 ISIN US1798951075 Agenda 933926202 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARK A. EMKES Withheld Against 2 ROBERT H. JENKINS Withheld Against 3 PHILIP R. LOCHNER, JR. Withheld Against 2. SAY ON PAY - AN ADVISORY NON-BINDING VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management Abstain Against 3. APPROVAL OF THE 2 Management Against Against 4. VOTE REGARDING THE SHAREHOLDER PROPOSAL RELATING TO SUSTAINABILITY REPORTING. Shareholder For Against 5. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 29, 2014. Management Against Against COMPUWARE CORPORATION Security Meeting Type Annual Ticker Symbol CPWR Meeting Date 28-Mar-2014 ISIN US2056381096 Agenda 933924525 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GURMINDER S. BEDI Management Against Against 1B. ELECTION OF DIRECTOR: JEFFREY J. CLARKE Management Against Against 1C. ELECTION OF DIRECTOR: JOHN G. FREELAND Management Against Against 1D. ELECTION OF DIRECTOR: DAVID G. FUBINI Management Against Against 1E. ELECTION OF DIRECTOR: WILLIAM O. GRABE Management Against Against 1F. ELECTION OF DIRECTOR: FREDERICK A. HENDERSON Management Against Against 1G. ELECTION OF DIRECTOR: FAYE ALEXANDER NELSON Management Against Against 1H. ELECTION OF DIRECTOR: ROBERT C. PAUL Management Against Against 1I. ELECTION OF DIRECTOR: JENNIFER J. RAAB Management Against Against 1J. ELECTION OF DIRECTOR: LEE D. ROBERTS Management Against Against 1K. ELECTION OF DIRECTOR: STEPHEN F. SCHUCKENBROCK Management Against Against 2. A NON-BINDING PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP, OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO AUDIT OUR CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDING MARCH 31, 2014 Management Against Against 3. A NON-BINDING PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management Abstain Against A.O. SMITH CORPORATION Security Meeting Type Annual Ticker Symbol AOS Meeting Date 07-Apr-2014 ISIN US8318652091 Agenda 933929638 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GLOSTER B. CURRENT, JR. Withheld Against 2 WILLIAM P. GREUBEL Withheld Against 3 IDELLE K. WOLF Withheld Against 4 GENE C. WULF Withheld Against 2. PROPOSAL TO APPROVE, BY NONBINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION. Management For For THE BANK OF NEW YORK MELLON CORPORATION Security Meeting Type Annual Ticker Symbol BK Meeting Date 08-Apr-2014 ISIN US0640581007 Agenda 933937180 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RUTH E. BRUCH Management Against Against 1B. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO Management Against Against 1C. ELECTION OF DIRECTOR: JEFFREY A. GOLDSTEIN Management Against Against 1D. ELECTION OF DIRECTOR: GERALD L. HASSELL Management Against Against 1E. ELECTION OF DIRECTOR: EDMUND F. KELLY Management Against Against 1F. ELECTION OF DIRECTOR: RICHARD J. KOGAN Management Against Against 1G. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI Management Against Against 1H. ELECTION OF DIRECTOR: JOHN A. LUKE, JR. Management Against Against 1I. ELECTION OF DIRECTOR: MARK A. NORDENBERG Management Against Against 1J. ELECTION OF DIRECTOR: CATHERINE A. REIN Management Against Against 1K. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management Against Against 1L. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III Management Against Against 1M. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK Management Against Against 2. ADVISORY RESOLUTION TO APPROVE THE 2 Management Abstain Against 3. RATIFICATION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2014. Management Against Against 4. APPROVAL OF THE AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN OF THE BANK OF NEW YORK MELLON CORPORATION. Management Abstain Against 5. STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIR. Shareholder For Against IHS INC. Security Meeting Type Annual Ticker Symbol IHS Meeting Date 09-Apr-2014 ISIN US4517341073 Agenda 933926670 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: BRIAN H. HALL Management Against Against ELECTION OF DIRECTOR: BALAKRISHNAN S. IYER Management Against Against ELECTION OF DIRECTOR: JERRE L. STEAD Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Management Against Against 3. AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS Management Abstain Against ADOBE SYSTEMS INCORPORATED Security 00724F101 Meeting Type Annual Ticker Symbol ADBE Meeting Date 10-Apr-2014 ISIN US00724F1012 Agenda 933925921 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AMY L. BANSE Management Against Against 1B. ELECTION OF DIRECTOR: KELLY J. BARLOW Management Against Against 1C. ELECTION OF DIRECTOR: EDWARD W. BARNHOLT Management Against Against 1D. ELECTION OF DIRECTOR: ROBERT K. BURGESS Management Against Against 1E. ELECTION OF DIRECTOR: FRANK A. CALDERONI Management Against Against 1F. ELECTION OF DIRECTOR: MICHAEL R. CANNON Management Against Against 1G. ELECTION OF DIRECTOR: JAMES E. DALEY Management Against Against 1H. ELECTION OF DIRECTOR: LAURA B. DESMOND Management Against Against 1I. ELECTION OF DIRECTOR: CHARLES M. GESCHKE Management Against Against 1J. ELECTION OF DIRECTOR: SHANTANU NARAYEN Management Against Against 1K. ELECTION OF DIRECTOR: DANIEL L. ROSENSWEIG Management Against Against 1L. ELECTION OF DIRECTOR: ROBERT SEDGEWICK Management Against Against 1M. ELECTION OF DIRECTOR: JOHN E. WARNOCK Management Against Against 2. APPROVAL OF THE AMENDMENT OF THE 2 Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON NOVEMBER 28, 2014. Management Against Against 4. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Abstain Against H.B. FULLER COMPANY Security Meeting Type Annual Ticker Symbol FUL Meeting Date 10-Apr-2014 ISIN US3596941068 Agenda 933926187 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 J. MICHAEL LOSH Withheld Against 2 LEE R. MITAU Withheld Against 3 R. WILLIAM VAN SANT Withheld Against 2. A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS DISCLOSED IN THE ATTACHED PROXY STATEMENT. Management Abstain Against 3. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS H.B. FULLER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 29, 2014. Management For For WEYERHAEUSER COMPANY Security Meeting Type Annual Ticker Symbol WY Meeting Date 10-Apr-2014 ISIN US9621661043 Agenda 933931203 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DEBRA A. CAFARO Management Against Against 1B. ELECTION OF DIRECTOR: MARK A. EMMERT Management Against Against 1C. ELECTION OF DIRECTOR: JOHN I. KIECKHEFER Management Against Against 1D. ELECTION OF DIRECTOR: WAYNE W. MURDY Management Against Against 1E. ELECTION OF DIRECTOR: NICOLE W. PIASECKI Management Against Against 1F. ELECTION OF DIRECTOR: DOYLE R. SIMONS Management Against Against 1G. ELECTION OF DIRECTOR: RICHARD H. SINKFIELD Management Against Against 1H. ELECTION OF DIRECTOR: D. MICHAEL STEUERT Management Against Against 1I. ELECTION OF DIRECTOR: KIM WILLIAMS Management Against Against 1J. ELECTION OF DIRECTOR: CHARLES R. WILLIAMSON Management Against Against 2. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION Management Abstain Against 3. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For U.S. BANCORP Security Meeting Type Annual Ticker Symbol USB Meeting Date 15-Apr-2014 ISIN US9029733048 Agenda 933926593 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management Against Against 1B. ELECTION OF DIRECTOR: Y. MARC BELTON Management Against Against 1C. ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN Management Against Against 1D. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management Against Against 1E. ELECTION OF DIRECTOR: RICHARD K. DAVIS Management Against Against 1F. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management Against Against 1G. ELECTION OF DIRECTOR: DOREEN WOO HO Management Against Against 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management Against Against 1I. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management Against Against 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN Management Against Against 1K. ELECTION OF DIRECTOR: DAVID B. O'MALEY Management Against Against 1L. ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management Against Against 1M. ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management Against Against 1N. ELECTION OF DIRECTOR: PATRICK T. STOKES Management Against Against 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management Against Against 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management Abstain Against 4. SHAREHOLDER PROPOSAL: ADOPTION OF A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder For Against SPECTRA ENERGY CORP Security Meeting Type Annual Ticker Symbol SE Meeting Date 15-Apr-2014 ISIN US8475601097 Agenda 933927634 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GREGORY L. EBEL Management Against Against 1B. ELECTION OF DIRECTOR: AUSTIN A. ADAMS Management Against Against 1C. ELECTION OF DIRECTOR: JOSEPH ALVARADO Management Against Against 1D. ELECTION OF DIRECTOR: PAMELA L. CARTER Management Against Against 1E. ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. Management Against Against 1F. ELECTION OF DIRECTOR: F. ANTHONY COMPER Management Against Against 1G. ELECTION OF DIRECTOR: PETER B. HAMILTON Management Against Against 1H. ELECTION OF DIRECTOR: MICHAEL MCSHANE Management Against Against 1I. ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management Against Against 1J. ELECTION OF DIRECTOR: MICHAEL E.J. PHELPS Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS SPECTRA ENERGY CORP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management Against Against 3. AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 4. SHAREHOLDER PROPOSAL CONCERNING DISCLOSURE OF POLITICAL CONTRIBUTIONS. Shareholder For Against 5. SHAREHOLDER PROPOSAL CONCERNING METHANE EMISSIONS TARGET. Shareholder For Against UMPQUA HOLDINGS CORPORATION Security Meeting Type Annual Ticker Symbol UMPQ Meeting Date 15-Apr-2014 ISIN US9042141039 Agenda 933928129 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RAYMOND P. DAVIS Management Against Against 1B. ELECTION OF DIRECTOR: PEGGY Y. FOWLER Management Against Against 1C. ELECTION OF DIRECTOR: STEPHEN M. GAMBEE Management Against Against 1D. ELECTION OF DIRECTOR: JAMES S. GREENE Management Against Against 1E. ELECTION OF DIRECTOR: LUIS F. MACHUCA Management Against Against 1F. ELECTION OF DIRECTOR: LAUREEN E. SEEGER Management Against Against 1G. ELECTION OF DIRECTOR: DUDLEY R. SLATER Management Against Against 1H. ELECTION OF DIRECTOR: SUSAN F. STEVENS Management Against Against 1I. ELECTION OF DIRECTOR: HILLIARD C. TERRY, III Management Against Against 1J. ELECTION OF DIRECTOR: BRYAN L. TIMM Management Against Against 2. TO RATIFY THE AUDIT AND COMPLIANCE COMMITTEE'S APPOINTMENT OF MOSS ADAMS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. TO CONSIDER AND APPROVE THE ADVISORY (NON-BINDING) PROPOSAL REGARDING COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. Management Abstain Against NORTHERN TRUST CORPORATION Security Meeting Type Annual Ticker Symbol NTRS Meeting Date 15-Apr-2014 ISIN US6658591044 Agenda 933929587 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LINDA WALKER BYNOE Withheld Against 2 NICHOLAS D. CHABRAJA Withheld Against 3 SUSAN CROWN Withheld Against 4 DIPAK C. JAIN Withheld Against 5 ROBERT W. LANE Withheld Against 6 JOSE LUIS PRADO Withheld Against 7 JOHN W. ROWE Withheld Against 8 MARTIN P. SLARK Withheld Against 9 DAVID H. B. SMITH, JR. Withheld Against 10 CHARLES A. TRIBBETT III Withheld Against 11 FREDERICK H. WADDELL Withheld Against 2. APPROVAL, BY AN ADVISORY VOTE, OF THE 2'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 4. STOCKHOLDER PROPOSAL REGARDING ADDITIONAL DISCLOSURE OF POLITICAL AND LOBBYING CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against M&T BANK CORPORATION Security 55261F104 Meeting Type Annual Ticker Symbol MTB Meeting Date 15-Apr-2014 ISIN US55261F1049 Agenda 933931479 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRENT D. BAIRD Withheld Against 2 C. ANGELA BONTEMPO Withheld Against 3 ROBERT T. BRADY Withheld Against 4 T.J. CUNNINGHAM III Withheld Against 5 MARK J. CZARNECKI Withheld Against 6 GARY N. GEISEL Withheld Against 7 JOHN D. HAWKE, JR. Withheld Against 8 PATRICK W.E. HODGSON Withheld Against 9 RICHARD G. KING Withheld Against 10 JORGE G. PEREIRA Withheld Against 11 MELINDA R. RICH Withheld Against 12 ROBERT E. SADLER, JR. Withheld Against 13 HERBERT L. WASHINGTON Withheld Against 14 ROBERT G. WILMERS Withheld Against 2. TO APPROVE THE COMPENSATION OF M&T BANK CORPORATION'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF M&T BANK CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against THE SHERWIN-WILLIAMS COMPANY Security Meeting Type Annual Ticker Symbol SHW Meeting Date 16-Apr-2014 ISIN US8243481061 Agenda 933935174 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: A.F. ANTON Management Against Against ELECTION OF DIRECTOR: C.M. CONNOR Management Against Against ELECTION OF DIRECTOR: D.F. HODNIK Management Against Against ELECTION OF DIRECTOR: T.G. KADIEN Management Against Against ELECTION OF DIRECTOR: R.J. KRAMER Management Against Against ELECTION OF DIRECTOR: S.J. KROPF Management Against Against ELECTION OF DIRECTOR: C.A. POON Management Against Against ELECTION OF DIRECTOR: R.K. SMUCKER Management Against Against ELECTION OF DIRECTOR: J.M. STROPKI Management Against Against 2. ADVISORY APPROVAL OF COMPENSATION OF THE NAMED EXECUTIVES. Management Abstain Against 3. RATIFICATION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For SONOCO PRODUCTS COMPANY Security Meeting Type Annual Ticker Symbol SON Meeting Date 16-Apr-2014 ISIN US8354951027 Agenda 933937231 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 H.A. COCKRELL Withheld Against 2 B.J. MCGARVIE Withheld Against 3 J.M. MICALI Withheld Against 4 L.W. NEWTON Withheld Against 5 M.D. OKEN Withheld Against 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Abstain Against 4. TO APPROVE THE 2014 LONG-TERM INCENTIVE PLAN. Management Against Against TEXAS INSTRUMENTS INCORPORATED Security Meeting Type Annual Ticker Symbol TXN Meeting Date 17-Apr-2014 ISIN US8825081040 Agenda 933927103 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: R.W. BABB, JR. Management Against Against 1B. ELECTION OF DIRECTOR: M.A. BLINN Management Against Against 1C. ELECTION OF DIRECTOR: D.A. CARP Management Against Against 1D. ELECTION OF DIRECTOR: C.S. COX Management Against Against 1E. ELECTION OF DIRECTOR: R. KIRK Management Against Against 1F. ELECTION OF DIRECTOR: P.H. PATSLEY Management Against Against 1G. ELECTION OF DIRECTOR: R.E. SANCHEZ Management Against Against 1H. ELECTION OF DIRECTOR: W.R. SANDERS Management Against Against 1I. ELECTION OF DIRECTOR: R.J. SIMMONS Management Against Against 1J. ELECTION OF DIRECTOR: R.K. TEMPLETON Management Against Against 1K. ELECTION OF DIRECTOR: C.T. WHITMAN Management Against Against 2. BOARD PROPOSAL REGARDING ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 3. BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 4. BOARD PROPOSAL TO APPROVE THE TI EMPLOYEES 2 Management For For 5. BOARD PROPOSAL TO REAPPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE TEXAS INSTRUMENTS 2009 LONG-TERM INCENTIVE PLAN. Management Abstain Against PEOPLE'S UNITED FINANCIAL, INC. Security Meeting Type Annual Ticker Symbol PBCT Meeting Date 17-Apr-2014 ISIN US7127041058 Agenda 933928105 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN P. BARNES Withheld Against 2 COLLIN P. BARON Withheld Against 3 KEVIN T. BOTTOMLEY Withheld Against 4 JOHN K. DWIGHT Withheld Against 5 JANET M. HANSEN Withheld Against 6 RICHARD M. HOYT Withheld Against 7 NANCY MCALLISTER Withheld Against 8 MARK W. RICHARDS Withheld Against 2. APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. APPROVE THE PEOPLE'S UNITED FINANCIAL, INC. 2014 LONG-TERM INCENTIVE PLAN. Management Against Against 4. APPROVE AMENDMENTS TO THE PEOPLE'S UNITED FINANCIAL, INC. DIRECTORS' EQUITY COMPENSATION PLAN. Management Against Against 5. RATIFY KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For OWENS CORNING Security Meeting Type Annual Ticker Symbol OC Meeting Date 17-Apr-2014 ISIN US6907421019 Agenda 933936253 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANN IVERSON Withheld Against 2 EDWARD F. LONERGAN Withheld Against 3 JOHN D. WILLIAMS Withheld Against 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. TO APPROVE AMENDMENTS TO THE BYLAWS AND CERTIFICATE OF INCORPORATION OF OWENS CORNING TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, 2 Management Against Against COCA-COLA ENTERPRISES INC. Security 19122T109 Meeting Type Annual Ticker Symbol CCE Meeting Date 22-Apr-2014 ISIN US19122T1097 Agenda 933929551 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAN BENNINK Management Against Against 1B. ELECTION OF DIRECTOR: JOHN F. BROCK Management Against Against 1C. ELECTION OF DIRECTOR: CALVIN DARDEN Management Against Against 1D. ELECTION OF DIRECTOR: L. PHILLIP HUMANN Management Against Against 1E. ELECTION OF DIRECTOR: ORRIN H. INGRAM II Management Against Against 1F. ELECTION OF DIRECTOR: THOMAS H. JOHNSON Management Against Against 1G. ELECTION OF DIRECTOR: SUZANNE B. LABARGE Management Against Against 1H. ELECTION OF DIRECTOR: VERONIQUE MORALI Management Against Against 1I. ELECTION OF DIRECTOR: ANDREA L. SAIA Management Against Against 1J. ELECTION OF DIRECTOR: GARRY WATTS Management Against Against 1K. ELECTION OF DIRECTOR: CURTIS R. WELLING Management Against Against 1L. ELECTION OF DIRECTOR: PHOEBE A. WOOD Management Against Against 2. TO APPROVE, BY NON-BINDING VOTE, OUR EXECUTIVE OFFICERS' COMPENSATION. Management Abstain Against 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2014. Management Against Against HANESBRANDS INC. Security Meeting Type Annual Ticker Symbol HBI Meeting Date 22-Apr-2014 ISIN US4103451021 Agenda 933930617 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BOBBY J. GRIFFIN Withheld Against 2 JAMES C. JOHNSON Withheld Against 3 JESSICA T. MATHEWS Withheld Against 4 ROBERT F. MORAN Withheld Against 5 J. PATRICK MULCAHY Withheld Against 6 RONALD L. NELSON Withheld Against 7 RICHARD A. NOLL Withheld Against 8 ANDREW J. SCHINDLER Withheld Against 9 ANN E. ZIEGLER Withheld Against 2. TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION AS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING Management Abstain Against 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS HANESBRANDS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR HANESBRANDS' 2 Management Against Against COMERICA INCORPORATED Security Meeting Type Annual Ticker Symbol CMA Meeting Date 22-Apr-2014 ISIN US2003401070 Agenda 933931417 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: RALPH W. BABB, JR. Management Against Against ELECTION OF DIRECTOR: ROGER A. CREGG Management Against Against ELECTION OF DIRECTOR: T. KEVIN DENICOLA Management Against Against ELECTION OF DIRECTOR: JACQUELINE P. KANE Management Against Against ELECTION OF DIRECTOR: RICHARD G. LINDNER Management Against Against ELECTION OF DIRECTOR: ALFRED A. PIERGALLINI Management Against Against ELECTION OF DIRECTOR: ROBERT S. TAUBMAN Management Against Against ELECTION OF DIRECTOR: REGINALD M. TURNER, JR. Management Against Against ELECTION OF DIRECTOR: NINA G. VACA Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management Against Against 3. APPROVAL OF A NON-BINDING, ADVISORY PROPOSAL APPROVING EXECUTIVE COMPENSATION Management Abstain Against FASTENAL COMPANY Security Meeting Type Annual Ticker Symbol FAST Meeting Date 22-Apr-2014 ISIN US3119001044 Agenda 933932279 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLARD D. OBERTON Management Against Against 1B. ELECTION OF DIRECTOR: MICHAEL M. GOSTOMSKI Management Against Against 1C. ELECTION OF DIRECTOR: MICHAEL J. DOLAN Management Against Against 1D. ELECTION OF DIRECTOR: REYNE K. WISECUP Management Against Against 1E. ELECTION OF DIRECTOR: HUGH L. MILLER Management Against Against 1F. ELECTION OF DIRECTOR: MICHAEL J. ANCIUS Management Against Against 1G. ELECTION OF DIRECTOR: SCOTT A. SATTERLEE Management Against Against 1H. ELECTION OF DIRECTOR: RITA J. HEISE Management Against Against 1I. ELECTION OF DIRECTOR: DARREN R. JACKSON Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management Abstain Against PRAXAIR, INC. Security 74005P104 Meeting Type Annual Ticker Symbol PX Meeting Date 22-Apr-2014 ISIN US74005P1049 Agenda 933933803 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN F. ANGEL Management Against Against 1B. ELECTION OF DIRECTOR: OSCAR BERNARDES Management Against Against 1C. ELECTION OF DIRECTOR: NANCE K. DICCIANI Management Against Against 1D. ELECTION OF DIRECTOR: EDWARD G. GALANTE Management Against Against 1E. ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management Against Against 1F. ELECTION OF DIRECTOR: IRA D. HALL Management Against Against 1G. ELECTION OF DIRECTOR: RAYMOND W. LEBOEUF Management Against Against 1H. ELECTION OF DIRECTOR: LARRY D. MCVAY Management Against Against 1I. ELECTION OF DIRECTOR: DENISE L. RAMOS Management Against Against 1J. ELECTION OF DIRECTOR: WAYNE T. SMITH Management Against Against 1K. ELECTION OF DIRECTOR: ROBERT L. WOOD Management Against Against 2. TO APPROVE, ON AN ADVISORY AND NON- BINDING BASIS, THE COMPENSATION OF PRAXAIR'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. TO APPROVE THE AMENDED AND RESTATED 2009 PRAXAIR, INC. LONG TERM INCENTIVE PLAN. Management Against Against 4. TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. Management Against Against THE PNC FINANCIAL SERVICES GROUP, INC. Security Meeting Type Annual Ticker Symbol PNC Meeting Date 22-Apr-2014 ISIN US6934751057 Agenda 933934576 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD O. BERNDT Management For For 1B. ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For 1C. ELECTION OF DIRECTOR: PAUL W. CHELLGREN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK Management For For 1E. ELECTION OF DIRECTOR: ANDREW T. FELDSTEIN Management For For 1F. ELECTION OF DIRECTOR: KAY COLES JAMES Management For For 1G. ELECTION OF DIRECTOR: RICHARD B. KELSON Management For For 1H. ELECTION OF DIRECTOR: ANTHONY A. MASSARO Management For For 1I. ELECTION OF DIRECTOR: JANE G. PEPPER Management For For 1J. ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For 1K. ELECTION OF DIRECTOR: LORENE K. STEFFES Management For For 1L. ELECTION OF DIRECTOR: DENNIS F. STRIGL Management For For 1M. ELECTION OF DIRECTOR: THOMAS J. USHER Management For For 1N. ELECTION OF DIRECTOR: GEORGE H. WALLS, JR. Management For For 1O. ELECTION OF DIRECTOR: HELGE H. WEHMEIER Management For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 4. A SHAREHOLDER PROPOSAL REGARDING A REPORT ON GREENHOUSE GAS EMISSIONS OF BORROWERS AND EXPOSURE TO CLIMATE CHANGE RISK. Shareholder For Against CEPHEID Security 15670R107 Meeting Type Annual Ticker Symbol CPHD Meeting Date 22-Apr-2014 ISIN US15670R1077 Agenda 933935061 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT J. EASTON Management Against Against 1B. ELECTION OF DIRECTOR: HOLLINGS C. RENTON Management Against Against 1C. ELECTION OF DIRECTOR: GLENN D. STEELE, JR. Management Against Against 2. TO APPROVE AN AMENDMENT TO OUR ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 100,000,,000,000. Management For For 3. TO AMEND CEPHEID'S 2'S COMMON STOCK RESERVED FOR ISSUANCE BY 3,300,-DETERMINED AMOUNT OF STOCK OPTION EQUIVALENTS GRANTED TO OUR NON-EMPLOYEE DIRECTORS. Management Against Against 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CEPHEID FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 5. TO APPROVE A NON-BINDING RESOLUTION ON CEPHEID'S EXECUTIVE COMPENSATION. Management Abstain Against MDU RESOURCES GROUP, INC. Security Meeting Type Annual Ticker Symbol MDU Meeting Date 22-Apr-2014 ISIN US5526901096 Agenda 933940923 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS EVERIST Management For For 1B. ELECTION OF DIRECTOR: KAREN B. FAGG Management For For 1C. ELECTION OF DIRECTOR: DAVID L. GOODIN Management For For 1D. ELECTION OF DIRECTOR: MARK A. HELLERSTEIN Management For For 1E. ELECTION OF DIRECTOR: A. BART HOLADAY Management For For 1F. ELECTION OF DIRECTOR: DENNIS W. JOHNSON Management For For 1G. ELECTION OF DIRECTOR: WILLIAM E. MCCRACKEN Management For For 1H. ELECTION OF DIRECTOR: PATRICIA L. MOSS Management For For 1I. ELECTION OF DIRECTOR: HARRY J. PEARCE Management For For 1J. ELECTION OF DIRECTOR: J. KENT WELLS Management For For 1K. ELECTION OF DIRECTOR: JOHN K. WILSON Management For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against VF CORPORATION Security Meeting Type Annual Ticker Symbol VFC Meeting Date 22-Apr-2014 ISIN US9182041080 Agenda 933950291 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD T. CARUCCI Withheld Against 2 JULIANA L. CHUGG Withheld Against 3 JUAN ERNESTO DE BEDOUT Withheld Against 4 URSULA O. FAIRBAIRN Withheld Against 5 GEORGE FELLOWS Withheld Against 6 CLARENCE OTIS, JR. Withheld Against 7 MATTHEW J. SHATTOCK Withheld Against 8 ERIC C. WISEMAN Withheld Against 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS VF'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Against Against NOBLE ENERGY, INC. Security Meeting Type Annual Ticker Symbol NBL Meeting Date 22-Apr-2014 ISIN US6550441058 Agenda 933957803 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY L. BERENSON Management Against Against 1B. ELECTION OF DIRECTOR: MICHAEL A. CAWLEY Management Against Against 1C. ELECTION OF DIRECTOR: EDWARD F. COX Management Against Against 1D. ELECTION OF DIRECTOR: CHARLES D. DAVIDSON Management Against Against 1E. ELECTION OF DIRECTOR: THOMAS J. EDELMAN Management Against Against 1F. ELECTION OF DIRECTOR: ERIC P. GRUBMAN Management Against Against 1G. ELECTION OF DIRECTOR: KIRBY L. HEDRICK Management Against Against 1H. ELECTION OF DIRECTOR: SCOTT D. URBAN Management Against Against 1I. ELECTION OF DIRECTOR: WILLIAM T. VAN KLEEF Management Against Against 1J. ELECTION OF DIRECTOR: MOLLY K. WILLIAMSON Management Against Against 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management For For 3. TO APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against TENNANT COMPANY Security Meeting Type Annual Ticker Symbol TNC Meeting Date 23-Apr-2014 ISIN US8803451033 Agenda 933928686 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CAROL S. EICHER Withheld Against 2 DAVID MATHIESON Withheld Against 3 DONAL L. MULLIGAN Withheld Against 4 STEPHEN G. SHANK Withheld Against 2. RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management Abstain Against SUNPOWER CORPORATION Security Meeting Type Annual Ticker Symbol SPWR Meeting Date 23-Apr-2014 ISIN US8676524064 Agenda 933932712 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS R. MCDANIEL Withheld Against 2 HUMBERT DE WENDEL Withheld Against 3 THOMAS H. WERNER Withheld Against 2. THE PROPOSAL TO APPROVE, IN AN ADVISORY VOTE, OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 3. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management Against Against 4. THE APPROVAL OF THE SUNPOWER CORPORATION ANNUAL EXECUTIVE BONUS PLAN. Management Against Against CIGNA CORPORATION Security Meeting Type Annual Ticker Symbol CI Meeting Date 23-Apr-2014 ISIN US1255091092 Agenda 933933372 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ERIC J. FOSS Management Against Against ELECTION OF DIRECTOR: ROMAN MARTINEZ IV Management Against Against ELECTION OF DIRECTOR: WILLIAM D. ZOLLARS Management Against Against 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CIGNA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. ADVISORY APPROVAL OF CIGNA'S EXECUTIVE COMPENSATION. Management Abstain Against WOLVERINE WORLD WIDE, INC. Security Meeting Type Annual Ticker Symbol WWW Meeting Date 23-Apr-2014 ISIN US9780971035 Agenda 933938827 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM K. GERBER Withheld Against 2 BLAKE W. KRUEGER Withheld Against 3 NICHOLAS T. LONG Withheld Against 4 MICHAEL A. VOLKEMA Withheld Against 2. PROPOSAL TO APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management Against Against 4. AN ADVISORY RESOLUTION APPROVING COMPENSATION FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against ARKANSAS BEST CORPORATION Security Meeting Type Annual Ticker Symbol ABFS Meeting Date 23-Apr-2014 ISIN US0407901075 Agenda 933944298 - Management Item Proposal Type Vote For/Against Management I DIRECTOR Management 1 JOHN W. ALDEN Withheld Against 2 FRED A. ALLARDYCE Withheld Against 3 WILLIAM M. LEGG Withheld Against 4 JUDY R. MCREYNOLDS Withheld Against 5 JOHN H. MORRIS Withheld Against 6 CRAIG E. PHILIP Withheld Against 7 STEVEN L. SPINNER Withheld Against 8 JANICE E. STIPP Withheld Against 9 ROBERT A. YOUNG III Withheld Against II TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against III TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against IV TO APPROVE THE SECOND AMENDMENT TO THE 2 Management Against Against V TO APPROVE THE MATERIAL PLAN TERMS OF THE 2, AS AMENDED, FOR PURPOSES OF COMPLYING WITH THE REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management Against Against ENERGEN CORPORATION Security 29265N108 Meeting Type Annual Ticker Symbol EGN Meeting Date 23-Apr-2014 ISIN US29265N1081 Agenda 933954059 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KENNETH W. DEWEY Withheld Against 2 M. JAMES GORRIE Withheld Against 3 JAMES T. MCMANUS, II Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION Management Abstain Against 4. SHAREHOLDER PROPOSAL Shareholder For Against POLARIS INDUSTRIES INC. Security Meeting Type Annual Ticker Symbol PII Meeting Date 24-Apr-2014 ISIN US7310681025 Agenda 933930439 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KEVIN M. FARR Withheld Against 2 GARY E. HENDRICKSON Withheld Against 3 R.M. (MARK) SCHRECK Withheld Against 4 WILLIAM G. VAN DYKE Withheld Against 2. APPROVAL OF THE AMENDED AND RESTATED SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN Management Against Against 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management Against Against 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management Abstain Against CONVERGYS CORPORATION Security Meeting Type Annual Ticker Symbol CVG Meeting Date 24-Apr-2014 ISIN US2124851062 Agenda 933932786 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANDREA J. AYERS Withheld Against 2 JOHN F. BARRETT Withheld Against 3 RICHARD R. DEVENUTI Withheld Against 4 JEFFREY H. FOX Withheld Against 5 JOSEPH E. GIBBS Withheld Against 6 JOAN E. HERMAN Withheld Against 7 THOMAS L. MONAHAN III Withheld Against 8 RONALD L. NELSON Withheld Against 9 RICHARD F. WALLMAN Withheld Against 2. TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against Against 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against AVERY DENNISON CORPORATION Security Meeting Type Annual Ticker Symbol AVY Meeting Date 24-Apr-2014 ISIN US0536111091 Agenda 933933384 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BRADLEY ALFORD Management Against Against 1B. ELECTION OF DIRECTOR: ANTHONY ANDERSON Management Against Against 1C. ELECTION OF DIRECTOR: PETER BARKER Management Against Against 1D. ELECTION OF DIRECTOR: ROLF BORJESSON Management Against Against 1E. ELECTION OF DIRECTOR: KEN HICKS Management Against Against 1F. ELECTION OF DIRECTOR: CHARLES NOSKI Management Against Against 1G. ELECTION OF DIRECTOR: DAVID PYOTT Management Against Against 1H. ELECTION OF DIRECTOR: DEAN SCARBOROUGH Management Against Against 1I. ELECTION OF DIRECTOR: PATRICK SIEWERT Management Against Against 1J. ELECTION OF DIRECTOR: JULIA STEWART Management Against Against 1K. ELECTION OF DIRECTOR: MARTHA SULLIVAN Management Against Against 2. APPROVAL, ON AN ADVISORY BASIS, OF OUR EXECUTIVE COMPENSATION. Management Abstain Against 3. APPROVAL OF OUR AMENDED AND RESTATED SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN. Management Against Against 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For CENTERPOINT ENERGY, INC. Security 15189T107 Meeting Type Annual Ticker Symbol CNP Meeting Date 24-Apr-2014 ISIN US15189T1079 Agenda 933934728 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MILTON CARROLL Management Against Against 1B. ELECTION OF DIRECTOR: MICHAEL P. JOHNSON Management Against Against 1C. ELECTION OF DIRECTOR: JANIECE M. LONGORIA Management Against Against 1D. ELECTION OF DIRECTOR: SCOTT J. MCLEAN Management Against Against 1E. ELECTION OF DIRECTOR: SCOTT M. PROCHAZKA Management Against Against 1F. ELECTION OF DIRECTOR: SUSAN O. RHENEY Management Against Against 1G. ELECTION OF DIRECTOR: PHILLIP R. SMITH Management Against Against 1H. ELECTION OF DIRECTOR: R.A. WALKER Management Against Against 1I. ELECTION OF DIRECTOR: PETER S. WAREING Management Against Against 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2014. Management Against Against 3. APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Abstain Against REGIONS FINANCIAL CORPORATION Security 7591EP100 Meeting Type Annual Ticker Symbol RF Meeting Date 24-Apr-2014 ISIN US7591EP1005 Agenda 933934893 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GEORGE W. BRYAN Management Against Against 1B. ELECTION OF DIRECTOR: CAROLYN H. BYRD Management Against Against 1C. ELECTION OF DIRECTOR: DAVID J. COOPER, SR. Management Against Against 1D. ELECTION OF DIRECTOR: DON DEFOSSET Management Against Against 1E. ELECTION OF DIRECTOR: ERIC C. FAST Management Against Against 1F. ELECTION OF DIRECTOR: O.B. GRAYSON HALL, JR. Management Against Against 1G. ELECTION OF DIRECTOR: JOHN D. JOHNS Management Against Against 1H. ELECTION OF DIRECTOR: CHARLES D. MCCRARY Management Against Against 1I. ELECTION OF DIRECTOR: JAMES R. MALONE Management Against Against 1J. ELECTION OF DIRECTOR: RUTH ANN MARSHALL Management Against Against 1K. ELECTION OF DIRECTOR: SUSAN W. MATLOCK Management Against Against 1L. ELECTION OF DIRECTOR: JOHN E. MAUPIN, JR. Management Against Against 1M. ELECTION OF DIRECTOR: LEE J. STYSLINGER III Management Against Against 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against Against 3. NONBINDING STOCKHOLDER APPROVAL OF EXECUTIVE COMPENSATION. Management Abstain Against LEXMARK INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol LXK Meeting Date 24-Apr-2014 ISIN US5297711070 Agenda 933935112 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RALPH E. GOMORY Management Against Against 1B. ELECTION OF DIRECTOR: JARED L. COHON Management Against Against 1C. ELECTION OF DIRECTOR: J. EDWARD COLEMAN Management Against Against 1D. ELECTION OF DIRECTOR: SANDRA L. HELTON Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF LEXMARK INTERNATIONAL, INC. EXECUTIVE COMPENSATION. Management Abstain Against BAKER HUGHES INCORPORATED Security Meeting Type Annual Ticker Symbol BHI Meeting Date 24-Apr-2014 ISIN US0572241075 Agenda 933936241 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LARRY D. BRADY Management Against Against 1B. ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. Management Against Against 1C. ELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD Management Against Against 1D. ELECTION OF DIRECTOR: LYNN L. ELSENHANS Management Against Against 1E. ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Management Against Against 1F. ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management Against Against 1G. ELECTION OF DIRECTOR: PIERRE H. JUNGELS Management Against Against 1H. ELECTION OF DIRECTOR: JAMES A. LASH Management Against Against 1I. ELECTION OF DIRECTOR: J. LARRY NICHOLS Management Against Against 1J. ELECTION OF DIRECTOR: JAMES W. STEWART Management Against Against 1K. ELECTION OF DIRECTOR: CHARLES L. WATSON Management Against Against 2. AN ADVISORY VOTE RELATED TO THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management Abstain Against 3. RATIFICATION OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management Against Against 4. THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN. Management Against Against 5. THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2-TERM INCENTIVE PLAN. Management Against Against T. ROWE PRICE GROUP, INC. Security 74144T108 Meeting Type Annual Ticker Symbol TROW Meeting Date 24-Apr-2014 ISIN US74144T1088 Agenda 933936330 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: MARK S. BARTLETT Management Against Against 1B) ELECTION OF DIRECTOR: EDWARD C. BERNARD Management Against Against 1C) ELECTION OF DIRECTOR: MARY K. BUSH Management Against Against 1D) ELECTION OF DIRECTOR: DONALD B. HEBB, JR. Management Against Against 1E) ELECTION OF DIRECTOR: DR. FREEMAN A. HRABOWSKI, III Management Against Against 1F) ELECTION OF DIRECTOR: JAMES A.C. KENNEDY Management Against Against 1G) ELECTION OF DIRECTOR: ROBERT F. MACLELLAN Management Against Against 1H) ELECTION OF DIRECTOR: BRIAN C. ROGERS Management Against Against 1I) ELECTION OF DIRECTOR: OLYMPIA J. SNOWE Management Against Against 1J) ELECTION OF DIRECTOR: DR. ALFRED SOMMER Management Against Against 1K) ELECTION OF DIRECTOR: DWIGHT S. TAYLOR Management Against Against 1L) ELECTION OF DIRECTOR: ANNE MARIE WHITTEMORE Management Against Against 2) TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. Management Abstain Against 3) TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against SNAP-ON INCORPORATED Security Meeting Type Annual Ticker Symbol SNA Meeting Date 24-Apr-2014 ISIN US8330341012 Agenda 933937508 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ROXANNE J. DECYK Management Against Against ELECTION OF DIRECTOR: NICHOLAS T. PINCHUK Management Against Against ELECTION OF DIRECTOR: GREGG M. SHERRILL Management Against Against 2. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF SNAP-ON INCORPORATED'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION INFORMATION" IN THE PROXY STATEMENT. Management Abstain Against LINCOLN ELECTRIC HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol LECO Meeting Date 24-Apr-2014 ISIN US5339001068 Agenda 933944236 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID H. GUNNING Withheld Against 2 G. RUSSELL LINCOLN Withheld Against 3 CHRISTOPHER L. MAPES Withheld Against 4 PHILLIP J. MASON Withheld Against 5 HELLENE S. RUNTAGH Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. TO APPROVE AMENDMENTS TO OUR AMENDED AND RESTATED CODE OF REGULATIONS TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For OFFICE DEPOT, INC. Security Meeting Type Annual Ticker Symbol ODP Meeting Date 24-Apr-2014 ISIN US6762201068 Agenda 933952245 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROLAND C. SMITH Management Against Against 1B. ELECTION OF DIRECTOR: WARREN F. BRYANT Management Against Against 1C. ELECTION OF DIRECTOR: RAKESH GANGWAL Management Against Against 1D. ELECTION OF DIRECTOR: CYNTHIA T. JAMISON Management Against Against 1E. ELECTION OF DIRECTOR: V. JAMES MARINO Management Against Against 1F. ELECTION OF DIRECTOR: FRANCESCA RUIZ DE LUZURIAGA Management Against Against 1G. ELECTION OF DIRECTOR: MICHAEL J. MASSEY Management Against Against 1H. ELECTION OF DIRECTOR: JEFFREY C. SMITH Management Against Against 1I. ELECTION OF DIRECTOR: DAVID M. SZYMANSKI Management Against Against 1J. ELECTION OF DIRECTOR: NIGEL TRAVIS Management Against Against 1K. ELECTION OF DIRECTOR: JOSEPH VASSALLUZZO Management Against Against 2. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS. Management Against Against 3. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against GRACO INC. Security Meeting Type Annual Ticker Symbol GGG Meeting Date 25-Apr-2014 ISIN US3841091040 Agenda 933931289 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PATRICK J. MCHALE Management Against Against 1B. ELECTION OF DIRECTOR: LEE R. MITAU Management Against Against 1C. ELECTION OF DIRECTOR: MARTHA A. MORFITT Management Against Against 2. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management Abstain Against CLECO CORPORATION Security 12561W105 Meeting Type Annual Ticker Symbol CNL Meeting Date 25-Apr-2014 ISIN US12561W1053 Agenda 933934615 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM L. MARKS Withheld Against 2 PETER M. SCOTT III Withheld Against 3 WILLIAM H. WALKER, JR. Withheld Against 2. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF THE FIRM OF DELOITTE & TOUCHE LLP AS CLECO CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF CLECO CORPORATION'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. MANAGEMENT PROPOSAL TO REAPPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE CLECO CORPORATION 2010 LONG-TERM INCENTIVE COMPENSATION PLAN FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management Against Against KELLOGG COMPANY Security Meeting Type Annual Ticker Symbol K Meeting Date 25-Apr-2014 ISIN US4878361082 Agenda 933934805 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN BRYANT Withheld Against 2 STEPHANIE A. BURNS Withheld Against 3 LA J. MONTGOMERY TABRON Withheld Against 4 ROGELIO REBOLLEDO Withheld Against 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 3. MANAGEMENT PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS KELLOGG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 5. SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING A HUMAN RIGHTS REPORT. Shareholder For Against 6. SHAREOWNER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, TO ADOPT SIMPLE MAJORITY VOTE. Shareholder For Against BANK OF HAWAII CORPORATION Security Meeting Type Annual Ticker Symbol BOH Meeting Date 25-Apr-2014 ISIN US0625401098 Agenda 933935023 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: S. HAUNANI APOLIONA Management Against Against 1B. ELECTION OF DIRECTOR: MARY G.F. BITTERMAN Management Against Against 1C. ELECTION OF DIRECTOR: MARK A. BURAK Management Against Against 1D. ELECTION OF DIRECTOR: MICHAEL J. CHUN Management Against Against 1E. ELECTION OF DIRECTOR: CLINTON R. CHURCHILL Management Against Against 1F. ELECTION OF DIRECTOR: DAVID A. HEENAN Management Against Against 1G. ELECTION OF DIRECTOR: PETER S. HO Management Against Against 1H. ELECTION OF DIRECTOR: ROBERT HURET Management Against Against 1I. ELECTION OF DIRECTOR: KENT T. LUCIEN Management Against Against 1J. ELECTION OF DIRECTOR: MARTIN A. STEIN Management Against Against 1K. ELECTION OF DIRECTOR: DONALD M. TAKAKI Management Against Against 1L. ELECTION OF DIRECTOR: BARBARA J. TANABE Management Against Against 1M. ELECTION OF DIRECTOR: RAYMOND P. VARA, JR. Management Against Against 1N. ELECTION OF DIRECTOR: ROBERT W. WO Management Against Against 2. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 3. APPROVAL OF THE BANK OF HAWAII CORPORATION 2 Management For For 4. RATIFICATION OF RE-APPOINTMENT OF ERNST & YOUNG LLP FOR 2014. Management Against Against HARLEY-DAVIDSON, INC. Security Meeting Type Annual Ticker Symbol HOG Meeting Date 26-Apr-2014 ISIN US4128221086 Agenda 933934540 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BARRY K. ALLEN For For 2 R. JOHN ANDERSON For For 3 RICHARD I. BEATTIE For For 4 MICHAEL J. CAVE For For 5 GEORGE H. CONRADES For For 6 DONALD A. JAMES For For 7 SARA L. LEVINSON For For 8 N. THOMAS LINEBARGER For For 9 GEORGE L. MILES, JR. For For 10 JAMES A. NORLING For For 11 KEITH E. WANDELL For For 12 JOCHEN ZEITZ For For 2. APPROVAL OF THE HARLEY-DAVIDSON, INC. 2 Management Against Against 3. APPROVAL, BY ADVISORY VOTE, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. Management For For 5. SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING. Shareholder For Against GENUINE PARTS COMPANY Security Meeting Type Annual Ticker Symbol GPC Meeting Date 28-Apr-2014 ISIN US3724601055 Agenda 933928725 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DR. MARY B. BULLOCK Withheld Against 2 PAUL D. DONAHUE Withheld Against 3 JEAN DOUVILLE Withheld Against 4 GARY P. FAYARD Withheld Against 5 THOMAS C. GALLAGHER Withheld Against 6 GEORGE C. "JACK" GUYNN Withheld Against 7 JOHN R. HOLDER Withheld Against 8 JOHN D. JOHNS Withheld Against 9 MICHAEL M.E. JOHNS, M.D Withheld Against 10 R.C. LOUDERMILK, JR. Withheld Against 11 WENDY B. NEEDHAM Withheld Against 12 JERRY W. NIX Withheld Against 13 GARY W. ROLLINS Withheld Against 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For DIGITAL REALTY TRUST, INC. Security Meeting Type Annual Ticker Symbol DLR Meeting Date 28-Apr-2014 ISIN US2538681030 Agenda 933941115 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DENNIS E. SINGLETON Management Against Against 1B. ELECTION OF DIRECTOR: LAURENCE A. CHAPMAN Management Against Against 1C. ELECTION OF DIRECTOR: KATHLEEN EARLEY Management Against Against 1D. ELECTION OF DIRECTOR: RUANN F. ERNST, PH.D. Management Against Against 1E. ELECTION OF DIRECTOR: KEVIN J. KENNEDY Management Against Against 1F. ELECTION OF DIRECTOR: WILLIAM G. LAPERCH Management Against Against 1G. ELECTION OF DIRECTOR: ROBERT H. ZERBST Management Against Against 2. TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. TO APPROVE THE DIGITAL REALTY TRUST, INC., DIGITAL SERVICES, INC. AND DIGITAL REALTY TRUST, L.P. 2 Management For For 4. TO ADOPT A RESOLUTION TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS MORE FULLY DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Management Abstain Against MEADWESTVACO CORPORATION Security Meeting Type Annual Ticker Symbol MWV Meeting Date 28-Apr-2014 ISIN US5833341077 Agenda 933949553 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MICHAEL E. CAMPBELL Management Against Against ELECTION OF DIRECTOR: JAMES G. KAISER Management Against Against ELECTION OF DIRECTOR: RICHARD B. KELSON Management Against Against ELECTION OF DIRECTOR: SUSAN J. KROPF Management Against Against ELECTION OF DIRECTOR: JOHN A. LUKE, JR. Management Against Against ELECTION OF DIRECTOR: GRACIA C. MARTORE Management Against Against ELECTION OF DIRECTOR: TIMOTHY H. POWERS Management Against Against ELECTION OF DIRECTOR: JANE L. WARNER Management Against Against ELECTION OF DIRECTOR: ALAN D. WILSON Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against HUMANA INC. Security Meeting Type Annual Ticker Symbol HUM Meeting Date 29-Apr-2014 ISIN US4448591028 Agenda 933930528 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KURT J. HILZINGER Management Against Against 1B. ELECTION OF DIRECTOR: BRUCE D. BROUSSARD Management Against Against 1C. ELECTION OF DIRECTOR: FRANK A. D'AMELIO Management Against Against 1D. ELECTION OF DIRECTOR: W. ROY DUNBAR Management Against Against 1E. ELECTION OF DIRECTOR: DAVID A. JONES, JR. Management Against Against 1F. ELECTION OF DIRECTOR: WILLIAM J. MCDONALD Management Against Against 1G. ELECTION OF DIRECTOR: WILLIAM E. MITCHELL Management Against Against 1H. ELECTION OF DIRECTOR: DAVID B. NASH, M.D. Management Against Against 1I. ELECTION OF DIRECTOR: JAMES J. O'BRIEN Management Against Against 1J. ELECTION OF DIRECTOR: MARISSA T. PETERSON Management Against Against 2. THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against Against 3. THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 Management Abstain Against 4. STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder For Against CORNING INCORPORATED Security Meeting Type Annual Ticker Symbol GLW Meeting Date 29-Apr-2014 ISIN US2193501051 Agenda 933931215 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHANIE A. BURNS Management Against Against 1B. ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management Against Against 1C. ELECTION OF DIRECTOR: RICHARD T. CLARK Management Against Against 1D. ELECTION OF DIRECTOR: ROBERT F. CUMMINGS, JR. Management Against Against 1E. ELECTION OF DIRECTOR: JAMES B. FLAWS Management Against Against 1F. ELECTION OF DIRECTOR: DEBORAH A. HENRETTA Management Against Against 1G. ELECTION OF DIRECTOR: KURT M. LANDGRAF Management Against Against 1H. ELECTION OF DIRECTOR: KEVIN J. MARTIN Management Against Against 1I. ELECTION OF DIRECTOR: DEBORAH D. RIEMAN Management Against Against 1J. ELECTION OF DIRECTOR: HANSEL E. TOOKES II Management Against Against 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS Management Against Against 1L. ELECTION OF DIRECTOR: MARK S. WRIGHTON Management Against Against 2. ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 3. APPROVAL OF THE ADOPTION OF THE 2 Management Against Against 4. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against SELECT MEDICAL HOLDINGS CORP. Security 81619Q105 Meeting Type Annual Ticker Symbol SEM Meeting Date 29-Apr-2014 ISIN US81619Q1058 Agenda 933932938 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRYAN C. CRESSEY Withheld Against 2 ROBERT A. ORTENZIO Withheld Against 3 LEOPOLD SWERGOLD Withheld Against 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Abstain Against 3. VOTE TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 Management Against Against INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 29-Apr-2014 ISIN US4592001014 Agenda 933935237 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.J.P. BELDA Management Against Against 1B. ELECTION OF DIRECTOR: W.R. BRODY Management Against Against 1C. ELECTION OF DIRECTOR: K.I. CHENAULT Management Against Against 1D. ELECTION OF DIRECTOR: M.L. ESKEW Management Against Against 1E. ELECTION OF DIRECTOR: D.N. FARR Management Against Against 1F. ELECTION OF DIRECTOR: S.A. JACKSON Management Against Against 1G. ELECTION OF DIRECTOR: A.N. LIVERIS Management Against Against 1H. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management Against Against 1I. ELECTION OF DIRECTOR: J.W. OWENS Management Against Against 1J. ELECTION OF DIRECTOR: V.M. ROMETTY Management Against Against 1K. ELECTION OF DIRECTOR: J.E. SPERO Management Against Against 1L. ELECTION OF DIRECTOR: S. TAUREL Management Against Against 1M. ELECTION OF DIRECTOR: L.H. ZAMBRANO Management Against Against 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management Against Against 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management Abstain Against 4. APPROVAL OF LONG-TERM INCENTIVE PERFORMANCE TERMS FOR CERTAIN EXECUTIVES PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE () Management Against Against 5. ADOPTION OF THE IBM 2() Management Against Against 6. STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Shareholder For Against 7. STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () Shareholder For Against 8. STOCKHOLDER PROPOSAL TO LIMIT ACCELERATED EXECUTIVE PAY () Shareholder For Against MANPOWERGROUP INC. Security 56418H100 Meeting Type Annual Ticker Symbol MAN Meeting Date 29-Apr-2014 ISIN US56418H1005 Agenda 933937306 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CARI M. DOMINGUEZ Management Against Against 1B ELECTION OF DIRECTOR: ROBERTO MENDOZA Management Against Against 1C ELECTION OF DIRECTOR: JONAS PRISING Management Against Against 1D ELECTION OF DIRECTOR: ELIZABETH P. SARTAIN Management Against Against 1E ELECTION OF DIRECTOR: EDWARD J. ZORE Management Against Against 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2014. Management Against Against 3. APPROVAL OF AN AMENDMENT TO THE 2 Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against THE CHUBB CORPORATION Security Meeting Type Annual Ticker Symbol CB Meeting Date 29-Apr-2014 ISIN US1712321017 Agenda 933937356 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: ZOE BAIRD BUDINGER Management Against Against 1B) ELECTION OF DIRECTOR: SHEILA P. BURKE Management Against Against 1C) ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management Against Against 1D) ELECTION OF DIRECTOR: JOHN D. FINNEGAN Management Against Against 1E) ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management Against Against 1F) ELECTION OF DIRECTOR: KAREN M. HOGUET Management Against Against 1G) ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management Against Against 1H) ELECTION OF DIRECTOR: MARTIN G. MCGUINN Management Against Against 1I) ELECTION OF DIRECTOR: LAWRENCE M. SMALL Management Against Against 1J) ELECTION OF DIRECTOR: JESS SODERBERG Management Against Against 1K) ELECTION OF DIRECTOR: DANIEL E. SOMERS Management Against Against 1L) ELECTION OF DIRECTOR: WILLIAM C. WELDON Management Against Against 1M) ELECTION OF DIRECTOR: JAMES M. ZIMMERMAN Management Against Against 1N) ELECTION OF DIRECTOR: ALFRED W. ZOLLAR Management Against Against 2. TO APPROVE THE ADOPTION OF THE CHUBB CORPORATION LONG-TERM INCENTIVE PLAN (2014). Management Against Against 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. Management Against Against 4. ADVISORY VOTE ON THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 5. SHAREHOLDER PROPOSAL REGARDING PREPARATION OF AN ANNUAL SUSTAINABILITY REPORT. Shareholder For Against BB&T CORPORATION Security Meeting Type Annual Ticker Symbol BBT Meeting Date 29-Apr-2014 ISIN US0549371070 Agenda 933938221 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JENNIFER S. BANNER Withheld Against 2 K. DAVID BOYER, JR. Withheld Against 3 ANNA R. CABLIK Withheld Against 4 RONALD E. DEAL Withheld Against 5 JAMES A. FAULKNER Withheld Against 6 I. PATRICIA HENRY Withheld Against 7 JOHN P. HOWE III, M.D. Withheld Against 8 ERIC C. KENDRICK Withheld Against 9 KELLY S. KING Withheld Against 10 LOUIS B. LYNN Withheld Against 11 EDWARD C. MILLIGAN Withheld Against 12 CHARLES A. PATTON Withheld Against 13 NIDO R. QUBEIN Withheld Against 14 TOLLIE W. RICH, JR. Withheld Against 15 THOMAS E. SKAINS Withheld Against 16 THOMAS N. THOMPSON Withheld Against 17 EDWIN H. WELCH, PH.D. Withheld Against 18 STEPHEN T. WILLIAMS Withheld Against 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. TO VOTE ON AN ADVISORY RESOLUTION TO APPROVE BB&T'S EXECUTIVE COMPENSATION PROGRAM, COMMONLY REFERRED TO AS A "SAY ON PAY" VOTE. Management Abstain Against 4. TO VOTE ON AN AMENDMENT TO BB&T'S ARTICLES OF INCORPORATION TO IMPLEMENT A MAJORITY VOTING STANDARD IN UNCONTESTED DIRECTOR ELECTIONS. Management For For 5. TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING REPORTS WITH RESPECT TO BB&T'S POLITICAL CONTRIBUTIONS AND RELATED POLICIES AND PROCEDURES, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against 6. TO VOTE ON A SHAREHOLDER PROPOSAL REGARDING RECOUPMENT OF INCENTIVE COMPENSATION TO SENIOR EXECUTIVES, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against TERADATA CORPORATION Security 88076W103 Meeting Type Annual Ticker Symbol TDC Meeting Date 29-Apr-2014 ISIN US88076W1036 Agenda 933938308 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NANCY E. COOPER Management Against Against 1B. ELECTION OF DIRECTOR: DAVID E. KEPLER Management Against Against 1C. ELECTION OF DIRECTOR: WILLIAM S. STAVROPOULOS Management Against Against 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 3. APPROVAL OF AN AMENDMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE DECLASSIFICATION OF OUR BOARD OF DIRECTORS. Management For For 4. APPROVAL OF THE RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against AGL RESOURCES INC. Security Meeting Type Annual Ticker Symbol GAS Meeting Date 29-Apr-2014 ISIN US0012041069 Agenda 933938500 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SANDRA N. BANE Withheld Against 2 THOMAS D. BELL, JR. Withheld Against 3 NORMAN R. BOBINS Withheld Against 4 CHARLES R. CRISP Withheld Against 5 BRENDA J. GAINES Withheld Against 6 ARTHUR E. JOHNSON Withheld Against 7 WYCK A. KNOX, JR. Withheld Against 8 DENNIS M. LOVE Withheld Against 9 DEAN R. O'HARE Withheld Against 10 ARMANDO J. OLIVERA Withheld Against 11 JOHN E. RAU Withheld Against 12 JAMES A. RUBRIGHT Withheld Against 13 JOHN W. SOMERHALDER II Withheld Against 14 BETTINA M. WHYTE Withheld Against 15 HENRY C. WOLF Withheld Against 2. THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. THE APPROVAL OF A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. THE ADOPTION OF AN AMENDMENT AND RESTATEMENT OF OUR AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN. Management Against Against 5. SHAREHOLDER PROPOSAL REGARDING GENDER IDENTITY. Shareholder For Against 6. SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder For Against DUKE REALTY CORPORATION Security Meeting Type Annual Ticker Symbol DRE Meeting Date 30-Apr-2014 ISIN US2644115055 Agenda 933927622 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS J. BALTIMORE, JR. Management Against Against 1B. ELECTION OF DIRECTOR: WILLIAM CAVANAUGH, III Management Against Against 1C. ELECTION OF DIRECTOR: ALAN H. COHEN Management Against Against 1D. ELECTION OF DIRECTOR: NGAIRE E. CUNEO Management Against Against 1E. ELECTION OF DIRECTOR: CHARLES R. EITEL Management Against Against 1F. ELECTION OF DIRECTOR: MARTIN C. JISCHKE, PHD. Management Against Against 1G. ELECTION OF DIRECTOR: DENNIS D. OKLAK Management Against Against 1H. ELECTION OF DIRECTOR: MELANIE R. SABELHAUS Management Against Against 1I. ELECTION OF DIRECTOR: PETER M. SCOTT, III Management Against Against 1J. ELECTION OF DIRECTOR: JACK R. SHAW Management Against Against 1K. ELECTION OF DIRECTOR: MICHAEL E. SZYMANCZYK Management Against Against 1L. ELECTION OF DIRECTOR: LYNN C. THURBER Management Against Against 1M. ELECTION OF DIRECTOR: ROBERT J. WOODWARD JR. Management Against Against 2. TO VOTE ON A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS FOR 2013 Management Abstain Against 3. TO RATIFY THE REAPPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR 2014 Management For For 4A. TO APPROVE TO AMEND OUR ARTICLES OF INCORPORATION, INCLUDING TO: INCREASE THE NUMBER OF SHARES OF COMMON STOCK THAT WE ARE AUTHORIZED TO ISSUE Management For For 4B. TO APPROVE TO AMEND OUR ARTICLES OF INCORPORATION, INCLUDING TO: ESTABLISH CERTAIN DETAILED STOCK OWNERSHIP AND TRANSFER RESTRICTIONS INTENDED TO ENABLE THE COMPANY TO BETTER PROTECT OUR STATUS AS A REAL ESTATE INVESTMENT TRUST Management For For 4C. TO APPROVE TO AMEND OUR ARTICLES OF INCORPORATION, INCLUDING TO: ELIMINATE CERTAIN REFERENCES OR SECTIONS THAT ARE NO LONGER APPLICABLE AND MAKE OTHER MINISTERIAL CHANGES Management For For 5. TO APPROVE AN ADJOURNMENT OF THE ANNUAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE FOREGOING PROPOSALS IF THERE ARE NOT SUFFICIENT VOTES FOR THE PROPOSALS Management For For DELUXE CORPORATION Security Meeting Type Annual Ticker Symbol DLX Meeting Date 30-Apr-2014 ISIN US2480191012 Agenda 933931138 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RONALD C. BALDWIN Withheld Against 2 CHARLES A. HAGGERTY Withheld Against 3 C.E. MAYBERRY MCKISSACK Withheld Against 4 DON J. MCGRATH Withheld Against 5 NEIL J. METVINER Withheld Against 6 STEPHEN P. NACHTSHEIM Withheld Against 7 MARY ANN O'DWYER Withheld Against 8 MARTYN R. REDGRAVE Withheld Against 9 LEE J. SCHRAM Withheld Against 10 THOMAS J. REDDIN Withheld Against 2. TO CAST AN ADVISORY (NON-BINDING) VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS (A SAY-ON- PAY VOTE). Management Abstain Against 3. TO CONSIDER AND ACT UPON A PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against THE NEW YORK TIMES COMPANY Security Meeting Type Annual Ticker Symbol NYT Meeting Date 30-Apr-2014 ISIN US6501111073 Agenda 933933396 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RAUL E. CESAN Withheld Against 2 JOICHI ITO Withheld Against 3 DAVID E. LIDDLE Withheld Against 4 ELLEN R. MARRAM Withheld Against 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE NEW YORK TIMES COMPANY 2 Management Against Against 4. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS AUDITORS. Management For For W.W. GRAINGER, INC. Security Meeting Type Annual Ticker Symbol GWW Meeting Date 30-Apr-2014 ISIN US3848021040 Agenda 933936265 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRIAN P. ANDERSON Withheld Against 2 V. ANN HAILEY Withheld Against 3 WILLIAM K. HALL Withheld Against 4 STUART L. LEVENICK Withheld Against 5 NEIL S. NOVICH Withheld Against 6 MICHAEL J. ROBERTS Withheld Against 7 GARY L. ROGERS Withheld Against 8 JAMES T. RYAN Withheld Against 9 E. SCOTT SANTI Withheld Against 10 JAMES D. SLAVIK Withheld Against 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against 3 SAY ON PAY: ADVISORY PROPOSAL TO APPROVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against EQT CORPORATION Security 26884L109 Meeting Type Annual Ticker Symbol EQT Meeting Date 30-Apr-2014 ISIN US26884L1098 Agenda 933936417 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARGARET K. DORMAN Management Against Against 1B ELECTION OF DIRECTOR: DAVID L. PORGES Management Against Against 1C ELECTION OF DIRECTOR: JAMES E. ROHR Management Against Against 1D ELECTION OF DIRECTOR: DAVID S. SHAPIRA Management Against Against 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management Abstain Against 3 APPROVAL OF THE COMPANY'S 2014 LONG- TERM INCENTIVE PLAN Management Against Against 4 APPROVAL OF THE MATERIAL TERMS OF PERFORMANCE GOALS FOR PURPOSES OF INTERNAL REVENUE CODE SECTION 162(M) Management Against Against 5 RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT Management For For BALL CORPORATION Security Meeting Type Annual Ticker Symbol BLL Meeting Date 30-Apr-2014 ISIN US0584981064 Agenda 933936621 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN A. HAYES Withheld Against 2 GEORGE M. SMART Withheld Against 3 THEODORE M. SOLSO Withheld Against 4 STUART A. TAYLOR II Withheld Against 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CORPORATION FOR 2014. Management Against Against 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION PAID TO THE NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. TO CONSIDER A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO PROVIDE THAT DIRECTOR NOMINEES SHALL BE ELECTED BY MAJORITY VOTE. Shareholder For Against BORGWARNER INC. Security Meeting Type Annual Ticker Symbol BWA Meeting Date 30-Apr-2014 ISIN US0997241064 Agenda 933941773 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JAN CARLSON Management Against Against ELECTION OF DIRECTOR: DENNIS C. CUNEO Management Against Against ELECTION OF DIRECTOR: VICKI L. SATO Management Against Against 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2014. Management For For 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Management Abstain Against 4 APPROVAL OF BORGWARNER INC. 2 Management Against Against 5 AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION. Management For For 6 STOCKHOLDER PROPOSAL CONCERNING SIMPLE MAJORITY VOTING. Shareholder For Against MARATHON PETROLEUM CORPORATION Security 56585A102 Meeting Type Annual Ticker Symbol MPC Meeting Date 30-Apr-2014 ISIN US56585A1025 Agenda 933943208 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVEN A. DAVIS Withheld Against 2 GARY R. HEMINGER Withheld Against 3 JOHN W. SNOW Withheld Against 4 JOHN P. SURMA Withheld Against 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR 2014. Management Against Against 3. ADVISORY APPROVAL OF THE COMPANY'S 2 Management Abstain Against 4. SHAREHOLDER PROPOSAL SEEKING THE ADOPTION OF QUANTITATIVE GREENHOUSE GAS EMISSION REDUCTION GOALS AND ASSOCIATED REPORTS. Shareholder For Against 5. SHAREHOLDER PROPOSAL SEEKING A REPORT ON CORPORATE LOBBYING EXPENDITURES, POLICIES AND PROCEDURES. Shareholder For Against EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 30-Apr-2014 ISIN US2686481027 Agenda 933944159 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management Against Against 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management Against Against 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management Against Against 1D. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management Against Against 1E. ELECTION OF DIRECTOR: JOHN R. EGAN Management Against Against 1F. ELECTION OF DIRECTOR: WILLIAM D. GREEN Management Against Against 1G. ELECTION OF DIRECTOR: EDMUND F. KELLY Management Against Against 1H. ELECTION OF DIRECTOR: JAMI MISCIK Management Against Against 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management Against Against 1J. ELECTION OF DIRECTOR: DAVID N. STROHM Management Against Against 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management Against Against 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. Management Against Against 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management Abstain Against 4. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN INDEPENDENT BOARD CHAIRMAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder For Against 5. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder For Against DARDEN RESTAURANTS, INC. Security Meeting Type Contested-Consent Ticker Symbol DRI Meeting Date 30-Apr-2014 ISIN US2371941053 Agenda 933951027 - Opposition Item Proposal Type Vote For/Against Management 01 CONSENT TO THE DEMAND OF THE CALL OF A SPECIAL MEETING OF SHAREHOLDERS OF THE COMPANY PURSUANT TO SECTION 607.0'S ARTICLES OF INCORPORATION, AS AMENDED. THE EXERCISE OF ANY AND ALL RIGHTS OF EACH OF THE UNDERSIGNED INCIDENTAL TO CALLING THE SPECIAL MEETING AND CAUSING THE PURPOSES OF THE AUTHORITY EXPRESSLY GRANTED HEREIN TO THE DESIGNATED AGENTS TO BE CARRIED INTO EFFECT. Management For For MOLINA HEALTHCARE, INC. Security 60855R100 Meeting Type Annual Ticker Symbol MOH Meeting Date 30-Apr-2014 ISIN US60855R1005 Agenda 933956267 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 J. MARIO MOLINA, M.D. Withheld Against 2 STEVEN J. ORLANDO Withheld Against 3 RONNA E. ROMNEY Withheld Against 4 DALE B. WOLF Withheld Against 2. PROPOSED AMENDMENT TO OUR BYLAWS TO IMPLEMENT MAJORITY VOTE STANDARD FOR UNCONTESTED ELECTION OF DIRECTORS. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For DOMTAR CORPORATION Security Meeting Type Annual Ticker Symbol UFS Meeting Date 30-Apr-2014 ISIN US2575592033 Agenda 933960975 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GIANNELLA ALVAREZ Management Against Against 1B. ELECTION OF DIRECTOR: ROBERT E. APPLE Management Against Against 1C. ELECTION OF DIRECTOR: LOUIS P. GIGNAC Management Against Against 1D. ELECTION OF DIRECTOR: DAVID J. ILLINGWORTH Management Against Against 1E. ELECTION OF DIRECTOR: BRIAN M. LEVITT Management Against Against 1F. ELECTION OF DIRECTOR: DAVID G. MAFFUCCI Management Against Against 1G. ELECTION OF DIRECTOR: ROBERT J. STEACY Management Against Against 1H. ELECTION OF DIRECTOR: PAMELA B. STROBEL Management Against Against 1I. ELECTION OF DIRECTOR: DENIS TURCOTTE Management Against Against 1J. ELECTION OF DIRECTOR: JOHN D. WILLIAMS Management Against Against 2. SAY-ON-PAY - AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 3. THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE 2 Management Against Against DARDEN RESTAURANTS, INC. Security Meeting Type Contested-Consent Ticker Symbol DRI Meeting Date 30-Apr-2014 ISIN US2371941053 Agenda 933964808 - Management Item Proposal Type Vote For/Against Management 01 THE UNDERSIGNED SHAREHOLDER, ACTING WITH REGARD TO ALL SHARES OF COMMON STOCK, NO PAR VALUE PER SHARE, OF DARDEN RESTAURANTS, INC. ENTITLED TO VOTE AND HELD BY THE UNDERSIGNED, HEREBY REVOKES ANY PREVIOUSLY EXECUTED WRITTEN REQUEST CARD DELIVERED TO STARBOARD VALUE LP AND ITS AFFILIATES REQUESTING THE CALL OF A SPECIAL MEETING OF SHAREHOLDERS DESCRIBED IN THE DEFINITIVE STARBOARD SOLICITATION, DATED 3/20/14 AND HEREBY CONFIRMS THAT THE UNDERSIGNED HAS THE POWER TO DELIVER A REVOCATION OF WRITTEN REQUEST FOR THE NUMBER OF SHARES REPRESENTED HEREBY. Management KIMBERLY-CLARK CORPORATION Security Meeting Type Annual Ticker Symbol KMB Meeting Date 01-May-2014 ISIN US4943681035 Agenda 933931253 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN R. ALM Management Against Against 1B. ELECTION OF DIRECTOR: JOHN F. BERGSTROM Management Against Against 1C. ELECTION OF DIRECTOR: ABELARDO E. BRU Management Against Against 1D. ELECTION OF DIRECTOR: ROBERT W. DECHERD Management Against Against 1E. ELECTION OF DIRECTOR: THOMAS J. FALK Management Against Against 1F. ELECTION OF DIRECTOR: FABIAN T. GARCIA Management Against Against 1G. ELECTION OF DIRECTOR: MAE C. JEMISON, M.D. Management Against Against 1H. ELECTION OF DIRECTOR: JAMES M. JENNESS Management Against Against 1I. ELECTION OF DIRECTOR: NANCY J. KARCH Management Against Against 1J. ELECTION OF DIRECTOR: IAN C. READ Management Against Against 1K. ELECTION OF DIRECTOR: LINDA JOHNSON RICE Management Against Against 1L. ELECTION OF DIRECTOR: MARC J. SHAPIRO Management Against Against 2. RATIFICATION OF AUDITORS Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management Abstain Against 4. STOCKHOLDER PROPOSAL REGARDING THE RIGHT TO ACT BY WRITTEN CONSENT Shareholder For Against ITRON, INC. Security Meeting Type Annual Ticker Symbol ITRI Meeting Date 01-May-2014 ISIN US4657411066 Agenda 933932596 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JON E. ELIASSEN Management Against Against ELECTION OF DIRECTOR: GARY E. PRUITT Management Against Against ELECTION OF DIRECTOR: MICHAEL V. PULLI Management Against Against ELECTION OF DIRECTOR: CHARLES H. GAYLORD, JR. Management Against Against 2. PROPOSAL TO APPROVE THE ITRON, INC. AMENDED AND RESTATED 2 Management Against Against 3. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. Management Abstain Against 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For ST. JUDE MEDICAL, INC. Security Meeting Type Annual Ticker Symbol STJ Meeting Date 01-May-2014 ISIN US7908491035 Agenda 933934487 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD R. DEVENUTI Management Against Against 1B. ELECTION OF DIRECTOR: STEFAN K. WIDENSOHLER Management Against Against 1C. ELECTION OF DIRECTOR: WENDY L. YARNO Management Against Against 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. TO APPROVE THE ST. JUDE MEDICAL, INC. MANAGEMENT INCENTIVE COMPENSATION PLAN. Management Against Against 4. TO APPROVE AMENDMENTS TO OUR ARTICLES OF INCORPORATION AND BYLAWS TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 5. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against TRACTOR SUPPLY COMPANY Security Meeting Type Annual Ticker Symbol TSCO Meeting Date 01-May-2014 ISIN US8923561067 Agenda 933935275 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CYNTHIA T. JAMISON Withheld Against 2 JOHNSTON C. ADAMS Withheld Against 3 PETER D. BEWLEY Withheld Against 4 JACK C. BINGLEMAN Withheld Against 5 RICHARD W. FROST Withheld Against 6 GEORGE MACKENZIE Withheld Against 7 EDNA K. MORRIS Withheld Against 8 GREGORY A. SANDFORT Withheld Against 9 MARK J. WEIKEL Withheld Against 2. TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM TWO HUNDRED MILLION (200,000,000) TO FOUR HUNDRED MILLION (400,000,000) Management For For 3. TO RE-APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER OUR 2(M) OF THE INTERNAL REVENUE CODE Management For For 4. TO RATIFY THE REAPPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 27, 2014 Management Against Against 5. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against NORTHEAST UTILITIES Security Meeting Type Annual Ticker Symbol NU Meeting Date 01-May-2014 ISIN US6643971061 Agenda 933936695 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD H. BOOTH Withheld Against 2 JOHN S. CLARKESON Withheld Against 3 COTTON M. CLEVELAND Withheld Against 4 SANFORD CLOUD, JR. Withheld Against 5 JAMES S. DISTASIO Withheld Against 6 FRANCIS A. DOYLE Withheld Against 7 CHARLES K. GIFFORD Withheld Against 8 PAUL A. LA CAMERA Withheld Against 9 KENNETH R. LEIBLER Withheld Against 10 THOMAS J. MAY Withheld Against 11 WILLIAM C. VAN FAASEN Withheld Against 12 FREDERICA M. WILLIAMS Withheld Against 13 DENNIS R. WRAASE Withheld Against 2. TO CONSIDER AND APPROVE THE FOLLOWING ADVISORY (NON-BINDING) PROPOSAL: "RESOLVED, THAT THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND ANY RELATED MATERIAL DISCLOSED IN THIS PROXY STATEMENT, IS HEREBY APPROVED." Management Abstain Against 3. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against HCP, INC. Security 40414L109 Meeting Type Annual Ticker Symbol HCP Meeting Date 01-May-2014 ISIN US40414L1098 Agenda 933939603 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BRIAN G. CARTWRIGHT Management Against Against 1B. ELECTION OF DIRECTOR: CHRISTINE N. GARVEY Management Against Against 1C. ELECTION OF DIRECTOR: DAVID B. HENRY Management Against Against 1D. ELECTION OF DIRECTOR: LAURALEE E. MARTIN Management Against Against 1E. ELECTION OF DIRECTOR: MICHAEL D. MCKEE Management Against Against 1F. ELECTION OF DIRECTOR: PETER L. RHEIN Management Against Against 1G. ELECTION OF DIRECTOR: JOSEPH P. SULLIVAN Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS HCP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management Abstain Against 4. APPROVAL OF THE HCP, INC. 2 Management For For PROLOGIS, INC. Security 74340W103 Meeting Type Annual Ticker Symbol PLD Meeting Date 01-May-2014 ISIN US74340W1036 Agenda 933939653 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HAMID R. MOGHADAM Management Against Against 1B. ELECTION OF DIRECTOR: GEORGE L. FOTIADES Management Against Against 1C. ELECTION OF DIRECTOR: CHRISTINE N. GARVEY Management Against Against 1D. ELECTION OF DIRECTOR: LYDIA H. KENNARD Management Against Against 1E. ELECTION OF DIRECTOR: J. MICHAEL LOSH Management Against Against 1F. ELECTION OF DIRECTOR: IRVING F. LYONS III Management Against Against 1G. ELECTION OF DIRECTOR: JEFFREY L. SKELTON Management Against Against 1H. ELECTION OF DIRECTOR: D. MICHAEL STEUERT Management Against Against 1I. ELECTION OF DIRECTOR: CARL B. WEBB Management Against Against 1J. ELECTION OF DIRECTOR: WILLIAM D. ZOLLARS Management Against Against 2. ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION FOR 2013 Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2014 Management For For DOVER CORPORATION Security Meeting Type Annual Ticker Symbol DOV Meeting Date 01-May-2014 ISIN US2600031080 Agenda 933940721 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: R.W. CREMIN Management Against Against 1B. ELECTION OF DIRECTOR: J-P.M. ERGAS Management Against Against 1C. ELECTION OF DIRECTOR: P.T. FRANCIS Management Against Against 1D. ELECTION OF DIRECTOR: K.C. GRAHAM Management Against Against 1E. ELECTION OF DIRECTOR: M.F. JOHNSTON Management Against Against 1F. ELECTION OF DIRECTOR: R.A. LIVINGSTON Management Against Against 1G. ELECTION OF DIRECTOR: R.K. LOCHRIDGE Management Against Against 1H. ELECTION OF DIRECTOR: B.G. RETHORE Management Against Against 1I. ELECTION OF DIRECTOR: M.B. STUBBS Management Against Against 1J. ELECTION OF DIRECTOR: S.M. TODD Management Against Against 1K. ELECTION OF DIRECTOR: S.K. WAGNER Management Against Against 1L. ELECTION OF DIRECTOR: M.A. WINSTON Management Against Against 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. TO REAPPROVE THE PERFORMANCE CRITERIA UNDER OUR EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN. Management Against Against 4. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 5. TO APPROVE AMENDMENTS TO ARTICLE 14 OF OUR RESTATED CERTIFICATE OF INCORPORATION. Management For For 6. TO APPROVE AMENDMENTS TO ARTICLE 15 OF OUR RESTATED CERTIFICATE OF INCORPORATION. Management For For 7. TO APPROVE AMENDMENTS TO ARTICLE 16 OF OUR RESTATED CERTIFICATE OF INCORPORATION. Management For For 8. TO APPROVE AN AMENDMENT TO OUR BY- LAWS TO PERMIT SHAREHOLDERS TO CALL A SPECIAL MEETING. Management For For EASTMAN CHEMICAL COMPANY Security Meeting Type Annual Ticker Symbol EMN Meeting Date 01-May-2014 ISIN US2774321002 Agenda 933950140 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HUMBERTO P. ALFONSO Management Against Against 1B. ELECTION OF DIRECTOR: GARY E. ANDERSON Management Against Against 1C. ELECTION OF DIRECTOR: BRETT D. BEGEMANN Management Against Against 1D. ELECTION OF DIRECTOR: MICHAEL P. CONNORS Management Against Against 1E. ELECTION OF DIRECTOR: MARK J. COSTA Management Against Against 1F. ELECTION OF DIRECTOR: STEPHEN R. DEMERITT Management Against Against 1G. ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ Management Against Against 1H. ELECTION OF DIRECTOR: JULIE F. HOLDER Management Against Against 1I. ELECTION OF DIRECTOR: RENEE J. HORNBAKER Management Against Against 1J. ELECTION OF DIRECTOR: LEWIS M. KLING Management Against Against 1K. ELECTION OF DIRECTOR: DAVID W. RAISBECK Management Against Against 1L. ELECTION OF DIRECTOR: JAMES P. ROGERS Management Against Against 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN PROXY STATEMENT Management Abstain Against 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS Management Against Against EOG RESOURCES, INC. Security 26875P101 Meeting Type Annual Ticker Symbol EOG Meeting Date 01-May-2014 ISIN US26875P1012 Agenda 933953792 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JANET F. CLARK Management Against Against 1B. ELECTION OF DIRECTOR: CHARLES R. CRISP Management Against Against 1C. ELECTION OF DIRECTOR: JAMES C. DAY Management Against Against 1D. ELECTION OF DIRECTOR: MARK G. PAPA Management Against Against 1E. ELECTION OF DIRECTOR: H. LEIGHTON STEWARD Management Against Against 1F. ELECTION OF DIRECTOR: DONALD F. TEXTOR Management Against Against 1G. ELECTION OF DIRECTOR: WILLIAM R. THOMAS Management Against Against 1H. ELECTION OF DIRECTOR: FRANK G. WISNER Management Against Against 2. TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. STOCKHOLDER PROPOSAL CONCERNING QUANTITATIVE RISK MANAGEMENT REPORTING FOR HYDRAULIC FRACTURING OPERATIONS, IF PROPERLY PRESENTED. Shareholder For Against 5. STOCKHOLDER PROPOSAL CONCERNING A METHANE EMISSIONS REPORT, IF PROPERLY PRESENTED. Shareholder For Against ALCOA INC. Security Meeting Type Annual Ticker Symbol AA Meeting Date 02-May-2014 ISIN US0138171014 Agenda 933932572 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: KLAUS KLEINFELD Management For For ELECTION OF DIRECTOR: JAMES W. OWENS Management For For ELECTION OF DIRECTOR: MARTIN S. SORRELL Management For For ELECTION OF DIRECTOR: RATAN N. TATA Management For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 4. SHAREHOLDER PROPOSAL (EXECUTIVES TO RETAIN SIGNIFICANT STOCK). Shareholder For Against ILLINOIS TOOL WORKS INC. Security Meeting Type Annual Ticker Symbol ITW Meeting Date 02-May-2014 ISIN US4523081093 Agenda 933936316 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL J. BRUTTO Management Against Against 1B. ELECTION OF DIRECTOR: SUSAN CROWN Management Against Against 1C. ELECTION OF DIRECTOR: DON H. DAVIS, JR. Management Against Against 1D. ELECTION OF DIRECTOR: JAMES W. GRIFFITH Management Against Against 1E. ELECTION OF DIRECTOR: ROBERT C. MCCORMACK Management Against Against 1F. ELECTION OF DIRECTOR: ROBERT S. MORRISON Management Against Against 1G. ELECTION OF DIRECTOR: E. SCOTT SANTI Management Against Against 1H. ELECTION OF DIRECTOR: JAMES A. SKINNER Management Against Against 1I. ELECTION OF DIRECTOR: DAVID B. SMITH, JR. Management Against Against 1J. ELECTION OF DIRECTOR: PAMELA B. STROBEL Management Against Against 1K. ELECTION OF DIRECTOR: KEVIN M. WARREN Management Against Against 1L. ELECTION OF DIRECTOR: ANRE D. WILLIAMS Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 4. APPROVAL OF THE AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. Management For For 5. APPROVAL OF THE AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE PROVISIONS REGARDING BOARD SIZE. Management For For RYDER SYSTEM, INC. Security Meeting Type Annual Ticker Symbol R Meeting Date 02-May-2014 ISIN US7835491082 Agenda 933940187 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: L. PATRICK HASSEY Management Against Against 1B. ELECTION OF DIRECTOR: MICHAEL F. HILTON Management Against Against 1C. ELECTION OF DIRECTOR: HANSEL E. TOOKES, II Management Against Against 2. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. APPROVAL OF AMENDMENTS TO THE ARTICLES OF INCORPORATION AND BY- LAWS TO ELIMINATE SUPERMAJORITY VOTE PROVISIONS REGARDING REMOVAL OF DIRECTORS. Management For For 5. APPROVAL OF AMENDMENTS TO OUR ARTICLES OF INCORPORATION AND BY- LAWS TO ELIMINATE SUPERMAJORITY VOTE PROVISIONS REGARDING AMENDMENT OF THE BY-LAWS. Management For For 6. APPROVAL OF AMENDMENT TO ARTICLES TO ELIMINATE SUPERMAJORITY APPROVAL FOR CERTAIN PROVISIONS OF ARTICLES. Management For For 7. APPROVAL OF AMENDMENTS TO OUR ARTICLES OF INCORPORATION TO ELIMINATE THE PROVISIONS REGARDING BUSINESS COMBINATIONS WITH INTERESTED SHAREHOLDERS. Management For For FMC TECHNOLOGIES, INC. Security 30249U101 Meeting Type Annual Ticker Symbol FTI Meeting Date 02-May-2014 ISIN US30249U1016 Agenda 933963147 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. Management Against Against 1B. ELECTION OF DIRECTOR: ELEAZAR DE CARVALHO FILHO Management Against Against 1C. ELECTION OF DIRECTOR: C. MAURY DEVINE Management Against Against 1D. ELECTION OF DIRECTOR: CLAIRE S. FARLEY Management Against Against 1E. ELECTION OF DIRECTOR: JOHN T. GREMP Management Against Against 1F. ELECTION OF DIRECTOR: THOMAS M. HAMILTON Management Against Against 1G. ELECTION OF DIRECTOR: PETER MELLBYE Management Against Against 1H. ELECTION OF DIRECTOR: JOSEPH H. NETHERLAND Management Against Against 1I. ELECTION OF DIRECTOR: RICHARD A. PATTAROZZI Management Against Against 2. RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. ADVISORY APPROVAL OF 2 Management Abstain Against MOTOROLA SOLUTIONS, INC. Security Meeting Type Annual Ticker Symbol MSI Meeting Date 05-May-2014 ISIN US6200763075 Agenda 933937647 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GREGORY Q. BROWN Management Against Against 1B. ELECTION OF DIRECTOR: KENNETH C. DAHLBERG Management Against Against 1C. ELECTION OF DIRECTOR: DAVID W. DORMAN Management Against Against 1D. ELECTION OF DIRECTOR: MICHAEL V. HAYDEN Management Against Against 1E. ELECTION OF DIRECTOR: JUDY C. LEWENT Management Against Against 1F. ELECTION OF DIRECTOR: ANNE R. PRAMAGGIORE Management Against Against 1G. ELECTION OF DIRECTOR: SAMUEL C. SCOTT, III Management Against Against 1H. ELECTION OF DIRECTOR: BRADLEY E. SINGER Management Against Against 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 4. STOCKHOLDER PROPOSAL RE: HUMAN RIGHTS POLICY. Shareholder For Against 5. STOCKHOLDER PROPOSAL RE: POLITICAL CONTRIBUTION DISCLOSURE. Shareholder For Against AFLAC INCORPORATED Security Meeting Type Annual Ticker Symbol AFL Meeting Date 05-May-2014 ISIN US0010551028 Agenda 933939956 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL P. AMOS Management For For 1B. ELECTION OF DIRECTOR: JOHN SHELBY AMOS II Management For For 1C. ELECTION OF DIRECTOR: PAUL S. AMOS II Management For For 1D. ELECTION OF DIRECTOR: W. PAUL BOWERS Management For For 1E. ELECTION OF DIRECTOR: KRISS CLONINGER III Management For For 1F. ELECTION OF DIRECTOR: ELIZABETH J. HUDSON Management For For 1G. ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: ROBERT B. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: CHARLES B. KNAPP Management For For 1J. ELECTION OF DIRECTOR: BARBARA K. RIMER, DRPH Management For For 1K. ELECTION OF DIRECTOR: MELVIN T. STITH Management For For 1L. ELECTION OF DIRECTOR: DAVID GARY THOMPSON Management For For 1M. ELECTION OF DIRECTOR: TAKURO YOSHIDA Management For For 2. TO CONSIDER THE FOLLOWING NON- BINDING ADVISORY PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCUSSION IN THE PROXY STATEMENT" Management Abstain Against 3. TO CONSIDER AND ACT UPON THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2014 Management For For LKQ CORPORATION Security Meeting Type Annual Ticker Symbol LKQ Meeting Date 05-May-2014 ISIN US5018892084 Agenda 933943335 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: A. CLINTON ALLEN Management Against Against ELECTION OF DIRECTOR: RONALD G. FOSTER Management Against Against ELECTION OF DIRECTOR: JOSEPH M. HOLSTEN Management Against Against ELECTION OF DIRECTOR: BLYTHE J. MCGARVIE Management Against Against ELECTION OF DIRECTOR: PAUL M. MEISTER Management Against Against ELECTION OF DIRECTOR: JOHN F. O'BRIEN Management Against Against ELECTION OF DIRECTOR: GUHAN SUBRAMANIAN Management Against Against ELECTION OF DIRECTOR: ROBERT L. WAGMAN Management Against Against ELECTION OF DIRECTOR: WILLIAM M. WEBSTER, IV Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against POTLATCH CORPORATION Security Meeting Type Annual Ticker Symbol PCH Meeting Date 05-May-2014 ISIN US7376301039 Agenda 933951798 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JOHN S. MOODY Management Against Against ELECTION OF DIRECTOR: LAWRENCE S. PEIROS Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR 2014. Management For For 3. APPROVAL OF 2014 LONG-TERM INCENTIVE PLAN. Management Against Against 4. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against SIGMA-ALDRICH CORPORATION Security Meeting Type Annual Ticker Symbol SIAL Meeting Date 06-May-2014 ISIN US8265521018 Agenda 933937128 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: REBECCA M. BERGMAN Management Against Against 1B. ELECTION OF DIRECTOR: GEORGE M. CHURCH Management Against Against 1C. ELECTION OF DIRECTOR: MICHAEL L. MARBERRY Management Against Against 1D. ELECTION OF DIRECTOR: W. LEE MCCOLLUM Management Against Against 1E. ELECTION OF DIRECTOR: AVI M. NASH Management Against Against 1F. ELECTION OF DIRECTOR: STEVEN M. PAUL Management Against Against 1G. ELECTION OF DIRECTOR: J. PEDRO REINHARD Management Against Against 1H. ELECTION OF DIRECTOR: RAKESH SACHDEV Management Against Against 1I. ELECTION OF DIRECTOR: D. DEAN SPATZ Management Against Against 1J. ELECTION OF DIRECTOR: BARRETT A. TOAN Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 3. APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL NUMBER OF AUTHORIZED SHARES OF COMMON STOCK, PAR VALUE $1.00 PER SHARE, TO 450,000,000 Management For For 4. APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO PROVIDE AUTHORITY TO ISSUE PREFERRED STOCK Management For For 5. APPROVAL OF THE SIGMA-ALDRICH CORPORATION 2014 LONG-TERM INCENTIVE PLAN Management For For 6. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management Abstain Against AUTOLIV, INC. Security Meeting Type Annual Ticker Symbol ALV Meeting Date 06-May-2014 ISIN US0528001094 Agenda 933937166 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAN CARLSON Withheld Against 2 LARS NYBERG Withheld Against 3 JAMES M. RINGLER Withheld Against 2. ADVISORY VOTE ON AUTOLIV, INC.'S 2 Management Abstain Against 3. AMENDMENT OF AUTOLIV, INC.'S RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS OF AUTOLIV. Management For For 4. RATIFICATION OF ERNST & YOUNG AB AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For KRAFT FOODS GROUP, INC. Security 50076Q106 Meeting Type Annual Ticker Symbol KRFT Meeting Date 06-May-2014 ISIN US50076Q1067 Agenda 933938170 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: L. KEVIN COX Management Against Against 1B. ELECTION OF DIRECTOR: MYRA M. HART Management Against Against 1C. ELECTION OF DIRECTOR: PETER B. HENRY Management Against Against 1D. ELECTION OF DIRECTOR: TERRY J. LUNDGREN Management Against Against 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR 2014. Management Against Against 4. SHAREHOLDER PROPOSAL: CESSATION OF USE OF CORPORATE FUNDS FOR POLITICAL PURPOSES. Shareholder For Against 5. SHAREHOLDER PROPOSAL: APPLICATION OF CORPORATE VALUES IN POLITICAL CONTRIBUTIONS. Shareholder Against For 6. SHAREHOLDER PROPOSAL: NON- RECYCLABLE BRAND PACKAGING REPORT. Shareholder For Against 7. SHAREHOLDER PROPOSAL: SUSTAINABLE FORESTRY REPORT. Shareholder For Against 8. SHAREHOLDER PROPOSAL: PROPOSAL REGARDING CATTLE DEHORNING. Shareholder For Against 9. SHAREHOLDER PROPOSAL: LAUDATORY RESOLUTION SUPPORTING KRAFT'S ANIMAL WELFARE ACTIONS. Management For For HNI CORPORATION Security Meeting Type Annual Ticker Symbol HNI Meeting Date 06-May-2014 ISIN US4042511000 Agenda 933942751 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MIGUEL M. CALADO Management Against Against 1B. ELECTION OF DIRECTOR: CHERYL A. FRANCIS Management Against Against 1C. ELECTION OF DIRECTOR: LARRY B. PORCELLATO Management Against Against 1D. ELECTION OF DIRECTOR: BRIAN E. STERN Management Against Against 2. RATIFY THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR FISCAL YEAR ENDING JANUARY 3, 2015. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against BRISTOL-MYERS SQUIBB COMPANY Security Meeting Type Annual Ticker Symbol BMY Meeting Date 06-May-2014 ISIN US1101221083 Agenda 933943462 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: L. ANDREOTTI Management Against Against 1B. ELECTION OF DIRECTOR: L.B. CAMPBELL Management Against Against 1C. ELECTION OF DIRECTOR: J.M. CORNELIUS Management Against Against 1D. ELECTION OF DIRECTOR: L.H. GLIMCHER, M.D. Management Against Against 1E. ELECTION OF DIRECTOR: M. GROBSTEIN Management Against Against 1F. ELECTION OF DIRECTOR: A.J. LACY Management Against Against 1G. ELECTION OF DIRECTOR: T.J. LYNCH, JR., M.D. Management Against Against 1H. ELECTION OF DIRECTOR: D.C. PALIWAL Management Against Against 1I. ELECTION OF DIRECTOR: V.L. SATO, PH.D. Management Against Against 1J. ELECTION OF DIRECTOR: G.L. STORCH Management Against Against 1K. ELECTION OF DIRECTOR: T.D. WEST, JR. Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against Against 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. SIMPLE MAJORITY VOTE. Shareholder For XYLEM INC. Security 98419M100 Meeting Type Annual Ticker Symbol XYL Meeting Date 06-May-2014 ISIN US98419M1009 Agenda 933943981 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEN E. JAKOBSSON Management Against Against 1B. ELECTION OF DIRECTOR: STEVEN R. LORANGER Management Against Against 1C. ELECTION OF DIRECTOR: EDWARD J. LUDWIG Management Against Against 1D. ELECTION OF DIRECTOR: JEROME A. PERIBERE Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. TO APPROVE, IN A NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. THE APPROVAL OF THE PERFORMANCE- BASED PROVISIONS OF THE 2 Management Against Against 5. THE APPROVAL OF THE PERFORMANCE- BASED PROVISIONS OF THE XYLEM ANNUAL INCENTIVE PLAN FOR EXECUTIVE OFFICERS. Management Against Against 6. PROPOSED AMENDMENT TO OUR ARTICLES OF INCORPORATION TO ALLOW SHAREOWNERS TO CALL A SPECIAL MEETING. Management For For 7. TO VOTE ON A SHAREOWNER PROPOSAL TITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK". Shareholder For Against AVON PRODUCTS, INC. Security Meeting Type Annual Ticker Symbol AVP Meeting Date 06-May-2014 ISIN US0543031027 Agenda 933945884 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DOUGLAS R. CONANT Withheld Against 2 W. DON CORNWELL Withheld Against 3 V. ANN HAILEY Withheld Against 4 NANCY KILLEFER Withheld Against 5 MARIA ELENA LAGOMASINO Withheld Against 6 SARA MATHEW Withheld Against 7 SHERI MCCOY Withheld Against 8 CHARLES H. NOSKI Withheld Against 9 GARY M. RODKIN Withheld Against 10 PAULA STERN Withheld Against 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. SHAREHOLDER PROPOSAL REGARDING PROHIBITION OF ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE OF CONTROL. Shareholder For Against 5. SHAREHOLDER PROPOSAL REQUESTING A REPORT ON SUBSTITUTING SAFER ALTERNATIVES IN PERSONAL CARE PRODUCTS. Shareholder For Against CINCINNATI BELL INC. Security Meeting Type Annual Ticker Symbol CBB Meeting Date 06-May-2014 ISIN US1718711062 Agenda 933946507 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PHILLIP R. COX Management Against Against 1B. ELECTION OF DIRECTOR: JAKKI L. HAUSSLER Management Against Against 1C. ELECTION OF DIRECTOR: CRAIG F. MAIER Management Against Against 1D. ELECTION OF DIRECTOR: RUSSEL P. MAYER Management Against Against 1E. ELECTION OF DIRECTOR: THEODORE H. SCHELL Management Against Against 1F. ELECTION OF DIRECTOR: ALAN R. SCHRIBER Management Against Against 1G. ELECTION OF DIRECTOR: LYNN A. WENTWORTH Management Against Against 1H. ELECTION OF DIRECTOR: JOHN M. ZRNO Management Against Against 1I. ELECTION OF DIRECTOR: THEODORE H. TORBECK Management Against Against 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For DARLING INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol DAR Meeting Date 06-May-2014 ISIN US2372661015 Agenda 933948575 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: RANDALL C. STUEWE Management Against Against ELECTION OF DIRECTOR: O. THOMAS ALBRECHT Management Against Against ELECTION OF DIRECTOR: D. EUGENE EWING Management Against Against ELECTION OF DIRECTOR: DIRK KLOOSTERBOER Management Against Against ELECTION OF DIRECTOR: CHARLES MACALUSO Management Against Against ELECTION OF DIRECTOR: JOHN D. MARCH Management Against Against ELECTION OF DIRECTOR: MICHAEL URBUT Management Against Against 2. PROPOSAL TO AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, TO CHANGE THE COMPANY'S CORPORATE NAME FROM DARLING INTERNATIONAL INC. TO DARLING INGREDIENTS INC. Management For For 3. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 3, 2015. Management For For 4. ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION. Management Abstain Against HOUSTON WIRE & CABLE COMPANY Security 44244K109 Meeting Type Annual Ticker Symbol HWCC Meeting Date 06-May-2014 ISIN US44244K1097 Agenda 933948690 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES L. POKLUDA III Withheld Against 2 MICHAEL T. CAMPBELL Withheld Against 3 I. STEWART FARWELL Withheld Against 4 MARK A. RUELLE Withheld Against 5 WILSON B. SEXTON Withheld Against 6 WILLIAM H. SHEFFIELD Withheld Against 7 SCOTT L. THOMPSON Withheld Against 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO HOLD AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 4. TO APPROVE THE MATERIAL TERMS OF THE COMPANY'S 2 Management Against Against PLUM CREEK TIMBER COMPANY, INC. Security Meeting Type Annual Ticker Symbol PCL Meeting Date 06-May-2014 ISIN US7292511083 Agenda 933952548 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICK R. HOLLEY Management Against Against 1B ELECTION OF DIRECTOR: ROBIN JOSEPHS Management Against Against 1C ELECTION OF DIRECTOR: SARA GROOTWASSINK LEWIS Management Against Against 1D ELECTION OF DIRECTOR: JOHN G. MCDONALD Management Against Against 1E ELECTION OF DIRECTOR: ROBERT B. MCLEOD Management Against Against 1F ELECTION OF DIRECTOR: JOHN F. MORGAN SR. Management Against Against 1G ELECTION OF DIRECTOR: MARC F. RACICOT Management Against Against 1H ELECTION OF DIRECTOR: LAWRENCE A. SELZER Management Against Against 1I ELECTION OF DIRECTOR: STEPHEN C. TOBIAS Management Against Against 1J ELECTION OF DIRECTOR: MARTIN A. WHITE Management Against Against 2 TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION. Management Abstain Against 3 TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2014. Management Against Against THE MIDDLEBY CORPORATION Security Meeting Type Annual Ticker Symbol MIDD Meeting Date 06-May-2014 ISIN US5962781010 Agenda 933954150 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: SELIM A. BASSOUL Management Against Against ELECTION OF DIRECTOR: SARAH PALISI CHAPIN Management Against Against ELECTION OF DIRECTOR: ROBERT B. LAMB Management Against Against ELECTION OF DIRECTOR: JOHN R. MILLER III Management Against Against ELECTION OF DIRECTOR: GORDON O'BRIEN Management Against Against ELECTION OF DIRECTOR: PHILIP G. PUTNAM Management Against Against ELECTION OF DIRECTOR: SABIN C. STREETER Management Against Against 2 APPROVAL, BY AN ADVISORY VOTE, OF THE 2'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION ("SEC"). Management Abstain Against 3 AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 47,500,,000,000. Management For For 4 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE CURRENT FISCAL YEAR ENDING JANUARY 3, 2015. Management For For MASCO CORPORATION Security Meeting Type Annual Ticker Symbol MAS Meeting Date 06-May-2014 ISIN US5745991068 Agenda 933958158 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KEITH J. ALLMAN Management Against Against 1B. ELECTION OF DIRECTOR: VERNE G. ISTOCK Management Against Against 1C. ELECTION OF DIRECTOR: J. MICHAEL LOSH Management Against Against 1D. ELECTION OF DIRECTOR: CHRISTOPHER A. O'HERLIHY Management Against Against 2. TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SEC, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND THE RELATED MATERIALS DISCLOSED IN THE PROXY STATEMENT. Management Abstain Against 3. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR THE COMPANY FOR 2014. Management Against Against 4. TO APPROVE THE COMPANY'S 2 Management Against Against WEYCO GROUP, INC. Security Meeting Type Annual Ticker Symbol WEYS Meeting Date 06-May-2014 ISIN US9621491003 Agenda 933959023 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 T.W. FLORSHEIM, JR. Withheld Against 2 ROBERT FEITLER Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2014. Management For For 3. APPROVAL OF THE WEYCO GROUP, INC. 2 Management Against Against 4. ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against EXPEDITORS INT'L OF WASHINGTON, INC. Security Meeting Type Annual Ticker Symbol EXPD Meeting Date 07-May-2014 ISIN US3021301094 Agenda 933939590 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER J. ROSE Management Against Against 1B. ELECTION OF DIRECTOR: ROBERT R. WRIGHT Management Against Against 1C. ELECTION OF DIRECTOR: MARK A. EMMERT Management Against Against 1D. ELECTION OF DIRECTOR: R. JORDAN GATES Management Against Against 1E. ELECTION OF DIRECTOR: DAN P. KOURKOUMELIS Management Against Against 1F. ELECTION OF DIRECTOR: MICHAEL J. MALONE Management Against Against 1G. ELECTION OF DIRECTOR: JOHN W. MEISENBACH Management Against Against 1H. ELECTION OF DIRECTOR: JEFFREY S. MUSSER Management Against Against 1I. ELECTION OF DIRECTOR: LIANE J. PELLETIER Management Against Against 1J. ELECTION OF DIRECTOR: JAMES L.K. WANG Management Against Against 1K. ELECTION OF DIRECTOR: TAY YOSHITANI Management Against Against 2. TO APPROVE, ON A NON-BINDING BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. TO APPROVE THE ADOPTION OF THE 2 Management Against Against 4. TO APPROVE THE AMENDMENT TO THE 2 Management For For 5. TO APPROVE THE ADOPTION OF THE 2014 DIRECTORS' RESTRICTED STOCK PLAN. Management Against Against 6. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For ADVENT SOFTWARE, INC. Security Meeting Type Annual Ticker Symbol ADVS Meeting Date 07-May-2014 ISIN US0079741080 Agenda 933941088 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: STEPHANIE G. DIMARCO Management Against Against 1B ELECTION OF DIRECTOR: DAVID PETER F. HESS JR. Management Against Against 1C ELECTION OF DIRECTOR: JAMES D. KIRSNER Management Against Against 1D ELECTION OF DIRECTOR: WENDELL G. VAN AUKEN Management Against Against 1E ELECTION OF DIRECTOR: ASIFF S. HIRJI Management Against Against 1F ELECTION OF DIRECTOR: ROBERT M. TARKOFF Management Against Against 1G ELECTION OF DIRECTOR: MICHAEL L. FRANDSEN Management Against Against 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against 3 TO APPROVE THE COMPANY'S AMENDED AND RESTATED 2, INCLUDING RESERVING 4,750, Management For For 4 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against WINDSTREAM HOLDINGS INC. Security 97382A101 Meeting Type Annual Ticker Symbol WIN Meeting Date 07-May-2014 ISIN US97382A1016 Agenda 933942941 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROL B. ARMITAGE Management Against Against 1B. ELECTION OF DIRECTOR: SAMUEL E. BEALL, III Management Against Against 1C. ELECTION OF DIRECTOR: DENNIS E. FOSTER Management Against Against 1D. ELECTION OF DIRECTOR: FRANCIS X. FRANTZ Management Against Against 1E. ELECTION OF DIRECTOR: JEFFERY R. GARDNER Management Against Against 1F. ELECTION OF DIRECTOR: JEFFREY T. HINSON Management Against Against 1G. ELECTION OF DIRECTOR: JUDY K. JONES Management Against Against 1H. ELECTION OF DIRECTOR: WILLIAM A. MONTGOMERY Management Against Against 1I. ELECTION OF DIRECTOR: ALAN L. WELLS Management Against Against 2. TO VOTE ON AN ADVISORY (NON-BINDING) RESOLUTION ON EXECUTIVE COMPENSATION. Management Abstain Against 3. TO APPROVE AN AMENDMENT TO THE WINDSTREAM EQUITY INCENTIVE PLAN TO INCREASE THE AUTHORIZED SHARES BY 15,000,-APPROVE THE PLAN'S PERFORMANCE GOALS. Management Against Against 4. TO APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF WINDSTREAM CORPORATION TO ELIMINATE CERTAIN VOTING PROVISIONS. Management For For 5. TO APPROVE AMENDMENTS TO THE CERTIFICATE OF INCORPORATION AND BYLAWS OF WINDSTREAM HOLDINGS, INC., TO ENABLE STOCKHOLDERS TO CALL SPECIAL MEETINGS UNDER CERTAIN CIRCUMSTANCES. Management For For 6. TO APPROVE AMENDMENTS TO THE CERTIFICATE OF INCORPORATION AND BYLAWS OF WINDSTREAM HOLDINGS, INC., TO ELIMINATE SUPER-MAJORITY PROVISIONS. Management For For 7. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS WINDSTREAM'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2014. Management Against Against 8. STOCKHOLDER PROPOSAL - PROHIBITION ON ACCELERATED VESTING OF EQUITY AWARDS. Shareholder For Against 9. STOCKHOLDER PROPOSAL - RIGHT TO ACT BY WRITTEN CONSENT. Shareholder For Against GILEAD SCIENCES, INC. Security Meeting Type Annual Ticker Symbol GILD Meeting Date 07-May-2014 ISIN US3755581036 Agenda 933943006 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN F. COGAN Management Against Against 1B. ELECTION OF DIRECTOR: ETIENNE F. DAVIGNON Management Against Against 1C. ELECTION OF DIRECTOR: CARLA A. HILLS Management Against Against 1D. ELECTION OF DIRECTOR: KEVIN E. LOFTON Management Against Against 1E. ELECTION OF DIRECTOR: JOHN W. MADIGAN Management Against Against 1F. ELECTION OF DIRECTOR: JOHN C. MARTIN Management Against Against 1G. ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management Against Against 1H. ELECTION OF DIRECTOR: RICHARD J. WHITLEY Management Against Against 1I. ELECTION OF DIRECTOR: GAYLE E. WILSON Management Against Against 1J. ELECTION OF DIRECTOR: PER WOLD-OLSEN Management Against Against 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. TO VOTE ON A PROPOSED AMENDMENT TO GILEAD'S RESTATED CERTIFICATE OF INCORPORATION TO DESIGNATE DELAWARE CHANCERY COURT AS THE EXCLUSIVE FORUM FOR CERTAIN LEGAL ACTIONS. Management Against Against 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management Abstain Against 5. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. Shareholder For Against 6. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against 7. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT INCENTIVE COMPENSATION FOR THE CHIEF EXECUTIVE OFFICER INCLUDE NON-FINANCIAL MEASURES BASED ON PATIENT ACCESS TO GILEAD'S MEDICINES. Shareholder For Against PHILLIPS 66 Security Meeting Type Annual Ticker Symbol PSX Meeting Date 07-May-2014 ISIN US7185461040 Agenda 933944010 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM R. LOOMIS, JR. Management For For 1B. ELECTION OF DIRECTOR: GLENN F. TILTON Management For For 1C. ELECTION OF DIRECTOR: MARNA C. WHITTINGTON Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR PHILLIPS 66 FOR 2014. Management For For 3. SAY ON PAY - AN ADVISORY (NON-BINDING) VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management Abstain Against 4. GREENHOUSE GAS REDUCTION GOALS. Shareholder For Against NORDSTROM, INC. Security Meeting Type Annual Ticker Symbol JWN Meeting Date 07-May-2014 ISIN US6556641008 Agenda 933944185 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PHYLLIS J. CAMPBELL Management Against Against 1B. ELECTION OF DIRECTOR: MICHELLE M. EBANKS Management Against Against 1C. ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management Against Against 1D. ELECTION OF DIRECTOR: ROBERT G. MILLER Management Against Against 1E. ELECTION OF DIRECTOR: BLAKE W. NORDSTROM Management Against Against 1F. ELECTION OF DIRECTOR: ERIK B. NORDSTROM Management Against Against 1G. ELECTION OF DIRECTOR: PETER E. NORDSTROM Management Against Against 1H. ELECTION OF DIRECTOR: PHILIP G. SATRE Management Against Against 1I. ELECTION OF DIRECTOR: BRAD D. SMITH Management Against Against 1J. ELECTION OF DIRECTOR: B. KEVIN TURNER Management Against Against 1K. ELECTION OF DIRECTOR: ROBERT D. WALTER Management Against Against 1L. ELECTION OF DIRECTOR: ALISON A. WINTER Management Against Against 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 ADVISORY VOTE REGARDING EXECUTIVE COMPENSATION. Management Abstain Against DISCOVER FINANCIAL SERVICES Security Meeting Type Annual Ticker Symbol DFS Meeting Date 07-May-2014 ISIN US2547091080 Agenda 933944250 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY S. ARONIN Management Against Against 1B. ELECTION OF DIRECTOR: MARY K. BUSH Management Against Against 1C. ELECTION OF DIRECTOR: GREGORY C. CASE Management Against Against 1D. ELECTION OF DIRECTOR: CANDACE H. DUNCAN Management Against Against 1E. ELECTION OF DIRECTOR: CYNTHIA A. GLASSMAN Management Against Against 1F. ELECTION OF DIRECTOR: RICHARD H. LENNY Management Against Against 1G. ELECTION OF DIRECTOR: THOMAS G. MAHERAS Management Against Against 1H. ELECTION OF DIRECTOR: MICHAEL H. MOSKOW Management Against Against 1I. ELECTION OF DIRECTOR: DAVID W. NELMS Management Against Against 1J. ELECTION OF DIRECTOR: MARK A. THIERER Management Against Against 1K. ELECTION OF DIRECTOR: LAWRENCE A. WEINBACH Management Against Against 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 3. TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR OMNIBUS INCENTIVE PLAN. Management Abstain Against 4. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against Against COMPASS MINERALS INTERNATIONAL, INC. Security 20451N101 Meeting Type Annual Ticker Symbol CMP Meeting Date 07-May-2014 ISIN US20451N1019 Agenda 933944755 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRADLEY J. BELL Withheld Against 2 RICHARD S. GRANT Withheld Against 3 AMY J. YODER Withheld Against 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COMPASS MINERALS' INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE COMPENSATION. Management Abstain Against PEPSICO, INC. Security Meeting Type Annual Ticker Symbol PEP Meeting Date 07-May-2014 ISIN US7134481081 Agenda 933945860 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHONA L. BROWN Management Against Against 1B. ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management Against Against 1C. ELECTION OF DIRECTOR: IAN M. COOK Management Against Against 1D. ELECTION OF DIRECTOR: DINA DUBLON Management Against Against 1E. ELECTION OF DIRECTOR: RONA A. FAIRHEAD Management Against Against 1F. ELECTION OF DIRECTOR: RAY L. HUNT Management Against Against 1G. ELECTION OF DIRECTOR: ALBERTO IBARGUEN Management Against Against 1H. ELECTION OF DIRECTOR: INDRA K. NOOYI Management Against Against 1I. ELECTION OF DIRECTOR: SHARON PERCY ROCKEFELLER Management Against Against 1J. ELECTION OF DIRECTOR: JAMES J. SCHIRO Management Against Against 1K. ELECTION OF DIRECTOR: LLOYD G. TROTTER Management Against Against 1L. ELECTION OF DIRECTOR: DANIEL VASELLA Management Against Against 1M. ELECTION OF DIRECTOR: ALBERTO WEISSER Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2014. Management Against Against 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 4. APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS OF THE PEPSICO, INC. EXECUTIVE INCENTIVE COMPENSATION PLAN. Management Against Against 5. POLICY REGARDING APPROVAL OF POLITICAL CONTRIBUTIONS. Shareholder For Against 6. POLICY REGARDING EXECUTIVE RETENTION OF STOCK. Shareholder For Against IDEXX LABORATORIES, INC. Security 45168D104 Meeting Type Annual Ticker Symbol IDXX Meeting Date 07-May-2014 ISIN US45168D1046 Agenda 933945997 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS CRAIG Withheld Against 2 R.M. HENDERSON, PHD Withheld Against 3 S.V. VANDEBROEK, PHD Withheld Against 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. TO APPROVE A NONBINDING ADVISORY RESOLUTION ON THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 3. ADOPTION OF THE IDEXX LABORATORIES, INC. 2'S 2 Management Against Against 4. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management Against Against CLEAN ENERGY FUELS CORP. Security Meeting Type Annual Ticker Symbol CLNE Meeting Date 07-May-2014 ISIN US1844991018 Agenda 933947915 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANDREW J. LITTLEFAIR Withheld Against 2 WARREN I. MITCHELL Withheld Against 3 JOHN S. HERRINGTON Withheld Against 4 JAMES C. MILLER III Withheld Against 5 JAMES E. O'CONNOR Withheld Against 6 BOONE PICKENS Withheld Against 7 STEPHEN A. SCULLY Withheld Against 8 KENNETH M. SOCHA Withheld Against 9 VINCENT C. TAORMINA Withheld Against 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3 TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL NUMBER OF SHARES OF COMMON STOCK THAT THE COMPANY IS AUTHORIZED TO ISSUE FROM 149,000,,000, Management For For THE DUN & BRADSTREET CORPORATION Security 26483E100 Meeting Type Annual Ticker Symbol DNB Meeting Date 07-May-2014 ISIN US26483E1001 Agenda 933949844 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AUSTIN A. ADAMS Management Against Against 1B. ELECTION OF DIRECTOR: ROBERT P. CARRIGAN Management Against Against 1C. ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Management Against Against 1D. ELECTION OF DIRECTOR: JAMES N. FERNANDEZ Management Against Against 1E. ELECTION OF DIRECTOR: PAUL R. GARCIA Management Against Against 1F. ELECTION OF DIRECTOR: ANASTASSIA LAUTERBACH Management Against Against 1G. ELECTION OF DIRECTOR: THOMAS J. MANNING Management Against Against 1H. ELECTION OF DIRECTOR: SANDRA E. PETERSON Management Against Against 1I. ELECTION OF DIRECTOR: JUDITH A. REINSDORF Management Against Against 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION (SAY ON PAY). Management Abstain Against 4. VOTE ON A SHAREHOLDER PROPOSAL REQUESTING THE BOARD TO ADOPT A POLICY REQUIRING AN INDEPENDENT CHAIRMAN OF THE BOARD. Shareholder For Against FEDERAL REALTY INVESTMENT TRUST Security Meeting Type Annual Ticker Symbol FRT Meeting Date 07-May-2014 ISIN US3137472060 Agenda 933951558 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JON E. BORTZ Withheld Against 2 DAVID W. FAEDER Withheld Against 3 KRISTIN GAMBLE Withheld Against 4 GAIL P. STEINEL Withheld Against 5 WARREN M. THOMPSON Withheld Against 6 JOSEPH S. VASSALLUZZO Withheld Against 7 DONALD C. WOOD Withheld Against 2. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO HOLD AN ADVISORY VOTE APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against CSX CORPORATION Security Meeting Type Annual Ticker Symbol CSX Meeting Date 07-May-2014 ISIN US1264081035 Agenda 933951914 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: D.M. ALVARADO Management Against Against 1B. ELECTION OF DIRECTOR: J.B. BREAUX Management Against Against 1C. ELECTION OF DIRECTOR: P.L. CARTER Management Against Against 1D. ELECTION OF DIRECTOR: S.T. HALVERSON Management Against Against 1E. ELECTION OF DIRECTOR: E.J. KELLY, III Management Against Against 1F. ELECTION OF DIRECTOR: G.H. LAMPHERE Management Against Against 1G. ELECTION OF DIRECTOR: J.D. MCPHERSON Management Against Against 1H. ELECTION OF DIRECTOR: T.T. O'TOOLE Management Against Against 1I. ELECTION OF DIRECTOR: D.M. RATCLIFFE Management Against Against 1J. ELECTION OF DIRECTOR: D.J. SHEPARD Management Against Against 1K. ELECTION OF DIRECTOR: M.J. WARD Management Against Against 1L. ELECTION OF DIRECTOR: J.C. WATTS, JR. Management Against Against 1M. ELECTION OF DIRECTOR: J.S. WHISLER Management Against Against 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. ADVISORY RESOLUTION TO APPROVE COMPENSATION FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. SHAREHOLDER PROPOSAL REQUESTING ACTION BY THE BOARD OF DIRECTORS TO ALLOW SHAREHOLDERS TO ACT BY WRITTEN CONSENT. Shareholder For Against HESS CORPORATION Security 42809H107 Meeting Type Annual Ticker Symbol HES Meeting Date 07-May-2014 ISIN US42809H1077 Agenda 933952788 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: T.J. CHECKI Management Against Against ELECTION OF DIRECTOR: E.E. HOLIDAY Management Against Against ELECTION OF DIRECTOR: J.H. MULLIN Management Against Against ELECTION OF DIRECTOR: J.H. QUIGLEY Management Against Against ELECTION OF DIRECTOR: R.N. WILSON Management Against Against 2. ADVISORY APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 4A. ELIMINATION OF 80% SUPERMAJORITY VOTING REQUIREMENT IN THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS. Management For For 4B. ELIMINATION OF TWO-THIRDS SUPERMAJORITY VOTING REQUIREMENT IN THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION. Management For For 5. ELIMINATION OF PROVISIONS IN THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION CONCERNING $3.50 CUMULATIVE CONVERTIBLE PREFERRED STOCK. Management For For 6. STOCKHOLDER PROPOSAL RECOMMENDING A REPORT REGARDING CARBON ASSET RISK. Shareholder For Against UNITED RENTALS, INC. Security Meeting Type Annual Ticker Symbol URI Meeting Date 07-May-2014 ISIN US9113631090 Agenda 933958211 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JENNE K. BRITELL Management Against Against 1B. ELECTION OF DIRECTOR: JOSE B. ALVAREZ Management Against Against 1C. ELECTION OF DIRECTOR: BOBBY J. GRIFFIN Management Against Against 1D. ELECTION OF DIRECTOR: MICHAEL J. KNEELAND Management Against Against 1E. ELECTION OF DIRECTOR: PIERRE E. LEROY Management Against Against 1F. ELECTION OF DIRECTOR: SINGLETON B. MCALLISTER Management Against Against 1G. ELECTION OF DIRECTOR: BRIAN D. MCAULEY Management Against Against 1H. ELECTION OF DIRECTOR: JOHN S. MCKINNEY Management Against Against 1I. ELECTION OF DIRECTOR: JAMES H. OZANNE Management Against Against 1J. ELECTION OF DIRECTOR: JASON D. PAPASTAVROU Management Against Against 1K. ELECTION OF DIRECTOR: FILIPPO PASSERINI Management Against Against 1L. ELECTION OF DIRECTOR: DONALD C. ROOF Management Against Against 1M. ELECTION OF DIRECTOR: KEITH WIMBUSH Management Against Against 2. APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS FOR QUALIFIED PERFORMANCE-BASED AWARDS UNDER THE 2 Management Against Against 3. APPROVAL OF SECOND AMENDED AND RESTATED 2 Management Against Against 4. RE-APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS FOR QUALIFIED PERFORMANCE-BASED AWARDS UNDER THE SECOND AMENDED AND RESTATED 2 Management Against Against 5. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Against Against 6. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management Abstain Against POOL CORPORATION Security 73278L105 Meeting Type Annual Ticker Symbol POOL Meeting Date 07-May-2014 ISIN US73278L1052 Agenda 933961143 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILSON B. SEXTON Withheld Against 2 ANDREW W. CODE Withheld Against 3 JAMES J. GAFFNEY Withheld Against 4 GEORGE T. HAYMAKER, JR. Withheld Against 5 M.J. PEREZ DE LA MESA Withheld Against 6 HARLAN F. SEYMOUR Withheld Against 7 ROBERT C. SLEDD Withheld Against 8 JOHN E. STOKELY Withheld Against 2. RATIFICATION OF THE RETENTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. SAY-ON-PAY VOTE: ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT Management Abstain Against AIR LEASE CORP Security 00912X302 Meeting Type Annual Ticker Symbol AL Meeting Date 07-May-2014 ISIN US00912X3026 Agenda 933968096 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MATTHEW J. HART Management Against Against 1B. ELECTION OF DIRECTOR: CHERYL GORDON KRONGARD Management Against Against 1C. ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management Against Against 1D. ELECTION OF DIRECTOR: ROBERT A. MILTON Management Against Against 1E. ELECTION OF DIRECTOR: JOHN L. PLUEGER Management Against Against 1F. ELECTION OF DIRECTOR: IAN M. SAINES Management Against Against 1G. ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Management Against Against 1H. ELECTION OF DIRECTOR: STEVEN F. UDVAR-HAZY Management Against Against 2. RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. APPROVE THE AIR LEASE CORPORATION 2 Management Against Against 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against VERTEX PHARMACEUTICALS INCORPORATED Security 92532F100 Meeting Type Annual Ticker Symbol VRTX Meeting Date 07-May-2014 ISIN US92532F1003 Agenda 933970469 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARGARET G. MCGLYNN Withheld Against 2 WAYNE J. RILEY Withheld Against 3 WILLIAM D. YOUNG Withheld Against 2. AMENDMENT TO OUR 2 Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against 4. ADVISORY VOTE ON OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against METTLER-TOLEDO INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol MTD Meeting Date 08-May-2014 ISIN US5926881054 Agenda 933937217 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ROBERT F. SPOERRY Management Against Against ELECTION OF DIRECTOR: WAH-HUI CHU Management Against Against ELECTION OF DIRECTOR: FRANCIS A. CONTINO Management Against Against ELECTION OF DIRECTOR: OLIVIER A. FILLIOL Management Against Against ELECTION OF DIRECTOR: MICHAEL A. KELLY Management Against Against ELECTION OF DIRECTOR: MARTIN D. MADAUS Management Against Against ELECTION OF DIRECTOR: HANS ULRICH MAERKI Management Against Against ELECTION OF DIRECTOR: GEORGE M. MILNE Management Against Against ELECTION OF DIRECTOR: THOMAS P. SALICE Management Against Against 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against UNITED PARCEL SERVICE, INC. Security Meeting Type Annual Ticker Symbol UPS Meeting Date 08-May-2014 ISIN US9113121068 Agenda 933940024 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B) ELECTION OF DIRECTOR: RODNEY C. ADKINS Management For For 1C) ELECTION OF DIRECTOR: MICHAEL J. BURNS Management For For 1D) ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1E) ELECTION OF DIRECTOR: STUART E. EIZENSTAT Management For For 1F) ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1G) ELECTION OF DIRECTOR: WILLIAM R. JOHNSON Management For For 1H) ELECTION OF DIRECTOR: CANDACE KENDLE Management For For 1I) ELECTION OF DIRECTOR: ANN M. LIVERMORE Management For For 1J) ELECTION OF DIRECTOR: RUDY H.P. MARKHAM Management For For 1K) ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1L) ELECTION OF DIRECTOR: CAROL B. TOME Management For For 1M) ELECTION OF DIRECTOR: KEVIN M. WARSH Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION. Management Abstain Against 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 4. SHAREOWNER PROPOSAL ON LOBBYING DISCLOSURE. Shareholder For Against 5. SHAREOWNER PROPOSAL TO REDUCE THE VOTING POWER OF CLASS A STOCK FROM 10 VOTES PER SHARE TO ONE VOTE PER SHARE. Shareholder For Against C.H. ROBINSON WORLDWIDE, INC. Security 12541W209 Meeting Type Annual Ticker Symbol CHRW Meeting Date 08-May-2014 ISIN US12541W2098 Agenda 933945187 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SCOTT P. ANDERSON Management Against Against 1B. ELECTION OF DIRECTOR: ROBERT EZRILOV Management Against Against 1C. ELECTION OF DIRECTOR: WAYNE M. FORTUN Management Against Against 1D. ELECTION OF DIRECTOR: MARY J STEELE GUILFOILE Management Against Against 1E. ELECTION OF DIRECTOR: JODEE A. KOZLAK Management Against Against 1F. ELECTION OF DIRECTOR: REBECCA KOENIG ROLOFF Management Against Against 1G. ELECTION OF DIRECTOR: BRIAN P. SHORT Management Against Against 2. TO APPROVE, BY NON-BINDING VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 3. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For ECOLAB INC. Security Meeting Type Annual Ticker Symbol ECL Meeting Date 08-May-2014 ISIN US2788651006 Agenda 933946088 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management Against Against 1B. ELECTION OF DIRECTOR: BARBARA J. BECK Management Against Against 1C. ELECTION OF DIRECTOR: LESLIE S. BILLER Management Against Against 1D. ELECTION OF DIRECTOR: CARL M. CASALE Management Against Against 1E. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management Against Against 1F. ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management Against Against 1G. ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management Against Against 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management Against Against 1I. ELECTION OF DIRECTOR: MICHAEL LARSON Management Against Against 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN Management Against Against 1K. ELECTION OF DIRECTOR: ROBERT L. LUMPKINS Management Against Against 1L. ELECTION OF DIRECTOR: VICTORIA J. REICH Management Against Against 1M. ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT Management Against Against 1N. ELECTION OF DIRECTOR: JOHN J. ZILLMER Management Against Against 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR ENDING DECEMBER 31, 2014. Management For For 3. RE-APPROVE THE ECOLAB INC. MANAGEMENT PERFORMANCE INCENTIVE PLAN, AS AMENDED. Management Against Against 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management Abstain Against 5. STOCKHOLDER PROPOSAL REQUESTING AN INDEPENDENT BOARD CHAIR. Shareholder For Against NORFOLK SOUTHERN CORPORATION Security Meeting Type Annual Ticker Symbol NSC Meeting Date 08-May-2014 ISIN US6558441084 Agenda 933946127 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS D. BELL, JR. Management Against Against 1B. ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management Against Against 1C. ELECTION OF DIRECTOR: ROBERT A. BRADWAY Management Against Against 1D. ELECTION OF DIRECTOR: WESLEY G. BUSH Management Against Against 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management Against Against 1F. ELECTION OF DIRECTOR: KAREN N. HORN Management Against Against 1G. ELECTION OF DIRECTOR: STEVEN F. LEER Management Against Against 1H. ELECTION OF DIRECTOR: MICHAEL D. LOCKHART Management Against Against 1I. ELECTION OF DIRECTOR: AMY E. MILES Management Against Against 1J. ELECTION OF DIRECTOR: CHARLES W. MOORMAN Management Against Against 1K. ELECTION OF DIRECTOR: MARTIN H. NESBITT Management Against Against 1L. ELECTION OF DIRECTOR: JAMES A. SQUIRES Management Against Against 1M. ELECTION OF DIRECTOR: JOHN R. THOMPSON Management Against Against 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management Abstain Against 4. STOCKHOLDER PROPOSAL CONCERNING AN INDEPENDENT CHAIRMAN OF THE BOARD OF DIRECTORS. Shareholder For Against ORMAT TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol ORA Meeting Date 08-May-2014 ISIN US6866881021 Agenda 933946658 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: YORAM BRONICKI Management Against Against ELECTION OF DIRECTOR: DAVID GRANOT Management Against Against ELECTION OF DIRECTOR: ROBERT E. JOYAL Management Against Against 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. TO APPROVE THE AMENDMENT TO THE COMPANY'S 2, SARS OR OTHER AWARDS THAT MAY BE GRANTED TO NEWLY-HIRED EXECUTIVE OFFICERS. Management Abstain Against 4. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against AVISTA CORP. Security 05379B107 Meeting Type Annual Ticker Symbol AVA Meeting Date 08-May-2014 ISIN US05379B1070 Agenda 933947612 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ERIK J. ANDERSON Management Against Against 1B. ELECTION OF DIRECTOR: KRISTIANNE BLAKE Management Against Against 1C. ELECTION OF DIRECTOR: DONALD C. BURKE Management Against Against 1D. ELECTION OF DIRECTOR: JOHN F. KELLY Management Against Against 1E. ELECTION OF DIRECTOR: REBECCA A. KLEIN Management Against Against 1F. ELECTION OF DIRECTOR: SCOTT L. MORRIS Management Against Against 1G. ELECTION OF DIRECTOR: MARC F. RACICOT Management Against Against 1H. ELECTION OF DIRECTOR: HEIDI B. STANLEY Management Against Against 1I. ELECTION OF DIRECTOR: R. JOHN TAYLOR Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. REAPPROVAL OF THE MATERIAL TERMS OF PERFORMANCE GOALS UNDER THE COMPANY'S LONG-TERM INCENTIVE PLAN. Management Abstain Against 4. AMENDMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION TO REDUCE CERTAIN SHAREHOLDER APPROVAL REQUIREMENTS. Management For For 5. ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against SBA COMMUNICATIONS CORPORATION Security 78388J106 Meeting Type Annual Ticker Symbol SBAC Meeting Date 08-May-2014 ISIN US78388J1060 Agenda 933950378 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR FOR A THREE- YEAR TERM: STEVEN E. BERNSTEIN Management Against Against ELECTION OF DIRECTOR FOR A THREE- YEAR TERM: DUNCAN H. COCROFT Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS SBA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF SBA'S NAMED EXECUTIVE OFFICERS. Management Abstain Against CORPORATE OFFICE PROPERTIES TRUST Security 22002T108 Meeting Type Annual Ticker Symbol OFC Meeting Date 08-May-2014 ISIN US22002T1088 Agenda 933951053 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF TRUSTEE: THOMAS F. BRADY Management Against Against 1B. ELECTION OF TRUSTEE: ROBERT L. DENTON Management Against Against 1C. ELECTION OF TRUSTEE: PHILIP L. HAWKINS Management Against Against 1D. ELECTION OF TRUSTEE: ELIZABETH A. HIGHT Management Against Against 1E. ELECTION OF TRUSTEE: DAVID M. JACOBSTEIN Management Against Against 1F. ELECTION OF TRUSTEE: STEVEN D. KESLER Management Against Against 1G. ELECTION OF TRUSTEE: C. TAYLOR PICKETT Management Against Against 1H. ELECTION OF TRUSTEE: RICHARD SZAFRANSKI Management Against Against 1I. ELECTION OF TRUSTEE: ROGER A. WAESCHE, JR. Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against ADVANCED MICRO DEVICES, INC. Security Meeting Type Annual Ticker Symbol AMD Meeting Date 08-May-2014 ISIN US0079031078 Agenda 933951457 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BRUCE L. CLAFLIN Management Against Against 1B. ELECTION OF DIRECTOR: W. MICHAEL BARNES Management Against Against 1C. ELECTION OF DIRECTOR: JOHN E. CALDWELL Management Against Against 1D. ELECTION OF DIRECTOR: HENRY WK CHOW Management Against Against 1E. ELECTION OF DIRECTOR: NORA M. DENZEL Management Against Against 1F. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO Management Against Against 1G. ELECTION OF DIRECTOR: MARTIN L. EDELMAN Management Against Against 1H. ELECTION OF DIRECTOR: JOHN R. HARDING Management Against Against 1I. ELECTION OF DIRECTOR: MICHAEL J. INGLIS Management Against Against 1J. ELECTION OF DIRECTOR: RORY P. READ Management Against Against 1K. ELECTION OF DIRECTOR: AHMED YAHIA Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS AMD'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For 3. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE ADVANCED MICRO DEVICES, INC. 2 Management Against Against 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF AMD'S NAMED EXECUTIVE OFFICERS. Management Abstain Against EDWARDS LIFESCIENCES CORPORATION Security 28176E108 Meeting Type Annual Ticker Symbol EW Meeting Date 08-May-2014 ISIN US28176E1082 Agenda 933951623 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN T. CARDIS Management Against Against 1B. ELECTION OF DIRECTOR: DAVID E.I. PYOTT Management Against Against 2. AMENDMENT AND RESTATEMENT OF THE LONG-TERM STOCK INCENTIVE COMPENSATION PROGRAM Management For For 3. AMENDMENT AND RESTATEMENT OF THE 2 Management For For 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Abstain Against 5. RATIFICATION OF APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Against Against 6. STOCKHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT Shareholder For Against OLD NATIONAL BANCORP Security Meeting Type Annual Ticker Symbol ONB Meeting Date 08-May-2014 ISIN US6800331075 Agenda 933951887 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 ALAN W BRAUN Withheld Against 2 LARRY E DUNIGAN Withheld Against 3 NIEL C ELLERBROOK Withheld Against 4 ANDREW E GOEBEL Withheld Against 5 ROBERT G JONES Withheld Against 6 PHELPS L LAMBERT Withheld Against 7 ARTHUR H MCELWEE JR Withheld Against 8 JAMES T MORRIS Withheld Against 9 RANDALL T SHEPARD Withheld Against 10 REBECCA S SKILLMAN Withheld Against 11 KELLY N STANLEY Withheld Against 12 LINDA E WHITE Withheld Against 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 3 RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against NUCOR CORPORATION Security Meeting Type Annual Ticker Symbol NUE Meeting Date 08-May-2014 ISIN US6703461052 Agenda 933952815 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PETER C. BROWNING Withheld Against 2 JOHN J. FERRIOLA Withheld Against 3 HARVEY B. GANTT Withheld Against 4 GREGORY J. HAYES Withheld Against 5 VICTORIA F. HAYNES, PHD Withheld Against 6 BERNARD L. KASRIEL Withheld Against 7 CHRISTOPHER J. KEARNEY Withheld Against 8 RAYMOND J. MILCHOVICH Withheld Against 9 JOHN H. WALKER Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014 Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF NUCOR'S EXECUTIVE COMPENSATION Management Abstain Against 4. APPROVAL OF THE NUCOR CORPORATION 2 Management Against Against 5. STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE Shareholder For Against CHOICE HOTELS INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol CHH Meeting Date 08-May-2014 ISIN US1699051066 Agenda 933961155 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEWART BAINUM, JR. Withheld Against 2 ERVIN R. SHAMES Withheld Against 3 GORDON A. SMITH Withheld Against 4 MONTE J.M. KOCH Withheld Against 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against KNOLL, INC. Security Meeting Type Annual Ticker Symbol KNL Meeting Date 08-May-2014 ISIN US4989042001 Agenda 933963678 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANDREW B. COGAN Withheld Against 2 STEPHEN F. FISHER Withheld Against 3 SARAH E. NASH Withheld Against 2. TO RATIFY SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against LIBERTY PROPERTY TRUST Security Meeting Type Annual Ticker Symbol LPT Meeting Date 08-May-2014 ISIN US5311721048 Agenda 933973491 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FREDERICK F. BUCHHOLZ Withheld Against 2 THOMAS C. DELOACH, JR. Withheld Against 3 KATHERINE E. DIETZE Withheld Against 4 DANIEL P. GARTON Withheld Against 5 WILLIAM P. HANKOWSKY Withheld Against 6 M. LEANNE LACHMAN Withheld Against 7 DAVID L. LINGERFELT Withheld Against 2. APPROVAL OF THE PROPOSAL TO AMEND THE DECLARATION OF TRUST TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF BENEFICIAL INTEREST FROM 200,000,,000,000. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE TRUST'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. APPROVAL OF THE PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE TRUST'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 5. APPROVAL OF THE PROPOSAL TO AMEND AND RESTATE THE LIBERTY PROPERTY TRUST AMENDED AND RESTATED SHARE INCENTIVE PLAN. Management For For COLGATE-PALMOLIVE COMPANY Security Meeting Type Annual Ticker Symbol CL Meeting Date 09-May-2014 ISIN US1941621039 Agenda 933943993 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NIKESH ARORA Management Against Against 1B. ELECTION OF DIRECTOR: JOHN T. CAHILL Management Against Against 1C. ELECTION OF DIRECTOR: IAN COOK Management Against Against 1D. ELECTION OF DIRECTOR: HELENE D. GAYLE Management Against Against 1E. ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management Against Against 1F. ELECTION OF DIRECTOR: JOSEPH JIMENEZ Management Against Against 1G. ELECTION OF DIRECTOR: RICHARD J. KOGAN Management Against Against 1H. ELECTION OF DIRECTOR: DELANO E. LEWIS Management Against Against 1I. ELECTION OF DIRECTOR: J. PEDRO REINHARD Management Against Against 1J. ELECTION OF DIRECTOR: STEPHEN I. SADOVE Management Against Against 2. RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against 4. STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION REQUIREMENT. Shareholder For Against TUPPERWARE BRANDS CORPORATION Security Meeting Type Annual Ticker Symbol TUP Meeting Date 09-May-2014 ISIN US8998961044 Agenda 933944200 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CATHERINE A. BERTINI Management Against Against 1B ELECTION OF DIRECTOR: SUSAN M. CAMERON Management Against Against 1C ELECTION OF DIRECTOR: KRISS CLONINGER, III Management Against Against 1D ELECTION OF DIRECTOR: E.V. GOINGS Management Against Against 1E ELECTION OF DIRECTOR: JOE R. LEE Management Against Against 1F ELECTION OF DIRECTOR: ANGEL R. MARTINEZ Management Against Against 1G ELECTION OF DIRECTOR: ANTONIO MONTEIRO DE CASTRO Management Against Against 1H ELECTION OF DIRECTOR: ROBERT J. MURRAY Management Against Against 1I ELECTION OF DIRECTOR: DAVID R. PARKER Management Against Against 1J ELECTION OF DIRECTOR: JOYCE M. ROCHE Management Against Against 1K ELECTION OF DIRECTOR: M. ANNE SZOSTAK Management Against Against 2 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM Management Abstain Against 3 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Against Against AMERICAN WATER WORKS COMPANY, INC. Security Meeting Type Annual Ticker Symbol AWK Meeting Date 09-May-2014 ISIN US0304201033 Agenda 933945909 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JULIE A. DOBSON Management For For 1B. ELECTION OF DIRECTOR: PAUL J. EVANSON Management For For 1C. ELECTION OF DIRECTOR: MARTHA CLARK GOSS Management For For 1D. ELECTION OF DIRECTOR: RICHARD R. GRIGG Management For For 1E. ELECTION OF DIRECTOR: JULIA L. JOHNSON Management For For 1F. ELECTION OF DIRECTOR: GEORGE MACKENZIE Management For For 1G. ELECTION OF DIRECTOR: WILLIAM J. MARRAZZO Management For For 1H. ELECTION OF DIRECTOR: SUSAN N. STORY Management For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDED DECEMBER 31, 2014. Management Against Against 3. AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against SEMPRA ENERGY Security Meeting Type Annual Ticker Symbol SRE Meeting Date 09-May-2014 ISIN US8168511090 Agenda 933945923 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ALAN L. BOECKMANN Management Against Against 1B. ELECTION OF DIRECTOR: JAMES G. BROCKSMITH JR. Management Against Against 1C. ELECTION OF DIRECTOR: KATHLEEN L. BROWN Management Against Against 1D. ELECTION OF DIRECTOR: PABLO A. FERRERO Management Against Against 1E. ELECTION OF DIRECTOR: WILLIAM D. JONES Management Against Against 1F. ELECTION OF DIRECTOR: WILLIAM G. OUCHI Management Against Against 1G. ELECTION OF DIRECTOR: DEBRA L. REED Management Against Against 1H. ELECTION OF DIRECTOR: WILLIAM C. RUSNACK Management Against Against 1I. ELECTION OF DIRECTOR: WILLIAM P. RUTLEDGE Management Against Against 1J. ELECTION OF DIRECTOR: LYNN SCHENK Management Against Against 1K. ELECTION OF DIRECTOR: JACK T. TAYLOR Management Against Against 1L. ELECTION OF DIRECTOR: LUIS M. TELLEZ Management Against Against 1M. ELECTION OF DIRECTOR: JAMES C. YARDLEY Management Against Against 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against Against 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION. Management Abstain Against MARRIOTT INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol MAR Meeting Date 09-May-2014 ISIN US5719032022 Agenda 933968084 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: J.W. MARRIOTT, JR. Management Against Against 1B. ELECTION OF DIRECTOR: JOHN W. MARRIOTT III Management Against Against 1C. ELECTION OF DIRECTOR: MARY K. BUSH Management Against Against 1D. ELECTION OF DIRECTOR: FREDERICK A. HENDERSON Management Against Against 1E. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management Against Against 1F. ELECTION OF DIRECTOR: DEBRA L. LEE Management Against Against 1G. ELECTION OF DIRECTOR: GEORGE MUNOZ Management Against Against 1H. ELECTION OF DIRECTOR: HARRY J. PEARCE Management Against Against 1I. ELECTION OF DIRECTOR: STEVEN S REINEMUND Management Against Against 1J. ELECTION OF DIRECTOR: W. MITT ROMNEY Management Against Against 1K. ELECTION OF DIRECTOR: ARNE M. SORENSON Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 4. APPROVAL OF AS AMENDED TO THE COMPANY'S STOCK AND CASH INCENTIVE PLAN, AS AMENDED. Management Against Against 5. SHAREHOLDER RESOLUTION RECOMMENDING SIMPLE MAJORITY VOTING STANDARD. Shareholder For Against INTERFACE, INC. Security Meeting Type Annual Ticker Symbol TILE Meeting Date 12-May-2014 ISIN US4586653044 Agenda 933936493 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN P. BURKE For For 2 EDWARD C. CALLAWAY For For 3 ANDREW B. COGAN For For 4 CARL I. GABLE For For 5 DANIEL T. HENDRIX For For 6 JUNE M. HENTON For For 7 CHRISTOPHER G. KENNEDY For For 8 K. DAVID KOHLER For For 9 JAMES B. MILLER, JR. For For 10 HAROLD M. PAISNER For For 2. APPROVAL OF EXECUTIVE COMPENSATION. Management Abstain Against 3. APPROVAL OF THE INTERFACE, INC. EXECUTIVE BONUS PLAN. Management Against Against 4. RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT AUDITORS FOR 2014. Management For For AMERICAN EXPRESS COMPANY Security Meeting Type Annual Ticker Symbol AXP Meeting Date 12-May-2014 ISIN US0258161092 Agenda 933945872 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management Against Against 1B. ELECTION OF DIRECTOR: URSULA BURNS Management Against Against 1C. ELECTION OF DIRECTOR: KENNETH CHENAULT Management Against Against 1D. ELECTION OF DIRECTOR: PETER CHERNIN Management Against Against 1E. ELECTION OF DIRECTOR: ANNE LAUVERGEON Management Against Against 1F. ELECTION OF DIRECTOR: THEODORE LEONSIS Management Against Against 1G. ELECTION OF DIRECTOR: RICHARD LEVIN Management Against Against 1H. ELECTION OF DIRECTOR: RICHARD MCGINN Management Against Against 1I. ELECTION OF DIRECTOR: SAMUEL PALMISANO Management Against Against 1J. ELECTION OF DIRECTOR: STEVEN REINEMUND Management Against Against 1K. ELECTION OF DIRECTOR: DANIEL VASELLA Management Against Against 1L. ELECTION OF DIRECTOR: ROBERT WALTER Management Against Against 1M. ELECTION OF DIRECTOR: RONALD WILLIAMS Management Against Against 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 4. SHAREHOLDER PROPOSAL RELATING TO ANNUAL DISCLOSURE OF EEO-1 DATA. Shareholder For Against 5. SHAREHOLDER PROPOSAL RELATING TO REPORT ON PRIVACY, DATA SECURITY AND GOVERNMENT REQUESTS. Shareholder For Against 6. SHAREHOLDER PROPOSAL RELATING TO ACTION BY WRITTEN CONSENT. Shareholder For Against 7. SHAREHOLDER PROPOSAL FOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder For Against ROYAL CARIBBEAN CRUISES LTD. Security V7780T103 Meeting Type Annual Ticker Symbol RCL Meeting Date 12-May-2014 ISIN LR0008862868 Agenda 933954869 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN F. BROCK Management For For 1B. ELECTION OF DIRECTOR: EYAL M. OFER Management For For 1C. ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For 1D. ELECTION OF DIRECTOR: VAGN O. SORENSEN Management For For 1E. ELECTION OF DIRECTOR: ARNE ALEXANDER WILHELMSEN Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. APPROVAL OF THE AMENDMENT TO THE COMPANY'S 1 Management Against Against 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against CATHAY GENERAL BANCORP Security Meeting Type Annual Ticker Symbol CATY Meeting Date 12-May-2014 ISIN US1491501045 Agenda 933980989 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NELSON CHUNG Management Against Against 1B. ELECTION OF DIRECTOR: FELIX S. FERNANDEZ Management Against Against 1C. ELECTION OF DIRECTOR: PATRICK S.D. LEE Management Against Against 1D. ELECTION OF DIRECTOR: TING Y. LIU Management Against Against 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against 3. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 1 Year For 4. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For UNDER ARMOUR, INC. Security Meeting Type Annual Ticker Symbol UA Meeting Date 13-May-2014 ISIN US9043111072 Agenda 933939665 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KEVIN A. PLANK Withheld Against 2 BYRON K. ADAMS, JR. Withheld Against 3 DOUGLAS E. COLTHARP Withheld Against 4 ANTHONY W. DEERING Withheld Against 5 A.B. KRONGARD Withheld Against 6 WILLIAM R. MCDERMOTT Withheld Against 7 ERIC T. OLSON Withheld Against 8 HARVEY L. SANDERS Withheld Against 9 THOMAS J. SIPPEL Withheld Against 2. TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE "EXECUTIVE COMPENSATION" SECTION OF THE PROXY STATEMENT, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS AND TABLES. Management Abstain Against 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against Against POPULAR, INC. Security Meeting Type Annual Ticker Symbol BPOP Meeting Date 13-May-2014 ISIN PR7331747001 Agenda 933943450 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF CLASS III DIRECTOR FOR A THREE-YEAR TERM: MARIA LUISA FERRE Management Against Against 1B) ELECTION OF CLASS III DIRECTOR FOR A THREE-YEAR TERM: C. KIM GOODWIN Management Against Against 1C) ELECTION OF CLASS III DIRECTOR FOR A THREE-YEAR TERM: WILLIAM J. TEUBER JR. Management Against Against 1D) ELECTION OF CLASS II DIRECTOR FOR A TWO-YEAR TERM: JOHN W. DIERCKSEN Management Against Against 2) TO APPROVE AN ADVISORY VOTE OF THE CORPORATION'S EXECUTIVE COMPENSATION PROGRAM. Management Abstain Against 3) TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION FOR 2014. Management Against Against 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 13-May-2014 ISIN US88579Y1010 Agenda 933944008 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Management Against Against 1B. ELECTION OF DIRECTOR: THOMAS "TONY" K. BROWN Management Against Against 1C. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management Against Against 1D. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management Against Against 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management Against Against 1F. ELECTION OF DIRECTOR: MUHTAR KENT Management Against Against 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management Against Against 1H. ELECTION OF DIRECTOR: INGE G. THULIN Management Against Against 1I. ELECTION OF DIRECTOR: ROBERT J. ULRICH Management Against Against 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against Against 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management Abstain Against 4. STOCKHOLDER PROPOSAL ON RIGHT TO ACT BY WRITTEN CONSENT. Shareholder For Against CUMMINS INC. Security Meeting Type Annual Ticker Symbol CMI Meeting Date 13-May-2014 ISIN US2310211063 Agenda 933949349 - Management Item Proposal Type Vote For/Against Management 1) ELECTION OF DIRECTOR: N. THOMAS LINEBARGER Management Against Against 2) ELECTION OF DIRECTOR: WILLIAM I. MILLER Management Against Against 3) ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management Against Against 4) ELECTION OF DIRECTOR: GEORGIA R. NELSON Management Against Against 5) ELECTION OF DIRECTOR: ROBERT K. HERDMAN Management Against Against 6) ELECTION OF DIRECTOR: ROBERT J. BERNHARD Management Against Against 7) ELECTION OF DIRECTOR: DR. FRANKLIN R. CHANG DIAZ Management Against Against 8) ELECTION OF DIRECTOR: STEPHEN B. DOBBS Management Against Against 9) ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management Abstain Against PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2014. Management Against Against SHAREHOLDER PROPOSAL REGARDING CONFIDENTIAL VOTING. Shareholder For Against SCRIPPS NETWORKS INTERACTIVE, INC. Security Meeting Type Annual Ticker Symbol SNI Meeting Date 13-May-2014 ISIN US8110651010 Agenda 933951572 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JARL MOHN Withheld Against 2 NICHOLAS B. PAUMGARTEN Withheld Against 3 JEFFREY SAGANSKY Withheld Against 4 RONALD W. TYSOE Withheld Against ACCO BRANDS CORPORATION Security 00081T108 Meeting Type Annual Ticker Symbol ACCO Meeting Date 13-May-2014 ISIN US00081T1088 Agenda 933951596 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GEORGE V. BAYLY Withheld Against 2 JAMES A. BUZZARD Withheld Against 3 KATHLEEN S. DVORAK Withheld Against 4 BORIS ELISMAN Withheld Against 5 ROBERT H. JENKINS Withheld Against 6 PRADEEP JOTWANI Withheld Against 7 ROBERT J. KELLER Withheld Against 8 THOMAS KROEGER Withheld Against 9 MICHAEL NORKUS Withheld Against 10 E. MARK RAJKOWSKI Withheld Against 11 SHEILA G. TALTON Withheld Against 2 THE RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3 THE APPROVAL, BY NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against THE TIMKEN COMPANY Security Meeting Type Annual Ticker Symbol TKR Meeting Date 13-May-2014 ISIN US8873891043 Agenda 933951863 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PHILLIP R. COX Withheld Against 2 DIANE C. CREEL Withheld Against 3 RICHARD G. KYLE Withheld Against 4 JOHN A. LUKE, JR. Withheld Against 5 CHRISTOPHER L. MAPES Withheld Against 6 JOSEPH W. RALSTON Withheld Against 7 JOHN P. REILLY Withheld Against 8 FRANK C. SULLIVAN Withheld Against 9 JOHN M. TIMKEN, JR. Withheld Against 10 WARD J. TIMKEN, JR. Withheld Against 11 JACQUELINE F. WOODS Withheld Against 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. AN ADVISORY RESOLUTION REGARDING NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 4. A SHAREHOLDER PROPOSAL REQUESTING THE COMPANY ADOPT A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder For Against NEWELL RUBBERMAID INC. Security Meeting Type Annual Ticker Symbol NWL Meeting Date 13-May-2014 ISIN US6512291062 Agenda 933953817 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KEVIN C. CONROY Management Against Against 1B. ELECTION OF DIRECTOR: SCOTT S. COWEN Management Against Against 1C. ELECTION OF DIRECTOR: MICHAEL T. COWHIG Management Against Against 1D. ELECTION OF DIRECTOR: CYNTHIA A. MONTGOMERY Management Against Against 1E. ELECTION OF DIRECTOR: JOSE IGNACIO PEREZ-LIZAUR Management Against Against 1F. ELECTION OF DIRECTOR: MICHAEL B. POLK Management Against Against 1G. ELECTION OF DIRECTOR: MICHAEL A. TODMAN Management Against Against 1H. ELECTION OF DIRECTOR: RAYMOND G. VIAULT Management Against Against 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2014. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against QEP RESOURCES, INC. Security 74733V100 Meeting Type Annual Ticker Symbol QEP Meeting Date 13-May-2014 ISIN US74733V1008 Agenda 933954922 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT F. HEINEMANN Withheld Against 2 ROBERT E. MCKEE Withheld Against 3 DAVID A. TRICE Withheld Against 2. TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Management Abstain Against 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP FOR FISCAL YEAR 2014. Management Against Against 4. TO APPROVE A NON-BINDING SHAREHOLDER PROPOSAL REGARDING DECLASSIFICATION OF THE BOARD. Management For For PARTNERRE LTD. Security G6852T105 Meeting Type Annual Ticker Symbol PRE Meeting Date 13-May-2014 ISIN BMG6852T1053 Agenda 933956166 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JUDITH HANRATTY Withheld Against 2 COSTAS MIRANTHIS Withheld Against 3 REMY SAUTTER Withheld Against 4 EGBERT WILLAM Withheld Against 2. TO RATIFY THE APPOINTMENT BY OUR AUDIT COMMITTEE OF DELOITTE & TOUCHE LTD., AS OUR INDEPENDENT AUDITORS, TO SERVE UNTIL THE 2, AND TO REFER DECISIONS ABOUT THE AUDITORS' COMPENSATION TO THE BOARD OF DIRECTORS. Management For For 3 TO APPROVE THE EXECUTIVE COMPENSATION DISCLOSED PURSUANT TO ITEM -K (NON-BINDING ADVISORY VOTE). Management Abstain Against INTERNATIONAL FLAVORS & FRAGRANCES INC. Security Meeting Type Annual Ticker Symbol IFF Meeting Date 13-May-2014 ISIN US4595061015 Agenda 933956572 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARCELLO V. BOTTOLI Management Against Against 1B. ELECTION OF DIRECTOR: DR. LINDA BUCK Management Against Against 1C. ELECTION OF DIRECTOR: J. MICHAEL COOK Management Against Against 1D. ELECTION OF DIRECTOR: ROGER W. FERGUSON, JR. Management Against Against 1E. ELECTION OF DIRECTOR: ANDREAS FIBIG Management Against Against 1F. ELECTION OF DIRECTOR: CHRISTINA GOLD Management Against Against 1G. ELECTION OF DIRECTOR: ALEXANDRA A. HERZAN Management Against Against 1H. ELECTION OF DIRECTOR: HENRY W. HOWELL, JR. Management Against Against 1I. ELECTION OF DIRECTOR: KATHERINE M. HUDSON Management Against Against 1J. ELECTION OF DIRECTOR: ARTHUR C. MARTINEZ Management Against Against 1K. ELECTION OF DIRECTOR: DALE F. MORRISON Management Against Against 1L. ELECTION OF DIRECTOR: DOUGLAS D. TOUGH Management Against Against 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS IN 2013. Management Abstain Against ALBEMARLE CORPORATION Security Meeting Type Annual Ticker Symbol ALB Meeting Date 13-May-2014 ISIN US0126531013 Agenda 933958184 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM H. HERNANDEZ Withheld Against 2 LUTHER C. KISSAM IV Withheld Against 3 JOSEPH M. MAHADY Withheld Against 4 JIM W. NOKES Withheld Against 5 JAMES J. O'BRIEN Withheld Against 6 BARRY W. PERRY Withheld Against 7 JOHN SHERMAN JR. Withheld Against 8 GERALD A. STEINER Withheld Against 9 HARRIETT TEE TAGGART Withheld Against 10 ANNE MARIE WHITTEMORE Withheld Against 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. APPROVE THE NON-BINDING ADVISORY RESOLUTION APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against CIT GROUP INC. Security Meeting Type Annual Ticker Symbol CIT Meeting Date 13-May-2014 ISIN US1255818015 Agenda 933960470 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN A. THAIN Management Against Against 1B. ELECTION OF DIRECTOR: ELLEN R. ALEMANY Management Against Against 1C. ELECTION OF DIRECTOR: MICHAEL J. EMBLER Management Against Against 1D. ELECTION OF DIRECTOR: WILLIAM M. FREEMAN Management Against Against 1E. ELECTION OF DIRECTOR: DAVID M. MOFFETT Management Against Against 1F. ELECTION OF DIRECTOR: R. BRAD OATES Management Against Against 1G. ELECTION OF DIRECTOR: MARIANNE MILLER PARRS Management Against Against 1H. ELECTION OF DIRECTOR: GERALD ROSENFELD Management Against Against 1I. ELECTION OF DIRECTOR: JOHN R. RYAN Management Against Against 1J. ELECTION OF DIRECTOR: SHEILA A. STAMPS Management Against Against 1K. ELECTION OF DIRECTOR: SEYMOUR STERNBERG Management Against Against 1L. ELECTION OF DIRECTOR: PETER J. TOBIN Management Against Against 1M. ELECTION OF DIRECTOR: LAURA S. UNGER Management Against Against 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CIT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND EXTERNAL AUDITORS FOR 2014. Management Against Against 3. TO RECOMMEND, BY NON-BINDING VOTE, THE COMPENSATION OF CIT'S NAMED EXECUTIVE OFFICERS. Management Abstain Against NISOURCE INC. Security 65473P105 Meeting Type Annual Ticker Symbol NI Meeting Date 13-May-2014 ISIN US65473P1057 Agenda 933961458 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD A. ABDOO Management Against Against 1B. ELECTION OF DIRECTOR: ARISTIDES S. CANDRIS Management Against Against 1C. ELECTION OF DIRECTOR: SIGMUND L. CORNELIUS Management Against Against 1D. ELECTION OF DIRECTOR: MICHAEL E. JESANIS Management Against Against 1E. ELECTION OF DIRECTOR: MARTY R. KITTRELL Management Against Against 1F. ELECTION OF DIRECTOR: W. LEE NUTTER Management Against Against 1G. ELECTION OF DIRECTOR: DEBORAH S. PARKER Management Against Against 1H. ELECTION OF DIRECTOR: ROBERT C. SKAGGS, JR. Management Against Against 1I. ELECTION OF DIRECTOR: TERESA A. TAYLOR Management Against Against 1J. ELECTION OF DIRECTOR: RICHARD L. THOMPSON Management Against Against 1K. ELECTION OF DIRECTOR: CAROLYN Y. WOO Management Against Against 2. TO CONSIDER ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management Abstain Against 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management Against Against 4. TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING REPORTS ON POLITICAL CONTRIBUTIONS. Shareholder For Against NUTRISYSTEM, INC. Security 67069D108 Meeting Type Annual Ticker Symbol NTRI Meeting Date 13-May-2014 ISIN US67069D1081 Agenda 933973554 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT F. BERNSTOCK Withheld Against 2 PAUL GUYARDO Withheld Against 3 MICHAEL J. HAGAN Withheld Against 4 JAY HERRATTI Withheld Against 5 BRIAN P. TIERNEY Withheld Against 6 ANDREA M. WEISS Withheld Against 7 STEPHEN T. ZARRILLI Withheld Against 8 DAWN M. ZIER Withheld Against 2. RATIFY KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVE NAMED EXECUTIVE OFFICERS COMPENSATION. Management Abstain Against CALLAWAY GOLF COMPANY Security Meeting Type Annual Ticker Symbol ELY Meeting Date 14-May-2014 ISIN US1311931042 Agenda 933944779 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 OLIVER G. BREWER III Withheld Against 2 RONALD S. BEARD Withheld Against 3 SAMUEL H. ARMACOST Withheld Against 4 JOHN C. CUSHMAN, III Withheld Against 5 JOHN F. LUNDGREN Withheld Against 6 ADEBAYO O. OGUNLESI Withheld Against 7 RICHARD L. ROSENFIELD Withheld Against 8 ANTHONY S. THORNLEY Withheld Against 2. RATIFY, ON AN ADVISORY BASIS, THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against FRONTIER COMMUNICATIONS CORP Security 35906A108 Meeting Type Annual Ticker Symbol FTR Meeting Date 14-May-2014 ISIN US35906A1088 Agenda 933947511 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LEROY T. BARNES, JR. Withheld Against 2 PETER C.B. BYNOE Withheld Against 3 EDWARD FRAIOLI Withheld Against 4 DANIEL J. MCCARTHY Withheld Against 5 PAMELA D.A. REEVE Withheld Against 6 VIRGINIA P. RUESTERHOLZ Withheld Against 7 HOWARD L. SCHROTT Withheld Against 8 LARRAINE D. SEGIL Withheld Against 9 MARK SHAPIRO Withheld Against 10 MYRON A. WICK, III Withheld Against 11 MARY AGNES WILDEROTTER Withheld Against 2. TO CONSIDER AND VOTE UPON AN ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. Management Abstain Against 3. TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 14-May-2014 ISIN US38259P5089 Agenda 933948359 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE Withheld Against 2 SERGEY BRIN Withheld Against 3 ERIC E. SCHMIDT Withheld Against 4 L. JOHN DOERR Withheld Against 5 DIANE B. GREENE Withheld Against 6 JOHN L. HENNESSY Withheld Against 7 ANN MATHER Withheld Against 8 PAUL S. OTELLINI Withheld Against 9 K. RAM SHRIRAM Withheld Against 10 SHIRLEY M. TILGHMAN Withheld Against 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. THE APPROVAL OF 2 Management Abstain Against 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 5. A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 6. A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 7. A STOCKHOLDER PROPOSAL REGARDING TAX POLICY PRINCIPLES, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 8. A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD POLICY, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against MERITAGE HOMES CORPORATION Security 59001A102 Meeting Type Annual Ticker Symbol MTH Meeting Date 14-May-2014 ISIN US59001A1025 Agenda 933949440 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVEN J. HILTON Withheld Against 2 RAYMOND OPPEL Withheld Against 3 RICHARD T. BURKE, SR. Withheld Against 4 DANA C. BRADFORD Withheld Against 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. APPROVE THE AMENDED AND RESTATED 2 Management Against Against 5. APPROVE AN AMENDMENT TO AND EXTENSION OF THE EXECUTIVE MANAGEMENT INCENTIVE PLAN. Management Against Against WABTEC CORPORATION Security Meeting Type Annual Ticker Symbol WAB Meeting Date 14-May-2014 ISIN US9297401088 Agenda 933952726 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 EMILIO A. FERNANDEZ Withheld Against 2 LEE B. FOSTER, II Withheld Against 3 GARY C. VALADE Withheld Against 2 APPROVE AN ADVISORY (NON-BINDING) RESOLUTION RELATING TO THE APPROVAL OF 2 Management Abstain Against 3 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For TRUEBLUE, INC Security 89785X101 Meeting Type Annual Ticker Symbol TBI Meeting Date 14-May-2014 ISIN US89785X1019 Agenda 933955861 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEVEN C. COOPER Management Against Against 1B. ELECTION OF DIRECTOR: THOMAS E. MCCHESNEY Management Against Against 1C. ELECTION OF DIRECTOR: GATES MCKIBBIN Management Against Against 1D. ELECTION OF DIRECTOR: JEFFREY B. SAKAGUCHI Management Against Against 1E. ELECTION OF DIRECTOR: JOSEPH P. SAMBATARO, JR Management Against Against 1F. ELECTION OF DIRECTOR: BONNIE W. SOODIK Management Against Against 1G. ELECTION OF DIRECTOR: WILLIAM W. STEELE Management Against Against 1H. ELECTION OF DIRECTOR: CRAIG E. TALL Management Against Against 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 26, 2014. Management Abstain Against MINERALS TECHNOLOGIES INC. Security Meeting Type Annual Ticker Symbol MTX Meeting Date 14-May-2014 ISIN US6031581068 Agenda 933958413 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DUANE R. DUNHAM Withheld Against 2 RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Against Against 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against BLYTH, INC. Security 09643P207 Meeting Type Annual Ticker Symbol BTH Meeting Date 14-May-2014 ISIN US09643P2074 Agenda 933960278 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JANE A. DIETZE Withheld Against 2 ROBERT B. GOERGEN Withheld Against 3 ROBERT B. GOERGEN, JR. Withheld Against 4 NEAL I. GOLDMAN Withheld Against 5 ANDREW GRAHAM Withheld Against 6 BRETT M. JOHNSON Withheld Against 7 ILAN KAUFTHAL Withheld Against 8 JAMES M. MCTAGGART Withheld Against 9 HOWARD E. ROSE Withheld Against 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 3. TO APPROVE THE VISALUS, INC. 2(M). Management Against Against 4. TO RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS. Management For For LABORATORY CORP. OF AMERICA HOLDINGS Security 50540R409 Meeting Type Annual Ticker Symbol LH Meeting Date 14-May-2014 ISIN US50540R4092 Agenda 933960494 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KERRII B. ANDERSON Management Against Against 1B. ELECTION OF DIRECTOR: JEAN-LUC BELINGARD Management Against Against 1C. ELECTION OF DIRECTOR: D. GARY GILLILAND, M.D., PH.D. Management Against Against 1D. ELECTION OF DIRECTOR: DAVID P. KING Management Against Against 1E. ELECTION OF DIRECTOR: GARHENG KONG, M.D., PH.D. Management Against Against 1F. ELECTION OF DIRECTOR: ROBERT E. MITTELSTAEDT, JR. Management Against Against 1G. ELECTION OF DIRECTOR: PETER M. NEUPERT Management Against Against 1H. ELECTION OF DIRECTOR: ADAM H. SCHECHTER Management Against Against 1I. ELECTION OF DIRECTOR: R. SANDERS WILLIAMS, M.D. Management Against Against 2. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS LABORATORY CORPORATION OF AMERICA HOLDINGS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against STATE STREET CORPORATION Security Meeting Type Annual Ticker Symbol STT Meeting Date 14-May-2014 ISIN US8574771031 Agenda 933965468 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: J. ALMEIDA Management Against Against 1B. ELECTION OF DIRECTOR: K. BURNES Management Against Against 1C. ELECTION OF DIRECTOR: P. COYM Management Against Against 1D. ELECTION OF DIRECTOR: P. DE SAINT- AIGNAN Management Against Against 1E. ELECTION OF DIRECTOR: A. FAWCETT Management Against Against 1F. ELECTION OF DIRECTOR: L. HILL Management Against Against 1G. ELECTION OF DIRECTOR: J. HOOLEY Management Against Against 1H. ELECTION OF DIRECTOR: R. KAPLAN Management Against Against 1I. ELECTION OF DIRECTOR: R. SERGEL Management Against Against 1J. ELECTION OF DIRECTOR: R. SKATES Management Against Against 1K. ELECTION OF DIRECTOR: G. SUMME Management Against Against 1L. ELECTION OF DIRECTOR: T. WILSON Management Against Against 2. TO APPROVE AN ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION Management Abstain Against 3. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014 Management Against Against HOST HOTELS & RESORTS, INC. Security 44107P104 Meeting Type Annual Ticker Symbol HST Meeting Date 14-May-2014 ISIN US44107P1049 Agenda 933970320 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MARY L. BAGLIVO Management Against Against ELECTION OF DIRECTOR: SHEILA C. BAIR Management Against Against ELECTION OF DIRECTOR: TERENCE C. GOLDEN Management Against Against ELECTION OF DIRECTOR: ANN M. KOROLOGOS Management Against Against ELECTION OF DIRECTOR: RICHARD E. MARRIOTT Management Against Against ELECTION OF DIRECTOR: JOHN B. MORSE, JR. Management Against Against ELECTION OF DIRECTOR: WALTER C. RAKOWICH Management Against Against ELECTION OF DIRECTOR: GORDON H. SMITH Management Against Against ELECTION OF DIRECTOR: W. EDWARD WALTER Management Against Against 2. RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2014. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against NATIONAL OILWELL VARCO, INC. Security Meeting Type Annual Ticker Symbol NOV Meeting Date 14-May-2014 ISIN US6370711011 Agenda 933975318 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MERRILL A. MILLER, JR. Management Against Against 1B. ELECTION OF DIRECTOR: CLAY C. WILLIAMS Management Against Against 1C. ELECTION OF DIRECTOR: GREG L. ARMSTRONG Management Against Against 1D. ELECTION OF DIRECTOR: ROBERT E. BEAUCHAMP Management Against Against 1E. ELECTION OF DIRECTOR: MARCELA E. DONADIO Management Against Against 1F. ELECTION OF DIRECTOR: BEN A. GUILL Management Against Against 1G. ELECTION OF DIRECTOR: DAVID D. HARRISON Management Against Against 1H. ELECTION OF DIRECTOR: ROGER L. JARVIS Management Against Against 1I. ELECTION OF DIRECTOR: ERIC L. MATTSON Management Against Against 1J. ELECTION OF DIRECTOR: JEFFERY A. SMISEK Management Against Against 2. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 3. APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against HERTZ GLOBAL HOLDINGS, INC. Security 42805T105 Meeting Type Annual Ticker Symbol HTZ Meeting Date 14-May-2014 ISIN US42805T1051 Agenda 933992655 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MICHAEL J. DURHAM Management Against Against ELECTION OF DIRECTOR: MARK P. FRISSORA Management Against Against ELECTION OF DIRECTOR: HENRY C. WOLF Management Against Against 2. APPROVAL, BY A NON-BINDING ADVISORY VOTE, OF THE NAMED EXECUTIVE OFFICERS' COMPENSATION Management Abstain Against 3. APPROVAL OF AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS Management For For 4. APPROVAL OF A POTENTIAL AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT AND AUTHORIZE OUR BOARD OF DIRECTORS TO SELECT THE RATIO OF THE REVERSE STOCK SPLIT AS SET FORTH IN THE AMENDMENT Management For For 5. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2014 Management Against Against QUICKSILVER RESOURCES INC. Security 74837R104 Meeting Type Annual Ticker Symbol KWK Meeting Date 14-May-2014 ISIN US74837R1041 Agenda 934000821 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS F. DARDEN Withheld Against 2 W. BYRON DUNN Withheld Against 3 MARK J. WARNER Withheld Against 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against INTEGRYS ENERGY GROUP, INC. Security 45822P105 Meeting Type Annual Ticker Symbol TEG Meeting Date 15-May-2014 ISIN US45822P1057 Agenda 933937421 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM J. BRODSKY Withheld Against 2 ALBERT J. BUDNEY, JR. Withheld Against 3 ELLEN CARNAHAN Withheld Against 4 MICHELLE L. COLLINS Withheld Against 5 K.M. HASSELBLAD-PASCALE Withheld Against 6 JOHN W. HIGGINS Withheld Against 7 PAUL W. JONES Withheld Against 8 HOLLY KELLER KOEPPEL Withheld Against 9 MICHAEL E. LAVIN Withheld Against 10 WILLIAM F. PROTZ, JR. Withheld Against 11 CHARLES A. SCHROCK Withheld Against 2. THE APPROVAL OF A NON-BINDING ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. THE APPROVAL OF THE INTEGRYS ENERGY GROUP 2 Management Against Against 4. THE RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR INTEGRYS ENERGY GROUP AND ITS SUBSIDIARIES FOR 2014. Management Against Against KOHL'S CORPORATION Security Meeting Type Annual Ticker Symbol KSS Meeting Date 15-May-2014 ISIN US5002551043 Agenda 933948195 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER BONEPARTH Management Against Against 1B. ELECTION OF DIRECTOR: STEVEN A. BURD Management Against Against 1C. ELECTION OF DIRECTOR: DALE E. JONES Management Against Against 1D. ELECTION OF DIRECTOR: KEVIN MANSELL Management Against Against 1E. ELECTION OF DIRECTOR: JOHN E. SCHLIFSKE Management Against Against 1F. ELECTION OF DIRECTOR: FRANK V. SICA Management Against Against 1G. ELECTION OF DIRECTOR: PETER M. SOMMERHAUSER Management Against Against 1H. ELECTION OF DIRECTOR: STEPHANIE A. STREETER Management Against Against 1I. ELECTION OF DIRECTOR: NINA G. VACA Management Against Against 1J. ELECTION OF DIRECTOR: STEPHEN E. WATSON Management Against Against 2. RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE ON APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 4. SHAREHOLDER PROPOSAL: EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder For Against 5. SHAREHOLDER PROPOSAL: ANNUAL REPORT ON THE COSTS, BENEFITS AND SCIENTIFIC SUPPORT FOR SUSTAINABILITY INITIATIVES. Shareholder Against For MARSH & MCLENNAN COMPANIES, INC. Security Meeting Type Annual Ticker Symbol MMC Meeting Date 15-May-2014 ISIN US5717481023 Agenda 933954629 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: OSCAR FANJUL Management Against Against 1B. ELECTION OF DIRECTOR: DANIEL S. GLASER Management Against Against 1C. ELECTION OF DIRECTOR: H. EDWARD HANWAY Management Against Against 1D. ELECTION OF DIRECTOR: LORD LANG OF MONKTON Management Against Against 1E. ELECTION OF DIRECTOR: ELAINE LA ROCHE Management Against Against 1F. ELECTION OF DIRECTOR: STEVEN A. MILLS Management Against Against 1G. ELECTION OF DIRECTOR: BRUCE P. NOLOP Management Against Against 1H. ELECTION OF DIRECTOR: MARC D. OKEN Management Against Against 1I. ELECTION OF DIRECTOR: MORTON O. SCHAPIRO Management Against Against 1J. ELECTION OF DIRECTOR: ADELE SIMMONS Management Against Against 1K. ELECTION OF DIRECTOR: LLOYD M. YATES Management Against Against 1L. ELECTION OF DIRECTOR: R. DAVID YOST Management Against Against 2. ADVISORY (NONBINDING) VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management Abstain Against 3. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Against Against MOHAWK INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol MHK Meeting Date 15-May-2014 ISIN US6081901042 Agenda 933954718 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MR. ILL Withheld Against 2 MR. LORBERBAUM Withheld Against 3 DR. SMITH BOGART Withheld Against 2. THE RATIFICATION OF THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION, AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT FOR THE 2 Management Abstain Against WATERS CORPORATION Security Meeting Type Annual Ticker Symbol WAT Meeting Date 15-May-2014 ISIN US9418481035 Agenda 933955948 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JOSHUA BEKENSTEIN Withheld Against 2 MICHAEL J. BERENDT, PHD Withheld Against 3 DOUGLAS A. BERTHIAUME Withheld Against 4 EDWARD CONARD Withheld Against 5 LAURIE H. GLIMCHER, M.D Withheld Against 6 CHRISTOPHER A. KUEBLER Withheld Against 7 WILLIAM J. MILLER Withheld Against 8 JOANN A. REED Withheld Against 9 THOMAS P. SALICE Withheld Against 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 Management For For 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION Management Abstain Against 4 TO APPROVE THE COMPANY'S MANAGEMENT INCENTIVE PLAN Management Against Against AMGEN INC. Security Meeting Type Annual Ticker Symbol AMGN Meeting Date 15-May-2014 ISIN US0311621009 Agenda 933956306 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Management Against Against 1B ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Management Against Against 1C ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY Management Against Against 1D ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL Management Against Against 1E ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Management Against Against 1F ELECTION OF DIRECTOR: MR. ROBERT A. ECKERT Management Against Against 1G ELECTION OF DIRECTOR: MR. GREG C. GARLAND Management Against Against 1H ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Management Against Against 1I ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Management Against Against 1J ELECTION OF DIRECTOR: DR. TYLER JACKS Management Against Against 1K ELECTION OF DIRECTOR: MS. JUDTIH C. PELHAM Management Against Against 1L ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Management Against Against 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3 ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management Abstain Against 4 STOCKHOLDER PROPOSAL #1 (VOTE TABULATION) Shareholder For Against INVESCO LTD Security G491BT108 Meeting Type Annual Ticker Symbol IVZ Meeting Date 15-May-2014 ISIN BMG491BT1088 Agenda 933956584 - Management Item Proposal Type Vote For/Against Management 1. AMENDMENT OF AMENDED AND RESTATED BYE-LAWS TO DECLASSIFY OUR BOARD OF DIRECTORS Management For For ELECTION OF DIRECTOR: DENNIS KESSLER Management Against Against ELECTION OF DIRECTOR: G. RICHARD WAGONER, JR. Management Against Against 3. ADVISORY VOTE TO APPROVE 2 Management Abstain Against 4. APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For THE MOSAIC COMPANY Security 61945C103 Meeting Type Annual Ticker Symbol MOS Meeting Date 15-May-2014 ISIN US61945C1036 Agenda 933958019 - Management Item Proposal Type Vote For/Against Management 1. APPROVAL OF AN AMENDMENT TO MOSAIC'S RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 2A. ELECTION OF A DIRECTOR FOR A TERM EXPIRING IN 2015: DENISE C. JOHNSON Management For For 2B. ELECTION OF A DIRECTOR FOR A TERM EXPIRING IN 2015: NANCY E. COOPER (TERM EXPIRES IN 2) Management For For 2C. ELECTION OF A DIRECTOR FOR A TERM EXPIRING IN 2015: JAMES L. POPOWICH (TERM EXPIRES IN 2) Management For For 2D. ELECTION OF A DIRECTOR FOR A TERM EXPIRING IN 2015: JAMES T. PROKOPANKO (TERM EXPIRES IN 2) Management For For 2E. ELECTION OF A DIRECTOR FOR A TERM EXPIRING IN 2015: STEVEN M. SEIBERT (TERM EXPIRES IN 2) Management For For 3. APPROVAL OF THE MOSAIC COMPANY 2, AS RECOMMENDED BY THE BOARD OF DIRECTORS. Management Against Against 4. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT OUR FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDING DECEMBER 31, 2, 2014. Management Against Against 5. A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY-ON- PAY"). Management Abstain Against THE CHARLES SCHWAB CORPORATION Security Meeting Type Annual Ticker Symbol SCHW Meeting Date 15-May-2014 ISIN US8085131055 Agenda 933958209 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: FRANK C. HERRINGER Management Against Against 1B. ELECTION OF DIRECTOR: STEPHEN T. MCLIN Management Against Against 1C. ELECTION OF DIRECTOR: ROGER O. WALTHER Management Against Against 1D. ELECTION OF DIRECTOR: ROBERT N. WILSON Management Against Against 2. RATIFICATION OF INDEPENDENT AUDITORS Management For For 3. ADVISORY APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION Management Abstain Against 4. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder For Against 5. STOCKHOLDER PROPOSAL REGARDING ANNUAL DISCLOSURE OF EEO-1 DATA Shareholder For Against 6. STOCKHOLDER PROPOSAL REGARDING ACCELERATED VESTING UPON CHANGE IN CONTROL Shareholder For Against CBIZ, INC. Security Meeting Type Annual Ticker Symbol CBZ Meeting Date 15-May-2014 ISIN US1248051021 Agenda 933969959 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JOSEPH S. DIMARTINO Management Against Against ELECTION OF DIRECTOR: DONALD V. WEIR Management Against Against 2. RATIFICATION OF KPMG, LLP AS CBIZ'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. SAY ON PAY-AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management Abstain Against 4. APPROVAL OF THE CBIZ, INC. 2 Management Abstain Against 5. UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE SAID MEETING, OR ANY ADJOURNMENT THEREOF. Management For For INVACARE CORPORATION Security Meeting Type Annual Ticker Symbol IVC Meeting Date 15-May-2014 ISIN US4612031017 Agenda 933970558 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL F. DELANEY Withheld Against 2 C. MARTIN HARRIS, M.D. Withheld Against 3 A. MALACHI MIXON, III Withheld Against 4 GERALD B. BLOUCH Withheld Against 5 CHARLES S. ROBB Withheld Against 6 BAIJU R. SHAH Withheld Against 7 JAMES L. JONES Withheld Against 8 DAN T. MOORE, III Withheld Against 9 DALE C. LAPORTE Withheld Against 10 ELLEN O. TAUSCHER Withheld Against 11 MICHAEL J. MERRIMAN Withheld Against 2. RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against NAVIGANT CONSULTING, INC. Security 63935N107 Meeting Type Annual Ticker Symbol NCI Meeting Date 15-May-2014 ISIN US63935N1072 Agenda 933973073 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LLOYD H. DEAN Management Against Against 1B. ELECTION OF DIRECTOR: JULIE M. HOWARD Management Against Against 1C. ELECTION OF DIRECTOR: STEPHAN A. JAMES Management Against Against 1D. ELECTION OF DIRECTOR: SAMUEL K. SKINNER Management Against Against 1E. ELECTION OF DIRECTOR: GOV. JAMES R. THOMPSON Management Against Against 1F. ELECTION OF DIRECTOR: MICHAEL L. TIPSORD Management Against Against 2. PROPOSAL TO ADOPT AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE MAXIMUM SIZE OF THE COMPANY'S BOARD OF DIRECTORS. Management For For 3. PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. Management Abstain Against 4. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For ACE LIMITED Security H0023R105 Meeting Type Annual Ticker Symbol ACE Meeting Date 15-May-2014 ISIN CH0044328745 Agenda 933981133 - Management Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE ANNUAL REPORT, STANDALONE FINANCIAL STATEMENTS AND CONSOLIDATED FINANCIAL STATEMENTS OF ACE LIMITED FOR THE YEAR ENDED DECEMBER 31, 2013 Management For For 2. ALLOCATION OF DISPOSABLE PROFIT Management For For 3. DISCHARGE OF THE BOARD OF DIRECTORS Management For For 4A. ELECTION OF DIRECTOR: JOHN EDWARDSON Management Against Against 4B. ELECTION OF DIRECTOR: KIMBERLY ROSS Management Against Against 4C. ELECTION OF DIRECTOR: ROBERT SCULLY Management Against Against 4D. ELECTION OF DIRECTOR: DAVID SIDWELL Management Against Against 4E. ELECTION OF DIRECTOR: EVAN G. GREENBERG Management Against Against 4F. ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ Management Against Against 4G. ELECTION OF DIRECTOR: MICHAEL G. ATIEH Management Against Against 4H. ELECTION OF DIRECTOR: MARY A. CIRILLO Management Against Against 4I. ELECTION OF DIRECTOR: MICHAEL P. CONNORS Management Against Against 4J. ELECTION OF DIRECTOR: PETER MENIKOFF Management Against Against 4K. ELECTION OF DIRECTOR: LEO F. MULLIN Management Against Against 4L. ELECTION OF DIRECTOR: EUGENE B. SHANKS, JR. Management Against Against 4M. ELECTION OF DIRECTOR: THEODORE E. SHASTA Management Against Against 4N. ELECTION OF DIRECTOR: OLIVIER STEIMER Management Against Against 5. ELECTION OF EVAN G. GREENBERG AS THE CHAIRMAN OF THE BOARD OF DIRECTORS UNTIL OUR NEXT ANNUAL GENERAL MEETING Management Against Against 6A. ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: MICHAEL P. CONNORS Management Against Against 6B. ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: MARY A. CIRILLO Management Against Against 6C. ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: JOHN EDWARDSON Management Against Against 6D. ELECTION OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTOR: ROBERT M. HERNANDEZ Management Against Against 7. ELECTION OF HAMBURGER AG AS INDEPENDENT PROXY UNTIL THE CONCLUSION OF OUR NEXT ANNUAL GENERAL MEETING Management For For 8A. ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL GENERAL MEETING Management Against Against 8B. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, 2014 Management Against Against 8C. ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL GENERAL MEETING Management Against Against 9. AMENDMENT OF THE ARTICLES OF ASSOCIATION RELATING TO AUTHORIZED SHARE CAPITAL FOR GENERAL PURPOSES Management For For APPROVAL OF THE PAYMENT OF A DISTRIBUTION TO SHAREHOLDERS THROUGH REDUCTION OF THE PAR VALUE OF OUR SHARES, SUCH PAYMENT TO BE MADE IN FOUR QUARTERLY INSTALLMENTS AT SUCH TIMES DURING THE PERIOD THROUGH OUR NEXT ANNUAL GENERAL MEETING AS SHALL BE DETERMINED BY THE BOARD OF DIRECTORS Management For For ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against IF A NEW AGENDA ITEM OR A NEW PROPOSAL FOR AN EXISTING AGENDA ITEM IS PUT BEFORE THE MEETING, I/WE HEREBY AUTHORIZE AND INSTRUCT THE INDEPENDENT PROXY TO VOTE AS FOLLOWS: MARK "FOR" TO VOTE IN ACCORDANCE WITH THE POSITION OF THE BOARD OF DIRECTORS; MARK "AGAINST" TO VOTE AGAINST NEW ITEMS AND PROPOSALS; MARK "ABSTAIN" TO ABSTAIN Management Against Against PEPCO HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol POM Meeting Date 16-May-2014 ISIN US7132911022 Agenda 933947636 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PAUL M. BARBAS Management Against Against 1B. ELECTION OF DIRECTOR: JACK B. DUNN, IV Management Against Against 1C. ELECTION OF DIRECTOR: H. RUSSELL FRISBY, JR. Management Against Against 1D. ELECTION OF DIRECTOR: TERENCE C. GOLDEN Management Against Against 1E. ELECTION OF DIRECTOR: PATRICK T. HARKER Management Against Against 1F. ELECTION OF DIRECTOR: BARBARA J. KRUMSIEK Management Against Against 1G. ELECTION OF DIRECTOR: LAWRENCE C. NUSSDORF Management Against Against 1H. ELECTION OF DIRECTOR: PATRICIA A. OELRICH Management Against Against 1I. ELECTION OF DIRECTOR: JOSEPH M. RIGBY Management Against Against 1J. ELECTION OF DIRECTOR: LESTER P. SILVERMAN Management Against Against 2. A PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, PEPCO HOLDINGS, INC.'S EXECUTIVE COMPENSATION. Management Abstain Against 3. A PROPOSAL TO RATIFY THE APPOINTMENT, BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF PEPCO HOLDINGS, INC. FOR 2014. Management Against Against H&E EQUIPMENT SERVICES, INC. Security Meeting Type Annual Ticker Symbol HEES Meeting Date 16-May-2014 ISIN US4040301081 Agenda 933950316 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GARY W. BAGLEY Withheld Against 2 JOHN M. ENGQUIST Withheld Against 3 PAUL N. ARNOLD Withheld Against 4 BRUCE C. BRUCKMANN Withheld Against 5 PATRICK L. EDSELL Withheld Against 6 THOMAS J. GALLIGAN III Withheld Against 7 LAWRENCE C. KARLSON Withheld Against 8 JOHN T. SAWYER Withheld Against 2. RATIFICATION OF APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Management Abstain Against THE PROGRESSIVE CORPORATION Security Meeting Type Annual Ticker Symbol PGR Meeting Date 16-May-2014 ISIN US7433151039 Agenda 933954340 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STUART B. BURGDOERFER Management Against Against 1B. ELECTION OF DIRECTOR: CHARLES A. DAVIS Management Against Against 1C. ELECTION OF DIRECTOR: LAWTON W. FITT Management Against Against 1D. ELECTION OF DIRECTOR: JEFFREY D. KELLY Management Against Against 1E. ELECTION OF DIRECTOR: HEIDI G. MILLER, PH.D. Management Against Against 1F. ELECTION OF DIRECTOR: PATRICK H. NETTLES, PH.D. Management Against Against 1G. ELECTION OF DIRECTOR: GLENN M. RENWICK Management Against Against 2. CAST AN ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION PROGRAM. Management Abstain Against 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For MATTEL, INC. Security Meeting Type Annual Ticker Symbol MAT Meeting Date 16-May-2014 ISIN US5770811025 Agenda 933955897 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL J. DOLAN Management Against Against 1B. ELECTION OF DIRECTOR: TREVOR A. EDWARDS Management Against Against 1C. ELECTION OF DIRECTOR: DR. FRANCES D. FERGUSSON Management Against Against 1D. ELECTION OF DIRECTOR: DOMINIC NG Management Against Against 1E. ELECTION OF DIRECTOR: VASANT M. PRABHU Management Against Against 1F. ELECTION OF DIRECTOR: DR. ANDREA L. RICH Management Against Against 1G. ELECTION OF DIRECTOR: DEAN A. SCARBOROUGH Management Against Against 1H. ELECTION OF DIRECTOR: CHRISTOPHER A. SINCLAIR Management Against Against 1I. ELECTION OF DIRECTOR: BRYAN G. STOCKTON Management Against Against 1J. ELECTION OF DIRECTOR: DIRK VAN DE PUT Management Against Against 1K. ELECTION OF DIRECTOR: KATHY WHITE LOYD Management Against Against 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION, AS DESCRIBED IN THE MATTEL, INC. PROXY STATEMENT. Management Abstain Against 3. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS MATTEL, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 4. STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN. Shareholder For Against DISCOVERY COMMUNICATIONS, INC. Security 25470F104 Meeting Type Annual Ticker Symbol DISCA Meeting Date 16-May-2014 ISIN US25470F1049 Agenda 933960418 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT R. BENNETT Withheld Against 2 JOHN C. MALONE Withheld Against 3 DAVID M. ZASLAV Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS DISCOVERY COMMUNICATIONS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. ADVISORY VOTE ON OUR EXECUTIVE COMPENSATION DESCRIBED IN THESE PROXY MATERIALS. Management Abstain Against CBRE GROUP, INC. Security 12504L109 Meeting Type Annual Ticker Symbol CBG Meeting Date 16-May-2014 ISIN US12504L1098 Agenda 933961206 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD C. BLUM Withheld Against 2 BRANDON B. BOZE Withheld Against 3 CURTIS F. FEENY Withheld Against 4 BRADFORD M. FREEMAN Withheld Against 5 MICHAEL KANTOR Withheld Against 6 FREDERIC V. MALEK Withheld Against 7 ROBERT E. SULENTIC Withheld Against 8 LAURA D. TYSON Withheld Against 9 GARY L. WILSON Withheld Against 10 RAY WIRTA Withheld Against 2. RATIFICATION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION FOR 2013. Management Abstain Against INTERCONTINENTALEXCHANGE GROUP, INC. Security 45866F104 Meeting Type Annual Ticker Symbol ICE Meeting Date 16-May-2014 ISIN US45866F1049 Agenda 933961357 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLES R. CRISP Management Against Against 1B. ELECTION OF DIRECTOR: JEAN-MARC FORNERI Management Against Against 1C. ELECTION OF DIRECTOR: FRED W. HATFIELD Management Against Against 1D. ELECTION OF DIRECTOR: SYLVAIN HEFES Management Against Against 1E. ELECTION OF DIRECTOR: JAN-MICHIEL HESSELS Management Against Against 1F. ELECTION OF DIRECTOR: TERRENCE F. MARTELL Management Against Against 1G. ELECTION OF DIRECTOR: SIR CALLUM MCCARTHY Management Against Against 1H. ELECTION OF DIRECTOR: JAMES J. MCNULTY Management Against Against 1I. ELECTION OF DIRECTOR: SIR ROBERT REID Management Against Against 1J. ELECTION OF DIRECTOR: FREDERIC V. SALERNO Management Against Against 1K. ELECTION OF DIRECTOR: ROBERT G. SCOTT Management Against Against 1L. ELECTION OF DIRECTOR: JEFFREY C. SPRECHER Management Against Against 1M. ELECTION OF DIRECTOR: JUDITH A. SPRIESER Management Against Against 1N. ELECTION OF DIRECTOR: VINCENT TESE Management Against Against 2. TO APPROVE, BY NON-BINDING VOTE, THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION FOR NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 4. TO APPROVE THE AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO CHANGE OUR NAME FROM "INTERCONTINENTALEXCHANGE GROUP, INC." TO "INTERCONTINENTAL EXCHANGE, INC." Management For For TEAM HEALTH HOLDINGS, INC. Security 87817A107 Meeting Type Annual Ticker Symbol TMH Meeting Date 19-May-2014 ISIN US87817A1079 Agenda 933963197 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GREG ROTH Withheld Against 2 JAMES L. BIERMAN Withheld Against 3 MARY R. GREALY Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Abstain Against CONSOLIDATED EDISON, INC. Security Meeting Type Annual Ticker Symbol ED Meeting Date 19-May-2014 ISIN US2091151041 Agenda 933963969 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KEVIN BURKE Management Against Against 1B. ELECTION OF DIRECTOR: VINCENT A. CALARCO Management Against Against 1C. ELECTION OF DIRECTOR: GEORGE CAMPBELL, JR. Management Against Against 1D. ELECTION OF DIRECTOR: MICHAEL J. DEL GIUDICE Management Against Against 1E. ELECTION OF DIRECTOR: ELLEN V. FUTTER Management Against Against 1F. ELECTION OF DIRECTOR: JOHN F. HENNESSY III Management Against Against 1G. ELECTION OF DIRECTOR: JOHN F. KILLIAN Management Against Against 1H. ELECTION OF DIRECTOR: JOHN MCAVOY Management Against Against 1I. ELECTION OF DIRECTOR: ARMANDO J. OLIVERA Management Against Against 1J. ELECTION OF DIRECTOR: SALLY H. PINERO Management Against Against 1K. ELECTION OF DIRECTOR: MICHAEL W. RANGER Management Against Against 1L. ELECTION OF DIRECTOR: L. FREDERICK SUTHERLAND Management Against Against 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT ACCOUNTANTS Management For For 3. APPROVAL OF THE COMPANY'S STOCK PURCHASE PLAN Management Against Against 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management Abstain Against INTERNATIONAL BANCSHARES CORPORATION Security Meeting Type Annual Ticker Symbol IBOC Meeting Date 19-May-2014 ISIN US4590441030 Agenda 933990916 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 I. GREENBLUM Withheld Against 2 R.D. GUERRA Withheld Against 3 D.B. HOWLAND Withheld Against 4 I. NAVARRO Withheld Against 5 P.J. NEWMAN Withheld Against 6 D.E. NIXON Withheld Against 7 L. NORTON Withheld Against 8 L. SALINAS Withheld Against 9 A.R. SANCHEZ, JR. Withheld Against 2. PROPOSAL TO RATIFY THE APPOINTMENT OF MCGLADREY LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. PROPOSAL TO CONSIDER AND VOTE ON A NON-BINDING ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVES AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS AND THE TABULAR DISCLOSURE REGARDING NAMED EXECUTIVE OFFICER COMPENSATION IN THE PROXY STATEMENT. Management Abstain Against 4. IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. ANY OF THE PROXIES, OR THEIR RESPECTIVE SUBSTITUTES, WHO SHALL BE PRESENT AND ACTING AT THE ANNUAL MEETING SHALL HAVE AND MAY EXERCISE ALL OF THE POWERS HEREBY GRANTED. Management For For XEROX CORPORATION Security Meeting Type Annual Ticker Symbol XRX Meeting Date 20-May-2014 ISIN US9841211033 Agenda 933953932 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GLENN A. BRITT Management Against Against 1B. ELECTION OF DIRECTOR: URSULA M. BURNS Management Against Against 1C. ELECTION OF DIRECTOR: RICHARD J. HARRINGTON Management Against Against 1D. ELECTION OF DIRECTOR: WILLIAM CURT HUNTER Management Against Against 1E. ELECTION OF DIRECTOR: ROBERT J. KEEGAN Management Against Against 1F. ELECTION OF DIRECTOR: ROBERT A. MCDONALD Management Against Against 1G. ELECTION OF DIRECTOR: CHARLES PRINCE Management Against Against 1H. ELECTION OF DIRECTOR: ANN N. REESE Management Against Against 1I. ELECTION OF DIRECTOR: SARA MARTINEZ TUCKER Management Against Against 1J. ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Management Against Against 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF THE 2 Management Abstain Against MGE ENERGY, INC. Security 55277P104 Meeting Type Annual Ticker Symbol MGEE Meeting Date 20-May-2014 ISIN US55277P1049 Agenda 933958362 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 REGINA M. MILLNER Withheld Against 2 LONDA J. DEWEY Withheld Against 3 THOMAS R. STOLPER Withheld Against 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP FOR FISCAL YEAR 2014. Management Against Against 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 4 APPROVAL OF AMENDMENT TO MGE ENERGY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Management For For AMERICAN TOWER CORPORATION Security 03027X100 Meeting Type Annual Ticker Symbol AMT Meeting Date 20-May-2014 ISIN US03027X1000 Agenda 933965735 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RAYMOND P. DOLAN Management Against Against 1B. ELECTION OF DIRECTOR: RONALD M. DYKES Management Against Against 1C. ELECTION OF DIRECTOR: CAROLYN F. KATZ Management Against Against 1D. ELECTION OF DIRECTOR: GUSTAVO LARA CANTU Management Against Against 1E. ELECTION OF DIRECTOR: JOANN A. REED Management Against Against 1F. ELECTION OF DIRECTOR: PAMELA D.A. REEVE Management Against Against 1G. ELECTION OF DIRECTOR: DAVID E. SHARBUTT Management Against Against 1H. ELECTION OF DIRECTOR: JAMES D. TAICLET, JR. Management Against Against 1I. ELECTION OF DIRECTOR: SAMME L. THOMPSON Management Against Against 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against SOUTHWESTERN ENERGY COMPANY Security Meeting Type Annual Ticker Symbol SWN Meeting Date 20-May-2014 ISIN US8454671095 Agenda 933966395 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JOHN D. GASS Management Against Against ELECTION OF DIRECTOR: CATHERINE A. KEHR Management Against Against ELECTION OF DIRECTOR: GREG D. KERLEY Management Against Against ELECTION OF DIRECTOR: VELLO A. KUUSKRAA Management Against Against ELECTION OF DIRECTOR: KENNETH R. MOURTON Management Against Against ELECTION OF DIRECTOR: STEVEN L. MUELLER Management Against Against ELECTION OF DIRECTOR: ELLIOTT PEW Management Against Against ELECTION OF DIRECTOR: ALAN H. STEVENS Management Against Against 2. PROPOSAL TO RATIFY INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management Abstain Against 4. PROPOSAL FROM STOCKHOLDER REGARDING SPECIAL MEETINGS. Shareholder For Against 5. PROPOSAL FROM STOCKHOLDER REGARDING METHANE EMISSIONS REPORT. Shareholder For Against PENTAIR LTD. Security H6169Q108 Meeting Type Annual Ticker Symbol PNR Meeting Date 20-May-2014 ISIN CH0193880173 Agenda 933967094 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GLYNIS A. BRYAN Management Against Against 1B. ELECTION OF DIRECTOR: JERRY W. BURRIS Management Against Against 1C. ELECTION OF DIRECTOR: CAROL ANTHONY (JOHN) DAVIDSON Management Against Against 1D. ELECTION OF DIRECTOR: T. MICHAEL GLENN Management Against Against 1E. ELECTION OF DIRECTOR: DAVID H.Y. HO Management Against Against 1F. ELECTION OF DIRECTOR: RANDALL J. HOGAN Management Against Against 1G. ELECTION OF DIRECTOR: DAVID A. JONES Management Against Against 1H. ELECTION OF DIRECTOR: RONALD L. MERRIMAN Management Against Against 1I. ELECTION OF DIRECTOR: WILLIAM T. MONAHAN Management Against Against 1J. ELECTION OF DIRECTOR: BILLIE I. WILLIAMSON Management Against Against 2. TO ELECT RANDALL J. HOGAN AS THE CHAIRMAN OF THE BOARD OF DIRECTORS Management Against Against 3A. TO ELECT THE MEMBER OF THE COMPENSATION COMMITTEE: DAVID A. JONES Management Against Against 3B. TO ELECT THE MEMBER OF THE COMPENSATION COMMITTEE: GLYNIS A. BRYAN Management Against Against 3C. TO ELECT THE MEMBER OF THE COMPENSATION COMMITTEE: T. MICHAEL GLENN Management Against Against 3D. TO ELECT THE MEMBER OF THE COMPENSATION COMMITTEE: WILLIAM T. MONAHAN Management Against Against 4. TO ELECT PROXY VOTING SERVICES GMBH AS THE INDEPENDENT PROXY Management For For 5. TO APPROVE THE 2, THE STATUTORY FINANCIAL STATEMENTS OF PENTAIR LTD. FOR THE YEAR ENDED DECEMBER 31, 2, 2013 Management For For 6. TO DISCHARGE THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS OF PENTAIR LTD. FROM LIABILITY FOR THE YEAR ENDED DECEMBER 31, 2013 Management For For 7A. TO RE-ELECT DELOITTE AG AS STATUTORY AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING Management Against Against 7B. TO RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014 Management Against Against 7C. TO ELECT PRICEWATERHOUSECOOPERS AG AS SPECIAL AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING Management Against Against 8A. TO APPROVE THE APPROPRIATION OF RESULTS FOR THE YEAR ENDED DECEMBER 31, 2 Management For For 8B. TO APPROVE THE CONVERSION AND APPROPRIATION OF RESERVES FROM CAPITAL CONTRIBUTIONS TO DISTRIBUTE AN ORDINARY CASH DIVIDEND AS PROPOSED BY THE BOARD OF DIRECTORS Management For For 9. TO APPROVE BY ADVISORY VOTE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management Abstain Against TO APPROVE THE RENEWAL OF THE AUTHORIZED CAPITAL OF PENTAIR LTD. Management For For PENTAIR LTD. Security H6169Q111 Meeting Type Annual Ticker Symbol Meeting Date 20-May-2014 ISIN Agenda 933967107 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE THE MERGER AGREEMENT BY AND BETWEEN PENTAIR LTD. AND PENTAIR PLC. Management For For 2. TO APPROVE THE VOTING CAP ELIMINATION PROPOSAL AS DESCRIBED IN THE PROXY STATEMENT. Management For For 3. TO APPROVE THE RESERVES PROPOSAL AS DESCRIBED IN THE PROXY STATEMENT. Management For For BOSTON PROPERTIES, INC. Security Meeting Type Annual Ticker Symbol BXP Meeting Date 20-May-2014 ISIN US1011211018 Agenda 933968298 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR TO SERVE FOR A ONE-YEAR TERM: CAROL B. EINIGER Management Against Against 1B. ELECTION OF DIRECTOR TO SERVE FOR A ONE-YEAR TERM: JACOB A. FRENKEL Management Against Against 1C. ELECTION OF DIRECTOR TO SERVE FOR A ONE-YEAR TERM: JOEL I. KLEIN Management Against Against 1D. ELECTION OF DIRECTOR TO SERVE FOR A ONE-YEAR TERM: DOUGLAS T. LINDE Management Against Against 1E. ELECTION OF DIRECTOR TO SERVE FOR A ONE-YEAR TERM: MATTHEW J. LUSTIG Management Against Against 1F. ELECTION OF DIRECTOR TO SERVE FOR A ONE-YEAR TERM: ALAN J. PATRICOF Management Against Against 1G. ELECTION OF DIRECTOR TO SERVE FOR A ONE-YEAR TERM: IVAN G. SEIDENBERG Management Against Against 1H. ELECTION OF DIRECTOR TO SERVE FOR A ONE-YEAR TERM: OWEN D. THOMAS Management Against Against 1I. ELECTION OF DIRECTOR TO SERVE FOR A ONE-YEAR TERM: MARTIN TURCHIN Management Against Against 1J. ELECTION OF DIRECTOR TO SERVE FOR A ONE-YEAR TERM: DAVID A. TWARDOCK Management Against Against 1K. ELECTION OF DIRECTOR TO SERVE FOR A ONE-YEAR TERM: MORTIMER B. ZUCKERMAN Management Against Against 2. TO APPROVE, BY NON-BINDING RESOLUTION, BOSTON PROPERTIES, INC'S NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 3. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 4. STOCKHOLDER PROPOSAL CONCERNING AN INDEPENDENT BOARD CHAIRMAN, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against 5. STOCKHOLDER PROPOSAL CONCERNING THE ADOPTION OF PROXY ACCESS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against 6. STOCKHOLDER PROPOSAL CONCERNING A POLICY REGARDING ACCELERATED VESTING OF EQUITY AWARDS OF SENIOR EXECUTIVES UPON A CHANGE IN CONTROL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against THERMO FISHER SCIENTIFIC INC. Security Meeting Type Annual Ticker Symbol TMO Meeting Date 20-May-2014 ISIN US8835561023 Agenda 933968654 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARC N. CASPER Management Against Against 1B. ELECTION OF DIRECTOR: NELSON J. CHAI Management Against Against 1C. ELECTION OF DIRECTOR: C. MARTIN HARRIS Management Against Against 1D. ELECTION OF DIRECTOR: TYLER JACKS Management Against Against 1E. ELECTION OF DIRECTOR: JUDY C. LEWENT Management Against Against 1F. ELECTION OF DIRECTOR: THOMAS J. LYNCH Management Against Against 1G. ELECTION OF DIRECTOR: JIM P. MANZI Management Against Against 1H. ELECTION OF DIRECTOR: WILLIAM G. PARRETT Management Against Against 1I. ELECTION OF DIRECTOR: LARS R. SORENSEN Management Against Against 1J. ELECTION OF DIRECTOR: SCOTT M. SPERLING Management Against Against 1K. ELECTION OF DIRECTOR: ELAINE S. ULLIAN Management Against Against 2. AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 3. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2014. Management For For GAP INC. Security Meeting Type Annual Ticker Symbol GPS Meeting Date 20-May-2014 ISIN US3647601083 Agenda 933970279 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOMENICO DE SOLE Management Against Against 1B. ELECTION OF DIRECTOR: ROBERT J. FISHER Management Against Against 1C. ELECTION OF DIRECTOR: WILLIAM S. FISHER Management Against Against 1D. ELECTION OF DIRECTOR: ISABELLA D. GOREN Management Against Against 1E. ELECTION OF DIRECTOR: BOB L. MARTIN Management Against Against 1F. ELECTION OF DIRECTOR: JORGE P. MONTOYA Management Against Against 1G. ELECTION OF DIRECTOR: GLENN K. MURPHY Management Against Against 1H. ELECTION OF DIRECTOR: MAYO A. SHATTUCK III Management Against Against 1I. ELECTION OF DIRECTOR: KATHERINE TSANG Management Against Against 1J. ELECTION OF DIRECTOR: PADMASREE WARRIOR Management Against Against 2. RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON JANUARY 31, 2015. Management Against Against 3. HOLD AN ADVISORY VOTE TO APPROVE THE OVERALL COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Abstain Against DENBURY RESOURCES INC. Security Meeting Type Annual Ticker Symbol DNR Meeting Date 20-May-2014 ISIN US2479162081 Agenda 933970370 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WIELAND F. WETTSTEIN Withheld Against 2 MICHAEL L. BEATTY Withheld Against 3 MICHAEL B. DECKER Withheld Against 4 JOHN P. DIELWART Withheld Against 5 RONALD G. GREENE Withheld Against 6 GREGORY L. MCMICHAEL Withheld Against 7 KEVIN O. MEYERS Withheld Against 8 PHIL RYKHOEK Withheld Against 9 RANDY STEIN Withheld Against 10 LAURA A. SUGG Withheld Against 2. ADVISORY VOTE TO APPROVE THE COMPANY'S 2 Management Abstain Against 3. PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against PENTAIR LTD. Security H6169Q108 Meeting Type Annual Ticker Symbol PNR Meeting Date 20-May-2014 ISIN CH0193880173 Agenda 933971853 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GLYNIS A. BRYAN Management Against Against 1B. ELECTION OF DIRECTOR: JERRY W. BURRIS Management Against Against 1C. ELECTION OF DIRECTOR: CAROL ANTHONY (JOHN) DAVIDSON Management Against Against 1D. ELECTION OF DIRECTOR: T. MICHAEL GLENN Management Against Against 1E. ELECTION OF DIRECTOR: DAVID H.Y. HO Management Against Against 1F. ELECTION OF DIRECTOR: RANDALL J. HOGAN Management Against Against 1G. ELECTION OF DIRECTOR: DAVID A. JONES Management Against Against 1H. ELECTION OF DIRECTOR: RONALD L. MERRIMAN Management Against Against 1I. ELECTION OF DIRECTOR: WILLIAM T. MONAHAN Management Against Against 1J. ELECTION OF DIRECTOR: BILLIE I. WILLIAMSON Management Against Against 2. TO ELECT RANDALL J. HOGAN AS THE CHAIRMAN OF THE BOARD OF DIRECTORS Management Against Against 3A. TO ELECT THE MEMBER OF THE COMPENSATION COMMITTEE: DAVID A. JONES Management Against Against 3B. TO ELECT THE MEMBER OF THE COMPENSATION COMMITTEE: GLYNIS A. BRYAN Management Against Against 3C. TO ELECT THE MEMBER OF THE COMPENSATION COMMITTEE: T. MICHAEL GLENN Management Against Against 3D. TO ELECT THE MEMBER OF THE COMPENSATION COMMITTEE: WILLIAM T. MONAHAN Management Against Against 4. TO ELECT PROXY VOTING SERVICES GMBH AS THE INDEPENDENT PROXY Management For For 5. TO APPROVE THE 2, THE STATUTORY FINANCIAL STATEMENTS OF PENTAIR LTD. FOR THE YEAR ENDED DECEMBER 31, 2, 2013 Management For For 6. TO DISCHARGE THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS OF PENTAIR LTD. FROM LIABILITY FOR THE YEAR ENDED DECEMBER 31, 2013 Management For For 7A. TO RE-ELECT DELOITTE AG AS STATUTORY AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING Management Against Against 7B. TO RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014 Management Against Against 7C. TO ELECT PRICEWATERHOUSECOOPERS AG AS SPECIAL AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING Management Against Against 8A. TO APPROVE THE APPROPRIATION OF RESULTS FOR THE YEAR ENDED DECEMBER 31, 2 Management For For 8B. TO APPROVE THE CONVERSION AND APPROPRIATION OF RESERVES FROM CAPITAL CONTRIBUTIONS TO DISTRIBUTE AN ORDINARY CASH DIVIDEND AS PROPOSED BY THE BOARD OF DIRECTORS Management For For 9. TO APPROVE BY ADVISORY VOTE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management Abstain Against TO APPROVE THE RENEWAL OF THE AUTHORIZED CAPITAL OF PENTAIR LTD. Management For For PENTAIR LTD. Security H6169Q111 Meeting Type Annual Ticker Symbol Meeting Date 20-May-2014 ISIN Agenda 933971865 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE THE MERGER AGREEMENT BY AND BETWEEN PENTAIR LTD. AND PENTAIR PLC. Management For For 2. TO APPROVE THE VOTING CAP ELIMINATION PROPOSAL AS DESCRIBED IN THE PROXY STATEMENT. Management For For 3. TO APPROVE THE RESERVES PROPOSAL AS DESCRIBED IN THE PROXY STATEMENT. Management For For PRINCIPAL FINANCIAL GROUP, INC. Security 74251V102 Meeting Type Annual Ticker Symbol PFG Meeting Date 20-May-2014 ISIN US74251V1026 Agenda 933972235 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: BETSY J. BERNARD Management Against Against ELECTION OF DIRECTOR: JOCELYN CARTER-MILLER Management Against Against ELECTION OF DIRECTOR: GARY E. COSTLEY Management Against Against ELECTION OF DIRECTOR: DENNIS H. FERRO Management Against Against 2. APPROVAL OF 2 Management Against Against 3. APPROVAL OF 2 Management Abstain Against 4. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against 5. RATIFICATION OF INDEPENDENT AUDITORS Management Against Against KADANT INC. Security 48282T104 Meeting Type Annual Ticker Symbol KAI Meeting Date 20-May-2014 ISIN US48282T1043 Agenda 933973150 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN M. ALBERTINE Withheld Against 2 THOMAS C. LEONARD Withheld Against 2. TO APPROVE, BY NON-BINDING ADVISORY VOTE, OUR EXECUTIVE COMPENSATION. Management Abstain Against 3. TO APPROVE AMENDMENTS TO OUR COMPANY'S 2'S TERM BY 10 YEARS. Management Against Against 4. TO RATIFY THE SELECTION OF KPMG LLP AS OUR COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For MONDELEZ INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol MDLZ Meeting Date 21-May-2014 ISIN US6092071058 Agenda 933952360 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management Against Against 1B. ELECTION OF DIRECTOR: LEWIS W.K. BOOTH Management Against Against 1C. ELECTION OF DIRECTOR: LOIS D. JULIBER Management Against Against 1D. ELECTION OF DIRECTOR: MARK D. KETCHUM Management Against Against 1E. ELECTION OF DIRECTOR: JORGE S. MESQUITA Management Against Against 1F. ELECTION OF DIRECTOR: NELSON PELTZ Management Against Against 1G. ELECTION OF DIRECTOR: FREDRIC G. REYNOLDS Management Against Against 1H. ELECTION OF DIRECTOR: IRENE B. ROSENFELD Management Against Against 1I. ELECTION OF DIRECTOR: PATRICK T. SIEWERT Management Against Against 1J. ELECTION OF DIRECTOR: RUTH J. SIMMONS Management Against Against 1K. ELECTION OF DIRECTOR: RATAN N. TATA Management Against Against 1L. ELECTION OF DIRECTOR: JEAN-FRANCOIS M.L. VAN BOXMEER Management Against Against 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against 3. APPROVE MONDELEZ INTERNATIONAL, INC. AMENDED AND RESTATED 2 Management Against Against 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR ENDING DECEMBER 31, 2014 Management Against Against 5. SHAREHOLDER PROPOSAL: REPORT ON PACKAGING Shareholder For Against DENTSPLY INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol XRAY Meeting Date 21-May-2014 ISIN US2490301072 Agenda 933958641 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL C. ALFANO Management Against Against 1B. ELECTION OF DIRECTOR: ERIC K. BRANDT Management Against Against 1C. ELECTION OF DIRECTOR: WILLIAM F. HECHT Management Against Against 1D. ELECTION OF DIRECTOR: FRANCIS J. LUNGER Management Against Against 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO AUDIT FINANCIAL STATEMENTS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. TO APPROVE BY ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. Management Abstain Against ONEOK, INC. Security Meeting Type Annual Ticker Symbol OKE Meeting Date 21-May-2014 ISIN US6826801036 Agenda 933966078 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES C. DAY Management Against Against 1B. ELECTION OF DIRECTOR: JULIE H. EDWARDS Management Against Against 1C. ELECTION OF DIRECTOR: WILLIAM L. FORD Management Against Against 1D. ELECTION OF DIRECTOR: JOHN W. GIBSON Management Against Against 1E. ELECTION OF DIRECTOR: BERT H. MACKIE Management Against Against 1F. ELECTION OF DIRECTOR: STEVEN J. MALCOLM Management Against Against 1G. ELECTION OF DIRECTOR: JIM W. MOGG Management Against Against 1H. ELECTION OF DIRECTOR: PATTYE L. MOORE Management Against Against 1I. ELECTION OF DIRECTOR: GARY D. PARKER Management Against Against 1J. ELECTION OF DIRECTOR: EDUARDO A. RODRIGUEZ Management Against Against 1K. ELECTION OF DIRECTOR: TERRY K. SPENCER Management Against Against 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ONEOK, INC. Management Against Against 3. AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 4. A SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF A REPORT ON METHANE EMISSIONS. Shareholder For Against UNITED STATIONERS INC. Security Meeting Type Annual Ticker Symbol USTR Meeting Date 21-May-2014 ISIN US9130041075 Agenda 933967804 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEAN S. BLACKWELL Withheld Against 2 P. CODY PHIPPS Withheld Against 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. APPROVAL OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against CALIX INC Security 13100M509 Meeting Type Annual Ticker Symbol CALX Meeting Date 21-May-2014 ISIN US13100M5094 Agenda 933967993 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KEVIN DENUCCIO Withheld Against 2 MICHAEL MATTHEWS Withheld Against 3 THOMAS PARDUN Withheld Against 2. APPROVAL, ON A NON-BINDING, ADVISORY BASIS, OF THE COMPENSATION OF CALIX'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS CALIX'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against HEARTLAND FINANCIAL USA, INC. Security 42234Q102 Meeting Type Annual Ticker Symbol HTLF Meeting Date 21-May-2014 ISIN US42234Q1022 Agenda 933968111 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES C. CONLAN Withheld Against 2 THOMAS L. FLYNN Withheld Against 3 KURT M. SAYLOR Withheld Against 2. RATIFY THE APPOINTMENT OF KPMG LLP AS HEARTLAND FINANCIAL USA, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. APPROVE EXECUTIVE COMPENSATION (ADVISORY VOTE) RELATED TO THE COMPENSATION OF HEARTLAND EXECUTIVES. Management Abstain Against THE HARTFORD FINANCIAL SVCS GROUP, INC. Security Meeting Type Annual Ticker Symbol HIG Meeting Date 21-May-2014 ISIN US4165151048 Agenda 933968200 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT B. ALLARDICE, III Management Against Against 1B. ELECTION OF DIRECTOR: TREVOR FETTER Management Against Against 1C. ELECTION OF DIRECTOR: LIAM E. MCGEE Management Against Against 1D. ELECTION OF DIRECTOR: KATHRYN A. MIKELLS Management Against Against 1E. ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management Against Against 1F. ELECTION OF DIRECTOR: THOMAS A. RENYI Management Against Against 1G. ELECTION OF DIRECTOR: JULIE G. RICHARDSON Management Against Against 1H. ELECTION OF DIRECTOR: VIRGINIA P. RUESTERHOLZ Management Against Against 1I. ELECTION OF DIRECTOR: CHARLES B. STRAUSS Management Against Against 1J. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. MANAGEMENT PROPOSAL TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT. Management Abstain Against 4. MANAGEMENT PROPOSAL TO APPROVE THE COMPANY'S 2 Management Against Against 5. MANAGEMENT PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE ANNUAL EXECUTIVE BONUS PROGRAM. Management Against Against GENESEE & WYOMING INC. Security Meeting Type Annual Ticker Symbol GWR Meeting Date 21-May-2014 ISIN US3715591059 Agenda 933970281 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MORTIMER B. FULLER III Withheld Against 2 JOHN C. HELLMANN Withheld Against 3 ROBERT M. MELZER Withheld Against 2. NON-BINDING, ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. THE RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against SHUTTERFLY, INC. Security 82568P304 Meeting Type Annual Ticker Symbol SFLY Meeting Date 21-May-2014 ISIN US82568P3047 Agenda 933970560 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PHILIP A. MARINEAU Management Against Against 1B. ELECTION OF DIRECTOR: BRIAN T. SWETTE Management Against Against 1C. ELECTION OF DIRECTOR: ANN MATHER Management Against Against 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF SHUTTERFLY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS SHUTTERFLY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against FOOT LOCKER, INC. Security Meeting Type Annual Ticker Symbol FL Meeting Date 21-May-2014 ISIN US3448491049 Agenda 933972273 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NICHOLAS DIPAOLO Management Abstain Against 1B. ELECTION OF DIRECTOR: MATTHEW M. MCKENNA Management Abstain Against 1C. ELECTION OF DIRECTOR: STEVEN OAKLAND Management Abstain Against 1D. ELECTION OF DIRECTOR: CHERYL NIDO TURPIN Management Abstain Against 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION. Management For For 4. APPROVAL OF THE SECOND AMENDMENT AND RESTATEMENT OF THE FOOT LOCKER 2 Management Abstain Against 5. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against CME GROUP INC. Security 12572Q105 Meeting Type Annual Ticker Symbol CME Meeting Date 21-May-2014 ISIN US12572Q1058 Agenda 933975673 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: TERRENCE A. DUFFY Management Against Against 1B. ELECTION OF DIRECTOR: PHUPINDER S. GILL Management Against Against 1C. ELECTION OF DIRECTOR: TIMOTHY S. BITSBERGER Management Against Against 1D. ELECTION OF DIRECTOR: CHARLES P. CAREY Management Against Against 1E. ELECTION OF DIRECTOR: DENNIS H. CHOOKASZIAN Management Against Against 1F. ELECTION OF DIRECTOR: MARTIN J. GEPSMAN Management Against Against 1G. ELECTION OF DIRECTOR: LARRY G. GERDES Management Against Against 1H. ELECTION OF DIRECTOR: DANIEL R. GLICKMAN Management Against Against 1I. ELECTION OF DIRECTOR: J. DENNIS HASTERT Management Against Against 1J. ELECTION OF DIRECTOR: LEO MELAMED Management Against Against 1K. ELECTION OF DIRECTOR: WILLIAM P. MILLER II Management Against Against 1L. ELECTION OF DIRECTOR: JAMES E. OLIFF Management Against Against 1M. ELECTION OF DIRECTOR: EDEMIR PINTO Management Against Against 1N. ELECTION OF DIRECTOR: ALEX J. POLLOCK Management Against Against 1O. ELECTION OF DIRECTOR: JOHN F. SANDNER Management Against Against 1P. ELECTION OF DIRECTOR: TERRY L. SAVAGE Management Against Against 1Q. ELECTION OF DIRECTOR: WILLIAM R. SHEPARD Management Against Against 1R. ELECTION OF DIRECTOR: DENNIS A. SUSKIND Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. APPROVAL OF AN AMENDMENT TO THE CME GROUP INC. DIRECTOR STOCK PLAN. Management Against Against 5. APPROVAL OF AN AMENDMENT TO THE CME GROUP INC. INCENTIVE PLAN FOR OUR NAMED EXECUTIVE OFFICERS. Management Against Against 6. APPROVAL OF AN AMENDMENT TO THE CME GROUP INC. CERTIFICATE OF INCORPORATION TO MODIFY THE DIRECTOR ELECTION RIGHTS OF CERTAIN CLASS B SHAREHOLDERS RESULTING IN A REDUCTION IN THE NUMBER OF "CLASS B DIRECTORS" FROM SIX TO THREE. Management Against Against BUILDERS FIRSTSOURCE, INC. Security 12008R107 Meeting Type Annual Ticker Symbol BLDR Meeting Date 21-May-2014 ISIN US12008R1077 Agenda 933976966 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PAUL S. LEVY Withheld Against 2 DAVID A. BARR Withheld Against 3 CLEVELAND A. CHRISTOPHE Withheld Against 4 CRAIG A. STEINKE Withheld Against 2 APPROVAL OF BUILDERS FIRSTSOURCE 2 Management For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against 4 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2014 Management Against Against ITC HOLDINGS CORP. Security Meeting Type Annual Ticker Symbol ITC Meeting Date 21-May-2014 ISIN US4656851056 Agenda 933978186 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 CHRISTOPHER H. FRANKLIN Withheld Against 2 EDWARD G. JEPSEN Withheld Against 3 WILLIAM J. MUSELER Withheld Against 4 HAZEL R. O'LEARY Withheld Against 5 THOMAS G. STEPHENS Withheld Against 6 G. BENNETT STEWART III Withheld Against 7 LEE C. STEWART Withheld Against 8 JOSEPH L. WELCH Withheld Against 2. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2014. Management Against Against 4. APPROVAL OF AMENDMENT TO OUR EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE PLAN. Management For For 5. SHAREHOLDER PROPOSAL TO REQUEST THE BOARD TO MODIFY THE BYLAWS WITH RESPECT TO CALLING SPECIAL MEETINGS OF SHAREHOLDERS. Shareholder For Against FLUIDIGM CORPORATION Security 34385P108 Meeting Type Annual Ticker Symbol FLDM Meeting Date 21-May-2014 ISIN US34385P1084 Agenda 933981006 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PATRICK S. JONES Withheld Against 2 EVAN JONES Withheld Against 2. TO APPROVE OUR EXECUTIVE COMPENSATION PROGRAM FOR THE YEAR ENDED DECEMBER 31, 2013, ON AN ADVISORY (NON-BINDING) BASIS. Management Abstain Against 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against AVALONBAY COMMUNITIES, INC. Security Meeting Type Annual Ticker Symbol AVB Meeting Date 21-May-2014 ISIN US0534841012 Agenda 933983048 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GLYN F. AEPPEL Withheld Against 2 ALAN B. BUCKELEW Withheld Against 3 BRUCE A. CHOATE Withheld Against 4 JOHN J. HEALY, JR. Withheld Against 5 TIMOTHY J. NAUGHTON Withheld Against 6 LANCE R. PRIMIS Withheld Against 7 PETER S. RUMMELL Withheld Against 8 H. JAY SARLES Withheld Against 9 W. EDWARD WALTER Withheld Against 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO ADOPT A RESOLUTION APPROVING, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION SET FORTH IN THE PROXY STATEMENT. Management Abstain Against 4. TO APPROVE PERFORMANCE GOALS UNDER THE AVALONBAY COMMUNITIES, INC. 2 Management Against Against 5. TO ADOPT A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, THAT THE BOARD OF DIRECTORS ADOPT A POLICY ADDRESSING THE SEPARATION OF THE ROLES OF CEO AND CHAIRMAN. Shareholder For Against QUESTAR CORPORATION Security Meeting Type Annual Ticker Symbol STR Meeting Date 22-May-2014 ISIN US7483561020 Agenda 933946103 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: TERESA BECK Management For For 1B ELECTION OF DIRECTOR: R.D. CASH Management For For 1C ELECTION OF DIRECTOR: LAURENCE M. DOWNES Management For For 1D ELECTION OF DIRECTOR: CHRISTOPHER A. HELMS Management For For 1E ELECTION OF DIRECTOR: RONALD W. JIBSON Management For For 1F ELECTION OF DIRECTOR: REBECCA RANICH Management For For 1G ELECTION OF DIRECTOR: HARRIS H. SIMMONS Management For For 1H ELECTION OF DIRECTOR: BRUCE A. WILLIAMSON Management For For 2 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against UDR, INC. Security Meeting Type Annual Ticker Symbol UDR Meeting Date 22-May-2014 ISIN US9026531049 Agenda 933956483 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KATHERINE A. CATTANACH Withheld Against 2 ERIC J. FOSS Withheld Against 3 ROBERT P. FREEMAN Withheld Against 4 JON A. GROVE Withheld Against 5 JAMES D. KLINGBEIL Withheld Against 6 ROBERT A. MCNAMARA Withheld Against 7 MARK R. PATTERSON Withheld Against 8 LYNNE B. SAGALYN Withheld Against 9 THOMAS W. TOOMEY Withheld Against 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP TO SERVE AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 4. PROPOSAL TO APPROVE THE AMENDED AND RESTATED 1999 LONG-TERM INCENTIVE PLAN. Management Abstain Against QUANTA SERVICES, INC. Security 74762E102 Meeting Type Annual Ticker Symbol PWR Meeting Date 22-May-2014 ISIN US74762E1029 Agenda 933962791 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES R. BALL Management Against Against 1B. ELECTION OF DIRECTOR: J. MICHAL CONAWAY Management Against Against 1C. ELECTION OF DIRECTOR: VINCENT D. FOSTER Management Against Against 1D. ELECTION OF DIRECTOR: BERNARD FRIED Management Against Against 1E. ELECTION OF DIRECTOR: LOUIS C. GOLM Management Against Against 1F. ELECTION OF DIRECTOR: WORTHING F. JACKMAN Management Against Against 1G. ELECTION OF DIRECTOR: JAMES F. O'NEIL III Management Against Against 1H. ELECTION OF DIRECTOR: BRUCE RANCK Management Against Against 1I. ELECTION OF DIRECTOR: MARGARET B. SHANNON Management Against Against 1J. ELECTION OF DIRECTOR: PAT WOOD, III Management Against Against 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Against Against 3. TO APPROVE, BY NON-BINDING ADVISORY VOTE, QUANTA'S EXECUTIVE COMPENSATION Management Abstain Against INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 22-May-2014 ISIN US4581401001 Agenda 933962854 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1F. ELECTION OF DIRECTOR: BRIAN M. KRZANICH Management For For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1H. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1I. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management Against Against 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against KEYCORP Security Meeting Type Annual Ticker Symbol KEY Meeting Date 22-May-2014 ISIN US4932671088 Agenda 933965569 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOSEPH A. CARRABBA Withheld Against 2 CHARLES P. COOLEY Withheld Against 3 ALEXANDER M. CUTLER Withheld Against 4 H. JAMES DALLAS Withheld Against 5 ELIZABETH R. GILE Withheld Against 6 RUTH ANN M. GILLIS Withheld Against 7 WILLIAM G. GISEL, JR. Withheld Against 8 RICHARD J. HIPPLE Withheld Against 9 KRISTEN L. MANOS Withheld Against 10 BETH E. MOONEY Withheld Against 11 DEMOS PARNEROS Withheld Against 12 BARBARA R. SNYDER Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT AUDITOR. Management Against Against 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management Abstain Against 4. SHAREHOLDER PROPOSAL SEEKING TO SEPARATE THE CHAIRMAN AND CHIEF EXECUTIVE OFFICER ROLES. Shareholder For Against SEALED AIR CORPORATION Security 81211K100 Meeting Type Annual Ticker Symbol SEE Meeting Date 22-May-2014 ISIN US81211K1007 Agenda 933965886 - Management Item Proposal Type Vote For/Against Management 1 ELECTION OF HANK BROWN AS A DIRECTOR. Management Against Against 2 ELECTION OF MICHAEL CHU AS A DIRECTOR. Management Against Against 3 ELECTION OF LAWRENCE R. CODEY AS A DIRECTOR. Management Against Against 4 ELECTION OF PATRICK DUFF AS A DIRECTOR. Management Against Against 5 ELECTION OF JACQUELINE B. KOSECOFF AS A DIRECTOR. Management Against Against 6 ELECTION OF KENNETH P. MANNING AS A DIRECTOR. Management Against Against 7 ELECTION OF WILLIAM J. MARINO AS A DIRECTOR. Management Against Against 8 ELECTION OF JEROME A. PERIBERE AS A DIRECTOR. Management Against Against 9 ELECTION OF RICHARD L. WAMBOLD AS A DIRECTOR. Management Against Against 10 ELECTION OF JERRY R. WHITAKER AS A DIRECTOR. Management Against Against 11 APPROVAL OF THE 2 Management For For 12 ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management Abstain Against 13 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For TIFFANY & CO. Security Meeting Type Annual Ticker Symbol TIF Meeting Date 22-May-2014 ISIN US8865471085 Agenda 933967587 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI Management Against Against 1B. ELECTION OF DIRECTOR: ROSE MARIE BRAVO Management Against Against 1C. ELECTION OF DIRECTOR: GARY E. COSTLEY Management Against Against 1D. ELECTION OF DIRECTOR: FREDERIC P. CUMENAL Management Against Against 1E. ELECTION OF DIRECTOR: LAWRENCE K. FISH Management Against Against 1F. ELECTION OF DIRECTOR: ABBY F. KOHNSTAMM Management Against Against 1G. ELECTION OF DIRECTOR: CHARLES K. MARQUIS Management Against Against 1H. ELECTION OF DIRECTOR: PETER W. MAY Management Against Against 1I. ELECTION OF DIRECTOR: WILLIAM A. SHUTZER Management Against Against 1J. ELECTION OF DIRECTOR: ROBERT S. SINGER Management Against Against 2. APPROVAL OF THE APPOINTMENT BY THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management Against Against 3. APPROVAL OF THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS IN FISCAL 2013. Management Abstain Against 4. APPROVAL OF THE 2014 TIFFANY & CO. EMPLOYEE INCENTIVE PLAN. Management For For MCDONALD'S CORPORATION Security Meeting Type Annual Ticker Symbol MCD Meeting Date 22-May-2014 ISIN US5801351017 Agenda 933967854 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management Against Against 1B. ELECTION OF DIRECTOR: RICHARD H. LENNY Management Against Against 1C. ELECTION OF DIRECTOR: WALTER E. MASSEY Management Against Against 1D. ELECTION OF DIRECTOR: CARY D. MCMILLAN Management Against Against 1E. ELECTION OF DIRECTOR: SHEILA A. PENROSE Management Against Against 1F. ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management Against Against 1G. ELECTION OF DIRECTOR: ROGER W. STONE Management Against Against 1H. ELECTION OF DIRECTOR: MILES D. WHITE Management Against Against 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 3. APPROVAL OF PERFORMANCE GOALS FOR AWARDS UNDER THE MCDONALD'S CORPORATION 2 Management Against Against 4. ADVISORY VOTE TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2014. Management Against Against 5. ADVISORY VOTE REQUESTING THE ABILITY FOR SHAREHOLDERS TO ACT BY WRITTEN CONSENT, IF PRESENTED. Shareholder For Against ANN INC. Security Meeting Type Annual Ticker Symbol ANN Meeting Date 22-May-2014 ISIN US0356231078 Agenda 933967955 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DALE W. HILPERT Management Against Against 1B. ELECTION OF DIRECTOR: RONALD W. HOVSEPIAN Management Against Against 1C. ELECTION OF DIRECTOR: LINDA A. HUETT Management Against Against 2. TO APPROVE, BY NON-BINDING, ADVISORY VOTE, THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Against Against BLUE NILE, INC. Security 09578R103 Meeting Type Annual Ticker Symbol NILE Meeting Date 22-May-2014 ISIN US09578R1032 Agenda 933970128 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MINDY MEADS Withheld Against 2 SCOTT HOWE Withheld Against 2. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR BLUE NILE FOR FISCAL YEAR ENDING JANUARY 4, 2015 Management Against Against 3. TO APPROVE AN ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION Management Abstain Against LEVEL 3 COMMUNICATIONS, INC. Security 52729N308 Meeting Type Annual Ticker Symbol LVLT Meeting Date 22-May-2014 ISIN US52729N3089 Agenda 933970166 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEFF K. STOREY Withheld Against 2 GENERAL K.P. CHILTON Withheld Against 3 ADMIRAL A.R. CLEMINS Withheld Against 4 STEVEN T. CLONTZ Withheld Against 5 ADMIRAL J.O. ELLIS, JR. Withheld Against 6 T. MICHAEL GLENN Withheld Against 7 RICHARD R. JAROS Withheld Against 8 MICHAEL J. MAHONEY Withheld Against 9 PETER SEAH LIM HUAT Withheld Against 10 PETER VAN OPPEN Withheld Against 11 DR. ALBERT C. YATES Withheld Against 2. TO APPROVE THE NAMED EXECUTIVE OFFICER COMPENSATION, WHICH VOTE IS ON AN ADVISORY BASIS. Management Abstain Against WABCO HOLDINGS INC. Security 92927K102 Meeting Type Annual Ticker Symbol WBC Meeting Date 22-May-2014 ISIN US92927K1025 Agenda 933970825 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 G. PETER D'ALOIA Withheld Against 2 JUERGEN W. GROMER Withheld Against 3 MARY L. PETROVICH Withheld Against 2. RATIFY THE SELECTION OF ERNST & YOUNG BEDRIJFSREVISOREN BCVBA/REVISEURS D'ENTREPRISES SCCRL AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS ("SAY-ON- PAY"). Management Abstain Against VORNADO REALTY TRUST Security Meeting Type Annual Ticker Symbol VNO Meeting Date 22-May-2014 ISIN US9290421091 Agenda 933975786 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL LYNNE Withheld Against 2 DAVID MANDELBAUM Withheld Against 3 DANIEL R. TISCH Withheld Against 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management Against Against 3 NON-BINDING ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 4 NON-BINDING SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING. Shareholder For Against 5 NON-BINDING SHAREHOLDER PROPOSAL REGARDING THE APPOINTMENT OF AN INDEPENDENT CHAIRMAN. Shareholder For Against 6 NON-BINDING SHAREHOLDER PROPOSAL REGARDING ESTABLISHING ONE CLASS OF TRUSTEES TO BE ELECTED ANNUALLY. Shareholder For Against 7 NON-BINDING SHAREHOLDER PROPOSAL REGARDING RESTRICTING THE ACCELERATION OF EQUITY AWARDS FOLLOWING A CHANGE OF CONTROL. Shareholder For Against CABLEVISION SYSTEMS CORPORATION Security 12686C109 Meeting Type Annual Ticker Symbol CVC Meeting Date 22-May-2014 ISIN US12686C1099 Agenda 933976334 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOSEPH J. LHOTA Withheld Against 2 THOMAS V. REIFENHEISER Withheld Against 3 JOHN R. RYAN Withheld Against 4 VINCENT TESE Withheld Against 5 LEONARD TOW Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against Against 3. APPROVAL OF CABLEVISION SYSTEMS CORPORATION AMENDED AND RESTATED 2 Management Against Against 4. NON-BINDING ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 5. STOCKHOLDER PROPOSAL FOR A POLITICAL CONTRIBUTIONS REPORT. Shareholder For Against 6. STOCKHOLDER PROPOSAL TO ADOPT A RECAPITALIZATION PLAN. Shareholder For Against R.R. DONNELLEY & SONS COMPANY Security Meeting Type Annual Ticker Symbol RRD Meeting Date 22-May-2014 ISIN US2578671016 Agenda 933985674 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS J. QUINLAN III Management Against Against 1B. ELECTION OF DIRECTOR: SUSAN M. CAMERON Management Against Against 1C. ELECTION OF DIRECTOR: RICHARD L. CRANDALL Management Against Against 1D. ELECTION OF DIRECTOR: SUSAN M. GIANINNO Management Against Against 1E. ELECTION OF DIRECTOR: JUDITH H. HAMILTON Management Against Against 1F. ELECTION OF DIRECTOR: JEFFREY M. KATZ Management Against Against 1G. ELECTION OF DIRECTOR: RICHARD K. PALMER Management Against Against 1H. ELECTION OF DIRECTOR: JOHN C. POPE Management Against Against 1I. ELECTION OF DIRECTOR: MICHAEL T. RIORDAN Management Against Against 1J. ELECTION OF DIRECTOR: OLIVER R. SOCKWELL Management Against Against 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For NORTHWEST NATURAL GAS COMPANY Security Meeting Type Annual Ticker Symbol NWN Meeting Date 22-May-2014 ISIN US6676551046 Agenda 933986400 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARTHA L. BYORUM* Withheld Against 2 JOHN D. CARTER* Withheld Against 3 C. SCOTT GIBSON* Withheld Against 4 GREGG S. KANTOR# Withheld Against 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 3. THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS NW NATURAL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR 2014. Management Against Against PHH CORPORATION Security Meeting Type Annual Ticker Symbol PHH Meeting Date 22-May-2014 ISIN US6933202029 Agenda 933989925 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JANE D. CARLIN Withheld Against 2 JAMES O. EGAN Withheld Against 3 THOMAS P. GIBBONS Withheld Against 4 ALLAN Z. LOREN Withheld Against 5 GLEN A. MESSINA Withheld Against 6 GREGORY J. PARSEGHIAN Withheld Against 7 CHARLES P. PIZZI Withheld Against 8 DEBORAH M. REIF Withheld Against 9 CARROLL R. WETZEL, JR. Withheld Against 2. TO APPROVE THE PHH CORPORATION 2, INCLUDING THE PERFORMANCE GOALS ESTABLISHED UNDER THE PLAN FOR PURPOSES OF COMPLIANCE WITH SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. Management For For 3. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 4. TO APPROVE AN ADVISORY RESOLUTION APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against HEIDRICK & STRUGGLES INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol HSII Meeting Date 22-May-2014 ISIN US4228191023 Agenda 933991867 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT E. KNOWLING, JR. Withheld Against 2 V. PAUL UNRUH Withheld Against 3 TRACY R. WOLSTENCROFT Withheld Against 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 3. APPROVAL OF AMENDMENT TO THE 2 Management For For 4. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For ROBERT HALF INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol RHI Meeting Date 22-May-2014 ISIN US7703231032 Agenda 933992097 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANDREW S. BERWICK, JR. Withheld Against 2 HAROLD M. MESSMER, JR. Withheld Against 3 BARBARA J. NOVOGRADAC Withheld Against 4 ROBERT J. PACE Withheld Against 5 FREDERICK A. RICHMAN Withheld Against 6 M. KEITH WADDELL Withheld Against 2. RATIFICATION OF APPOINTMENT OF AUDITOR. Management For For 3. PROPOSAL REGARDING STOCK INCENTIVE PLAN. Management For For 4. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against AVIS BUDGET GROUP INC. Security Meeting Type Annual Ticker Symbol CAR Meeting Date 23-May-2014 ISIN US0537741052 Agenda 933961826 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RONALD L. NELSON Management Against Against 1B. ELECTION OF DIRECTOR: ALUN CATHCART Management Against Against 1C. ELECTION OF DIRECTOR: MARY C. CHOKSI Management Against Against 1D. ELECTION OF DIRECTOR: LEONARD S. COLEMAN Management Against Against 1E. ELECTION OF DIRECTOR: JEFFREY H. FOX Management Against Against 1F. ELECTION OF DIRECTOR: JOHN D. HARDY, JR. Management Against Against 1G. ELECTION OF DIRECTOR: LYNN KROMINGA Management Against Against 1H. ELECTION OF DIRECTOR: EDUARDO G. MESTRE Management Against Against 1I. ELECTION OF DIRECTOR: F. ROBERT SALERNO Management Against Against 1J. ELECTION OF DIRECTOR: STENDER E. SWEENEY Management Against Against 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 3. ADVISORY APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. APPROVAL OF THE AVIS BUDGET GROUP, INC. AMENDED AND RESTATED EQUITY AND INCENTIVE PLAN. Management Against Against HSN, INC Security Meeting Type Annual Ticker Symbol HSNI Meeting Date 23-May-2014 ISIN US4043031099 Agenda 933968515 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM COSTELLO Withheld Against 2 JAMES M. FOLLO Withheld Against 3 MINDY GROSSMAN Withheld Against 4 STEPHANIE KUGELMAN Withheld Against 5 ARTHUR C. MARTINEZ Withheld Against 6 THOMAS J. MCINERNEY Withheld Against 7 JOHN B. (JAY) MORSE, JR Withheld Against 8 MATTHEW E. RUBEL Withheld Against 9 ANN SARNOFF Withheld Against 10 COURTNEE ULRICH Withheld Against 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. TO APPROVE THE PERFORMANCE GOALS CONTAINED IN THE SECOND AMENDED AND RESTATED 2 Management Against Against 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For BUNGE LIMITED Security G16962105 Meeting Type Annual Ticker Symbol BG Meeting Date 23-May-2014 ISIN BMG169621056 Agenda 933970293 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ERNEST G. BACHRACH Management For For 1B. ELECTION OF DIRECTOR: ENRIQUE H. BOILINI Management For For 1C. ELECTION OF DIRECTOR: CAROL M. BROWNER Management For For 2. TO APPOINT DELOITTE & TOUCHE LLP AS BUNGE LIMITED'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2' FEES. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 4. TO RE-APPROVE THE PERFORMANCE GOALS FOR THE BUNGE LIMITED 2 Management Abstain Against CERNER CORPORATION Security Meeting Type Annual Ticker Symbol CERN Meeting Date 23-May-2014 ISIN US1567821046 Agenda 933972538 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN C. DANFORTH Management Against Against 1B. ELECTION OF DIRECTOR: NEAL L. PATTERSON Management Against Against 1C. ELECTION OF DIRECTOR: WILLIAM D. ZOLLARS Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CERNER CORPORATION FOR 2014. Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against MERCK & CO., INC. Security 58933Y105 Meeting Type Annual Ticker Symbol MRK Meeting Date 27-May-2014 ISIN US58933Y1055 Agenda 933975180 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN Management Against Against 1B. ELECTION OF DIRECTOR: THOMAS R. CECH Management Against Against 1C. ELECTION OF DIRECTOR: KENNETH C. FRAZIER Management Against Against 1D. ELECTION OF DIRECTOR: THOMAS H. GLOCER Management Against Against 1E. ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. Management Against Against 1F. ELECTION OF DIRECTOR: C. ROBERT KIDDER Management Against Against 1G. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management Against Against 1H. ELECTION OF DIRECTOR: CARLOS E. REPRESAS Management Against Against 1I. ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management Against Against 1J. ELECTION OF DIRECTOR: CRAIG B. THOMPSON Management Against Against 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS Management Against Against 1L. ELECTION OF DIRECTOR: PETER C. WENDELL Management Against Against 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 4. SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDERS' RIGHT TO ACT BY WRITTEN CONSENT. Shareholder For Against 5. SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREOWNER MEETINGS. Shareholder For Against THE TRAVELERS COMPANIES, INC. Security 89417E109 Meeting Type Annual Ticker Symbol TRV Meeting Date 27-May-2014 ISIN US89417E1091 Agenda 933978299 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ALAN L. BELLER Management Against Against 1B. ELECTION OF DIRECTOR: JOHN H. DASBURG Management Against Against 1C. ELECTION OF DIRECTOR: JANET M. DOLAN Management Against Against 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management Against Against 1E. ELECTION OF DIRECTOR: JAY S. FISHMAN Management Against Against 1F. ELECTION OF DIRECTOR: PATRICIA L. HIGGINS Management Against Against 1G. ELECTION OF DIRECTOR: THOMAS R. HODGSON Management Against Against 1H. ELECTION OF DIRECTOR: WILLIAM J. KANE Management Against Against 1I. ELECTION OF DIRECTOR: CLEVE L. KILLINGSWORTH JR. Management Against Against 1J. ELECTION OF DIRECTOR: PHILIP T. RUEGGER III Management Against Against 1K. ELECTION OF DIRECTOR: DONALD J. SHEPARD Management Against Against 1L. ELECTION OF DIRECTOR: LAURIE J. THOMSEN Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS TRAVELERS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. NON-BINDING VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 4. APPROVE THE TRAVELERS COMPANIES, INC. 2 Management Against Against 5. SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS AND EXPENDITURES, IF PRESENTED AT THE ANNUAL MEETING OF SHAREHOLDERS Shareholder For Against THE BUCKLE, INC. Security Meeting Type Annual Ticker Symbol BKE Meeting Date 27-May-2014 ISIN US1184401065 Agenda 933982870 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 D. HIRSCHFELD Withheld Against 2 D. NELSON Withheld Against 3 K. RHOADS Withheld Against 4 J. SHADA Withheld Against 5 R. CAMPBELL Withheld Against 6 B. FAIRFIELD Withheld Against 7 B. HOBERMAN Withheld Against 8 J. PEETZ Withheld Against 9 M. HUSS Withheld Against 2 PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For 3 PROPOSAL TO APPROVE THE COMPANY'S 2 Management Against Against 4 APPROVAL OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against HENRY SCHEIN, INC. Security Meeting Type Annual Ticker Symbol HSIC Meeting Date 28-May-2014 ISIN US8064071025 Agenda 933983315 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STANLEY M. BERGMAN Withheld Against 2 GERALD A. BENJAMIN Withheld Against 3 JAMES P. BRESLAWSKI Withheld Against 4 MARK E. MLOTEK Withheld Against 5 STEVEN PALADINO Withheld Against 6 BARRY J. ALPERIN Withheld Against 7 PAUL BRONS Withheld Against 8 DONALD J. KABAT Withheld Against 9 PHILIP A. LASKAWY Withheld Against 10 KARYN MASHIMA Withheld Against 11 NORMAN S. MATTHEWS Withheld Against 12 CAROL RAPHAEL Withheld Against 13 E.D. REKOW, DDS, PHD Withheld Against 14 BRADLEY T. SHEARES, PHD Withheld Against 15 LOUIS W. SULLIVAN, MD Withheld Against 2. PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE 2'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. PROPOSAL TO RATIFY THE SELECTION OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 27, 2014. Management For For CENTURYLINK, INC. Security Meeting Type Annual Ticker Symbol CTL Meeting Date 28-May-2014 ISIN US1567001060 Agenda 933986068 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 VIRGINIA BOULET Withheld Against 2 PETER C. BROWN Withheld Against 3 RICHARD A. GEPHARDT Withheld Against 4 W. BRUCE HANKS Withheld Against 5 GREGORY J. MCCRAY Withheld Against 6 C.G. MELVILLE, JR. Withheld Against 7 FRED R. NICHOLS Withheld Against 8 WILLIAM A. OWENS Withheld Against 9 HARVEY P. PERRY Withheld Against 10 GLEN F. POST, III Withheld Against 11 MICHAEL J. ROBERTS Withheld Against 12 LAURIE A. SIEGEL Withheld Against 13 JOSEPH R. ZIMMEL Withheld Against 2. RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2014. Management Against Against 3. RATIFY A PROXY ACCESS BYLAW AMENDMENT. Management For For 4. ADVISORY VOTE REGARDING OUR EXECUTIVE COMPENSATION. Management Abstain Against 5. SHAREHOLDER PROPOSAL REGARDING EQUITY RETENTION. Shareholder For Against IRON MOUNTAIN INCORPORATED Security Meeting Type Annual Ticker Symbol IRM Meeting Date 29-May-2014 ISIN US4628461067 Agenda 933975534 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: TED R. ANTENUCCI Management Against Against 1B. ELECTION OF DIRECTOR: PAMELA M. ARWAY Management Against Against 1C. ELECTION OF DIRECTOR: CLARKE H. BAILEY Management Against Against 1D. ELECTION OF DIRECTOR: KENT P. DAUTEN Management Against Against 1E. ELECTION OF DIRECTOR: PAUL F. DENINGER Management Against Against 1F. ELECTION OF DIRECTOR: PER-KRISTIAN HALVORSEN Management Against Against 1G. ELECTION OF DIRECTOR: MICHAEL W. LAMACH Management Against Against 1H. ELECTION OF DIRECTOR: WILLIAM L. MEANEY Management Against Against 1I. ELECTION OF DIRECTOR: WALTER C. RAKOWICH Management Against Against 1J. ELECTION OF DIRECTOR: VINCENT J. RYAN Management Against Against 1K. ELECTION OF DIRECTOR: ALFRED J. VERRECCHIA Management Against Against 2. THE APPROVAL OF A NON-BINDING, ADVISORY RESOLUTION APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. THE RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS IRON MOUNTAIN INCORPORATED'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For BLACKROCK, INC. Security 09247X101 Meeting Type Annual Ticker Symbol BLK Meeting Date 29-May-2014 ISIN US09247X1019 Agenda 933980193 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ABDLATIF YOUSEF AL-HAMAD Management Against Against 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA Management Against Against 1C. ELECTION OF DIRECTOR: PAMELA DALEY Management Against Against 1D. ELECTION OF DIRECTOR: JESSICA P. EINHORN Management Against Against 1E. ELECTION OF DIRECTOR: FABRIZIO FREDA Management Against Against 1F. ELECTION OF DIRECTOR: MURRAY S. GERBER Management Against Against 1G. ELECTION OF DIRECTOR: JAMES GROSFELD Management Against Against 1H. ELECTION OF DIRECTOR: DAVID H. KOMANSKY Management Against Against 1I. ELECTION OF DIRECTOR: SIR DERYCK MAUGHAN Management Against Against 1J. ELECTION OF DIRECTOR: CHERYL D. MILLS Management Against Against 1K. ELECTION OF DIRECTOR: MARCO ANTONIO SLIM DOMIT Management Against Against 1L. ELECTION OF DIRECTOR: JOHN S. VARLEY Management Against Against 1M. ELECTION OF DIRECTOR: SUSAN L. WAGNER Management Against Against 2. APPROVAL OF THE AMENDMENT TO THE AMENDED AND RESTATED BLACKROCK, INC. 1(THE "STOCK PLAN") AND RE- APPROVAL OF THE PERFORMANCE GOALS UNDER THE STOCK PLAN. Management For For 3. RE-APPROVAL OF THE PERFORMANCE GOALS SET FORTH IN THE AMENDED BLACKROCK, INC. 1 Management For For 4. APPROVAL, IN A NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED AND DISCUSSED IN THE PROXY STATEMENT. Management Abstain Against 5. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS BLACKROCK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management Against Against BROWN SHOE COMPANY, INC. Security Meeting Type Annual Ticker Symbol BWS Meeting Date 29-May-2014 ISIN US1157361007 Agenda 933980698 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 W. LEE CAPPS III Withheld Against 2 CARLA HENDRA Withheld Against 3 PATRICIA G. MCGINNIS Withheld Against 2. RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For 3. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against EXPONENT, INC. Security 30214U102 Meeting Type Annual Ticker Symbol EXPO Meeting Date 29-May-2014 ISIN US30214U1025 Agenda 933981436 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MICHAEL R. GAULKE Management Against Against ELECTION OF DIRECTOR: PAUL R. JOHNSTON, PH.D. Management Against Against ELECTION OF DIRECTOR: KAREN A. RICHARDSON Management Against Against ELECTION OF DIRECTOR: STEPHEN C. RIGGINS Management Against Against ELECTION OF DIRECTOR: JOHN B. SHOVEN, PH.D. Management Against Against ELECTION OF DIRECTOR: DEBRA L. ZUMWALT Management Against Against 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED JANUARY 2, 2015. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FISCAL 2013. Management Abstain Against FOREST CITY ENTERPRISES, INC. Security Meeting Type Annual Ticker Symbol FCEA Meeting Date 29-May-2014 ISIN US3455501078 Agenda 933983339 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ARTHUR F. ANTON Withheld Against 2 SCOTT S. COWEN Withheld Against 3 MICHAEL P. ESPOSITO, JR Withheld Against 4 STAN ROSS Withheld Against 2. THE APPROVAL (ON AN ADVISORY, NON- BINDING BASIS) OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against FLEETCOR TECHNOLOGIES INC. (FLT) Security Meeting Type Annual Ticker Symbol FLT Meeting Date 29-May-2014 ISIN US3390411052 Agenda 933988480 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL BUCKMAN Withheld Against 2 MARK A. JOHNSON Withheld Against 3 STEVEN T. STULL Withheld Against 2. RATIFY THE SELECTION OF ERNST & YOUNG LLP AS FLEETCOR'S INDEPENDENT AUDITOR FOR 2014. Management For For 3. APPROVE THE FLEETCOR TECHNOLOGIES, INC. SECTION 162(M) PERFORMANCE-BASED PROGRAM. Management Against Against 4. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF FLEETCOR'S NAMED EXECUTIVE OFFICERS. Management Abstain Against JONES LANG LASALLE INCORPORATED Security 48020Q107 Meeting Type Annual Ticker Symbol JLL Meeting Date 30-May-2014 ISIN US48020Q1076 Agenda 933985028 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HUGO BAGUE Management Against Against 1B. ELECTION OF DIRECTOR: COLIN DYER Management Against Against 1C. ELECTION OF DIRECTOR: DAME DEANNE JULIUS Management Against Against 1D. ELECTION OF DIRECTOR: KATE S. LAVELLE Management Against Against 1E. ELECTION OF DIRECTOR: MING LU Management Against Against 1F. ELECTION OF DIRECTOR: MARTIN H. NESBITT Management Against Against 1G. ELECTION OF DIRECTOR: SHEILA A. PENROSE Management Against Against 1H. ELECTION OF DIRECTOR: SHAILESH RAO Management Against Against 1I. ELECTION OF DIRECTOR: DAVID B. RICKARD Management Against Against 1J. ELECTION OF DIRECTOR: ROGER T. STAUBACH Management Against Against 2. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION ("SAY-ON- PAY"). Management Abstain Against 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For THE MACERICH COMPANY Security Meeting Type Annual Ticker Symbol MAC Meeting Date 30-May-2014 ISIN US5543821012 Agenda 933987541 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS D. ABBEY Management Against Against 1B. ELECTION OF DIRECTOR: DANA K. ANDERSON Management Against Against 1C. ELECTION OF DIRECTOR: ARTHUR M. COPPOLA Management Against Against 1D. ELECTION OF DIRECTOR: EDWARD C. COPPOLA Management Against Against 1E. ELECTION OF DIRECTOR: FRED S. HUBBELL Management Against Against 1F. ELECTION OF DIRECTOR: DIANA M. LAING Management Against Against 1G. ELECTION OF DIRECTOR: STANLEY A. MOORE Management Against Against 1H. ELECTION OF DIRECTOR: MASON G. ROSS Management Against Against 1I. ELECTION OF DIRECTOR: DR. WILLIAM P. SEXTON Management Against Against 1J. ELECTION OF DIRECTOR: STEVEN L. SOBOROFF Management Against Against 1K. ELECTION OF DIRECTOR: ANDREA M. STEPHEN Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION Management Abstain Against 4. AMENDMENT & RE-APPROVAL OF PROVISIONS OF OUR AMENDED & RESTATED 2(M) OF THE IRC Management Against Against 5. APPROVAL OF AMENDMENTS TO OUR CHARTER TO ELIMINATE THE (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For STAPLES, INC. Security Meeting Type Annual Ticker Symbol SPLS Meeting Date 02-Jun-2014 ISIN US8550301027 Agenda 933993669 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BASIL L. ANDERSON Management Against Against 1B. ELECTION OF DIRECTOR: DREW G. FAUST Management Against Against 1C. ELECTION OF DIRECTOR: JUSTIN KING Management Against Against 1D. ELECTION OF DIRECTOR: CAROL MEYROWITZ Management Against Against 1E. ELECTION OF DIRECTOR: ROWLAND T. MORIARTY Management Against Against 1F. ELECTION OF DIRECTOR: ROBERT C. NAKASONE Management Against Against 1G. ELECTION OF DIRECTOR: RONALD L. SARGENT Management Against Against 1H. ELECTION OF DIRECTOR: ROBERT E. SULENTIC Management Against Against 1I. ELECTION OF DIRECTOR: RAUL VAZQUEZ Management Against Against 1J. ELECTION OF DIRECTOR: VIJAY VISHWANATH Management Against Against 1K. ELECTION OF DIRECTOR: PAUL F. WALSH Management Against Against 2. APPROVAL OF THE 2 Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 4. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS STAPLES' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For 5. NON-BINDING STOCKHOLDER PROPOSAL REQUIRING COMPANY TO HAVE AN INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 6. NON-BINDING STOCKHOLDER PROPOSAL REQUIRING COMPANY TO PRODUCE A HUMAN RIGHTS REPORT. Shareholder For Against SALESFORCE.COM, INC. Security 79466L302 Meeting Type Annual Ticker Symbol CRM Meeting Date 02-Jun-2014 ISIN US79466L3024 Agenda 934018145 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MARC BENIOFF Management Against Against ELECTION OF DIRECTOR: KEITH BLOCK Management Against Against ELECTION OF DIRECTOR: CRAIG CONWAY Management Against Against ELECTION OF DIRECTOR: ALAN HASSENFELD Management Against Against ELECTION OF DIRECTOR: COLIN POWELL Management Against Against ELECTION OF DIRECTOR: JOHN V. ROOS Management Against Against ELECTION OF DIRECTOR: LAWRENCE TOMLINSON Management Against Against ELECTION OF DIRECTOR: ROBIN WASHINGTON Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON JANUARY 31, 2015. Management For For 3. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Abstain Against COGNIZANT TECHNOLOGY SOLUTIONS CORP. Security Meeting Type Annual Ticker Symbol CTSH Meeting Date 03-Jun-2014 ISIN US1924461023 Agenda 933989696 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL PATSALOS-FOX Management Against Against 1B. ELECTION OF DIRECTOR: ROBERT E. WEISSMAN Management Against Against 2. APPROVAL OF THE FIRST AMENDMENT TO THE COMPANY'S 2 Management Against Against 3. APPROVAL, ON AN ADVISORY (NON- BINDING) BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against TESLA MOTORS, INC. Security 88160R101 Meeting Type Annual Ticker Symbol TSLA Meeting Date 03-Jun-2014 ISIN US88160R1014 Agenda 933989836 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ELON MUSK Withheld Against 2 STEPHEN T. JURVETSON Withheld Against 2. A NON-BINDING ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management Abstain Against 3. TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE TESLA MOTORS, INC. 2 Management For For 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS TESLA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 5. A STOCKHOLDER PROPOSAL REGARDING SUPERMAJORITY STOCKHOLDER VOTING PROVISIONS. Shareholder For Against COLUMBIA SPORTSWEAR COMPANY Security Meeting Type Annual Ticker Symbol COLM Meeting Date 03-Jun-2014 ISIN US1985161066 Agenda 933992441 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GERTRUDE BOYLE Withheld Against 2 TIMOTHY P. BOYLE Withheld Against 3 SARAH A. BANY Withheld Against 4 MURREY R. ALBERS Withheld Against 5 STEPHEN E. BABSON Withheld Against 6 ANDY D. BRYANT Withheld Against 7 EDWARD S. GEORGE Withheld Against 8 WALTER T. KLENZ Withheld Against 9 RONALD E. NELSON Withheld Against 10 JOHN W. STANTON Withheld Against 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management Abstain Against AFFYMETRIX, INC. Security 00826T108 Meeting Type Annual Ticker Symbol AFFX Meeting Date 03-Jun-2014 ISIN US00826T1088 Agenda 933993998 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN P.A. FODOR Management Against Against 1B. ELECTION OF DIRECTOR: FRANK WITNEY Management Against Against 1C. ELECTION OF DIRECTOR: NELSON C. CHAN Management Against Against 1D. ELECTION OF DIRECTOR: GARY S. GUTHART Management Against Against 1E. ELECTION OF DIRECTOR: JAMI DOVER NACHTSHEIM Management Against Against 1F. ELECTION OF DIRECTOR: ROBERT H. TRICE Management Against Against 1G. ELECTION OF DIRECTOR: ROBERT P. WAYMAN Management Against Against 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. TO APPROVE, BY AN ADVISORY VOTE, THE COMPENSATION OF AFFYMETRIX'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN OUR PROXY STATEMENT FOR THE 2 Management Abstain Against NEW YORK COMMUNITY BANCORP, INC. Security Meeting Type Annual Ticker Symbol NYCB Meeting Date 04-Jun-2014 ISIN US6494451031 Agenda 933991970 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOMINICK CIAMPA Management Against Against 1B. ELECTION OF DIRECTOR: MAX L. KUPFERBERG Management Against Against 1C. ELECTION OF DIRECTOR: SPIROS J. VOUTSINAS Management Against Against 1D. ELECTION OF DIRECTOR: ROBERT WANN Management Against Against 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF NEW YORK COMMUNITY BANCORP, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. TO APPROVE, BY NON-BINDING VOTE, AN ADVISORY PROPOSAL ON COMPENSATION FOR CERTAIN OF OUR EXECUTIVE OFFICERS. Management Abstain Against ULTA SALON, COSMETICS & FRAGRANCE, INC Security 90384S303 Meeting Type Annual Ticker Symbol ULTA Meeting Date 05-Jun-2014 ISIN US90384S3031 Agenda 933995156 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARY N. DILLON Withheld Against 2 DENNIS K. ECK Withheld Against 3 CHARLES J. PHILIPPIN Withheld Against 4 VANESSA A. WITTMAN Withheld Against 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR 2014, ENDING JANUARY 31, 2015 Management Against Against 3. ADVISORY RESOLUTION TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION Management Abstain Against GRANITE CONSTRUCTION INCORPORATED Security Meeting Type Annual Ticker Symbol GVA Meeting Date 05-Jun-2014 ISIN US3873281071 Agenda 933997186 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GARY M. CUSUMANO Management Against Against 1B. ELECTION OF DIRECTOR: JAMES H. ROBERTS Management Against Against 1C. ELECTION OF DIRECTOR: GADDI H. VASQUEZ Management Against Against 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. TO RATIFY THE APPOINTMENT BY THE AUDIT/COMPLIANCE COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS GRANITE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against INGERSOLL-RAND PLC Security G47791101 Meeting Type Annual Ticker Symbol IR Meeting Date 05-Jun-2014 ISIN IE00B6330302 Agenda 933997516 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANN C. BERZIN Management Against Against 1B. ELECTION OF DIRECTOR: JOHN BRUTON Management Against Against 1C. ELECTION OF DIRECTOR: JARED L. COHON Management Against Against 1D. ELECTION OF DIRECTOR: GARY D. FORSEE Management Against Against 1E. ELECTION OF DIRECTOR: EDWARD E. HAGENLOCKER Management Against Against 1F. ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management Against Against 1G. ELECTION OF DIRECTOR: MICHAEL W. LAMACH Management Against Against 1H. ELECTION OF DIRECTOR: THEODORE E. MARTIN Management Against Against 1I. ELECTION OF DIRECTOR: JOHN P. SURMA Management Against Against 1J. ELECTION OF DIRECTOR: RICHARD J. SWIFT Management Against Against 1K. ELECTION OF DIRECTOR: TONY L. WHITE Management Against Against 2. ADVISORY APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. APPROVAL OF THE APPOINTMENT OF INDEPENDENT AUDITORS OF THE COMPANY AND AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE AUDITORS' REMUNERATION. Management Against Against 4. APPROVAL OF THE RENEWAL OF THE DIRECTORS' EXISTING AUTHORITY TO ISSUE SHARES. Management For For 5. APPROVAL OF THE RENEWAL OF THE DIRECTORS' EXISTING AUTHORITY TO ISSUE SHARES FOR THE CASH WITHOUT FIRST OFFERING SHARES TO EXISTING SHAREHOLDERS. (SPECIAL RESOLUTION) Management For For 6. DETERMINATION OF THE PRICE RANGE AT WHICH THE COMPANY CAN REISSUE SHARES THAT IT HOLDS AS TREASURY SHARES. (SPECIAL RESOLUTION) Management For For VITACOST.COM INC Security 92847A200 Meeting Type Annual Ticker Symbol VITC Meeting Date 05-Jun-2014 ISIN US92847A2006 Agenda 934010517 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHRISTOPHER S. GAFFNEY Withheld Against 2 STUART GOLDFARB Withheld Against 3 JEFFREY J. HOROWITZ Withheld Against 4 EDWIN J. KOZLOWSKI Withheld Against 5 MICHAEL A. KUMIN Withheld Against 6 MICHAEL J. MCCONNELL Withheld Against 7 ROBERT G. TRAPP Withheld Against 2. TO RATIFY AND APPROVE THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF VITACOST.COM, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against TIME WARNER CABLE INC Security 88732J207 Meeting Type Annual Ticker Symbol TWC Meeting Date 05-Jun-2014 ISIN US88732J2078 Agenda 934011610 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROLE BLACK Management Against Against 1B. ELECTION OF DIRECTOR: GLENN A. BRITT Management Against Against 1C. ELECTION OF DIRECTOR: THOMAS H. CASTRO Management Against Against 1D. ELECTION OF DIRECTOR: DAVID C. CHANG Management Against Against 1E. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management Against Against 1F. ELECTION OF DIRECTOR: PETER R. HAJE Management Against Against 1G. ELECTION OF DIRECTOR: DONNA A. JAMES Management Against Against 1H. ELECTION OF DIRECTOR: DON LOGAN Management Against Against 1I. ELECTION OF DIRECTOR: ROBERT D. MARCUS Management Against Against 1J. ELECTION OF DIRECTOR: N.J. NICHOLAS, JR. Management Against Against 1K. ELECTION OF DIRECTOR: WAYNE H. PACE Management Against Against 1L. ELECTION OF DIRECTOR: EDWARD D. SHIRLEY Management Against Against 1M. ELECTION OF DIRECTOR: JOHN E. SUNUNU Management Against Against 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 4. STOCKHOLDER PROPOSAL ON DISCLOSURE OF LOBBYING ACTIVITIES. Shareholder For Against 5. STOCKHOLDER PROPOSAL ON ACCELERATED VESTING OF EQUITY AWARDS IN A CHANGE IN CONTROL. Shareholder For Against ICF INTERNATIONAL, INC. Security 44925C103 Meeting Type Annual Ticker Symbol ICFI Meeting Date 06-Jun-2014 ISIN US44925C1036 Agenda 933992326 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EDWARD H. BERSOFF Withheld Against 2 SUDHAKAR KESAVAN Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. APPROVE, BY NON-BINDING VOTE, THE COMPANY'S OVERALL PAY-FOR- PERFORMANCE EXECUTIVE COMPENSATION PROGRAM, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND THE RELATED NARRATIVES AND OTHER MATERIALS IN THE PROXY STATEMENT. Management Abstain Against POLYCOM, INC. Security 73172K104 Meeting Type Annual Ticker Symbol PLCM Meeting Date 09-Jun-2014 ISIN US73172K1043 Agenda 933995815 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: PETER A. LEAV Management Against Against ELECTION OF DIRECTOR: BETSY S. ATKINS Management Against Against ELECTION OF DIRECTOR: MARTHA H. BEJAR Management Against Against ELECTION OF DIRECTOR: ROBERT J. FRANKENBERG Management Against Against ELECTION OF DIRECTOR: JOHN A. KELLEY, JR. Management Against Against ELECTION OF DIRECTOR: D. SCOTT MERCER Management Against Against ELECTION OF DIRECTOR: WILLIAM A. OWENS Management Against Against ELECTION OF DIRECTOR: KEVIN T. PARKER Management Against Against 2. TO APPROVE AN AMENDMENT TO POLYCOM'S 2,000,000. Management Against Against 3. TO APPROVE, BY A NON-BINDING ADVISORY VOTE, POLYCOM'S EXECUTIVE COMPENSATION. Management Abstain Against 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS POLYCOM'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For NETFLIX, INC. Security 64110L106 Meeting Type Annual Ticker Symbol NFLX Meeting Date 09-Jun-2014 ISIN US64110L1061 Agenda 933995889 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 REED HASTINGS Withheld Against 2 JAY C. HOAG Withheld Against 3 A. GEORGE (SKIP) BATTLE Withheld Against 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 4. TO APPROVE THE COMPANY'S PERFORMANCE BONUS PLAN. Management Against Against 5. CONSIDERATION OF A STOCKHOLDER PROPOSAL TO REPEAL THE COMPANY'S CLASSIFIED BOARD, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 6. CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE STANDARD IN DIRECTOR ELECTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 7. CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING RIGHT TO VOTE REGARDING POISON PILLS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 8. CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING CONFIDENTIAL VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 9. CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against AUTODESK, INC. Security Meeting Type Annual Ticker Symbol ADSK Meeting Date 10-Jun-2014 ISIN US0527691069 Agenda 933993568 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CARL BASS Management Against Against 1B. ELECTION OF DIRECTOR: CRAWFORD W. BEVERIDGE Management Against Against 1C. ELECTION OF DIRECTOR: J. HALLAM DAWSON Management Against Against 1D. ELECTION OF DIRECTOR: THOMAS GEORGENS Management Against Against 1E. ELECTION OF DIRECTOR: PER-KRISTIAN HALVORSEN Management Against Against 1F. ELECTION OF DIRECTOR: MARY T. MCDOWELL Management Against Against 1G. ELECTION OF DIRECTOR: LORRIE M. NORRINGTON Management Against Against 1H. ELECTION OF DIRECTOR: BETSY RAFAEL Management Against Against 1I. ELECTION OF DIRECTOR: STACY J. SMITH Management Against Against 1J. ELECTION OF DIRECTOR: STEVEN M. WEST Management Against Against 2 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS AUTODESK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management Against Against 3 APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF AUTODESK, INC.'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 4 APPROVE THE AUTODESK, INC. EXECUTIVE INCENTIVE PLAN, AS AMENDED, PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management Against Against BEST BUY CO., INC. Security Meeting Type Annual Ticker Symbol BBY Meeting Date 10-Jun-2014 ISIN US0865161014 Agenda 934000857 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LISA M. CAPUTO Management Against Against 1B. ELECTION OF DIRECTOR: RUSSELL P. FRADIN Management Against Against 1C. ELECTION OF DIRECTOR: KATHY J. HIGGINS VICTOR Management Against Against 1D. ELECTION OF DIRECTOR: HUBERT JOLY Management Against Against 1E. ELECTION OF DIRECTOR: DAVID W. KENNY Management Against Against 1F. ELECTION OF DIRECTOR: THOMAS L. MILLNER Management Against Against 1G. ELECTION OF DIRECTOR: GERARD R. VITTECOQ Management Against Against 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For 3. TO APPROVE IN A NON-BINDING ADVISORY VOTE OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 4. TO APPROVE THE 2 Management For For THE TJX COMPANIES, INC. Security Meeting Type Annual Ticker Symbol TJX Meeting Date 10-Jun-2014 ISIN US8725401090 Agenda 934003194 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ZEIN ABDALLA Management Against Against 1B. ELECTION OF DIRECTOR: JOSE B. ALVAREZ Management Against Against 1C. ELECTION OF DIRECTOR: ALAN M. BENNETT Management Against Against 1D. ELECTION OF DIRECTOR: BERNARD CAMMARATA Management Against Against 1E. ELECTION OF DIRECTOR: DAVID T. CHING Management Against Against 1F. ELECTION OF DIRECTOR: MICHAEL F. HINES Management Against Against 1G. ELECTION OF DIRECTOR: AMY B. LANE Management Against Against 1H. ELECTION OF DIRECTOR: CAROL MEYROWITZ Management Against Against 1I. ELECTION OF DIRECTOR: JOHN F. O'BRIEN Management Against Against 1J. ELECTION OF DIRECTOR: WILLOW B. SHIRE Management Against Against 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management Against Against 3. SAY ON PAY: ADVISORY APPROVAL OF TJX'S EXECUTIVE COMPENSATION. Management Abstain Against ENDO INTERNATIONAL PLC Security G30401106 Meeting Type Annual Ticker Symbol ENDP Meeting Date 10-Jun-2014 ISIN IE00BJ3V9050 Agenda 934003396 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROGER H. KIMMEL Management Against Against 1B. ELECTION OF DIRECTOR: RAJIV DE SILVA Management Against Against 1C. ELECTION OF DIRECTOR: JOHN J. DELUCCA Management Against Against 1D. ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management Against Against 1E. ELECTION OF DIRECTOR: NANCY J. HUTSON, PH.D. Management Against Against 1F. ELECTION OF DIRECTOR: MICHAEL HYATT Management Against Against 1G. ELECTION OF DIRECTOR: WILLIAM P. MONTAGUE Management Against Against 1H. ELECTION OF DIRECTOR: JILL D. SMITH Management Against Against 1I. ELECTION OF DIRECTOR: WILLIAM F. SPENGLER Management Against Against 2. TO APPROVE THE APPOINTMENT OF DELOITTE & TOUCHE AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2' REMUNERATION. Management For For 3. TO APPROVE, BY ADVISORY VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 4. TO APPROVE THE AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN. Management For For DREAMWORKS ANIMATION SKG, INC. Security 26153C103 Meeting Type Annual Ticker Symbol DWA Meeting Date 11-Jun-2014 ISIN US26153C1036 Agenda 933995649 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY KATZENBERG Withheld Against 2 LEWIS W. COLEMAN Withheld Against 3 HARRY BRITTENHAM Withheld Against 4 THOMAS E. FRESTON Withheld Against 5 LUCIAN GRAINGE Withheld Against 6 MELLODY HOBSON Withheld Against 7 JASON KILAR Withheld Against 8 MICHAEL MONTGOMERY Withheld Against 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against EMCOR GROUP, INC. Security 29084Q100 Meeting Type Annual Ticker Symbol EME Meeting Date 11-Jun-2014 ISIN US29084Q1004 Agenda 934001479 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: STEPHEN W. BERSHAD Management Against Against ELECTION OF DIRECTOR: DAVID A.B. BROWN Management Against Against ELECTION OF DIRECTOR: LARRY J. BUMP Management Against Against ELECTION OF DIRECTOR: ANTHONY J. GUZZI Management Against Against ELECTION OF DIRECTOR: RICHARD F. HAMM, JR. Management Against Against ELECTION OF DIRECTOR: DAVID H. LAIDLEY Management Against Against ELECTION OF DIRECTOR: FRANK T. MACINNIS Management Against Against ELECTION OF DIRECTOR: JERRY E. RYAN Management Against Against ELECTION OF DIRECTOR: MICHAEL T. YONKER Management Against Against 2. APPROVAL BY NON-BINDING ADVISORY VOTE OF EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2014. Management Against Against NETSUITE INC. Security 64118Q107 Meeting Type Annual Ticker Symbol N Meeting Date 11-Jun-2014 ISIN US64118Q1076 Agenda 934009982 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ZACHARY NELSON Management Against Against ELECTION OF DIRECTOR: KEVIN THOMPSON Management Against Against 2. APPROVAL, BY NON-BINDING, ADVISORY VOTE, OF THE COMPENSATION OF NETSUITE INC.'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For EQUITY RESIDENTIAL Security 29476L107 Meeting Type Annual Ticker Symbol EQR Meeting Date 12-Jun-2014 ISIN US29476L1070 Agenda 933989658 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN W. ALEXANDER Withheld Against 2 CHARLES L. ATWOOD Withheld Against 3 LINDA WALKER BYNOE Withheld Against 4 MARY KAY HABEN Withheld Against 5 BRADLEY A. KEYWELL Withheld Against 6 JOHN E. NEAL Withheld Against 7 DAVID J. NEITHERCUT Withheld Against 8 MARK S. SHAPIRO Withheld Against 9 GERALD A. SPECTOR Withheld Against 10 B. JOSEPH WHITE Withheld Against 11 SAMUEL ZELL Withheld Against 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR 2014. Management For For 3. APPROVAL OF EXECUTIVE COMPENSATION. Management Abstain Against BIOGEN IDEC INC. Security 09062X103 Meeting Type Annual Ticker Symbol BIIB Meeting Date 12-Jun-2014 ISIN US09062X1037 Agenda 933996247 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROLINE D. DORSA Management Against Against 1B. ELECTION OF DIRECTOR: STELIOS PAPADOPOULOS Management Against Against 1C. ELECTION OF DIRECTOR: GEORGE A. SCANGOS Management Against Against 1D. ELECTION OF DIRECTOR: LYNN SCHENK Management Against Against 1E. ELECTION OF DIRECTOR: ALEXANDER J. DENNER Management Against Against 1F. ELECTION OF DIRECTOR: NANCY L. LEAMING Management Against Against 1G. ELECTION OF DIRECTOR: RICHARD C. MULLIGAN Management Against Against 1H. ELECTION OF DIRECTOR: ROBERT W. PANGIA Management Against Against 1I. ELECTION OF DIRECTOR: BRIAN S. POSNER Management Against Against 1J. ELECTION OF DIRECTOR: ERIC K. ROWINSKY Management Against Against 1K. ELECTION OF DIRECTOR: STEPHEN A. SHERWIN Management Against Against 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS BIOGEN IDEC INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. SAY ON PAY - AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against TRIPADVISOR, INC. Security Meeting Type Annual Ticker Symbol TRIP Meeting Date 12-Jun-2014 ISIN US8969452015 Agenda 934007041 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 GREGORY B. MAFFEI Withheld Against 2 STEPHEN KAUFER Withheld Against 3 JONATHAN F. MILLER Withheld Against 4 DIPCHAND (DEEP) NISHAR Withheld Against 5 JEREMY PHILIPS Withheld Against 6 SPENCER M. RASCOFF Withheld Against 7 CHRISTOPHER W. SHEAN Withheld Against 8 SUKHINDER SINGH CASSIDY Withheld Against 9 ROBERT S. WIESENTHAL Withheld Against 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS TRIPADVISOR, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3 TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING IN DIRECTOR ELECTIONS. Shareholder For Against TIME WARNER INC. Security Meeting Type Annual Ticker Symbol TWX Meeting Date 13-Jun-2014 ISIN US8873173038 Agenda 933995891 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management Against Against 1B. ELECTION OF DIRECTOR: WILLIAM P. BARR Management Against Against 1C. ELECTION OF DIRECTOR: JEFFREY L. BEWKES Management Against Against 1D. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management Against Against 1E. ELECTION OF DIRECTOR: ROBERT C. CLARK Management Against Against 1F. ELECTION OF DIRECTOR: MATHIAS DOPFNER Management Against Against 1G. ELECTION OF DIRECTOR: JESSICA P. EINHORN Management Against Against 1H. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management Against Against 1I. ELECTION OF DIRECTOR: FRED HASSAN Management Against Against 1J. ELECTION OF DIRECTOR: KENNETH J. NOVACK Management Against Against 1K. ELECTION OF DIRECTOR: PAUL D. WACHTER Management Against Against 1L. ELECTION OF DIRECTOR: DEBORAH C. WRIGHT Management Against Against 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITOR. Management Against Against 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 4. SHAREHOLDER PROPOSAL ON INDEPENDENT CHAIRMAN OF THE BOARD. Shareholder For Against SIGNET JEWELERS LIMITED Security G81276100 Meeting Type Annual Ticker Symbol SIG Meeting Date 13-Jun-2014 ISIN BMG812761002 Agenda 933999382 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: H. TODD STITZER Management Against Against 1B. ELECTION OF DIRECTOR: VIRGINIA DROSOS Management Against Against 1C. ELECTION OF DIRECTOR: DALE W. HILPERT Management Against Against 1D. ELECTION OF DIRECTOR: MARIANNE MILLER PARRS Management Against Against 1E. ELECTION OF DIRECTOR: THOMAS G. PLASKETT Management Against Against 1F. ELECTION OF DIRECTOR: RUSSELL WALLS Management Against Against 1G. ELECTION OF DIRECTOR: HELEN MCCLUSKEY Management Against Against 1H. ELECTION OF DIRECTOR: ROBERT STACK Management Against Against 1I. ELECTION OF DIRECTOR: EUGENIA ULASEWICZ Management Against Against 1J. ELECTION OF DIRECTOR: MICHAEL W. BARNES Management Against Against 2. APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR OF THE COMPANY. Management Against Against 3. APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN PROXY STATEMENT. Management Abstain Against 4. RE-APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE SIGNET JEWELERS LIMITED OMNIBUS INCENTIVE PLAN 2009. Management Against Against 5. APPROVAL OF THE AMENDMENTS TO THE SIGNET JEWELERS LIMITED BYE-LAWS. Management For For NEW YORK & COMPANY, INC. Security Meeting Type Annual Ticker Symbol NWY Meeting Date 16-Jun-2014 ISIN US6492951024 Agenda 934011660 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GREGORY J. SCOTT Withheld Against 2 BODIL M. ARLANDER Withheld Against 3 JILL BERAUD Withheld Against 4 DAVID H. EDWAB Withheld Against 5 JAMES O. EGAN Withheld Against 6 JOHN D. HOWARD Withheld Against 7 GRACE NICHOLS Withheld Against 8 MICHELLE PEARLMAN Withheld Against 9 RICHARD L. PERKAL Withheld Against 10 ARTHUR E. REINER Withheld Against 11 EDMOND S. THOMAS Withheld Against 2. TO APPROVE AMENDMENTS TO THE NEW YORK & COMPANY, INC. AMENDED AND RESTATED 2006 LONG-TERM INCENTIVE PLAN TO, AMONG OTHER MATTERS, INCREASE THE NUMBER OF SHARES RESERVED FOR ISSUANCE BY 4,000,000 SHARES. Management For For 3. TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For ECHO GLOBAL LOGISTICS, INC. Security 27875T101 Meeting Type Annual Ticker Symbol ECHO Meeting Date 17-Jun-2014 ISIN US27875T1016 Agenda 934002940 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SAMUEL K. SKINNER Withheld Against 2 DOUGLAS R. WAGGONER Withheld Against 3 BRADLEY A. KEYWELL Withheld Against 4 MATTHEW FERGUSON Withheld Against 5 DAVID HABIGER Withheld Against 6 NELDA CONNORS Withheld Against 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP, AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNT FIRM FOR 2014 Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THIS PROXY STATEMENT. Management Abstain Against RPX CORPORATION Security 74972G103 Meeting Type Annual Ticker Symbol RPXC Meeting Date 17-Jun-2014 ISIN US74972G1031 Agenda 934005198 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SHELBY W. BONNIE Withheld Against 2 SANFORD R. ROBERTSON Withheld Against 3 THOMAS O. RYDER Withheld Against 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against DECKERS OUTDOOR CORPORATION Security Meeting Type Annual Ticker Symbol DECK Meeting Date 18-Jun-2014 ISIN US2435371073 Agenda 934004855 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANGEL R. MARTINEZ 2 JOHN M. GIBBONS 3 JOHN G. PERENCHIO 4 MAUREEN CONNERS 5 KARYN O. BARSA 6 MICHAEL F. DEVINE, III 7 JAMES QUINN 8 LAURI SHANAHAN 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL PERIOD OF JANUARY 1, 2, 2014 (TRANSITION PERIOD) AND FOR THE FISCAL PERIOD OF APRIL 1, 2, 2015 (FISCAL YEAR 2015). Management 3. TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS SECTION OF THE PROXY STATEMENT. Management PETSMART, INC. Security Meeting Type Annual Ticker Symbol PETM Meeting Date 18-Jun-2014 ISIN US7167681060 Agenda 934010769 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANGEL CABRERA Management 1B. ELECTION OF DIRECTOR: RITA V. FOLEY Management 1C. ELECTION OF DIRECTOR: RAKESH GANGWAL Management 1D. ELECTION OF DIRECTOR: JOSEPH S. HARDIN, JR. Management 1E. ELECTION OF DIRECTOR: GREGORY P. JOSEFOWICZ Management 1F. ELECTION OF DIRECTOR: DAVID K. LENHARDT Management 1G. ELECTION OF DIRECTOR: RICHARD K. LOCHRIDGE Management 1H. ELECTION OF DIRECTOR: BARBARA MUNDER Management 1I. ELECTION OF DIRECTOR: ELIZABETH A. NICKELS Management 1J. ELECTION OF DIRECTOR: THOMAS G. STEMBERG Management 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR 2, 2015. Management 3. TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION. Management THE MEN'S WEARHOUSE, INC. Security Meeting Type Annual Ticker Symbol MW Meeting Date 18-Jun-2014 ISIN US5871181005 Agenda 934012648 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID H. EDWAB 2 DOUGLAS S. EWERT 3 RINALDO S. BRUTOCO 4 SHELDON I. STEIN 5 WILLIAM B. SECHREST 6 GRACE NICHOLS 7 ALLEN I. QUESTROM 8 B. MICHAEL BECKER 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management 3. TO RATIFY THE APPOINTMENT OF THE FIRM OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR FISCAL 2014. Management OXFORD INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol OXM Meeting Date 18-Jun-2014 ISIN US6914973093 Agenda 934026899 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: J. REESE LANIER Management ELECTION OF DIRECTOR: DENNIS M. LOVE Management ELECTION OF DIRECTOR: CLYDE C. TUGGLE Management 2. PROPOSAL TO APPROVE THE OXFORD INDUSTRIES, INC. LONG-TERM STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED, TO PRESERVE THE TAX DEDUCTIBILITY OF CERTAIN AWARDS UNDER THE PLAN. Management 3. PROPOSAL TO APPROVE THE SELECTION OF ERNST & YOUNG LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management 4. PROPOSAL TO APPROVE ON AN ADVISORY (NON-BINDING) BASIS A RESOLUTION APPROVING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management ON ASSIGNMENT, INC. Security Meeting Type Annual Ticker Symbol ASGN Meeting Date 19-Jun-2014 ISIN US6821591087 Agenda 934010000 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PETER T. DAMERIS Withheld Against 2 JONATHAN S. HOLMAN Withheld Against 2 APPROVAL OF OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION AS FOLLOWS Management For For 2A SETTING A RANGE OF FOUR TO NINE AS THE AUTHORIZED NUMBER OF (DUE TO SPACE LIMITS, SEE SUPPLEMENT FOR FULL PROPOSAL) Management For For 2B AMENDING ARTICLE V TO REMOVE THE SUPERMAJORITY VOTE REQUIREMENT (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For 2C AMENDING ARTICLE IX TO REMOVE (1) THE REQUIREMENT THAT STOCKHOLDERS TAKE ACTION BY MEETINGS AND (2) THE RESTRICTION WHICH PROHIBITS STOCKHOLDERS FROM TAKING ANY ACTION BY WRITTEN CONSENT WITHOUT A MEETING Management For For 2D AMENDING ARTICLE XII TO REMOVE THE SUPERMAJORITY VOTE REQUIREMENT TO AMEND, ALTER, CHANGE OR REPEAL CERTAIN PROVISIONS OF OUR EXISTING RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, AS WELL AS REVISE PARAGRAPH 1 AND REMOVE PARAGRAPH 5 OF ARTICLE VI OF THE CERTIFICATE OF INCORPORATION Management For For 2E AMENDING ARTICLE II TO UPDATE OUR REGISTERED OFFICE AND ADDING A NEW ARTICLE XIII WHICH ESTABLISHES DELAWARE AS THE EXCLUSIVE FORUM FOR CERTAIN DISPUTES Management For For 3 NON-BINDING ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management Abstain Against 4 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS OUR REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 Management Against Against THE CORPORATE EXECUTIVE BOARD COMPANY Security 21988R102 Meeting Type Annual Ticker Symbol CEB Meeting Date 19-Jun-2014 ISIN US21988R1023 Agenda 934010492 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS L. MONAHAN III Withheld Against 2 GREGOR S. BAILAR Withheld Against 3 STEPHEN M. CARTER Withheld Against 4 GORDON J. COBURN Withheld Against 5 L. KEVIN COX Withheld Against 6 NANCY J. KARCH Withheld Against 7 DANIEL O. LEEMON Withheld Against 8 JEFFREY R. TARR Withheld Against 2. RATIFICATION OF THE RETENTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2014. Management Against Against 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management Abstain Against PVH CORP. Security Meeting Type Annual Ticker Symbol PVH Meeting Date 19-Jun-2014 ISIN US6936561009 Agenda 934026825 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY BAGLIVO Management Against Against 1B. ELECTION OF DIRECTOR: BRENT CALLINICOS Management Against Against 1C. ELECTION OF DIRECTOR: EMANUEL CHIRICO Management Against Against 1D. ELECTION OF DIRECTOR: JUAN R. FIGUEREO Management Against Against 1E. ELECTION OF DIRECTOR: JOSEPH B. FULLER Management Against Against 1F. ELECTION OF DIRECTOR: FRED GEHRING Management Against Against 1G. ELECTION OF DIRECTOR: BRUCE MAGGIN Management Against Against 1H. ELECTION OF DIRECTOR: V. JAMES MARINO Management Against Against 1I. ELECTION OF DIRECTOR: HENRY NASELLA Management Against Against 1J. ELECTION OF DIRECTOR: RITA M. RODRIGUEZ Management Against Against 1K. ELECTION OF DIRECTOR: EDWARD R. ROSENFELD Management Against Against 1L. ELECTION OF DIRECTOR: CRAIG RYDIN Management Against Against 2. ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. RATIFICATION OF AUDITORS. Management Against Against PIER 1 IMPORTS, INC. Security Meeting Type Annual Ticker Symbol PIR Meeting Date 20-Jun-2014 ISIN US7202791080 Agenda 934012256 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: CLAIRE H. BABROWSKI Management Against Against ELECTION OF DIRECTOR: CHERYL A. BACHELDER Management Against Against ELECTION OF DIRECTOR: HAMISH A. DODDS Management Against Against ELECTION OF DIRECTOR: BRENDAN L. HOFFMAN Management Against Against ELECTION OF DIRECTOR: TERRY E. LONDON Management Against Against ELECTION OF DIRECTOR: CYNTHIA P. MCCAGUE Management Against Against ELECTION OF DIRECTOR: MICHAEL A. PEEL Management Against Against ELECTION OF DIRECTOR: ANN M. SARDINI Management Against Against ELECTION OF DIRECTOR: ALEXANDER W. SMITH Management Against Against 2. THE APPROVAL OF AN AMENDMENT OF THE PIER 1 IMPORTS, INC. STOCK PURCHASE PLAN TO EXTEND THE TERM OF THE PLAN FOR TEN YEARS. Management For For 3. A NON-BINDING, ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF PIER 1 IMPORTS' NAMED EXECUTIVE OFFICERS. (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management Abstain Against 4. THE RATIFICATION OF THE AUDIT COMMITTEE'S ENGAGEMENT OF ERNST & YOUNG LLP AS PIER 1 IMPORTS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management Against Against CARMAX, INC. Security Meeting Type Annual Ticker Symbol KMX Meeting Date 23-Jun-2014 ISIN US1431301027 Agenda 934010036 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RONALD E. BLAYLOCK Management Against Against 1B. ELECTION OF DIRECTOR: THOMAS J. FOLLIARD Management Against Against 1C. ELECTION OF DIRECTOR: RAKESH GANGWAL Management Against Against 1D. ELECTION OF DIRECTOR: JEFFREY E. GARTEN Management Against Against 1E. ELECTION OF DIRECTOR: SHIRA GOODMAN Management Against Against 1F. ELECTION OF DIRECTOR: W. ROBERT GRAFTON Management Against Against 1G. ELECTION OF DIRECTOR: EDGAR H. GRUBB Management Against Against 1H. ELECTION OF DIRECTOR: MITCHELL D. STEENROD Management Against Against 1I. ELECTION OF DIRECTOR: THOMAS G. STEMBERG Management Against Against 1J. ELECTION OF DIRECTOR: WILLIAM R. TIEFEL Management Against Against 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. TO APPROVE, IN AN ADVISORY (NON- BINDING) VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against APPLIED MATERIALS, INC. Security Meeting Type Special Ticker Symbol AMAT Meeting Date 23-Jun-2014 ISIN US0382221051 Agenda 934026320 - Management Item Proposal Type Vote For/Against Management 1. ADOPTION OF THE BUSINESS COMBINATION AGREEMENT, DATED AS OF SEPTEMBER 24, 2013, AS AMENDED, BY AND AMONG APPLIED MATERIALS, INC., TOKYO ELECTRON LIMITED, AND TEL-APPLIED HOLDINGS B.V. Management Against Against 2. APPROVAL, ON AN ADVISORY BASIS, OF CERTAIN COMPENSATORY ARRANGEMENTS BETWEEN APPLIED MATERIALS AND ITS NAMED EXECUTIVE OFFICERS BASED ON OR OTHERWISE RELATING TO THE BUSINESS COMBINATION Management Abstain Against 3. APPROVAL OF ANY PROPOSAL THAT MAY BE MADE BY THE EXECUTIVE CHAIRMAN OF THE BOARD OF DIRECTORS TO ADJOURN THE SPECIAL MEETING (1) TO THE EXTENT NECESSARY TO ENSURE THAT ANY SUPPLEMENT OR AMENDMENT TO THE PROXY STATEMENT THAT IS REQUIRED BY APPLICABLE LEGAL REQUIREMENTS IS TIMELY PROVIDED TO (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For GAMESTOP CORP. Security 36467W109 Meeting Type Annual Ticker Symbol GME Meeting Date 24-Jun-2014 ISIN US36467W1099 Agenda 934015175 - Management Item Proposal Type Vote For/Against Management RE-ELECTION OF DIRECTOR: THOMAS N. KELLY JR. Management Against Against RE-ELECTION OF DIRECTOR: GERALD R. SZCZEPANSKI Management Against Against RE-ELECTION OF DIRECTOR: LAWRENCE S. ZILAVY Management Against Against 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Abstain Against 3. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT, REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014 Management For For YAHOO! INC. Security Meeting Type Annual Ticker Symbol YHOO Meeting Date 25-Jun-2014 ISIN US9843321061 Agenda 934015365 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID FILO Management Against Against 1B. ELECTION OF DIRECTOR: SUSAN M. JAMES Management Against Against 1C. ELECTION OF DIRECTOR: MAX R. LEVCHIN Management Against Against 1D. ELECTION OF DIRECTOR: MARISSA A. MAYER Management Against Against 1E. ELECTION OF DIRECTOR: THOMAS J. MCINERNEY Management Against Against 1F. ELECTION OF DIRECTOR: CHARLES R. SCHWAB Management Against Against 1G. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management Against Against 1H. ELECTION OF DIRECTOR: JANE E. SHAW, PH.D. Management Against Against 1I. ELECTION OF DIRECTOR: MAYNARD G. WEBB, JR. Management Against Against 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 3. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE COMPANY'S 1, INCLUDING AN INCREASE IN THE NUMBER OF SHARES AVAILABLE FOR GRANT UNDER THE PLAN. Management For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 5. APPROVAL OF AN AMENDMENT TO THE COMPANY'S BYLAWS TO PROVIDE SHAREHOLDERS WITH THE RIGHT TO CALL SPECIAL MEETINGS. Management For For 6. SHAREHOLDER PROPOSAL REGARDING A BOARD COMMITTEE ON HUMAN RIGHTS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against 7. SHAREHOLDER PROPOSAL REGARDING LOBBYING DISCLOSURE, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against 8. SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTION DISCLOSURE, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against LIBERTY GLOBAL PLC. Security G5480U104 Meeting Type Annual Ticker Symbol LBTYA Meeting Date 26-Jun-2014 ISIN GB00B8W67662 Agenda 934017155 - Management Item Proposal Type Vote For/Against Management 1. TO ELECT MIRANDA CURTIS AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2017. Management Against Against 2. TO ELECT JOHN W. DICK AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2017. Management Against Against 3. TO ELECT J.C. SPARKMAN AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2017. Management Against Against 4. TO ELECT J. DAVID WARGO AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2017. Management Against Against 5. TO APPROVE THE DIRECTORS' COMPENSATION POLICY CONTAINED IN APPENDIX A OF LIBERTY GLOBAL'S PROXY STATEMENT FOR THE 2(IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO UNITED KINGDOM (U.K.) COMPANIES) TO BE EFFECTIVE AS OF THE DATE OF THE 2 Management Against Against 6. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN LIBERTY GLOBAL'S PROXY STATEMENT FOR THE 2, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS SECTION, THE SUMMARY COMPENSATION TABLE AND OTHER RELATED TABLES AND DISCLOSURE. Management Abstain Against 7. THE OPTION OF ONCE EVERY ONE YEAR, TWO YEARS, OR THREE YEARS THAT RECEIVES A MAJORITY OF THE AFFIRMATIVE VOTES CAST FOR THIS RESOLUTION WILL BE DETERMINED TO BE THE FREQUENCY FOR THE ADVISORY VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE SECURITIES AND EXCHANGE COMMISSION'S COMPENSATION DISCLOSURE RULES. Management 1 Year Against 8. TO APPROVE, ON AN ADVISORY BASIS, THE ANNUAL REPORT ON THE IMPLEMENTATION OF THE DIRECTORS' COMPENSATION POLICY FOR THE YEAR ENDED DECEMBER 31, 2013, CONTAINED IN APPENDIX A OF THE PROXY STATEMENT (IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO U.K. COMPANIES). Management For For 9. TO RATIFY THE APPOINTMENT OF KPMG LLP (U.S.) AS LIBERTY GLOBAL'S INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against TO APPOINT KPMG LLP (U.K.) AS LIBERTY GLOBAL'S U.K. STATUTORY AUDITOR UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE LIBERTY GLOBAL). Management Against Against TO AUTHORIZE THE AUDIT COMMITTEE OF LIBERTY GLOBAL'S BOARD OF DIRECTORS TO DETERMINE THE U.K. STATUTORY AUDITOR'S COMPENSATION. Management For For For the Green Century Balanced Fund, a series of Green Century Funds BT GROUP PLC Security 05577E101 Meeting Type Annual Ticker Symbol BT Meeting Date 17-Jul-2013 ISIN US05577E1010 Agenda 933845072 - Management Item Proposal Type Vote For/Against Management 1 REPORT AND ACCOUNTS Management For For 2 REMUNERATION REPORT Management Abstain Against 3 FINAL DIVIDEND Management For For 4 RE-ELECT SIR MICHAEL RAKE Management For For 5 RE-ELECT IAN LIVINGSTON Management For For 6 RE-ELECT TONY CHANMUGAM Management For For 7 RE-ELECT GAVIN PATTERSON Management For For 8 RE-ELECT TONY BALL Management For For 9 RE-ELECT THE RT HON PATRICIA HEWITT Management For For 10 RE-ELECT PHIL HODKINSON Management For For 11 RE-ELECT KAREN RICHARDSON Management For For 12 RE-ELECT NICK ROSE Management For For 13 RE-ELECT JASMINE WHITBREAD Management For For 14 AUDITORS' RE-APPOINTMENT Management Against Against 15 AUDITORS' REMUNERATION Management Against Against 16 AUTHORITY TO ALLOT SHARES Management For For S17 AUTHORITY TO ALLOT SHARES FOR CASH Management For For S18 AUTHORITY TO PURCHASE OWN SHARES Management For For S19 14 DAYS' NOTICE OF MEETINGS Management For For 20 POLITICAL DONATIONS Management Against Against VODAFONE GROUP PLC Security 92857W209 Meeting Type Annual Ticker Symbol VOD Meeting Date 23-Jul-2013 ISIN US92857W2098 Agenda 933848179 - Management Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE COMPANY'S ACCOUNTS AND REPORTS OF THE DIRECTORS AND THE AUDITOR FOR THE YEAR ENDED 31 MARCH 2013 Management For For 2. TO RE-ELECT GERARD KLEISTERLEE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) Management Against Against 3. TO RE-ELECT VITTORIO COLAO AS A DIRECTOR Management Against Against 4. TO RE-ELECT ANDY HALFORD AS A DIRECTOR Management Against Against 5. TO RE-ELECT STEPHEN PUSEY AS A DIRECTOR Management Against Against 6. TO RE-ELECT RENEE JAMES AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) Management Against Against 7. TO RE-ELECT ALAN JEBSON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) Management Against Against 8. TO RE-ELECT SAMUEL JONAH AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) Management Against Against 9. TO ELECT OMID KORDESTANI AS A DIRECTOR Management Against Against TO RE-ELECT NICK LAND AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) Management Against Against TO RE-ELECT ANNE LAUVERGEON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) Management Against Against TO RE-ELECT LUC VANDEVELDE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) Management Against Against TO RE-ELECT ANTHONY WATSON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE AND MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) Management Against Against TO RE-ELECT PHILIP YEA AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) Management Against Against TO APPROVE A FINAL DIVIDEND OF 6.92 PENCE PER ORDINARY SHARE Management For For TO APPROVE THE REMUNERATION REPORT OF THE BOARD FOR THE YEAR ENDED 31 MARCH 2013 Management For For TO RE-APPOINT DELOITTE LLP AS AUDITOR Management Against Against TO AUTHORISE THE AUDIT AND RISK COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR Management Against Against TO AUTHORISE THE DIRECTORS TO ALLOT SHARES Management For For S20 TO AUTHORISE THE DIRECTORS TO DIS- APPLY PRE-EMPTION RIGHTS Management For For S21 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SECTION 701, COMPANIES ACT 2006) Management For For TO AUTHORISE POLITICAL DONATIONS AND EXPENDITURE Management Against Against S23 TO AUTHORISE THE CALLING OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING ON NOT LESS THAN 14 CLEAR DAYS' NOTICE Management For For THE J. M. SMUCKER COMPANY Security Meeting Type Annual Ticker Symbol SJM Meeting Date 14-Aug-2013 ISIN US8326964058 Agenda 933854273 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KATHRYN W. DINDO Management 1B. ELECTION OF DIRECTOR: ROBERT B. HEISLER, JR. Management 1C. ELECTION OF DIRECTOR: RICHARD K. SMUCKER Management 1D. ELECTION OF DIRECTOR: PAUL SMUCKER WAGSTAFF Management 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management 4. ADOPTION OF AN AMENDMENT TO THE COMPANY'S AMENDED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF COMMON SHARES AUTHORIZED TO BE ISSUED. Management 5. ADOPTION OF AN AMENDMENT TO THE COMPANY'S AMENDED REGULATIONS TO REQUIRE ANNUAL ELECTION OF ALL DIRECTORS. Management GENERAL MILLS, INC. Security Meeting Type Annual Ticker Symbol GIS Meeting Date 24-Sep-2013 ISIN US3703341046 Agenda 933866103 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: BRADBURY H. ANDERSON Management Against Against 1B) ELECTION OF DIRECTOR: R. KERRY CLARK Management Against Against 1C) ELECTION OF DIRECTOR: PAUL DANOS Management Against Against 1D) ELECTION OF DIRECTOR: WILLIAM T. ESREY Management Against Against 1E) ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management Against Against 1F) ELECTION OF DIRECTOR: JUDITH RICHARDS HOPE Management Against Against 1G) ELECTION OF DIRECTOR: HEIDI G. MILLER Management Against Against 1H) ELECTION OF DIRECTOR: HILDA OCHOA- BRILLEMBOURG Management Against Against 1I) ELECTION OF DIRECTOR: STEVE ODLAND Management Against Against 1J) ELECTION OF DIRECTOR: KENDALL J. POWELL Management Against Against 1K) ELECTION OF DIRECTOR: MICHAEL D. ROSE Management Against Against 1L) ELECTION OF DIRECTOR: ROBERT L. RYAN Management Against Against 1M) ELECTION OF DIRECTOR: DOROTHY A. TERRELL Management Against Against 2) CAST AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against 3) RATIFY THE APPOINTMENT OF KPMG LLP AS GENERAL MILLS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4) STOCKHOLDER PROPOSAL FOR REPORT ON RESPONSIBILITY FOR POST-CONSUMER PACKAGING. Shareholder For Against NXP SEMICONDUCTOR NV Security N6596X109 Meeting Type Special Ticker Symbol NXPI Meeting Date 10-Oct-2013 ISIN NL0009538784 Agenda 933884911 - Management Item Proposal Type Vote For/Against Management 1A. PROPOSAL TO APPOINT MRS. DR. M. HELMES AS NON-EXECUTIVE DIRECTOR OF THE COMPANY WITH EFFECT FROM 10 OCTOBER, 2013. Management 1B. PROPOSAL TO APPOINT MRS. J. SOUTHERN AS NON-EXECUTIVE DIRECTOR OF THE COMPANY WITH EFFECT FROM 10 OCTOBER, 2013. Management SYMANTEC CORPORATION Security Meeting Type Annual Ticker Symbol SYMC Meeting Date 22-Oct-2013 ISIN US8715031089 Agenda 933875025 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: STEPHEN M. BENNETT Management Against Against 1B ELECTION OF DIRECTOR: MICHAEL A. BROWN Management Against Against 1C ELECTION OF DIRECTOR: FRANK E. DANGEARD Management Against Against 1D ELECTION OF DIRECTOR: GERALDINE B. LAYBOURNE Management Against Against 1E ELECTION OF DIRECTOR: DAVID L. MAHONEY Management Against Against 1F ELECTION OF DIRECTOR: ROBERT S. MILLER Management Against Against 1G ELECTION OF DIRECTOR: ANITA M. SANDS Management Against Against 1H ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Management Against Against 1I ELECTION OF DIRECTOR: V. PAUL UNRUH Management Against Against 1J ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT Management Against Against 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Against Against 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against 4 APPROVAL OF OUR 2 Management Against Against 5 APPROVAL OF AN AMENDMENT TO OUR 2 Management Against Against 6 APPROVAL OF OUR AMENDED AND RESTATED SENIOR EXECUTIVE INCENTIVE PLAN Management Against Against ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 31-Oct-2013 ISIN US68389X1054 Agenda 933878300 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JEFFREY S. BERG Withheld Against 2 H. RAYMOND BINGHAM Withheld Against 3 MICHAEL J. BOSKIN Withheld Against 4 SAFRA A. CATZ Withheld Against 5 BRUCE R. CHIZEN Withheld Against 6 GEORGE H. CONRADES Withheld Against 7 LAWRENCE J. ELLISON Withheld Against 8 HECTOR GARCIA-MOLINA Withheld Against 9 JEFFREY O. HENLEY Withheld Against 10 MARK V. HURD Withheld Against 11 NAOMI O. SELIGMAN Withheld Against 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. ` Management Abstain Against 3 APPROVAL OF AMENDMENT TO THE LONG- TERM EQUITY INCENTIVE PLAN. Management Against Against 4 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management Against Against 5 STOCKHOLDER PROPOSAL REGARDING ESTABLISHING A BOARD COMMITTEE ON HUMAN RIGHTS. Shareholder For Against 6 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 7 STOCKHOLDER PROPOSAL REGARDING VOTE TABULATION. Shareholder For Against 8 STOCKHOLDER PROPOSAL REGARDING MULTIPLE PERFORMANCE METRICS. Shareholder For Against 9 STOCKHOLDER PROPOSAL REGARDING QUANTIFIABLE PERFORMANCE METRICS. Shareholder For Against CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 19-Nov-2013 ISIN US17275R1023 Agenda 933882157 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ Management Against Against 1B. ELECTION OF DIRECTOR: MARC BENIOFF Management Against Against 1C. ELECTION OF DIRECTOR: GREGORY Q. BROWN Management Against Against 1D. ELECTION OF DIRECTOR: M. MICHELE BURNS Management Against Against 1E. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management Against Against 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management Against Against 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA Management Against Against 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management Against Against 1I. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management Against Against 1J. ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management Against Against 1K. ELECTION OF DIRECTOR: ARUN SARIN Management Against Against 1L. ELECTION OF DIRECTOR: STEVEN M. WEST Management Against Against 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE 2 Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management Abstain Against 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management Against Against 5. APPROVAL TO HAVE CISCO HOLD A COMPETITION FOR GIVING PUBLIC ADVICE ON THE VOTING ITEMS IN THE PROXY FILING FOR CISCO'S 2 Shareholder Against For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 19-Nov-2013 ISIN US5949181045 Agenda 933883185 - Management Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER Management Against Against 2. ELECTION OF DIRECTOR: DINA DUBLON Management Against Against 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III Management Against Against 4. ELECTION OF DIRECTOR: MARIA M. KLAWE Management Against Against 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management Against Against 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management Against Against 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI Management Against Against 8. ELECTION OF DIRECTOR: HELMUT PANKE Management Against Against 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON Management Against Against APPROVE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE EXECUTIVE OFFICER INCENTIVE PLAN Management Against Against ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Abstain Against RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2014 Management Against Against UNITED NATURAL FOODS, INC. Security Meeting Type Annual Ticker Symbol UNFI Meeting Date 18-Dec-2013 ISIN US9111631035 Agenda 933892805 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF CLASS II DIRECTOR: GAIL A. GRAHAM (TO SERVE UNTIL THE 2, IF PROPOSALS 4 AND 5 ARE APPROVED, THE 2) Management For For 1B. ELECTION OF CLASS II DIRECTOR: ANN TORRE BATES (TO SERVE UNTIL THE 2, IF PROPOSALS 4 AND 5 ARE APPROVED, THE 2) Management For For 2. RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 2, 2014. Management Against Against 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION. Management Abstain Against 4. APPROVAL OF AMENDMENTS TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD. Management For For 5. APPROVAL OF AMENDMENTS TO OUR BYLAWS TO DECLASSIFY THE BOARD. Management For For 6. A SHAREHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTING. Shareholder For Against 7. A SHAREHOLDER PROPOSAL REGARDING LIMITATIONS ON ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE IN CONTROL. Shareholder For Against VODAFONE GROUP PLC Security 92857W209 Meeting Type Special Ticker Symbol VOD Meeting Date 28-Jan-2014 ISIN US92857W2098 Agenda 933909701 - Management Item Proposal Type Vote For/Against Management C1 FOR THE COURT MEETING SCHEME. Management For For G1 TO APPROVE THE VERIZON WIRELESS TRANSACTION AND THE VODAFONE ITALY TRANSACTION. Management For For G2 TO APPROVE THE NEW ARTICLES OF ASSOCIATION, THE CAPITAL REDUCTIONS, THE RETURN OF VALUE AND THE SHARE CONSOLIDATION AND CERTAIN RELATED MATTERS PURSUANT TO THE SCHEME. Management For For G3 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES. Management For For G4 TO AUTHORISE THE DIRECTORS TO TAKE ALL NECESSARY AND APPROPRIATE ACTIONS IN RELATION TO RESOLUTIONS 1- 3. Management For For JOHNSON CONTROLS, INC. Security Meeting Type Annual Ticker Symbol JCI Meeting Date 29-Jan-2014 ISIN US4783661071 Agenda 933907000 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 NATALIE A. BLACK Withheld Against 2 RAYMOND L. CONNER Withheld Against 3 WILLIAM H. LACY Withheld Against 4 ALEX A. MOLINAROLI Withheld Against 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR 2014. Management Against Against 3. APPROVE ON AN ADVISORY BASIS NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against COSTCO WHOLESALE CORPORATION Security 22160K105 Meeting Type Annual Ticker Symbol COST Meeting Date 30-Jan-2014 ISIN US22160K1051 Agenda 933909383 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SUSAN L. DECKER Withheld Against 2 RICHARD M. LIBENSON Withheld Against 3 JOHN W. MEISENBACH Withheld Against 4 CHARLES T. MUNGER Withheld Against 2. RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management Abstain Against 4. CONSIDERATION OF SHAREHOLDER PROPOSAL TO CHANGE CERTAIN VOTING REQUIREMENTS. Shareholder For Against 5. TO AMEND THE ARTICLES OF INCORPORATION TO CHANGE THE METHOD OF ELECTING DIRECTORS. Shareholder For WHOLE FOODS MARKET, INC. Security Meeting Type Annual Ticker Symbol WFM Meeting Date 24-Feb-2014 ISIN US9668371068 Agenda 933915300 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DR. JOHN ELSTROTT Withheld Against 2 GABRIELLE GREENE Withheld Against 3 SHAHID (HASS) HASSAN Withheld Against 4 STEPHANIE KUGELMAN Withheld Against 5 JOHN MACKEY Withheld Against 6 WALTER ROBB Withheld Against 7 JONATHAN SEIFFER Withheld Against 8 MORRIS (MO) SIEGEL Withheld Against 9 JONATHAN SOKOLOFF Withheld Against 10 DR. RALPH SORENSON Withheld Against 11 W. (KIP) TINDELL, III Withheld Against 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 28, 2014. Management For For 4. SHAREHOLDER PROPOSAL REGARDING A POLICY RELATED TO THE RECOVERY OF UNEARNED MANAGEMENT BONUSES. Shareholder For Against 5. SHAREHOLDER PROPOSAL RELATED TO CONFIDENTIAL VOTING. Shareholder Against For UMPQUA HOLDINGS CORPORATION Security Meeting Type Special Ticker Symbol UMPQ Meeting Date 25-Feb-2014 ISIN US9042141039 Agenda 933919916 - Management Item Proposal Type Vote For/Against Management 1. TO ADOPT AND APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF SEPTEMBER 11, 2013, BY AND BETWEEN STERLING FINANCIAL CORPORATION AND UMPQUA HOLDINGS CORPORATION, PURSUANT TO WHICH STERLING WILL MERGE WITH AND INTO UMPQUA. Management For For 2. TO AMEND THE RESTATED ARTICLES OF INCORPORATION OF UMPQUA HOLDINGS CORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF NO PAR VALUE COMMON STOCK TO 400,000,000. Management For For 3. TO ADJOURN THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE MERGER PROPOSAL AND/OR THE ARTICLES AMENDMENT PROPOSAL. Management For For NOVARTIS AG Security 66987V109 Meeting Type Annual Ticker Symbol NVS Meeting Date 25-Feb-2014 ISIN US66987V1098 Agenda 933922280 - Management Item Proposal Type Vote For/Against Management 1 APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NOVARTIS AG AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE BUSINESS YEAR 2013 Management For For 2 DISCHARGE FROM LIABILITY OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE Management For For 3 APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AND DECLARATION OF DIVIDEND Management For For 4.A ADVISORY VOTE ON TOTAL COMPENSATION FOR MEMBERS OF THE BOARD OF DIRECTORS FROM THE ANNUAL GENERAL MEETING 2 Management Abstain Against 4.B ADVISORY VOTE ON TOTAL COMPENSATION FOR MEMBERS OF THE EXECUTIVE COMMITTEE FOR THE PERFORMANCE CYCLE ENDED IN 2013 Management Abstain Against 5.A RE-ELECTION OF JOERG REINHARDT, PH.D., AND ELECTION AS CHAIRMAN OF THE BOARD OF DIRECTORS (IN A SINGLE VOTE) Management Against Against 5.B RE-ELECTION OF DIMITRI AZAR, M.D., MBA TO THE BOARD OF DIRECTOR Management Against Against 5.C RE-ELECTION OF VERENA A. BRINER, M.D. TO THE BOARD OF DIRECTOR Management Against Against 5.D RE-ELECTION OF SRIKANT DATAR, PH.D. TO THE BOARD OF DIRECTOR Management Against Against 5.E RE-ELECTION OF ANN FUDGE TO THE BOARD OF DIRECTOR Management Against Against 5.F RE-ELECTION OF PIERRE LANDOLT, PH.D. TO THE BOARD OF DIRECTOR Management Against Against 5.G RE-ELECTION OF ULRICH LEHNER, PH.D. TO THE BOARD OF DIRECTOR Management Against Against 5.H RE-ELECTION OF ANDREAS VON PLANTA, PH.D. TO THE BOARD OF DIRECTOR Management Against Against 5.I RE-ELECTION OF CHARLES L. SAWYERS, M.D. TO THE BOARD OF DIRECTOR Management Against Against 5.J RE-ELECTION OF ENRICO VANNI, PH.D. TO THE BOARD OF DIRECTOR Management Against Against 5.K RE-ELECTION OF WILLIAM T. WINTERS TO THE BOARD OF DIRECTOR Management Against Against 6.A ELECTION OF SRIKANT DATAR, PH.D., AS MEMBER OF THE COMPENSATION COMMITTEE Management Against Against 6.B ELECTION OF ANN FUDGE AS MEMBER OF THE COMPENSATION COMMITTEE Management Against Against 6.C ELECTION OF ULRICH LEHNER, PH.D., AS MEMBER OF THE COMPENSATION COMMITTEE Management Against Against 6.D ELECTION OF ENRICO VANNI, PH.D., AS MEMBER OF THE COMPENSATION COMMITTEE Management Against Against 7 RE-ELECTION OF THE AUDITOR Management Against Against 8 ELECTION OF THE INDEPENDENT PROXY Management Abstain Against 9 GENERAL INSTRUCTIONS IN CASE OF ALTERNATIVE MOTIONS UNDER THE AGENDA ITEMS PUBLISHED IN THE NOTICE OF ANNUAL GENERAL MEETING, AND/OR OF MOTIONS RELATING TO ADDITIONAL AGENDA ITEMS ACCORDING TO ARTICLE /OR MOTIONS RELATING TO ADDITIONAL AGENDA ITEMS ACCORDING TO ARTICLE Management Abstain APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 28-Feb-2014 ISIN US0378331005 Agenda 933915564 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. THE AMENDMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION (THE "ARTICLES") TO FACILITATE THE IMPLEMENTATION OF MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN AN UNCONTESTED ELECTION BY ELIMINATING ARTICLE VII, WHICH RELATES TO THE TERM OF DIRECTORS AND THE TRANSITION FROM A CLASSIFIED BOARD OF DIRECTORS TO A DECLASSIFIED STRUCTURE Management For For 3. THE AMENDMENT OF THE ARTICLES TO ELIMINATE THE "BLANK CHECK" AUTHORITY OF THE BOARD TO ISSUE PREFERRED STOCK Management For For 4. THE AMENDMENT OF THE ARTICLES TO ESTABLISH A PAR VALUE FOR THE COMPANY'S COMMON STOCK OF $0.00 Management For For 5. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 6. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against 7. THE APPROVAL OF THE APPLE INC. 2 Management Against Against 8. A SHAREHOLDER PROPOSAL BY JOHN HARRINGTON AND NORTHSTAR ASSET MANAGEMENT INC. ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS" TO AMEND THE COMPANY'S BYLAWS Shareholder For Against 9. A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "REPORT ON COMPANY MEMBERSHIP AND INVOLVEMENT WITH CERTAIN TRADE ASSOCIATIONS AND BUSINESS ORGANIZATIONS" Shareholder For Against A SHAREHOLDER PROPOSAL BY CARL ICAHN OF A NON-BINDING ADVISORY RESOLUTION THAT THE COMPANY COMMIT TO COMPLETING NOT LESS THAN $50 BILLION OF SHARE REPURCHASES DURING ITS 2(AND INCREASE THE AUTHORIZATION UNDER ITS CAPITAL RETURN PROGRAM ACCORDINGLY) Shareholder Against For A SHAREHOLDER PROPOSAL BY JAMES MCRITCHIE OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" Shareholder For Against QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 04-Mar-2014 ISIN US7475251036 Agenda 933916150 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management Against Against 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management Against Against 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management Against Against 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management Against Against 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON Management Against Against 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS Management Against Against 1G. ELECTION OF DIRECTOR: SHERRY LANSING Management Against Against 1H. ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF Management Against Against 1I. ELECTION OF DIRECTOR: DUANE A. NELLES Management Against Against 1J. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management Against Against 1K. ELECTION OF DIRECTOR: FRANCISCO ROS Management Against Against 1L. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management Against Against 1M. ELECTION OF DIRECTOR: BRENT SCOWCROFT Management Against Against 1N. ELECTION OF DIRECTOR: MARC I. STERN Management Against Against 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 28, 2014. Management Against Against 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management Abstain Against 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For APPLIED MATERIALS, INC. Security Meeting Type Annual Ticker Symbol AMAT Meeting Date 04-Mar-2014 ISIN US0382221051 Agenda 933917140 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AART J. DE GEUS Management For For 1B. ELECTION OF DIRECTOR: GARY E. DICKERSON Management For For 1C. ELECTION OF DIRECTOR: STEPHEN R. FORREST Management For For 1D. ELECTION OF DIRECTOR: THOMAS J. IANNOTTI Management For For 1E. ELECTION OF DIRECTOR: SUSAN M. JAMES Management For For 1F. ELECTION OF DIRECTOR: ALEXANDER A. KARSNER Management For For 1G. ELECTION OF DIRECTOR: GERHARD H. PARKER Management For For 1H. ELECTION OF DIRECTOR: DENNIS D. POWELL Management For For 1I. ELECTION OF DIRECTOR: WILLEM P. ROELANDTS Management For For 1J. ELECTION OF DIRECTOR: JAMES E. ROGERS Management For For 1K. ELECTION OF DIRECTOR: MICHAEL R. SPLINTER Management For For 1L. ELECTION OF DIRECTOR: ROBERT H. SWAN Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF APPLIED MATERIALS' NAMED EXECUTIVE OFFICERS Management Abstain Against 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management Against Against 4. STOCKHOLDER PROPOSAL TITLED "SPECIAL SHAREOWNER MEETINGS." Shareholder For Against GREEN MOUNTAIN COFFEE ROASTERS, INC. Security Meeting Type Annual Ticker Symbol GMCR Meeting Date 06-Mar-2014 ISIN US3931221069 Agenda 933916504 - Management Item Proposal Type Vote For/Against Management I DIRECTOR Management 1 JOHN D. HAYES Withheld Against 2 A.D. DAVID MACKAY Withheld Against 3 MICHAEL J. MARDY Withheld Against 4 DAVID E. MORAN Withheld Against II TO APPROVE, ON AN ADVISORY BASIS, THE EXECUTIVE COMPENSATION AS DISCLOSED IN THESE MATERIALS Management Abstain Against III TO APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION TO CHANGE THE NAME OF THE COMPANY TO KEURIG GREEN MOUNTAIN, INC. Management For For IV TO APPROVE THE GREEN MOUNTAIN COFFEE ROASTERS, INC. 2 Management Against Against V TO APPROVE THE GREEN MOUNTAIN COFFEE ROASTERS, INC. 2 Management For For VI TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014 Management Against Against STARBUCKS CORPORATION Security Meeting Type Annual Ticker Symbol SBUX Meeting Date 19-Mar-2014 ISIN US8552441094 Agenda 933917619 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HOWARD SCHULTZ Management Against Against 1B. ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management Against Against 1C. ELECTION OF DIRECTOR: ROBERT M. GATES Management Against Against 1D. ELECTION OF DIRECTOR: MELLODY HOBSON Management Against Against 1E. ELECTION OF DIRECTOR: KEVIN R. JOHNSON Management Against Against 1F. ELECTION OF DIRECTOR: OLDEN LEE Management Against Against 1G. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management Against Against 1H. ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Management Against Against 1I. ELECTION OF DIRECTOR: CLARA SHIH Management Against Against 1J. ELECTION OF DIRECTOR: JAVIER G. TERUEL Management Against Against 1K. ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management Against Against 1L. ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management Against Against 2. ADVISORY RESOLUTION TO APPROVE OUR EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management Against Against 4. PROHIBIT POLITICAL SPENDING. Shareholder For Against 5. INDEPENDENT BOARD CHAIRMAN. Shareholder For Against NXP SEMICONDUCTOR NV Security N6596X109 Meeting Type Special Ticker Symbol NXPI Meeting Date 28-Mar-2014 ISIN NL0009538784 Agenda 933943892 - Management Item Proposal Type Vote For/Against Management 1. PROPOSAL TO APPOINT MR. E. MEURICE AS NON-EXECUTIVE DIRECTOR OF THE COMPANY WITH EFFECT FROM APRIL 1, 2014 Management Against Against UMPQUA HOLDINGS CORPORATION Security Meeting Type Annual Ticker Symbol UMPQ Meeting Date 15-Apr-2014 ISIN US9042141039 Agenda 933928129 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RAYMOND P. DAVIS Management Against Against 1B. ELECTION OF DIRECTOR: PEGGY Y. FOWLER Management Against Against 1C. ELECTION OF DIRECTOR: STEPHEN M. GAMBEE Management Against Against 1D. ELECTION OF DIRECTOR: JAMES S. GREENE Management Against Against 1E. ELECTION OF DIRECTOR: LUIS F. MACHUCA Management Against Against 1F. ELECTION OF DIRECTOR: LAUREEN E. SEEGER Management Against Against 1G. ELECTION OF DIRECTOR: DUDLEY R. SLATER Management Against Against 1H. ELECTION OF DIRECTOR: SUSAN F. STEVENS Management Against Against 1I. ELECTION OF DIRECTOR: HILLIARD C. TERRY, III Management Against Against 1J. ELECTION OF DIRECTOR: BRYAN L. TIMM Management Against Against 2. TO RATIFY THE AUDIT AND COMPLIANCE COMMITTEE'S APPOINTMENT OF MOSS ADAMS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. TO CONSIDER AND APPROVE THE ADVISORY (NON-BINDING) PROPOSAL REGARDING COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. Management Abstain Against FIFTH THIRD BANCORP Security Meeting Type Annual Ticker Symbol FITB Meeting Date 15-Apr-2014 ISIN US3167731005 Agenda 933930706 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NICHOLAS K. AKINS Management Against Against 1B. ELECTION OF DIRECTOR: B. EVAN BAYH III Management Against Against 1C. ELECTION OF DIRECTOR: ULYSSES L. BRIDGEMAN, JR. Management Against Against 1D. ELECTION OF DIRECTOR: EMERSON L. BRUMBACK Management Against Against 1E. ELECTION OF DIRECTOR: JAMES P. HACKETT Management Against Against 1F. ELECTION OF DIRECTOR: GARY R. HEMINGER Management Against Against 1G. ELECTION OF DIRECTOR: JEWELL D. HOOVER Management Against Against 1H. ELECTION OF DIRECTOR: KEVIN T. KABAT Management Against Against 1I. ELECTION OF DIRECTOR: MITCHEL D. LIVINGSTON, PH.D. Management Against Against 1J. ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management Against Against 1K. ELECTION OF DIRECTOR: HENDRIK G. MEIJER Management Against Against 1L. ELECTION OF DIRECTOR: MARSHA C. WILLIAMS Management Against Against 2. APPROVAL OF THE APPOINTMENT OF THE FIRM OF DELOITTE & TOUCHE LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR 2014. Management Against Against 3. PROPOSAL DESCRIBED IN THE PROXY STATEMENT TO APPROVE THE FIFTH THIRD BANCORP 2, INCLUDING THE ISSUANCE OF UP TO AN ADDITIONAL 36,000, Management Abstain Against 4. AN ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 5. TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year For CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 22-Apr-2014 ISIN US1729674242 Agenda 933933637 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL L. CORBAT Management Against Against 1B. ELECTION OF DIRECTOR: DUNCAN P. HENNES Management Against Against 1C. ELECTION OF DIRECTOR: FRANZ B. HUMER Management Against Against 1D. ELECTION OF DIRECTOR: EUGENE M. MCQUADE Management Against Against 1E. ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management Against Against 1F. ELECTION OF DIRECTOR: GARY M. REINER Management Against Against 1G. ELECTION OF DIRECTOR: JUDITH RODIN Management Against Against 1H. ELECTION OF DIRECTOR: ROBERT L. RYAN Management Against Against 1I. ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management Against Against 1J. ELECTION OF DIRECTOR: JOAN E. SPERO Management Against Against 1K. ELECTION OF DIRECTOR: DIANA L. TAYLOR Management Against Against 1L. ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management Against Against 1M. ELECTION OF DIRECTOR: JAMES S. TURLEY Management Against Against 1N. ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management Against Against 2. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY APPROVAL OF CITI'S 2 Management Abstain Against 4. APPROVAL OF THE CITIGROUP 2 Management Against Against 5. STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVES RETAIN A SIGNIFICANT PORTION OF THEIR STOCK UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder For Against 6. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND GRASSROOTS LOBBYING CONTRIBUTIONS. Shareholder For Against 7. STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD INSTITUTE A POLICY TO MAKE IT MORE PRACTICAL TO DENY INDEMNIFICATION FOR DIRECTORS. Shareholder For Against 8. STOCKHOLDER PROPOSAL REQUESTING PROXY ACCESS FOR SHAREHOLDERS. Shareholder For Against EATON CORPORATION PLC Security G29183103 Meeting Type Annual Ticker Symbol ETN Meeting Date 23-Apr-2014 ISIN IE00B8KQN827 Agenda 933937243 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GEORGE S. BARRETT Management Against Against 1B. ELECTION OF DIRECTOR: TODD M. BLUEDORN Management Against Against 1C. ELECTION OF DIRECTOR: CHRISTOPHER M. CONNOR Management Against Against 1D. ELECTION OF DIRECTOR: MICHAEL J. CRITELLI Management Against Against 1E. ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management Against Against 1F. ELECTION OF DIRECTOR: CHARLES E. GOLDEN Management Against Against 1G. ELECTION OF DIRECTOR: LINDA A. HILL Management Against Against 1H. ELECTION OF DIRECTOR: ARTHUR E. JOHNSON Management Against Against 1I. ELECTION OF DIRECTOR: NED C. LAUTENBACH Management Against Against 1J. ELECTION OF DIRECTOR: DEBORAH L. MCCOY Management Against Against 1K. ELECTION OF DIRECTOR: GREGORY R. PAGE Management Against Against 1L. ELECTION OF DIRECTOR: GERALD B. SMITH Management Against Against 2. APPROVING THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2 Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 4. AUTHORIZING THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY TO MAKE OVERSEAS MARKET PURCHASES OF COMPANY SHARES. Management For For SVB FINANCIAL GROUP Security 78486Q101 Meeting Type Annual Ticker Symbol SIVB Meeting Date 24-Apr-2014 ISIN US78486Q1013 Agenda 933934588 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GREG W. BECKER Withheld Against 2 ERIC A. BENHAMOU Withheld Against 3 DAVID M. CLAPPER Withheld Against 4 ROGER F. DUNBAR Withheld Against 5 JOEL P. FRIEDMAN Withheld Against 6 C. RICHARD KRAMLICH Withheld Against 7 LATA KRISHNAN Withheld Against 8 JEFFREY N. MAGGIONCALDA Withheld Against 9 KATE D. MITCHELL Withheld Against 10 JOHN F. ROBINSON Withheld Against 11 GAREN K. STAGLIN Withheld Against 2. TO APPROVE OUR 2, AS AMENDED AND RESTATED, TO RESERVE AN ADDITIONAL 2,000, Management Against Against 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 4. TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION. Management Abstain Against 5. TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING AND ANY POSTPONEMENTS OR ADJOURNMENTS THEREOF, ACCORDING TO THE PROXY HOLDERS' DECISION AND IN THEIR DISCRETION. Management For For T. ROWE PRICE GROUP, INC. Security 74144T108 Meeting Type Annual Ticker Symbol TROW Meeting Date 24-Apr-2014 ISIN US74144T1088 Agenda 933936330 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: MARK S. BARTLETT Management Against Against 1B) ELECTION OF DIRECTOR: EDWARD C. BERNARD Management Against Against 1C) ELECTION OF DIRECTOR: MARY K. BUSH Management Against Against 1D) ELECTION OF DIRECTOR: DONALD B. HEBB, JR. Management Against Against 1E) ELECTION OF DIRECTOR: DR. FREEMAN A. HRABOWSKI, III Management Against Against 1F) ELECTION OF DIRECTOR: JAMES A.C. KENNEDY Management Against Against 1G) ELECTION OF DIRECTOR: ROBERT F. MACLELLAN Management Against Against 1H) ELECTION OF DIRECTOR: BRIAN C. ROGERS Management Against Against 1I) ELECTION OF DIRECTOR: OLYMPIA J. SNOWE Management Against Against 1J) ELECTION OF DIRECTOR: DR. ALFRED SOMMER Management Against Against 1K) ELECTION OF DIRECTOR: DWIGHT S. TAYLOR Management Against Against 1L) ELECTION OF DIRECTOR: ANNE MARIE WHITTEMORE Management Against Against 2) TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. Management Abstain Against 3) TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against LINCOLN ELECTRIC HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol LECO Meeting Date 24-Apr-2014 ISIN US5339001068 Agenda 933944236 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID H. GUNNING Withheld Against 2 G. RUSSELL LINCOLN Withheld Against 3 CHRISTOPHER L. MAPES Withheld Against 4 PHILLIP J. MASON Withheld Against 5 HELLENE S. RUNTAGH Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. TO APPROVE AMENDMENTS TO OUR AMENDED AND RESTATED CODE OF REGULATIONS TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 29-Apr-2014 ISIN US4592001014 Agenda 933935237 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.J.P. BELDA Management Against Against 1B. ELECTION OF DIRECTOR: W.R. BRODY Management Against Against 1C. ELECTION OF DIRECTOR: K.I. CHENAULT Management Against Against 1D. ELECTION OF DIRECTOR: M.L. ESKEW Management Against Against 1E. ELECTION OF DIRECTOR: D.N. FARR Management Against Against 1F. ELECTION OF DIRECTOR: S.A. JACKSON Management Against Against 1G. ELECTION OF DIRECTOR: A.N. LIVERIS Management Against Against 1H. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management Against Against 1I. ELECTION OF DIRECTOR: J.W. OWENS Management Against Against 1J. ELECTION OF DIRECTOR: V.M. ROMETTY Management Against Against 1K. ELECTION OF DIRECTOR: J.E. SPERO Management Against Against 1L. ELECTION OF DIRECTOR: S. TAUREL Management Against Against 1M. ELECTION OF DIRECTOR: L.H. ZAMBRANO Management Against Against 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management Against Against 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management Abstain Against 4. APPROVAL OF LONG-TERM INCENTIVE PERFORMANCE TERMS FOR CERTAIN EXECUTIVES PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE () Management Against Against 5. ADOPTION OF THE IBM 2() Management Against Against 6. STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Shareholder For Against 7. STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () Shareholder For Against 8. STOCKHOLDER PROPOSAL TO LIMIT ACCELERATED EXECUTIVE PAY () Shareholder For Against WELLS FARGO & COMPANY Security Meeting Type Annual Ticker Symbol WFC Meeting Date 29-Apr-2014 ISIN US9497461015 Agenda 933937089 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOHN D. BAKER II Management Against Against 1B) ELECTION OF DIRECTOR: ELAINE L. CHAO Management Against Against 1C) ELECTION OF DIRECTOR: JOHN S. CHEN Management Against Against 1D) ELECTION OF DIRECTOR: LLOYD H. DEAN Management Against Against 1E) ELECTION OF DIRECTOR: SUSAN E. ENGEL Management Against Against 1F) ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management Against Against 1G) ELECTION OF DIRECTOR: DONALD M. JAMES Management Against Against 1H) ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management Against Against 1I) ELECTION OF DIRECTOR: FEDERICO F. PENA Management Against Against 1J) ELECTION OF DIRECTOR: JAMES H. QUIGLEY Management Against Against 1K) ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management Against Against 1L) ELECTION OF DIRECTOR: STEPHEN W. SANGER Management Against Against 1M) ELECTION OF DIRECTOR: JOHN G. STUMPF Management Against Against 1N) ELECTION OF DIRECTOR: SUSAN G. SWENSON Management Against Against 2. VOTE ON AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 4. ADOPT A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder For Against 5. REVIEW AND REPORT ON INTERNAL CONTROLS OVER THE COMPANY'S MORTGAGE SERVICING AND FORECLOSURE PRACTICES. Shareholder For Against VALMONT INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol VMI Meeting Date 29-Apr-2014 ISIN US9202531011 Agenda 933937281 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MOGENS C. BAY Withheld Against 2 WALTER SCOTT, JR. Withheld Against 3 CLARK T. RANDT, JR. Withheld Against 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFYING THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR FISCAL 2014. Management For For SHIRE PLC Security 82481R106 Meeting Type Annual Ticker Symbol SHPG Meeting Date 29-Apr-2014 ISIN US82481R1068 Agenda 933962171 - Management Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE COMPANY'S ANNUAL REPORT AND ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2013. Management For For 2. TO APPROVE THE DIRECTORS' REMUNERATION REPORT, EXCLUDING THE DIRECTORS' REMUNERATION POLICY, SET OUT ON PAGES 64 TO 90 OF THE 2, FOR THE YEAR ENDED DECEMBER 31, 2013. Management Abstain Against 3. TO APPROVE THE DIRECTORS' REMUNERATION POLICY, SET OUT ON PAGES 66 TO 74 OF THE DIRECTORS' REMUNERATION REPORT, WHICH TAKES EFFECT ON JANUARY 1, 2015. Management Abstain Against 4. TO ELECT DOMINIC BLAKEMORE AS A DIRECTOR. Management Against Against 5. TO RE-ELECT WILLIAM BURNS AS A DIRECTOR. Management Against Against 6. TO RE-ELECT DR. STEVEN GILLIS AS A DIRECTOR. Management Against Against 7. TO RE-ELECT DR. DAVID GINSBURG AS A DIRECTOR. Management Against Against 8. TO RE-ELECT DAVID KAPPLER AS A DIRECTOR. Management Against Against 9. TO RE-ELECT SUSAN KILSBY AS A DIRECTOR. Management Against Against TO RE-ELECT ANNE MINTO AS A DIRECTOR. Management Against Against TO RE-ELECT DR. FLEMMING ORNSKOV AS A DIRECTOR. Management Against Against TO RE-ELECT DAVID STOUT AS A DIRECTOR. Management Against Against TO RE-APPOINT DELOITTE LLP AS THE COMPANY'S AUDITOR UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING OF THE COMPANY. Management Against Against TO AUTHORIZE THE AUDIT, COMPLIANCE & RISK COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR. Management Against Against THAT SANCTION BE AND IS HEREBY GIVEN TO THE DIRECTORS OF THE COMPANY PERMITTING THE AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING IN RESPECT OF MONEYS BORROWED (AS DEFINED IN THE COMPANY'S ARTICLES OF ASSOCIATION (THE "ARTICLES")) BY THE GROUP (AS DEFINED IN THE ARTICLES) TO EXCEED THE LIMIT IMPOSED BY ARTICLE Management For For THAT THE AUTHORITY TO ALLOT RELEVANT SECURITIES (AS DEFINED IN THE ARTICLES OF ASSOCIATION ("ARTICLES")) CONFERRED ON THE DIRECTORS BY ARTICLE 10 PARAGRAPH (B) OF THE ARTICLES BE RENEWED AND FOR THIS PURPOSE THE AUTHORISED ALLOTMENT AMOUNT SHALL BE: (A) 9,813,; AND (B) SOLELY IN CONNECTION WITH AN ALLOTMENT PURSUANT TO AN OFFER BY WAY OF A RIGHTS ISSUE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For THAT SUBJECT TO THE PASSING OF RESOLUTION 16, THE AUTHORITY TO ALLOT EQUITY SECURITIES (AS DEFINED IN THE COMPANY'S ARTICLES OF ASSOCIATION (THE "ARTICLES")) WHOLLY FOR CASH, CONFERRED ON THE DIRECTORS BY ARTICLE 10 PARAGRAPH (D) OF THE ARTICLES, BE RENEWED AND FOR THIS PURPOSE THE NON PRE-EMPTIVE AMOUNT (AS DEFINED IN THE ARTICLES) SHALL BE 1,494,, 2014, AND ENDING ON THE EARLIER OF JULY 28, 2015, OR THE CONCLUSION OF THE ANNUAL GENERAL MEETING OF THE COMPANY TO BE HELD IN 2015. Management For For THAT THE COMPANY BE AND IS HEREBY GENERALLY AND UNCONDITIONALLY AUTHORIZED: (A) PURSUANT TO ARTICLE 57 OF THE COMPANIES (JERSEY) LAW 1, AND (B) PURSUANT TO ARTICLE 58A OF THE COMPANIES (JERSEY) LAW 1991, TO HOLD AS TREASURY SHARES ANY ORDINARY SHARES PURCHASED PURSUANT TO THE AUTHORITY CONFERRED BY PARAGRAPH (A) OF THIS RESOLUTION, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For TO APPROVE THAT A GENERAL MEETING OF THE COMPANY, OTHER THAN AN ANNUAL GENERAL MEETING, MAY BE CALLED ON NOT LESS THAT 14 CLEAR DAYS' NOTICE. Management For For W.W. GRAINGER, INC. Security Meeting Type Annual Ticker Symbol GWW Meeting Date 30-Apr-2014 ISIN US3848021040 Agenda 933936265 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRIAN P. ANDERSON Withheld Against 2 V. ANN HAILEY Withheld Against 3 WILLIAM K. HALL Withheld Against 4 STUART L. LEVENICK Withheld Against 5 NEIL S. NOVICH Withheld Against 6 MICHAEL J. ROBERTS Withheld Against 7 GARY L. ROGERS Withheld Against 8 JAMES T. RYAN Withheld Against 9 E. SCOTT SANTI Withheld Against 10 JAMES D. SLAVIK Withheld Against 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against 3 SAY ON PAY: ADVISORY PROPOSAL TO APPROVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against BORGWARNER INC. Security Meeting Type Annual Ticker Symbol BWA Meeting Date 30-Apr-2014 ISIN US0997241064 Agenda 933941773 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: JAN CARLSON Management Against Against ELECTION OF DIRECTOR: DENNIS C. CUNEO Management Against Against ELECTION OF DIRECTOR: VICKI L. SATO Management Against Against 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2014. Management For For 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Management Abstain Against 4 APPROVAL OF BORGWARNER INC. 2 Management Against Against 5 AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION. Management For For 6 STOCKHOLDER PROPOSAL CONCERNING SIMPLE MAJORITY VOTING. Shareholder For Against ABB LTD Security Meeting Type Annual Ticker Symbol ABB Meeting Date 30-Apr-2014 ISIN US0003752047 Agenda 933974099 - Management Item Proposal Type Vote For/Against Management APPROVAL OF THE ANNUAL REPORT, THE CONSOLIDATED FINANCIAL STATEMENTS, AND THE ANNUAL FINANCIAL STATEMENTS FOR 2013 Management For For CONSULTATIVE VOTE ON THE 2 Management Abstain Against 3. DISCHARGE OF THE BOARD OF DIRECTORS AND THE PERSONS ENTRUSTED WITH MANAGEMENT Management For For 4. APPROPRIATION OF AVAILABLE EARNINGS AND DISTRIBUTION OF CAPITAL CONTRIBUTION RESERVE Management For For 5. CREATION OF ADDITIONAL CONTINGENT SHARE CAPITAL IN CONNECTION WITH EMPLOYEE PARTICIPATION Management Against Against 6. REVISION OF THE ARTICLES OF INCORPORATION Management For For ELECT ROGER AGNELLI AS MEMBER TO THE BOARD OF DIRECTOR Management Against Against ELECT MATTI ALAHUHTA AS MEMBER TO THE BOARD OF DIRECTOR Management Against Against ELECT LOUIS R. HUGHES AS MEMBER TO THE BOARD OF DIRECTOR Management Against Against ELECT MICHEL DE ROSEN AS MEMBER TO THE BOARD OF DIRECTOR Management Against Against ELECT MICHAEL TRESCHOW AS MEMBER TO THE BOARD OF DIRECTOR Management Against Against ELECT JACOB WALLENBERG AS MEMBER TO THE BOARD OF DIRECTOR Management Against Against ELECT YING YEH AS MEMBER TO THE BOARD OF DIRECTOR Management Against Against ELECT HUBERTUS VON GRUNBERG AS MEMBER AND CHAIRMAN OF THE BOARD Management Against Against ELECTIONS TO THE COMPENSATION COMMITTEE: MICHEL DE ROSEN Management Against Against ELECTIONS TO THE COMPENSATION COMMITTEE: MICHEL TRESCHOW Management Against Against ELECTIONS TO THE COMPENSATION COMMITTEE: YING YEH Management Against Against 9. ELECTION OF THE INDEPENDENT PROXY DR. HANS ZEHNDER Management Against Against RE-ELECTION OF THE AUDITORS ERNST & YOUNG AG Management Abstain Against VERIZON COMMUNICATIONS INC. Security 92343V104 Meeting Type Annual Ticker Symbol VZ Meeting Date 01-May-2014 ISIN US92343V1044 Agenda 933936607 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHELLYE L. ARCHAMBEAU Management Against Against 1B. ELECTION OF DIRECTOR: RICHARD L. CARRION Management Against Against 1C. ELECTION OF DIRECTOR: MELANIE L. HEALEY Management Against Against 1D. ELECTION OF DIRECTOR: M. FRANCES KEETH Management Against Against 1E. ELECTION OF DIRECTOR: ROBERT W. LANE Management Against Against 1F. ELECTION OF DIRECTOR: LOWELL C. MCADAM Management Against Against 1G. ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management Against Against 1H. ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Management Against Against 1I. ELECTION OF DIRECTOR: RODNEY E. SLATER Management Against Against 1J. ELECTION OF DIRECTOR: KATHRYN A. TESIJA Management Against Against 1K. ELECTION OF DIRECTOR: GREGORY D. WASSON Management Against Against 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Against Against 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against 4. PROPOSAL TO IMPLEMENT PROXY ACCESS Management For For 5. NETWORK NEUTRALITY Shareholder For Against 6. LOBBYING ACTIVITIES Shareholder For Against 7. SEVERANCE APPROVAL POLICY Shareholder For Against 8. SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Shareholder For Against 9. SHAREHOLDER RIGHT TO ACT BY WRITTEN CONSENT Shareholder For Against PROXY VOTING AUTHORITY Shareholder Against For CHURCH & DWIGHT CO., INC. Security Meeting Type Annual Ticker Symbol CHD Meeting Date 01-May-2014 ISIN US1713401024 Agenda 933937318 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES R. CRAIGIE Management Against Against 1B. ELECTION OF DIRECTOR: ROBERT D. LEBLANC Management Against Against 1C. ELECTION OF DIRECTOR: JANET S. VERGIS Management Against Against 2. ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For CANADIAN PACIFIC RAILWAY LIMITED Security 13645T100 Meeting Type Annual Ticker Symbol CP Meeting Date 01-May-2014 ISIN CA13645T1003 Agenda 933938889 - Management Item Proposal Type Vote For/Against Management 01 APPOINTMENT OF AUDITORS AS NAMED IN THE MANAGEMENT PROXY CIRCULAR. Management For For 02 ADVISORY VOTE ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION AS DESCRIBED IN THE MANAGEMENT PROXY CIRCULAR. Management Against Against 03 DIRECTOR Management 1 WILLIAM A. ACKMAN Withheld Against 2 GARY F. COLTER Withheld Against 3 ISABELLE COURVILLE Withheld Against 4 PAUL G. HAGGIS Withheld Against 5 E. HUNTER HARRISON Withheld Against 6 PAUL C. HILAL Withheld Against 7 KRYSTYNA T. HOEG Withheld Against 8 REBECCA MACDONALD Withheld Against 9 DR. ANTHONY R. MELMAN Withheld Against 10 LINDA J. MORGAN Withheld Against 11 THE HON. JIM PRENTICE Withheld Against 12 ANDREW F. REARDON Withheld Against 13 STEPHEN C. TOBIAS Withheld Against STARWOOD HOTELS & RESORTS WORLDWIDE,INC. Security 85590A401 Meeting Type Annual Ticker Symbol HOT Meeting Date 01-May-2014 ISIN US85590A4013 Agenda 933941622 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: FRITS VAN PAASSCHEN Management Against Against 1B. ELECTION OF DIRECTOR: BRUCE W. DUNCAN Management Against Against 1C. ELECTION OF DIRECTOR: ADAM M. ARON Management Against Against 1D. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management Against Against 1E. ELECTION OF DIRECTOR: THOMAS E. CLARKE Management Against Against 1F. ELECTION OF DIRECTOR: CLAYTON C. DALEY, JR. Management Against Against 1G. ELECTION OF DIRECTOR: LIZANNE GALBREATH Management Against Against 1H. ELECTION OF DIRECTOR: ERIC HIPPEAU Management Against Against 1I. ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management Against Against 1J. ELECTION OF DIRECTOR: STEPHEN R. QUAZZO Management Against Against 1K. ELECTION OF DIRECTOR: THOMAS O. RYDER Management Against Against 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For KONINKLIJKE PHILIPS ELECTRONICS N.V. Security Meeting Type Annual Ticker Symbol PHG Meeting Date 01-May-2014 ISIN US5004723038 Agenda 933951231 - Management Item Proposal Type Vote For/Against Management 2C. PROPOSAL TO ADOPT THE FINANCIAL STATEMENTS. Management For For 2D. PROPOSAL TO ADOPT A DIVIDEND OF EUR 0.80 PER COMMON SHARE, IN CASH OR IN SHARES AT THE OPTION OF THE SHAREHOLDER, AGAINST THE NET INCOME FOR 2013. Management For For 2E. PROPOSAL TO DISCHARGE THE MEMBERS OF THE BOARD OF MANAGEMENT FOR THEIR RESPONSIBILITIES. Management For For 2F. PROPOSAL TO DISCHARGE THE MEMBERS OF THE SUPERVISORY BOARD FOR THEIR RESPONSIBILITIES. Management For For 3. PROPOSAL TO APPOINT MS ORIT GADIESH AS MEMBER OF THE SUPERVISORY BOARD WITH EFFECT FROM MAY 1, 2014. Management Against Against 4. PROPOSAL TO RE-APPOINT KPMG ACCOUNTANTS N.V. AS EXTERNAL AUDITOR OF THE COMPANY FOR AN INTERIM PERIOD OF ONE YEAR. Management Abstain Against 5A. PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT FOR A PERIOD OF 18 MONTHS, EFFECTIVE MAY 1, 2014, AS THE BODY WHICH IS AUTHORIZED, WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO ISSUE SHARES OR GRANT RIGHTS TO ACQUIRE SHARES WITHIN THE LIMITS LAID DOWN IN THE ARTICLES OF ASSOCIATION OF THE COMPANY. Management For For 5B. PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT FOR A PERIOD OF 18 MONTHS, EFFECTIVE MAY 1, 2014, AS THE BODY WHICH IS AUTHORIZED, WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO RESTRICT OR EXCLUDE THE PRE- EMPTION RIGHTS ACCRUING TO SHAREHOLDERS. Management For For 6. PROPOSAL TO AUTHORIZE THE BOARD OF MANAGEMENT FOR A PERIOD OF 18 MONTHS, PER MAY 1, 2014, WITHIN THE LIMITS OF THE LAW AND THE ARTICLES OF ASSOCIATION, TO ACQUIRE, WITH THE APPROVAL OF THE SUPERVISORY BOARD, SHARES IN THE COMPANY PURSUANT TO AND SUBJECT TO THE LIMITATIONS SET FORTH IN THE AGENDA ATTACHED HERETO. Management For For 7. PROPOSAL TO CANCEL COMMON SHARES IN THE SHARE CAPITAL OF THE COMPANY HELD OR TO BE ACQUIRED BY THE COMPANY. Management For For ARM HOLDINGS PLC Security Meeting Type Annual Ticker Symbol ARMH Meeting Date 01-May-2014 ISIN US0420681068 Agenda 933963919 - Management Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE COMPANY'S ANNUAL REPORT AND ACCOUNTS FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2013 Management For For 2. TO DECLARE A FINAL DIVIDEND Management For For 3. TO APPROVE THE REMUNERATION REPORT Management Abstain Against 4. TO APPROVE THE REMUNERATION POLICY Management Abstain Against 5. TO ELECT STUART CHAMBERS AS A DIRECTOR Management Against Against 6. TO RE-ELECT SIMON SEGARS AS A DIRECTOR Management Against Against 7. TO RE-ELECT ANDY GREEN AS A DIRECTOR Management Against Against 8. TO RE-ELECT LARRY HIRST AS A DIRECTOR Management Against Against 9. TO RE-ELECT MIKE MULLER AS A DIRECTOR Management Against Against TO RE-ELECT KATHLEEN O'DONOVAN AS A DIRECTOR Management Against Against TO RE-ELECT JANICE ROBERTS AS A DIRECTOR Management Against Against TO RE-ELECT TIM SCORE AS A DIRECTOR Management Against Against TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY Management Against Against TO AUTHORISE THE DIRECTORS TO FIX THE REMUNERATION OF THE AUDITORS Management Against Against TO INCREASE THE LIMIT ON ORDINARY REMUNERATION OF DIRECTORS Management For For TO GRANT THE DIRECTORS AUTHORITY TO ALLOT SHARES Management For For TO DISAPPLY PRE-EMPTION RIGHTS Management For For TO AUTHORISE THE COMPANY TO MAKE MARKET PURCHASES OF ITS OWN SHARES Management For For TO AUTHORISE THE COMPANY TO HOLD GENERAL MEETINGS ON 14 DAYS' NOTICE Management For For AFLAC INCORPORATED Security Meeting Type Annual Ticker Symbol AFL Meeting Date 05-May-2014 ISIN US0010551028 Agenda 933939956 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL P. AMOS Management For For 1B. ELECTION OF DIRECTOR: JOHN SHELBY AMOS II Management For For 1C. ELECTION OF DIRECTOR: PAUL S. AMOS II Management For For 1D. ELECTION OF DIRECTOR: W. PAUL BOWERS Management For For 1E. ELECTION OF DIRECTOR: KRISS CLONINGER III Management For For 1F. ELECTION OF DIRECTOR: ELIZABETH J. HUDSON Management For For 1G. ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: ROBERT B. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: CHARLES B. KNAPP Management For For 1J. ELECTION OF DIRECTOR: BARBARA K. RIMER, DRPH Management For For 1K. ELECTION OF DIRECTOR: MELVIN T. STITH Management For For 1L. ELECTION OF DIRECTOR: DAVID GARY THOMPSON Management For For 1M. ELECTION OF DIRECTOR: TAKURO YOSHIDA Management For For 2. TO CONSIDER THE FOLLOWING NON- BINDING ADVISORY PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCUSSION IN THE PROXY STATEMENT" Management Abstain Against 3. TO CONSIDER AND ACT UPON THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2014 Management For For BAXTER INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol BAX Meeting Date 06-May-2014 ISIN US0718131099 Agenda 933939487 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WAYNE T. HOCKMEYER Management Against Against 1B. ELECTION OF DIRECTOR: ROBERT L. PARKINSON, JR. Management Against Against 1C. ELECTION OF DIRECTOR: THOMAS T. STALLKAMP Management Against Against 1D. ELECTION OF DIRECTOR: ALBERT P.L. STROUCKEN Management Against Against 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Against Against 3. APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 4. SHAREHOLDER PROPOSAL - RIGHT TO ACT BY WRITTEN CONSENT. Shareholder For Against 5. SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder For Against ZIMMER HOLDINGS, INC. Security 98956P102 Meeting Type Annual Ticker Symbol ZMH Meeting Date 06-May-2014 ISIN US98956P1021 Agenda 933947600 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHRISTOPHER B. BEGLEY Management Against Against 1B. ELECTION OF DIRECTOR: BETSY J. BERNARD Management Against Against 1C. ELECTION OF DIRECTOR: PAUL M. BISARO Management Against Against 1D. ELECTION OF DIRECTOR: GAIL K. BOUDREAUX Management Against Against 1E. ELECTION OF DIRECTOR: DAVID C. DVORAK Management Against Against 1F. ELECTION OF DIRECTOR: LARRY C. GLASSCOCK Management Against Against 1G. ELECTION OF DIRECTOR: ROBERT A. HAGEMANN Management Against Against 1H. ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management Against Against 1I. ELECTION OF DIRECTOR: CECIL B. PICKETT, PH.D. Management Against Against 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management Abstain Against 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management Against Against THE MIDDLEBY CORPORATION Security Meeting Type Annual Ticker Symbol MIDD Meeting Date 06-May-2014 ISIN US5962781010 Agenda 933954150 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: SELIM A. BASSOUL Management Against Against ELECTION OF DIRECTOR: SARAH PALISI CHAPIN Management Against Against ELECTION OF DIRECTOR: ROBERT B. LAMB Management Against Against ELECTION OF DIRECTOR: JOHN R. MILLER III Management Against Against ELECTION OF DIRECTOR: GORDON O'BRIEN Management Against Against ELECTION OF DIRECTOR: PHILIP G. PUTNAM Management Against Against ELECTION OF DIRECTOR: SABIN C. STREETER Management Against Against 2 APPROVAL, BY AN ADVISORY VOTE, OF THE 2'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION ("SEC"). Management Abstain Against 3 AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 47,500,,000,000. Management For For 4 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE CURRENT FISCAL YEAR ENDING JANUARY 3, 2015. Management For For EAST WEST BANCORP, INC. Security 27579R104 Meeting Type Annual Ticker Symbol EWBC Meeting Date 06-May-2014 ISIN US27579R1041 Agenda 933958665 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 IRIS S. CHAN Withheld Against 2 RUDOLPH I. ESTRADA Withheld Against 3 JULIA S. GOUW Withheld Against 4 PAUL H. IRVING Withheld Against 5 TAK-CHUEN CLARENCE KWAN Withheld Against 6 JOHN LEE Withheld Against 7 HERMAN Y. LI Withheld Against 8 JACK C. LIU Withheld Against 9 DOMINIC NG Withheld Against 10 KEITH W. RENKEN Withheld Against 2. RATIFICATION OF AUDITORS. RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2014 Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against GILEAD SCIENCES, INC. Security Meeting Type Annual Ticker Symbol GILD Meeting Date 07-May-2014 ISIN US3755581036 Agenda 933943006 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN F. COGAN Management Against Against 1B. ELECTION OF DIRECTOR: ETIENNE F. DAVIGNON Management Against Against 1C. ELECTION OF DIRECTOR: CARLA A. HILLS Management Against Against 1D. ELECTION OF DIRECTOR: KEVIN E. LOFTON Management Against Against 1E. ELECTION OF DIRECTOR: JOHN W. MADIGAN Management Against Against 1F. ELECTION OF DIRECTOR: JOHN C. MARTIN Management Against Against 1G. ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management Against Against 1H. ELECTION OF DIRECTOR: RICHARD J. WHITLEY Management Against Against 1I. ELECTION OF DIRECTOR: GAYLE E. WILSON Management Against Against 1J. ELECTION OF DIRECTOR: PER WOLD-OLSEN Management Against Against 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. TO VOTE ON A PROPOSED AMENDMENT TO GILEAD'S RESTATED CERTIFICATE OF INCORPORATION TO DESIGNATE DELAWARE CHANCERY COURT AS THE EXCLUSIVE FORUM FOR CERTAIN LEGAL ACTIONS. Management Against Against 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management Abstain Against 5. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. Shareholder For Against 6. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against 7. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT INCENTIVE COMPENSATION FOR THE CHIEF EXECUTIVE OFFICER INCLUDE NON-FINANCIAL MEASURES BASED ON PATIENT ACCESS TO GILEAD'S MEDICINES. Shareholder For Against GLAXOSMITHKLINE PLC Security 37733W105 Meeting Type Annual Ticker Symbol GSK Meeting Date 07-May-2014 ISIN US37733W1053 Agenda 933948335 - Management Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE 2 Management For For 2. TO APPROVE THE ANNUAL REMUNERATION REPORT Management Abstain Against 3. TO APPROVE THE REMUNERATION POLICY Management Abstain Against 4. TO RE-ELECT SIR CHRISTOPHER GENT AS A DIRECTOR Management Against Against 5. TO RE-ELECT SIR ANDREW WITTY AS A DIRECTOR Management Against Against 6. TO RE-ELECT PROFESSOR SIR ROY ANDERSON AS A DIRECTOR Management Against Against 7. TO RE-ELECT DR STEPHANIE BURNS AS A DIRECTOR Management Against Against 8. TO RE-ELECT STACEY CARTWRIGHT AS A DIRECTOR Management Against Against 9. TO RE-ELECT SIMON DINGEMANS AS A DIRECTOR Management Against Against TO RE-ELECT LYNN ELSENHANS AS A DIRECTOR Management Against Against TO RE-ELECT JUDY LEWENT AS A DIRECTOR Management Against Against TO RE-ELECT SIR DERYCK MAUGHAN AS A DIRECTOR Management Against Against TO RE-ELECT DR DANIEL PODOLSKY AS A DIRECTOR Management Against Against TO RE-ELECT DR MONCEF SLAOUI AS A DIRECTOR Management Against Against TO RE-ELECT TOM DE SWAAN AS A DIRECTOR Management Against Against TO RE-ELECT JING ULRICH AS A DIRECTOR Management Against Against TO RE-ELECT HANS WIJERS AS A DIRECTOR Management Against Against TO RE-APPOINT AUDITORS Management Against Against TO DETERMINE REMUNERATION OF AUDITORS Management Against Against TO AUTHORISE THE COMPANY AND ITS SUBSIDIARIES TO MAKE DONATIONS TO POLITICAL ORGANISATIONS AND INCUR POLITICAL EXPENDITURE Management Against Against TO AUTHORISE ALLOTMENT OF SHARES Management For For TO DISAPPLY PRE-EMPTION RIGHTS (SPECIAL RESOLUTION) Management For For TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SPECIAL RESOLUTION) Management For For TO AUTHORISE EXEMPTION FROM STATEMENT OF NAME OF SENIOR STATUTORY AUDITOR Management Abstain Against TO AUTHORISE REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN AGM (SPECIAL RESOLUTION) Management For For UNITED PARCEL SERVICE, INC. Security Meeting Type Annual Ticker Symbol UPS Meeting Date 08-May-2014 ISIN US9113121068 Agenda 933940024 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B) ELECTION OF DIRECTOR: RODNEY C. ADKINS Management For For 1C) ELECTION OF DIRECTOR: MICHAEL J. BURNS Management For For 1D) ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1E) ELECTION OF DIRECTOR: STUART E. EIZENSTAT Management For For 1F) ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1G) ELECTION OF DIRECTOR: WILLIAM R. JOHNSON Management For For 1H) ELECTION OF DIRECTOR: CANDACE KENDLE Management For For 1I) ELECTION OF DIRECTOR: ANN M. LIVERMORE Management For For 1J) ELECTION OF DIRECTOR: RUDY H.P. MARKHAM Management For For 1K) ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1L) ELECTION OF DIRECTOR: CAROL B. TOME Management For For 1M) ELECTION OF DIRECTOR: KEVIN M. WARSH Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION. Management Abstain Against 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 4. SHAREOWNER PROPOSAL ON LOBBYING DISCLOSURE. Shareholder For Against 5. SHAREOWNER PROPOSAL TO REDUCE THE VOTING POWER OF CLASS A STOCK FROM 10 VOTES PER SHARE TO ONE VOTE PER SHARE. Shareholder For Against ORMAT TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol ORA Meeting Date 08-May-2014 ISIN US6866881021 Agenda 933946658 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: YORAM BRONICKI Management Against Against ELECTION OF DIRECTOR: DAVID GRANOT Management Against Against ELECTION OF DIRECTOR: ROBERT E. JOYAL Management Against Against 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. TO APPROVE THE AMENDMENT TO THE COMPANY'S 2, SARS OR OTHER AWARDS THAT MAY BE GRANTED TO NEWLY-HIRED EXECUTIVE OFFICERS. Management Abstain Against 4. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against SBA COMMUNICATIONS CORPORATION Security 78388J106 Meeting Type Annual Ticker Symbol SBAC Meeting Date 08-May-2014 ISIN US78388J1060 Agenda 933950378 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR FOR A THREE- YEAR TERM: STEVEN E. BERNSTEIN Management Against Against ELECTION OF DIRECTOR FOR A THREE- YEAR TERM: DUNCAN H. COCROFT Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS SBA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF SBA'S NAMED EXECUTIVE OFFICERS. Management Abstain Against AMERICAN EXPRESS COMPANY Security Meeting Type Annual Ticker Symbol AXP Meeting Date 12-May-2014 ISIN US0258161092 Agenda 933945872 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management Against Against 1B. ELECTION OF DIRECTOR: URSULA BURNS Management Against Against 1C. ELECTION OF DIRECTOR: KENNETH CHENAULT Management Against Against 1D. ELECTION OF DIRECTOR: PETER CHERNIN Management Against Against 1E. ELECTION OF DIRECTOR: ANNE LAUVERGEON Management Against Against 1F. ELECTION OF DIRECTOR: THEODORE LEONSIS Management Against Against 1G. ELECTION OF DIRECTOR: RICHARD LEVIN Management Against Against 1H. ELECTION OF DIRECTOR: RICHARD MCGINN Management Against Against 1I. ELECTION OF DIRECTOR: SAMUEL PALMISANO Management Against Against 1J. ELECTION OF DIRECTOR: STEVEN REINEMUND Management Against Against 1K. ELECTION OF DIRECTOR: DANIEL VASELLA Management Against Against 1L. ELECTION OF DIRECTOR: ROBERT WALTER Management Against Against 1M. ELECTION OF DIRECTOR: RONALD WILLIAMS Management Against Against 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against 4. SHAREHOLDER PROPOSAL RELATING TO ANNUAL DISCLOSURE OF EEO-1 DATA. Shareholder For Against 5. SHAREHOLDER PROPOSAL RELATING TO REPORT ON PRIVACY, DATA SECURITY AND GOVERNMENT REQUESTS. Shareholder For Against 6. SHAREHOLDER PROPOSAL RELATING TO ACTION BY WRITTEN CONSENT. Shareholder For Against 7. SHAREHOLDER PROPOSAL FOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder For Against FIRST REPUBLIC BANK Security 33616C100 Meeting Type Annual Ticker Symbol FRC Meeting Date 13-May-2014 ISIN US33616C1009 Agenda 933951990 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES H. HERBERT, II Withheld Against 2 K. AUGUST-DEWILDE Withheld Against 3 THOMAS J. BARRACK, JR. Withheld Against 4 FRANK J. FAHRENKOPF, JR Withheld Against 5 WILLIAM E. FORD Withheld Against 6 L. MARTIN GIBBS Withheld Against 7 SANDRA R. HERNANDEZ Withheld Against 8 PAMELA J. JOYNER Withheld Against 9 REYNOLD LEVY Withheld Against 10 JODY S. LINDELL Withheld Against 11 GEORGE G.C. PARKER Withheld Against 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE, BY ADVISORY (NON-BINDING) VOTE, THE COMPENSATION OF OUR EXECUTIVE OFFICERS (A "SAY ON PAY" VOTE). Management Abstain Against GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 14-May-2014 ISIN US38259P5089 Agenda 933948359 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE Withheld Against 2 SERGEY BRIN Withheld Against 3 ERIC E. SCHMIDT Withheld Against 4 L. JOHN DOERR Withheld Against 5 DIANE B. GREENE Withheld Against 6 JOHN L. HENNESSY Withheld Against 7 ANN MATHER Withheld Against 8 PAUL S. OTELLINI Withheld Against 9 K. RAM SHRIRAM Withheld Against 10 SHIRLEY M. TILGHMAN Withheld Against 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. THE APPROVAL OF 2 Management Abstain Against 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 5. A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 6. A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 7. A STOCKHOLDER PROPOSAL REGARDING TAX POLICY PRINCIPLES, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 8. A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD POLICY, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against WABTEC CORPORATION Security Meeting Type Annual Ticker Symbol WAB Meeting Date 14-May-2014 ISIN US9297401088 Agenda 933952726 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 EMILIO A. FERNANDEZ Withheld Against 2 LEE B. FOSTER, II Withheld Against 3 GARY C. VALADE Withheld Against 2 APPROVE AN ADVISORY (NON-BINDING) RESOLUTION RELATING TO THE APPROVAL OF 2 Management Abstain Against 3 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For MINERALS TECHNOLOGIES INC. Security Meeting Type Annual Ticker Symbol MTX Meeting Date 14-May-2014 ISIN US6031581068 Agenda 933958413 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DUANE R. DUNHAM Withheld Against 2 RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Against Against 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against UNILEVER N.V. Security Meeting Type Annual Ticker Symbol UN Meeting Date 14-May-2014 ISIN US9047847093 Agenda 933971916 - Management Item Proposal Type Vote For/Against Management 3. TO APPROVE THE REMUNERATION POLICY. Management 4. TO ADOPT THE ANNUAL ACCOUNTS AND APPROPRIATION OF THE PROFIT FOR THE 2 Management 5. TO DISCHARGE THE EXECUTIVE DIRECTORS IN OFFICE IN THE 2 Management 6. TO DISCHARGE THE NON-EXECUTIVE DIRECTORS IN OFFICE IN THE 2 Management 7. TO RE-APPOINT MR P G J M POLMAN AS AN EXECUTIVE DIRECTOR. Management 8. TO RE-APPOINT MR R J-M S HUET AS AN EXECUTIVE DIRECTOR. Management 9. TO RE-APPOINT MRS L M CHA AS A NON- EXECUTIVE DIRECTOR. Management TO RE-APPOINT PROFESSOR L O FRESCO AS A NON-EXECUTIVE DIRECTOR. Management TO RE-APPOINT MS A M FUDGE AS A NON- EXECUTIVE DIRECTOR. Management TO RE-APPOINT DR B E GROTE AS A NON- EXECUTIVE DIRECTOR. Management TO RE-APPOINT MS M MA AS A NON- EXECUTIVE DIRECTOR. Management TO RE-APPOINT MS H NYASULU AS A NON- EXECUTIVE DIRECTOR. Management TO RE-APPOINT THE RT HON SIR MALCOLM RIFKIND MP AS A NON-EXECUTIVE DIRECTOR. Management TO RE-APPOINT MR J RISHTON AS A NON- EXECUTIVE DIRECTOR. Management TO RE-APPOINT MR K J STORM AS A NON- EXECUTIVE DIRECTOR. Management TO RE-APPOINT MR M TRESCHOW AS A NON-EXECUTIVE DIRECTOR. Management TO RE-APPOINT MR P S WALSH AS A NON- EXECUTIVE DIRECTOR. Management TO APPOINT MR F SIJBESMA AS A NON- EXECUTIVE DIRECTOR. Management TO APPOINT THE AUDITOR CHARGED WITH THE AUDITING OF THE ANNUAL ACCOUNTS FOR THE 2 Management TO DESIGNATE THE BOARD OF DIRECTORS AS THE COMPANY BODY AUTHORISED TO ISSUE SHARES IN THE COMPANY. Management TO AUTHORISE THE BOARD OF DIRECTORS TO PURCHASE SHARES AND DEPOSITARY RECEIPTS THEREOF IN THE SHARE CAPITAL OF THE COMPANY. Management TO REDUCE THE CAPITAL WITH RESPECT TO SHARES AND DEPOSITARY RECEIPTS THEREOF HELD BY THE COMPANY IN ITS OWN SHARE CAPITAL. Management UNILEVER N.V. Security Meeting Type Annual Ticker Symbol UN Meeting Date 14-May-2014 ISIN US9047847093 Agenda 933996463 - Management Item Proposal Type Vote For/Against Management 3. TO APPROVE THE REMUNERATION POLICY. Management 4. TO ADOPT THE ANNUAL ACCOUNTS AND APPROPRIATION OF THE PROFIT FOR THE 2 Management 5. TO DISCHARGE THE EXECUTIVE DIRECTORS IN OFFICE IN THE 2 Management 6. TO DISCHARGE THE NON-EXECUTIVE DIRECTORS IN OFFICE IN THE 2 Management 7. TO RE-APPOINT MR P G J M POLMAN AS AN EXECUTIVE DIRECTOR. Management 8. TO RE-APPOINT MR R J-M S HUET AS AN EXECUTIVE DIRECTOR. Management 9. TO RE-APPOINT MRS L M CHA AS A NON- EXECUTIVE DIRECTOR. Management TO RE-APPOINT PROFESSOR L O FRESCO AS A NON-EXECUTIVE DIRECTOR. Management TO RE-APPOINT MS A M FUDGE AS A NON- EXECUTIVE DIRECTOR. Management TO RE-APPOINT DR B E GROTE AS A NON- EXECUTIVE DIRECTOR. Management TO RE-APPOINT MS M MA AS A NON- EXECUTIVE DIRECTOR. Management TO RE-APPOINT MS H NYASULU AS A NON- EXECUTIVE DIRECTOR. Management TO RE-APPOINT THE RT HON SIR MALCOLM RIFKIND MP AS A NON-EXECUTIVE DIRECTOR. Management TO RE-APPOINT MR J RISHTON AS A NON- EXECUTIVE DIRECTOR. Management TO RE-APPOINT MR K J STORM AS A NON- EXECUTIVE DIRECTOR. Management TO RE-APPOINT MR M TRESCHOW AS A NON-EXECUTIVE DIRECTOR. Management TO RE-APPOINT MR P S WALSH AS A NON- EXECUTIVE DIRECTOR. Management TO APPOINT MR F SIJBESMA AS A NON- EXECUTIVE DIRECTOR. Management TO APPOINT THE AUDITOR CHARGED WITH THE AUDITING OF THE ANNUAL ACCOUNTS FOR THE 2 Management TO DESIGNATE THE BOARD OF DIRECTORS AS THE COMPANY BODY AUTHORISED TO ISSUE SHARES IN THE COMPANY. Management TO AUTHORISE THE BOARD OF DIRECTORS TO PURCHASE SHARES AND DEPOSITARY RECEIPTS THEREOF IN THE SHARE CAPITAL OF THE COMPANY. Management TO REDUCE THE CAPITAL WITH RESPECT TO SHARES AND DEPOSITARY RECEIPTS THEREOF HELD BY THE COMPANY IN ITS OWN SHARE CAPITAL. Management OWENS-ILLINOIS, INC. Security Meeting Type Annual Ticker Symbol OI Meeting Date 15-May-2014 ISIN US6907684038 Agenda 933951659 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAY L. GELDMACHER Withheld Against 2 PETER S. HELLMAN Withheld Against 3 ANASTASIA D. KELLY Withheld Against 4 JOHN J. MCMACKIN, JR. Withheld Against 5 HARI N. NAIR Withheld Against 6 HUGH H. ROBERTS Withheld Against 7 ALBERT P.L. STROUCKEN Withheld Against 8 CAROL A. WILLIAMS Withheld Against 9 DENNIS K. WILLIAMS Withheld Against 10 THOMAS L. YOUNG Withheld Against 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against 3. TO APPROVE, BY ADVISORY VOTE, THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 4. TO APPROVE THE SECOND AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2, THAT, AMONG OTHER THINGS, INCREASES THE NUMBER OF SHARES AVAILABLE UNDER THE PLAN BY 6,000,000, EXTENDS THE TERM OF THE PLAN UNTIL MARCH 2(M) OF THE INTERNAL REVENUE CODE. Management Against Against AMGEN INC. Security Meeting Type Annual Ticker Symbol AMGN Meeting Date 15-May-2014 ISIN US0311621009 Agenda 933956306 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Management Against Against 1B ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Management Against Against 1C ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY Management Against Against 1D ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL Management Against Against 1E ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Management Against Against 1F ELECTION OF DIRECTOR: MR. ROBERT A. ECKERT Management Against Against 1G ELECTION OF DIRECTOR: MR. GREG C. GARLAND Management Against Against 1H ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Management Against Against 1I ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Management Against Against 1J ELECTION OF DIRECTOR: DR. TYLER JACKS Management Against Against 1K ELECTION OF DIRECTOR: MS. JUDTIH C. PELHAM Management Against Against 1L ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Management Against Against 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3 ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management Abstain Against 4 STOCKHOLDER PROPOSAL #1 (VOTE TABULATION) Shareholder For Against THE CHARLES SCHWAB CORPORATION Security Meeting Type Annual Ticker Symbol SCHW Meeting Date 15-May-2014 ISIN US8085131055 Agenda 933958209 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: FRANK C. HERRINGER Management Against Against 1B. ELECTION OF DIRECTOR: STEPHEN T. MCLIN Management Against Against 1C. ELECTION OF DIRECTOR: ROGER O. WALTHER Management Against Against 1D. ELECTION OF DIRECTOR: ROBERT N. WILSON Management Against Against 2. RATIFICATION OF INDEPENDENT AUDITORS Management For For 3. ADVISORY APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION Management Abstain Against 4. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder For Against 5. STOCKHOLDER PROPOSAL REGARDING ANNUAL DISCLOSURE OF EEO-1 DATA Shareholder For Against 6. STOCKHOLDER PROPOSAL REGARDING ACCELERATED VESTING UPON CHANGE IN CONTROL Shareholder For Against DISCOVERY COMMUNICATIONS, INC. Security 25470F104 Meeting Type Annual Ticker Symbol DISCA Meeting Date 16-May-2014 ISIN US25470F1049 Agenda 933960418 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT R. BENNETT Withheld Against 2 JOHN C. MALONE Withheld Against 3 DAVID M. ZASLAV Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS DISCOVERY COMMUNICATIONS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. ADVISORY VOTE ON OUR EXECUTIVE COMPENSATION DESCRIBED IN THESE PROXY MATERIALS. Management Abstain Against PENTAIR LTD. Security H6169Q108 Meeting Type Annual Ticker Symbol PNR Meeting Date 20-May-2014 ISIN CH0193880173 Agenda 933967094 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GLYNIS A. BRYAN Management Against Against 1B. ELECTION OF DIRECTOR: JERRY W. BURRIS Management Against Against 1C. ELECTION OF DIRECTOR: CAROL ANTHONY (JOHN) DAVIDSON Management Against Against 1D. ELECTION OF DIRECTOR: T. MICHAEL GLENN Management Against Against 1E. ELECTION OF DIRECTOR: DAVID H.Y. HO Management Against Against 1F. ELECTION OF DIRECTOR: RANDALL J. HOGAN Management Against Against 1G. ELECTION OF DIRECTOR: DAVID A. JONES Management Against Against 1H. ELECTION OF DIRECTOR: RONALD L. MERRIMAN Management Against Against 1I. ELECTION OF DIRECTOR: WILLIAM T. MONAHAN Management Against Against 1J. ELECTION OF DIRECTOR: BILLIE I. WILLIAMSON Management Against Against 2. TO ELECT RANDALL J. HOGAN AS THE CHAIRMAN OF THE BOARD OF DIRECTORS Management Against Against 3A. TO ELECT THE MEMBER OF THE COMPENSATION COMMITTEE: DAVID A. JONES Management Against Against 3B. TO ELECT THE MEMBER OF THE COMPENSATION COMMITTEE: GLYNIS A. BRYAN Management Against Against 3C. TO ELECT THE MEMBER OF THE COMPENSATION COMMITTEE: T. MICHAEL GLENN Management Against Against 3D. TO ELECT THE MEMBER OF THE COMPENSATION COMMITTEE: WILLIAM T. MONAHAN Management Against Against 4. TO ELECT PROXY VOTING SERVICES GMBH AS THE INDEPENDENT PROXY Management For For 5. TO APPROVE THE 2, THE STATUTORY FINANCIAL STATEMENTS OF PENTAIR LTD. FOR THE YEAR ENDED DECEMBER 31, 2, 2013 Management For For 6. TO DISCHARGE THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS OF PENTAIR LTD. FROM LIABILITY FOR THE YEAR ENDED DECEMBER 31, 2013 Management For For 7A. TO RE-ELECT DELOITTE AG AS STATUTORY AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING Management Against Against 7B. TO RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014 Management Against Against 7C. TO ELECT PRICEWATERHOUSECOOPERS AG AS SPECIAL AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING Management Against Against 8A. TO APPROVE THE APPROPRIATION OF RESULTS FOR THE YEAR ENDED DECEMBER 31, 2 Management For For 8B. TO APPROVE THE CONVERSION AND APPROPRIATION OF RESERVES FROM CAPITAL CONTRIBUTIONS TO DISTRIBUTE AN ORDINARY CASH DIVIDEND AS PROPOSED BY THE BOARD OF DIRECTORS Management For For 9. TO APPROVE BY ADVISORY VOTE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management Abstain Against TO APPROVE THE RENEWAL OF THE AUTHORIZED CAPITAL OF PENTAIR LTD. Management For For PENTAIR LTD. Security H6169Q111 Meeting Type Annual Ticker Symbol Meeting Date 20-May-2014 ISIN Agenda 933967107 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE THE MERGER AGREEMENT BY AND BETWEEN PENTAIR LTD. AND PENTAIR PLC. Management For For 2. TO APPROVE THE VOTING CAP ELIMINATION PROPOSAL AS DESCRIBED IN THE PROXY STATEMENT. Management For For 3. TO APPROVE THE RESERVES PROPOSAL AS DESCRIBED IN THE PROXY STATEMENT. Management For For JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 20-May-2014 ISIN US46625H1005 Agenda 933970089 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA B. BAMMANN Management Against Against 1B. ELECTION OF DIRECTOR: JAMES A. BELL Management Against Against 1C. ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management Against Against 1D. ELECTION OF DIRECTOR: STEPHEN B. BURKE Management Against Against 1E. ELECTION OF DIRECTOR: JAMES S. CROWN Management Against Against 1F. ELECTION OF DIRECTOR: JAMES DIMON Management Against Against 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management Against Against 1H. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management Against Against 1I. ELECTION OF DIRECTOR: MICHAEL A. NEAL Management Against Against 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND Management Against Against 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management Against Against 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 4. LOBBYING REPORT - REQUIRE ANNUAL REPORT ON LOBBYING Shareholder For Against 5. SPECIAL SHAREOWNER MEETINGS - REDUCE THRESHOLD TO 15% RATHER THAN 20% AND REMOVE PROCEDURAL PROVISIONS Shareholder For Against 6. CUMULATIVE VOTING - REQUIRE CUMULATIVE VOTING FOR DIRECTORS RATHER THAN ONE-SHARE ONE-VOTE Shareholder For Against PENTAIR LTD. Security H6169Q108 Meeting Type Annual Ticker Symbol PNR Meeting Date 20-May-2014 ISIN CH0193880173 Agenda 933971853 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GLYNIS A. BRYAN Management Against Against 1B. ELECTION OF DIRECTOR: JERRY W. BURRIS Management Against Against 1C. ELECTION OF DIRECTOR: CAROL ANTHONY (JOHN) DAVIDSON Management Against Against 1D. ELECTION OF DIRECTOR: T. MICHAEL GLENN Management Against Against 1E. ELECTION OF DIRECTOR: DAVID H.Y. HO Management Against Against 1F. ELECTION OF DIRECTOR: RANDALL J. HOGAN Management Against Against 1G. ELECTION OF DIRECTOR: DAVID A. JONES Management Against Against 1H. ELECTION OF DIRECTOR: RONALD L. MERRIMAN Management Against Against 1I. ELECTION OF DIRECTOR: WILLIAM T. MONAHAN Management Against Against 1J. ELECTION OF DIRECTOR: BILLIE I. WILLIAMSON Management Against Against 2. TO ELECT RANDALL J. HOGAN AS THE CHAIRMAN OF THE BOARD OF DIRECTORS Management Against Against 3A. TO ELECT THE MEMBER OF THE COMPENSATION COMMITTEE: DAVID A. JONES Management Against Against 3B. TO ELECT THE MEMBER OF THE COMPENSATION COMMITTEE: GLYNIS A. BRYAN Management Against Against 3C. TO ELECT THE MEMBER OF THE COMPENSATION COMMITTEE: T. MICHAEL GLENN Management Against Against 3D. TO ELECT THE MEMBER OF THE COMPENSATION COMMITTEE: WILLIAM T. MONAHAN Management Against Against 4. TO ELECT PROXY VOTING SERVICES GMBH AS THE INDEPENDENT PROXY Management For For 5. TO APPROVE THE 2, THE STATUTORY FINANCIAL STATEMENTS OF PENTAIR LTD. FOR THE YEAR ENDED DECEMBER 31, 2, 2013 Management For For 6. TO DISCHARGE THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS OF PENTAIR LTD. FROM LIABILITY FOR THE YEAR ENDED DECEMBER 31, 2013 Management For For 7A. TO RE-ELECT DELOITTE AG AS STATUTORY AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING Management Against Against 7B. TO RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014 Management Against Against 7C. TO ELECT PRICEWATERHOUSECOOPERS AG AS SPECIAL AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING Management Against Against 8A. TO APPROVE THE APPROPRIATION OF RESULTS FOR THE YEAR ENDED DECEMBER 31, 2 Management For For 8B. TO APPROVE THE CONVERSION AND APPROPRIATION OF RESERVES FROM CAPITAL CONTRIBUTIONS TO DISTRIBUTE AN ORDINARY CASH DIVIDEND AS PROPOSED BY THE BOARD OF DIRECTORS Management For For 9. TO APPROVE BY ADVISORY VOTE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management Abstain Against TO APPROVE THE RENEWAL OF THE AUTHORIZED CAPITAL OF PENTAIR LTD. Management For For PENTAIR LTD. Security H6169Q111 Meeting Type Annual Ticker Symbol Meeting Date 20-May-2014 ISIN Agenda 933971865 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE THE MERGER AGREEMENT BY AND BETWEEN PENTAIR LTD. AND PENTAIR PLC. Management For For 2. TO APPROVE THE VOTING CAP ELIMINATION PROPOSAL AS DESCRIBED IN THE PROXY STATEMENT. Management For For 3. TO APPROVE THE RESERVES PROPOSAL AS DESCRIBED IN THE PROXY STATEMENT. Management For For OMNICELL, INC. Security 68213N109 Meeting Type Annual Ticker Symbol OMCL Meeting Date 20-May-2014 ISIN US68213N1090 Agenda 933987755 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RANDY D. LINDHOLM Withheld Against 2 SARA J. WHITE Withheld Against 3 JOANNE B. BAUER Withheld Against 2. SAY ON PAY - AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 3. PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against NXP SEMICONDUCTOR NV Security N6596X109 Meeting Type Annual Ticker Symbol NXPI Meeting Date 20-May-2014 ISIN NL0009538784 Agenda 934014945 - Management Item Proposal Type Vote For/Against Management 2C. ADOPTION OF THE 2 Management For For 2D. GRANTING DISCHARGE TO THE DIRECTORS FOR THEIR MANAGEMENT DURING THE PAST FINANCIAL YEAR Management For For 3A. PROPOSAL TO RE-APPOINT MR. RICHARD L. CLEMMER AS EXECUTIVE DIRECTOR OF THE COMPANY WITH EFFECT FROM MAY 20, 2014 Management Against Against 3B. PROPOSAL TO RE-APPOINT SIR PETER BONFIELD AS NON-EXECUTIVE DIRECTOR OF THE COMPANY WITH EFFECT FROM MAY 20, 2014 Management Against Against 3C. PROPOSAL TO RE-APPOINT MR. JOHANNES P. HUTH AS NON-EXECUTIVE DIRECTOR OF THE COMPANY WITH EFFECT FROM MAY 20, 2014 Management Against Against 3D. PROPOSAL TO RE-APPOINT MR. KENNETH A. GOLDMAN AS NON-EXECUTIVE DIRECTOR OF THE COMPANY WITH EFFECT FROM MAY 20, 2014 Management Against Against 3E. PROPOSAL TO RE-APPOINT DR. MARION HELMES AS NON-EXECUTIVE DIRECTOR OF THE COMPANY WITH EFFECT FROM MAY 20, 2014 Management Against Against 3F. PROPOSAL TO RE-APPOINT MR. JOSEPH KAESER AS NON-EXECUTIVE DIRECTOR OF THE COMPANY WITH EFFECT FROM MAY 20, 2014 Management Against Against 3G. PROPOSAL TO RE-APPOINT MR. IAN LORING AS NON-EXECUTIVE DIRECTOR OF THE COMPANY WITH EFFECT FROM MAY 20, 2014 Management Against Against 3H. PROPOSAL TO RE-APPOINT MR. ERIC MEURICE AS NON-EXECUTIVE DIRECTOR OF THE COMPANY WITH EFFECT FROM MAY 20, 2014 Management Against Against 3I. PROPOSAL TO RE-APPOINT MS. JULIE SOUTHERN AS NON-EXECUTIVE DIRECTOR OF THE COMPANY WITH EFFECT FROM MAY 20, 2014 Management Against Against 3J. PROPOSAL TO APPOINT DR. RICK TSAI AS NON-EXECUTIVE DIRECTOR OF THE COMPANY WITH EFFECT FROM JULY 1, 2014 Management Against Against 4. AUTHORISATION TO REPURCHASE SHARES IN THE COMPANY'S CAPITAL Management For For 5. AUTHORISATION TO CANCEL REPURCHASED SHARES IN THE COMPANY'S CAPITAL Management For For HORACE MANN EDUCATORS CORPORATION Security Meeting Type Annual Ticker Symbol HMN Meeting Date 21-May-2014 ISIN US4403271046 Agenda 933963262 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARY H. FUTRELL Management Against Against 1B ELECTION OF DIRECTOR: STEPHEN J. HASENMILLER Management Against Against 1C ELECTION OF DIRECTOR: RONALD J. HELOW Management Against Against 1D ELECTION OF DIRECTOR: BEVERLEY J. MCCLURE Management Against Against 1E ELECTION OF DIRECTOR: GABRIEL L. SHAHEEN Management Against Against 1F ELECTION OF DIRECTOR: ROGER J. STEINBECKER Management Against Against 1G ELECTION OF DIRECTOR: ROBERT STRICKER Management Against Against 1H ELECTION OF DIRECTOR: STEVEN O. SWYERS Management Against Against 1I ELECTION OF DIRECTOR: MARITA ZURAITIS Management Against Against 2 APPROVAL OF THE ADVISORY RESOLUTION TO APPROVE NAMED EXECUTIVE OFFICERS' COMPENSATION. Management Abstain Against 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS THE COMPANY'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For THE HARTFORD FINANCIAL SVCS GROUP, INC. Security Meeting Type Annual Ticker Symbol HIG Meeting Date 21-May-2014 ISIN US4165151048 Agenda 933968200 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT B. ALLARDICE, III Management Against Against 1B. ELECTION OF DIRECTOR: TREVOR FETTER Management Against Against 1C. ELECTION OF DIRECTOR: LIAM E. MCGEE Management Against Against 1D. ELECTION OF DIRECTOR: KATHRYN A. MIKELLS Management Against Against 1E. ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management Against Against 1F. ELECTION OF DIRECTOR: THOMAS A. RENYI Management Against Against 1G. ELECTION OF DIRECTOR: JULIE G. RICHARDSON Management Against Against 1H. ELECTION OF DIRECTOR: VIRGINIA P. RUESTERHOLZ Management Against Against 1I. ELECTION OF DIRECTOR: CHARLES B. STRAUSS Management Against Against 1J. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. MANAGEMENT PROPOSAL TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT. Management Abstain Against 4. MANAGEMENT PROPOSAL TO APPROVE THE COMPANY'S 2 Management Against Against 5. MANAGEMENT PROPOSAL TO APPROVE THE MATERIAL TERMS OF THE ANNUAL EXECUTIVE BONUS PROGRAM. Management Against Against FIRST SOLAR, INC. Security Meeting Type Annual Ticker Symbol FSLR Meeting Date 21-May-2014 ISIN US3364331070 Agenda 933971118 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL J. AHEARN Withheld Against 2 SHARON L. ALLEN Withheld Against 3 RICHARD D. CHAPMAN Withheld Against 4 GEORGE A. HAMBRO Withheld Against 5 JAMES A. HUGHES Withheld Against 6 CRAIG KENNEDY Withheld Against 7 JAMES F. NOLAN Withheld Against 8 WILLIAM J. POST Withheld Against 9 J. THOMAS PRESBY Withheld Against 10 PAUL H. STEBBINS Withheld Against 11 MICHAEL SWEENEY Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. STOCKHOLDER PROPOSAL REGARDING ACCELERATED VESTING OF EQUITY AWARDS UPON CHANGE IN CONTROL. Shareholder For Against 5. STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING STANDARD IN UNCONTESTED DIRECTOR ELECTIONS. Shareholder For Against REINSURANCE GROUP OF AMERICA, INC. Security Meeting Type Annual Ticker Symbol RGA Meeting Date 21-May-2014 ISIN US7593516047 Agenda 933987844 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHRISTINE R. DETRICK* Withheld Against 2 JOYCE A. PHILLIPS* Withheld Against 3 ARNOUD W.A. BOOT# Withheld Against 4 JOHN F. DANAHY# Withheld Against 5 J. CLIFF EASON# Withheld Against 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against 3. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 22-May-2014 ISIN US4581401001 Agenda 933962854 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1F. ELECTION OF DIRECTOR: BRIAN M. KRZANICH Management For For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1H. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1I. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management Against Against 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against SEALED AIR CORPORATION Security 81211K100 Meeting Type Annual Ticker Symbol SEE Meeting Date 22-May-2014 ISIN US81211K1007 Agenda 933965886 - Management Item Proposal Type Vote For/Against Management 1 ELECTION OF HANK BROWN AS A DIRECTOR. Management Against Against 2 ELECTION OF MICHAEL CHU AS A DIRECTOR. Management Against Against 3 ELECTION OF LAWRENCE R. CODEY AS A DIRECTOR. Management Against Against 4 ELECTION OF PATRICK DUFF AS A DIRECTOR. Management Against Against 5 ELECTION OF JACQUELINE B. KOSECOFF AS A DIRECTOR. Management Against Against 6 ELECTION OF KENNETH P. MANNING AS A DIRECTOR. Management Against Against 7 ELECTION OF WILLIAM J. MARINO AS A DIRECTOR. Management Against Against 8 ELECTION OF JEROME A. PERIBERE AS A DIRECTOR. Management Against Against 9 ELECTION OF RICHARD L. WAMBOLD AS A DIRECTOR. Management Against Against 10 ELECTION OF JERRY R. WHITAKER AS A DIRECTOR. Management Against Against 11 APPROVAL OF THE 2 Management For For 12 ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management Abstain Against 13 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For LINCOLN NATIONAL CORPORATION Security Meeting Type Annual Ticker Symbol LNC Meeting Date 22-May-2014 ISIN US5341871094 Agenda 933967727 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: DENNIS R. GLASS Management Against Against ELECTION OF DIRECTOR: GARY C. KELLY Management Against Against ELECTION OF DIRECTOR: MICHAEL F. MEE Management Against Against 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 3. THE APPROVAL OF AN ADVISORY RESOLUTION ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management Abstain Against 4. THE APPROVAL OF THE LINCOLN NATIONAL CORPORATION 2 Management Against Against THE HOME DEPOT, INC. Security Meeting Type Annual Ticker Symbol HD Meeting Date 22-May-2014 ISIN US4370761029 Agenda 933970382 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management Against Against 1B. ELECTION OF DIRECTOR: FRANCIS S. BLAKE Management Against Against 1C. ELECTION OF DIRECTOR: ARI BOUSBIB Management Against Against 1D. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management Against Against 1E. ELECTION OF DIRECTOR: J. FRANK BROWN Management Against Against 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY Management Against Against 1G. ELECTION OF DIRECTOR: ARMANDO CODINA Management Against Against 1H. ELECTION OF DIRECTOR: HELENA B. FOULKES Management Against Against 1I. ELECTION OF DIRECTOR: WAYNE M. HEWETT Management Against Against 1J. ELECTION OF DIRECTOR: KAREN L. KATEN Management Against Against 1K. ELECTION OF DIRECTOR: MARK VADON Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP Management Against Against 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against 4. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS Shareholder For Against 5. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT Shareholder For Against CITRIX SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol CTXS Meeting Date 22-May-2014 ISIN US1773761002 Agenda 933971461 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT D. DALEO Management Against Against 1B. ELECTION OF DIRECTOR: MURRAY J. DEMO Management Against Against 1C. ELECTION OF DIRECTOR: ASIFF S. HIRJI Management Against Against 2. APPROVAL OF THE 2 Management For For 3. RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management Abstain Against CERNER CORPORATION Security Meeting Type Annual Ticker Symbol CERN Meeting Date 23-May-2014 ISIN US1567821046 Agenda 933972538 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN C. DANFORTH Management Against Against 1B. ELECTION OF DIRECTOR: NEAL L. PATTERSON Management Against Against 1C. ELECTION OF DIRECTOR: WILLIAM D. ZOLLARS Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CERNER CORPORATION FOR 2014. Management Against Against 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against UNITEDHEALTH GROUP INCORPORATED Security 91324P102 Meeting Type Annual Ticker Symbol UNH Meeting Date 02-Jun-2014 ISIN US91324P1021 Agenda 933993455 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. Management Against Against 1B. ELECTION OF DIRECTOR: EDSON BUENO, M.D. Management Against Against 1C. ELECTION OF DIRECTOR: RICHARD T. BURKE Management Against Against 1D. ELECTION OF DIRECTOR: ROBERT J. DARRETTA Management Against Against 1E. ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY Management Against Against 1F. ELECTION OF DIRECTOR: MICHELE J. HOOPER Management Against Against 1G. ELECTION OF DIRECTOR: RODGER A. LAWSON Management Against Against 1H. ELECTION OF DIRECTOR: DOUGLAS W. LEATHERDALE Management Against Against 1I. ELECTION OF DIRECTOR: GLENN M. RENWICK Management Against Against 1J. ELECTION OF DIRECTOR: KENNETH I. SHINE, M.D. Management Against Against 1K. ELECTION OF DIRECTOR: GAIL R. WILENSKY, PH.D. Management Against Against 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against 4. THE SHAREHOLDER PROPOSAL SET FORTH IN THE PROXY STATEMENT REQUESTING CUMULATIVE VOTING, IF PROPERLY PRESENTED AT THE 2 Shareholder For Against 5. THE SHAREHOLDER PROPOSAL SET FORTH IN THE PROXY STATEMENT REQUESTING ADDITIONAL LOBBYING DISCLOSURE, IF PROPERLY PRESENTED AT THE 2 Shareholder For Against IMAX CORPORATION Security 45245E109 Meeting Type Annual and Special Meeting Ticker Symbol IMAX Meeting Date 02-Jun-2014 ISIN CA45245E1097 Agenda 934002091 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 NEIL S. BRAUN Withheld Against 2 ERIC A. DEMIRIAN Withheld Against 3 RICHARD L. GELFOND Withheld Against 4 GARTH M. GIRVAN Withheld Against 5 DAVID W. LEEBRON Withheld Against 6 MICHAEL LYNNE Withheld Against 7 MICHAEL MACMILLAN Withheld Against 8 I. MARTIN POMPADUR Withheld Against 9 MARC A. UTAY Withheld Against 10 BRADLEY J. WECHSLER Withheld Against 02 IN RESPECT OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. NOTE: VOTING WITHHOLD IS THE EQUIVALENT TO VOTING ABSTAIN. Management For For 03 IN RESPECT OF THE CONFIRMATION OF CERTAIN AMENDMENTS TO BY-LAW NO. 1 OF THE COMPANY AS OUTLINED IN APPENDIX "A" TO THE PROXY CIRCULAR AND PROXY STATEMENT. NOTE: VOTING WITHHOLD IS THE EQUIVALENT TO VOTING ABSTAIN. Management For For MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 03-Jun-2014 ISIN US57636Q1040 Agenda 933987351 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE Management Against Against 1B. ELECTION OF DIRECTOR: AJAY BANGA Management Against Against 1C. ELECTION OF DIRECTOR: SILVIO BARZI Management Against Against 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI Management Against Against 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG Management Against Against 1F. ELECTION OF DIRECTOR: JULIUS GENACHOWSKI Management Against Against 1G. ELECTION OF DIRECTOR: MERIT E. JANOW Management Against Against 1H. ELECTION OF DIRECTOR: NANCY J. KARCH Management Against Against 1I. ELECTION OF DIRECTOR: MARC OLIVIE Management Against Against 1J. ELECTION OF DIRECTOR: RIMA QURESHI Management Against Against 1K. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES Management Against Against 1L. ELECTION OF DIRECTOR: JACKSON P. TAI Management Against Against 1M. ELECTION OF DIRECTOR: EDWARD SUNING TIAN Management Against Against 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management Abstain Against 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against THE PRICELINE GROUP INC. Security Meeting Type Annual Ticker Symbol PCLN Meeting Date 05-Jun-2014 ISIN US7415034039 Agenda 933997097 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 TIMOTHY M. ARMSTRONG Withheld Against 2 HOWARD W. BARKER, JR. Withheld Against 3 JEFFERY H. BOYD Withheld Against 4 JAN L. DOCTER Withheld Against 5 JEFFREY E. EPSTEIN Withheld Against 6 JAMES M. GUYETTE Withheld Against 7 DARREN R. HUSTON Withheld Against 8 NANCY B. PERETSMAN Withheld Against 9 THOMAS E. ROTHMAN Withheld Against 10 CRAIG W. RYDIN Withheld Against 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management Against Against 3. TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. Management Abstain Against 4. TO CONSIDER AND VOTE UPON A NON- BINDING STOCKHOLDER PROPOSAL CONCERNING STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against PANERA BREAD COMPANY Security 69840W108 Meeting Type Annual Ticker Symbol PNRA Meeting Date 05-Jun-2014 ISIN US69840W1080 Agenda 933999495 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FRED K. FOULKES Withheld Against 2 RONALD M. SHAICH Withheld Against 2. TO APPROVE, IN AN ADVISORY "SAY-ON- PAY" VOTE, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF PANERA BREAD COMPANY. Management Abstain Against 3. TO APPROVE AN AMENDMENT TO THE 1,,050,000 SHARES. Management For For 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS PANERA BREAD COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 30, 2014. Management Against Against THE TJX COMPANIES, INC. Security Meeting Type Annual Ticker Symbol TJX Meeting Date 10-Jun-2014 ISIN US8725401090 Agenda 934003194 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ZEIN ABDALLA Management Against Against 1B. ELECTION OF DIRECTOR: JOSE B. ALVAREZ Management Against Against 1C. ELECTION OF DIRECTOR: ALAN M. BENNETT Management Against Against 1D. ELECTION OF DIRECTOR: BERNARD CAMMARATA Management Against Against 1E. ELECTION OF DIRECTOR: DAVID T. CHING Management Against Against 1F. ELECTION OF DIRECTOR: MICHAEL F. HINES Management Against Against 1G. ELECTION OF DIRECTOR: AMY B. LANE Management Against Against 1H. ELECTION OF DIRECTOR: CAROL MEYROWITZ Management Against Against 1I. ELECTION OF DIRECTOR: JOHN F. O'BRIEN Management Against Against 1J. ELECTION OF DIRECTOR: WILLOW B. SHIRE Management Against Against 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. Management Against Against 3. SAY ON PAY: ADVISORY APPROVAL OF TJX'S EXECUTIVE COMPENSATION. Management Abstain Against STIFEL FINANCIAL CORP. Security Meeting Type Annual Ticker Symbol SF Meeting Date 11-Jun-2014 ISIN US8606301021 Agenda 934002902 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRUCE A. BEDA Withheld Against 2 FREDRICK O. HANSER Withheld Against 3 RONALD J. KRUSZEWSKI Withheld Against 4 THOMAS P. MULROY Withheld Against 5 THOMAS W. WEISEL Withheld Against 6 KELVIN R. WESTBROOK Withheld Against 2. PROPOSAL TO APPROVE AN ADVISORY RESOLUTION RELATING TO THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. Management Against Against JARDEN CORPORATION Security Meeting Type Annual Ticker Symbol JAH Meeting Date 12-Jun-2014 ISIN US4711091086 Agenda 933999394 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD J. HECKMANN Withheld Against 2 IRWIN D. SIMON Withheld Against 3 WILLIAM J. GRANT Withheld Against 2. APPROVAL OF AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS JARDEN CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management Against Against 4. ADVISORY APPROVAL OF JARDEN CORPORATION'S EXECUTIVE COMPENSATION. Management Abstain Against TOYOTA MOTOR CORPORATION Security Meeting Type Annual Ticker Symbol TM Meeting Date 17-Jun-2014 ISIN US8923313071 Agenda 934036559 - Management Item Proposal Type Vote For/Against Management 1. DISTRIBUTION OF SURPLUS Management For 2A. ELECTION OF DIRECTOR: TAKESHI UCHIYAMADA Management Against 2B. ELECTION OF DIRECTOR: AKIO TOYODA Management Against 2C. ELECTION OF DIRECTOR: SATOSHI OZAWA Management Against 2D. ELECTION OF DIRECTOR: NOBUYORI KODAIRA Management Against 2E. ELECTION OF DIRECTOR: MITSUHISA KATO Management Against 2F. ELECTION OF DIRECTOR: MASAMOTO MAEKAWA Management Against 2G. ELECTION OF DIRECTOR: YASUMORI IHARA Management Against 2H. ELECTION OF DIRECTOR: SEIICHI SUDO Management Against 2I. ELECTION OF DIRECTOR: KOEI SAGA Management Against 2J. ELECTION OF DIRECTOR: TOKUO FUKUICHI Management Against 2K. ELECTION OF DIRECTOR: SHIGEKI TERASHI Management Against 2L. ELECTION OF DIRECTOR: YOSHIMASA ISHII Management Against 2M. ELECTION OF DIRECTOR: IKUO UNO Management Against 2N. ELECTION OF DIRECTOR: HARUHIKO KATO Management Against 2O. ELECTION OF DIRECTOR: MARK T. HOGAN Management Against 3A. ELECTION OF AUDIT & SUPERVISORY BOARD MEMBER: MASAKI NAKATSUGAWA Management Against 3B. ELECTION OF AUDIT & SUPERVISORY BOARD MEMBER: TEISUKE KITAYAMA Management Against 4A. ELECTION OF SUBSTITUTE AUDIT & SUPERVISORY BOARD MEMBER: RYUJI SAKAI Management Against 5. PAYMENT OF EXECUTIVE BONUSES Management Against 6. DELEGATION TO OUR BOARD OF DIRECTORS OF THE POWER TO DECIDE THE TERMS OF THE DISPOSITION OF OUR TREASURY STOCK BY WAY OF THIRD- PARTY ALLOTMENT Management For DECKERS OUTDOOR CORPORATION Security Meeting Type Annual Ticker Symbol DECK Meeting Date 18-Jun-2014 ISIN US2435371073 Agenda 934004855 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANGEL R. MARTINEZ 2 JOHN M. GIBBONS 3 JOHN G. PERENCHIO 4 MAUREEN CONNERS 5 KARYN O. BARSA 6 MICHAEL F. DEVINE, III 7 JAMES QUINN 8 LAURI SHANAHAN 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL PERIOD OF JANUARY 1, 2, 2014 (TRANSITION PERIOD) AND FOR THE FISCAL PERIOD OF APRIL 1, 2, 2015 (FISCAL YEAR 2015). Management 3. TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS SECTION OF THE PROXY STATEMENT. Management SANDISK CORPORATION Security 80004C101 Meeting Type Annual Ticker Symbol SNDK Meeting Date 19-Jun-2014 ISIN US80004C1018 Agenda 934011848 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management Against Against 1B. ELECTION OF DIRECTOR: IRWIN FEDERMAN Management Against Against 1C. ELECTION OF DIRECTOR: STEVEN J. GOMO Management Against Against 1D. ELECTION OF DIRECTOR: EDDY W. HARTENSTEIN Management Against Against 1E. ELECTION OF DIRECTOR: DR. CHENMING HU Management Against Against 1F. ELECTION OF DIRECTOR: CATHERINE P. LEGO Management Against Against 1G. ELECTION OF DIRECTOR: SANJAY MEHROTRA Management Against Against 1H. ELECTION OF DIRECTOR: D. SCOTT MERCER Management Against Against 2. TO APPROVE AN AMENDMENT TO THE SANDISK CORPORATION 2 Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2014. Management Against Against 4. TO PASS AN ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Abstain Against APPLIED MATERIALS, INC. Security Meeting Type Special Ticker Symbol AMAT Meeting Date 23-Jun-2014 ISIN US0382221051 Agenda 934026320 - Management Item Proposal Type Vote For/Against Management 1. ADOPTION OF THE BUSINESS COMBINATION AGREEMENT, DATED AS OF SEPTEMBER 24, 2013, AS AMENDED, BY AND AMONG APPLIED MATERIALS, INC., TOKYO ELECTRON LIMITED, AND TEL-APPLIED HOLDINGS B.V. Management Against Against 2. APPROVAL, ON AN ADVISORY BASIS, OF CERTAIN COMPENSATORY ARRANGEMENTS BETWEEN APPLIED MATERIALS AND ITS NAMED EXECUTIVE OFFICERS BASED ON OR OTHERWISE RELATING TO THE BUSINESS COMBINATION Management Abstain Against 3. APPROVAL OF ANY PROPOSAL THAT MAY BE MADE BY THE EXECUTIVE CHAIRMAN OF THE BOARD OF DIRECTORS TO ADJOURN THE SPECIAL MEETING (1) TO THE EXTENT NECESSARY TO ENSURE THAT ANY SUPPLEMENT OR AMENDMENT TO THE PROXY STATEMENT THAT IS REQUIRED BY APPLICABLE LEGAL REQUIREMENTS IS TIMELY PROVIDED TO (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GREEN CENTURY FUNDS By: /s/ Kristina A. Curtis Kristina A. Curtis President Date: August 27, 2014
